(1)
– Mr President, I have just become aware of a communication from the services of the sitting which tells Members – and it appears that it was announced at midnight last night – that, in relation to the Boogerd-Quaak report, on freedom of expression and information, in view of the large number of requests for roll-call votes, separate votes and split votes, the vote cannot take place today.
You will remember, Mr President, that you and I spoke on the telephone last night at 10.30 p.m., and that I expressed my concern about all the incidents surrounding this case. I really must say now that this decision, taken by I do not know whom – and we should know this and whether you support this decision – goes against all the practices followed in this House. My group, and I do not know about the others, has not been consulted and I would request that at the beginning of the vote at 12 noon, we vote on including this item once again in the vote.
As we spoke yesterday evening, the House was in session discussing the Boogerd-Quaak report. I was informed yesterday evening, as you have been informed, so there is no policy of exclusion in the question of the information loop.
I was informed yesterday evening that given the volume of votes and the number of requests that have been received for split votes, roll-call votes etc., the sessional services, between the time the debate finished last night and midday today are simply incapable of producing the required documentation for the vote on the report. This is not an issue of my political preferences. I have here a 51-page list containing details on the vote. This issue of procedure is not a question of expressing some kind of political preference. I am prepared to take procedural points at midday today but I am informed that it is physically impossible for the services to prepare the vote on this by midday.
Other procedural questions have been put to me. I will deal with those at midday and make rulings. However, it is my own belief, notwithstanding various requests, that the House will have to deal with and vote on this matter. How and when is rather complicated. I will work my way through this with the services in the course of this morning to see what we can do.
Mr President, this report is not about Silvio Berlusconi. It is a report about media concentration in all countries of the European Union, which is a matter of legitimate public concern. It is a report that has been drawn up in accordance with the normal procedures of our House and, in recognition of the electoral sensitivities of some, the rapporteur has offered to delete Mr Berlusconi's name from the report. Nonetheless, some colleagues are seeking to delay, to filibuster, to disrupt our procedures in order to evade the harsh searchlight of an unpalatable truth.
My group calls on the PPE-DE Group to withdraw these wrecking amendments; and if it will not, we are ready to vote on all 350 of them. We ask you to allow the House to decide whether to proceed and we welcome your assurance that we will have a chance to vote on this report.
I seem to be blessed with many friends in many Groups in this House! I should like to thank my many friends for the amount of unsolicited advice that they have showered upon me in the past 24 hours on this issue! Let me assure you that I will act as is appropriate. We will need to deal with this at midday today.
In fact, I had not intended to rise, but I must respond to what Mr Watson, the Chairman of the Group of the European Liberal, Democrat and Reform Party, has just said. He urges our group to withdraw its amendments. Let me point out to Mr Watson that there are 338 amendments, 157 of which have been tabled by our group. That means that 181 come from other groups. It is unfair to imply that our group is solely responsible for all the amendments. A great many Members are unsatisfied with this report, and that is why 181 amendments have been tabled by other groups.
I would urge you, Mr President, to ensure that speakers do not only refer to amendments from our group.
Mr Poettering, you can be as sophisticated as you like – the disgraceful conduct of your group colleagues in committee was not the disgraceful conduct of other Members from other groups. If you had been there and heard the reports, you could have witnessed this for yourself. That is my first point. Secondly, Mr President, Mr Watson has asked a straightforward question, and we want an answer. We want to vote at 12 noon today on when we will vote on the report. Our group is prepared to vote on this report at 2 p.m., at 3 p.m., at 5 p.m. or tonight at midnight, whenever. What is going on here is scandalous! The degree of collusion between two groups, aimed at evading a vote on an important report, is a scandal in itself, and this House should respond honourably to this scandalous state of affairs by taking a vote this afternoon or tonight, whenever, in order to demonstrate that these shenanigans will not prevent us from voting on this important report. We want to vote at 12 noon, so that a vote on this report is held today.
I will deal with the voting issue at midday. Thank you for your advice. I refuse to be instrumentalised in this House during my Presidency.
I want to work systematically through the volume of amendments to see if I can find ways to reduce them. I need time this morning to do so. I will come back and, with as much good faith as I can, report to you with regard to the possibilities. In the meantime I refuse to be bounced by anyone into prematurely announcing when we will vote.
Mr President, on a point of order, I would not dream of trying to bounce you into making an announcement, but I am offering advice. You will find that, certainly in the committee, when the two Groups called for a separate vote in order to keep the amendments on the plenary agenda, they did not vote against a single one. Although the Rules of Procedure allow any Group to call for a separate vote on any amendment, we ought to try and flush out which ones they wish to vote truly separately on. I do not think we will find that there is a single negative vote in the two Groups against the amendments. There is a high degree of collusion, as others have said, in terms of one Group calling for split votes on all the others' amendments and that Group calling for split votes on all their colleagues' amendments. It is an attempt to subvert democracy and filibuster to a degree which is ludicrous.
Mr President, you have your responsibilities, but you and your services are in danger of being subverted.
Thank you for your concern for me and the services. Let me be quite clear. The House debated this issue until midnight last night. I have been in the House since 7 a.m. this morning trying to prepare the way for today. You may rest assured that this will get my undivided attention, but between 7 a.m. and now it has not been possible to resolve some of the questions that you have put to me. Between now and midday it may or may not be possible. At midday I will report to the House on such progress, if I can make any in the meantime.
Mr President, I have an extremely urgent and quite unusual question for you. I have invited Mr Akhmed Zakayev, who, as you know, is Deputy Prime Minister in the Maskhadov Government, to a meeting to be held this evening and tomorrow morning right here. Akhmed Zakayev, as you also know, lives in London, and I have asked the French Minister of Foreign Affairs to speed up the visa procedure.
Mr Zakayev has been refused a visa on the grounds that he is facing a request for extradition. Now, you know that the extradition request has already been rejected by the Danish and British Governments and that Mr Zakayev was also recently able to visit the Bundestag in Germany. I am therefore asking you please to intercede with Mr Michel Barnier, our Minister of Foreign Affairs, so that Mr Zakayev and his son, who acts as interpreter for him, can attend the meetings this evening or tomorrow morning, or both, which would be ideal.
I would ask you to supply my office with the relevant details and we will try to follow it up for you.
Mr President, I wanted to rise in connection with the previous item. I also have no wish to pass comment on the debates and events that took place in committee, nor on what apparently happened here last night. On behalf of my group, I would like to voice my support for your endeavours and simply make the point that we want a vote to be held on this issue. We believe this topic is far too important to vanish from the agenda, however that might happen.
– Mr President, I wish to say something on a different matter. Thank you for giving me the floor.
On Mondays, when the session is resumed, we generally have half an hour on the topical issues which each member wishes to raise. This Monday, for procedural reasons, you pushed this half hour to the end of Monday's sitting, to midnight and perhaps even later. However, this debate and this possibility are given to members so that they can, as I said, raise topical issues which, at one o'clock in the morning, are no longer topical. I should like to protest because I had requested the floor on a very serious issue. You did not allow me to speak and you did not accept the debate. I would ask that this sort of procedure not be repeated.
I am very conscious that Members use this new possibility of intervening at the beginning of sittings wisely and well. As you saw when you were here and wishing to speak at the beginning of the part-session this week, I found myself in a dilemma. We had an important exchange of views on another matter, so at 6 p.m. – one hour into our session – we had not yet started our debates on an evening when we had already extended the sitting to 11 p.m.
I extend my apologies to those who wished to speak and had to do so either later in the day or in writing, but it was exceptional. I hope it is not something I will be obliged to repeat.
Mr President, a few weeks ago in Parliament we voted on the Maat report on the welfare of animals during transport. The Irish presidency has proposed a compromise on this issue and the House needs to be aware that this compromise is completely unacceptable if the way Parliament voted is taken into account. I was not happy with the end result in the Maat report. people concerned about animal welfare felt that it did not go far enough. At the very least the Irish compromise should have taken into account the will of Parliament, particularly in relation to a number of crucial issues, for example the temperature of the vehicle in which animals are transported and the fact that it will not be mandatory to unload them temporarily at ports.
The most important and crucial issue is that Parliament voted quite clearly for a maximum overall journey time for slaughter, which was also reflected in the declaration signed by over 400 Members of this House. The compromise proposed by the Irish presidency completely ignores the will of Parliament. Many animal welfare groups that are very concerned about this have contacted me. They feel that, if this Irish compromise goes through, it will be a retrograde step in relation to animal welfare. The Irish compromise should at least take into account the transport of animals for slaughter with a maximum overall journey time.
– Mr President, I give such a reduction in journey time my wholehearted support. As far as I am concerned, eight hours must be the absolute maximum.
The next item is the Council and Commission statements on the prospects for unification of Cyprus before its accession to the European Union.
I should like, in starting this debate, to quote UN Secretary-General Kofi Annan, as he spoke to the Security Council at the end of last week. He said 'The plan is complex and delicately balanced. Inevitably, as in any negotiation, it is a compromise. The presentation of the contents of the plan to the public has not always been equally balanced.'
I am bound to say, in following the debate with great intensity I very much share the concerns expressed by the UN Secretary-General in that regard.
I should also like to add a personal concern: we should note, in particular with regard to broadcasting in Cyprus, that there is an evident degree of manipulation of prime time slots; that there has been a deliberate exclusion of foreigners, such as Commissioner Verheugen – who will be the of our Cypriot colleagues in the next few weeks; and that this represents an unwholesome spectacle unworthy of a state that otherwise seeks to, and should, fulfil the Copenhagen criteria.
I would greatly welcome it if those comments, as a modest suggestion of an alternative view, were to be broadcast in the place in question, despite the lack of balance there as regards broadcasting.
. Mr President, I am sure all Members, as well as the President, will be aware of the significance of this debate.
I am very grateful for the opportunity to contribute to this debate on behalf of the Council and the presidency. Our discussion this morning comes just three days before a truly significant date for the people of the island of Cyprus. On 24 April they will vote in separate but simultaneous referenda on the text of the comprehensive settlement of the Cyprus problem which has been presented recently by United Nations Secretary-General, Kofi Annan, in an agreed negotiating framework.
The European Union is deeply grateful to the Secretary-General, and in particular to his Special Adviser, Mr Alvaro de Soto, for their tireless efforts to bring about a settlement. They have worked closely with the parties and in collaboration with the governments of Greece and Turkey. They have created a unique and historic opportunity for a comprehensive settlement of the Cyprus problem.
If the people of Cyprus vote 'Yes' in the two referenda on Saturday, a united Cyprus will join the European Union on 1 May, along with nine other new Member States. The accession of a united Cyprus remains the strong preference – I emphasise the strong preference – of the European Union. Let me recall today the commitment, made by successive European Councils, that the Union is ready to accommodate the terms of the settlement in line with the principles on which our European Union is founded.
The origins of the European Union are in the most terrible war in human history, which almost destroyed our continent. The Union was born of a deep desire to encourage European nations to work together for the betterment of all their peoples and to resolve their differences peacefully, without resort to conflict. Membership of the European Union has enabled nations and divided communities in Europe to bridge deep and bitter divisions between them. I am confident that, over time, this will be the case also for a united Cyprus within the European Union.
The accession of ten new Member States in just nine days' time will formally end the tragic post-war divisions of the continent of Europe. There is now an opportunity to end yet another division in Europe. The decision on the Settlement Plan, presented by Secretary-General Annan, now rests ultimately with the people of Cyprus. The choice and the decision is theirs. They should be assured of the solidarity of the European Union as they contemplate, individually and collectively, a decision which will have a profound effect on their future and indeed on the future of their children and their children's children.
As the people of Cyprus exercise their democratic rights, they will be fully aware of the historic nature of this decision and of the opportunities at hand for Cyprus, for its neighbours and, indeed, for the rest of Europe. They will have heard – as we have done – the words of Secretary-General Annan, that the plan 'is the only available and the only foreseeable route to the reunification of Cyprus'.
The European Union and the wider international community stand ready to assist in the implementation of that settlement, both politically and economically. The commitment and the hope of the international community was evident at the high-level preparatory donors conference chaired by Commissioner Verheugen last week in Brussels. I was at that conference and successive speakers expressed their readiness, their wishes, their hopes and their desire to provide financial assistance for the implementation of this plan.
A number of very significant and definite commitments have been made. Should the plan be approved, the European Commission has already earmarked significant funds for the economic development of Cyprus and for the betterment of the people of Cyprus. Many Member States, including Ireland, have stated that they will announce significant and specific funding in support of the implementation of the settlement at a full donors conference which we hope will take place in the autumn.
The results of last week’s international conference have been welcomed in a significant statement issued by the President of the UN Security Council on 16 April. In noting that it is now for the Cypriots to take a historic decision concerning their future, the members of the Security Council gave the commitment that, should the plan be approved, they stand ready to take further actions as provided for in the plan, including the establishment of a new UN operation in support of its swift and full implementation by all parties. The members of the Security Council would also be committed to helping ensure that the parties fully meet their commitments under the settlement.
The United Nations has been deeply involved with Cyprus for the past forty years. The UN Force in Cyprus was established in 1964 and is one of the longest running peacekeeping operations in the history of the UN. Member States, including my own country, have been proud to contribute military, police and civilian personnel to the force in the interests of all the people of Cyprus.
The European Union has stayed the course with Cyprus. Now, on 24 April, the people of Cyprus will make their democratic choice – and it is their choice – on the settlement proposals before them. They have a unique and historic opportunity. The choice is theirs, and it is theirs alone.
We wish the people of Cyprus well in making those choices. It is a difficult time. We understand that. We understand the history. We understand all the passion that goes into this, but the choice is theirs and theirs alone. We will respect whatever choice they make and hope that the decision is one that will allow for the peaceful integration of a united Cyprus into our Union on 1 May.
.  Mr President, ladies and gentlemen, the fundamental principle underlying European unification is the common desire to work together and pursue policies which guarantee peaceful coexistence among the nations of Europe. That is the reason why we have united, and that is the reason why we are gathered here this morning. What we expect, first and foremost, from all our Member States, and what we expect above all from the countries which are due to join the European Union in less than ten days' time, is full endorsement of this basic principle of European unification as a peace project. That is what I expect from the Government of the Republic of Cyprus as well.
Cyprus is the last country in Europe that is still divided. Cyprus is the last country in Europe whose capital is divided by a death strip with barbed wire and minefields. Never before, since this conflict started, have we been as close to achieving a solution as we are today. Centimetres separate us from our goal, and yet I must tell you that I now have very little hope that we will progress this last few centimetres. Let me explain why.
The situation which has now arisen is as follows. To everyone's complete surprise, the Cypriot Government led by President Papadopoulos has said that it fundamentally rejects the United Nations peace plan and is urging the Greek Cypriot community to vote against it.
From my perspective, this is a deeply depressing situation for two reasons. Firstly, when we changed our strategy on Cyprus in 1999 and, at the urgent request of the Cypriot Government, pledged to the Greek Cypriot Government that the solution to the Cyprus conflict would not be the precondition for the island's accession to the European Union, this was based on the clear understanding that we would do everything possible to facilitate Cyprus's accession, and, by the same token, the Government of the Republic of Cyprus would do everything in its power to achieve a settlement, and that under no circumstances would a settlement fail as a result of Greek Cypriot opposition. I have held dozens of talks with ex-President Glafkos Clerides and President Papadopoulos on this basis. There can be no misunderstanding. We had a clear agreement: we would arrange Cyprus's accession, and they would ensure that no settlement collapsed on account of the Greek Cypriots. We could not speak for the Turkish Cypriots.
I urge President Papadopoulos to fulfil his part of the deal now.
The second point that I wish to make is this: the negotiating process launched under the auspices of the UN Secretary-General was paralysed for a very long time by the outright opposition of the Turkish Cypriots. Thanks, not least, to the European Union's efforts, this blockade has been overcome and at every stage of the process, the Government of the Republic of Cyprus reaffirmed that it endorsed the basic framework of the Annan Plan, saying that it wanted minor points to be amended, but within the parameters of the plan – I quote: ‘within the parameters of the plan’.
President Papadopoulos's statements after the end of the talks in Switzerland amount to the fundamental rejection of the basic principles set out in the plan. Based on what President Papadopoulos said, I can only conclude that the Government of the Republic of Cyprus now rejects the federal solution to the Cyprus problem, which is based on the coexistence and equality of the Greek and Turkish Cypriots and is endorsed by the United Nations and the entire international community.
Let me be quite undiplomatic. Ladies and gentlemen, I feel personally cheated by the Government of the Republic of Cyprus. For months – for months – I have done my utmost, like everyone else, in good faith and trusting in the promises made by the Greek Cypriot Government, to establish parameters which would enable the Greek Cypriots to endorse this plan. Sadly, this has not been achieved. The very least, however, that can now be expected from a country which wants to join the European Union in less than ten days' time is that it must ensure, at the very least, the provision of fair and balanced information about the objectives and content of this plan. Never before in the history of the European Commission has a member of the European Commission been banned from making statements on a key European issue in a Member State on the grounds that it constitutes interference in its domestic affairs. I call upon President Papadopoulos to ensure that in his country, the basic freedoms of information and opinion are strictly guaranteed, and that from today onwards, free access is granted in the Cypriot media to all those who are able to provide a full explanation of this plan in line with the United Nations' intentions. As before, I am willing to do so.
Let me make one point in conclusion. The solution is not intended to be a transaction in the interests of trade. I think it is very regrettable that in the many statements I have heard from the Greek Cypriot side in recent days, the word 'peace', the word 'reconciliation', the word 'mutual understanding', and the word 'different communities and religions living together' are hardly ever mentioned. The focus is almost entirely on trade aspects. Let me make it clear: our objective is to provide a model, in this part of the world, that demonstrates that the concept of European integration is strong enough not only to avoid conflicts but also to resolve existing ones. That would send out a very strong signal, especially in this region, where the coexistence of communities from different cultures and religions has produced the most profound and difficult global crisis that we have faced for some time. That is why the importance of this issue extends far beyond Cyprus itself.
The Commission has fulfilled its pledge. As envisaged, we presented a file to the Council in which the provisions of the UN plan are adjusted in line with the . After careful analysis, we ascertained that the new Republic of Cyprus, the United Republic of Cyprus, can speak with one voice, meet its international commitments, will not block international forums, and will be equipped with structures which are robust enough to enforce international law. We have stated that in our role as the guardian of the Treaties, we will apply stringent monitoring to ensure that these provisions are upheld. Finally, we have made pledges to assist with financing the costs arising from this agreement, and these pledges are very far-reaching.
Let me make one thing very clear to the Greek Cypriots: there will never be a plan which fully satisfies either one of the parties. That is impossible to achieve. What we can do is come as close as we can to such a plan, and there will be no better plan than this one. To those who now argue, ‘yes but then too many Turkish soldiers will remain on the island’, let me say this: rejecting the plan perpetuates the presence of 30 000 Turkish troops in Cyprus.
Another complaint is that too many Turkish settlers will remain on the island. Let me tell you this: rejecting the plan opens the door for a further 100 000 Turkish settlers to come to Cyprus.
This plan offers a solution which is in the interests of the Greek community and in the interests of the Turkish community. It is a solution which is in the interests of the European Union, and I send out a final appeal to the citizens of Cyprus to make a decision on Saturday which will enable this country to join the European Union with an entry ticket testifying that it is a country that stands for peace and understanding in Europe and the world.
Thank you, Commissioner, for the frankness of your observations.
Mr President, Mr President-in-Office of the Council, Commissioner Verheugen, at the request of the Conference of Presidents, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has drawn up a report, based on Mr Poos's work, which is intended to provide assurances from our perspective too that guarantees will be upheld and that the Annan Plan can indeed be implemented without any major problems for citizens.
We must understand that on issues of this kind, the people will ask questions, and that this type of solution cannot regulate every aspect to every individual's full satisfaction. This is true, for example, of property issues, resettlement, or the compromises on the stationing of troops. It must be clear that everyone can exercise their rights, and this includes the lodging of complaints to the courts in Luxembourg and Strasbourg. However, we must also make it clear that a positive solution to these questions and the unification of the island will generally improve conditions for people on both sides of the demarcation line, and therefore no individual issue should stand in the way of this chance to achieve an overall solution.
I believe – and this is the view of the Group of the European People's Party (Christian Democrats) and European Democrats, which I have the honour to represent – that a compromise had to be found, and that under the present circumstances, the compromise put forward is fair. However, as the European Community, we must also ensure that the people have confidence in this plan, and we should work actively to ensure that this confidence is underpinned on our side too. That is why I think it is important that paragraphs 13 and 14 of Mr Poos's motion for a resolution clearly urge all the international institutions which have a stake in this process to provide guarantees that the Annan Plan will indeed be implemented, and that the European Parliament, through its permanent bodies, will monitor implementation to ensure that these guarantees are being upheld, thus ensuring that the reunification benefits the people themselves.
I myself became a Member of this House at a time when my country was still divided. The situation is not entirely comparable. Cyprus is not a divided nation; here, there are two different nations in one country. That is the difference. Nonetheless, I believe that we must recognise that although problems may arise with this type of reunification, overall, the benefits for both sides far outweigh the costs. For this reason, we are saying that the citizens of Cyprus have the right to decide for themselves on an independent and sovereign basis. We must also recognise that in a community such as Europe, we must support each other in order to ensure that we can live together within our community on the basis of trust, and that means that pledges must be honoured. On that basis, we are asking the people of Cyprus to endorse the plan. We can do no more than that. At the first donors conference which took place last week, we agreed substantial sums of money and signalled our willingness to support this process by appropriate means.
I hope that on this basis, and in the spirit described by Commissioner Verheugen, who has been highly committed to this issue for years, a positive outcome can still be achieved on Saturday.
Mr President, in the history of a nation, there are moments when citizens are faced with a fundamental choice. It is as if they were halfway across a ford. They can carry on towards the far bank or turn back. In front of them lies the path to reunification, reconciliation and civil peace, drawing a line under the past. This is the path which the European Parliament has always favoured. We put our hopes and trust in the negotiating and mediating skills of the Secretary General of the United Nations. We are not about to abandon him with the end in sight.
Since the resumption of negotiations, the European Parliament has also set out some fundamental conditions: the ability to speak with one voice, a single legal status and no permanent derogation from the Treaty. The Commission has assured us today that these conditions have been met in the final version of the Annan plan. Consequently, there is no reason to doubt that the plan conforms with the Treaty.
The second path open to the Cypriot electors is to reject what Mr de Soto has called the culmination of thirty years of striving for a political solution. This means turning back.
If the plan is rejected, the island will be divided indefinitely. It is actually an illusion to believe that the final document will be opened up for renegotiation in three months or in three years. Who with? Under whose auspices? With what international support? It is also an illusion to hope that, if the plan is rejected, the difficult problems surrounding the return of refugees, property, Turkish troops, etc. will be able to be solved. The opposite is the case. The present situation will be frozen. Not a single refugee from either side will return to his or her home village and not a single Turkish soldier will leave the occupied zone.
Our draft resolution delivers a clear message. We hope the Greek Cypriot and Turkish Cypriot electors will have the courage to go forward right now. Before you join the European Union, we say to you: Leave nationalism behind you,
the European Union will help you overcome any difficulties arising during the construction of a united Republic of Cyprus.
Mr President, on Saturday, Cyprus votes on the Annan Plan and its future. Cyprus stands at a historic juncture. European Liberal Democrats and Reformers in this House have consistently urged all parties to support the plan and we do so again now.
The Annan Plan offers Cyprus a chance for reconciliation and renewal. It is a door to a better future on an island that has endured too much for too long. The plan makes important concessions to both sides. With goodwill on both sides it could be a first step away from years of partition. My Group thanks Commissioner Verheugen for the leadership he has shown in this matter. We regret that more EU leaders have not expressed the same commitment more volubly. The European Union will underwrite a huge amount of the reunification process and the Court of Justice will provide a legal framework for its resolution. This is the last, best hope for a unified Cyprus to join the European Union on 1 May.
We salute the leaders on both sides in Cyprus who have supported the Annan process and have commended it to their fellow Cypriots. 'No' would have been the simple choice: the answer which rhymed easily with resentment and suited political expediency. 'Yes' took courage.
There are many Cypriots, particularly on the Greek side, who ask what business it is of ours to be having this debate at all. In the face of all our concern and consternation they offer simply the shrug of self-determination. They can and will vote as they please and they have the right to vote 'no'. But I believe it would be a sad and sectarian choice, the wrong choice for the wrong reasons. Moreover, if the purpose of self-determination is the freedom to go on nursing old resentments and the right to weigh the money in your pocket today against reconciliation tomorrow, the Cypriots who have turned their faces against this process are welcome to it. I would just ask them to reflect on this. What if the West Germans had chosen that kind of self-determination in 1990?
On our scarred continent with its crowded history there are some old scores where restitution and compensation can only ever be relative. Only the historically illiterate can believe that we can somehow fix what has happened in Cyprus, anymore than we can fix Kosovo and Serbia or Israel and Palestine. What Cyprus needs is a : some way of living that looks forward rather than backward.
The Annan Plan is a . If it is lost on Saturday it could put back the reunification of Cyprus by a generation. The European Union would have to face up to a new reality on the ground: the possibility for a peaceful transfer of land will be lost; the Turkish army will continue to guard what will remain a militarised border; UN peacekeepers will patrol within the European Union.
The English writer Lawrence Durrell, who lived for many years on Cyprus, recorded a Greek Cypriot proverb that says there is no fire in old ashes. Liberal Democrats and Reformers in this House hope beyond hope that Sunday will not find Cypriots stirring the cold old ashes of a sad history.
Mr President, I visited the island for talks last week. The process of EU accession has raised hopes of a solution to the conflict, but many expectations are still unfulfilled, especially among the Greek Cypriots. The fact that negotiations have been taking place in New York and Switzerland has barely been reported to citizens in the towns and villages of Cyprus. The efforts made by Secretary-General Kofi Annan merit great respect, but it is difficult to communicate 9 000 pages of treaty text to both communities on the island within a matter of weeks, and this has clearly failed due to the different political interests at stake. There are different interpretations of the plan even within the governing coalition of the Republic of Cyprus, as the statements made by the President and the coalition partners demonstrate. These different assessments cannot be ignored, Commissioner.
For the reasons I have stated, there have been serious calls for the postponement of the referendum in order to gain more time for information and opinion-forming. The governing party, AKEL, which is affiliated to my group, is not opposed to the Annan Plan, but given the situation, it is deeply concerned about the possible failure of the referendum, as has already been discussed here. Now there is a need for clear signals from the EU and the UN again. We should not downplay the situation. The country has undergone a war. Northern Cyprus has been under Turkish occupation for thirty years. In view of the concerns that exist, signals on peace and security must be sent out more clearly, and with these concerns in mind, it must be made clear there are no unilateral advantages for either side. Even with the 100% that you rightly question, there is still a problem, namely that these concerns exist at all. Politics is not about finality and eternal truths – the process of German reunification has taught us that. It is about constantly evolving processes, which can be mapped out to some extent in advance but which require a pro-active and very level-headed approach at every stage. In this critical situation, the EU has an obligation, together with the United Nations, to be a reliable partner for the Republic of Cyprus, but also for the two communities, in resolving the conflict. Not only Cyprus, but Europe as a whole will be the winner if we manage to heal this wound.
Mr President, ladies and gentlemen, we do indeed face a situation which is not only difficult but also very sad. For years, we have argued here in this House that we could not let a Turkish nationalist position prevent Cyprus's accession to the European Union. We were always resolute in our position. However, this has led us into a trap which the Greens warned about years ago. We asked what guarantees there were that, with a radical change on the Turkish side, the guaranteed accession of Greek Cyprus would not take place at the expense of the northern part of the island. This debate has always been neglected in this House, and we are paying a high price for this neglect today.
The situation is irreversible, and when they vote in the referendum, the Greek Cypriots will not be deciding their own future. They will decide on the future of the Turkish Cypriot community in the northern part of the island. The Greek Cypriots are already about to join the European Union. And then you talk about the plan. Mr Modrow, please think about it for a moment: the situation is like the Sudeten Germans saying: ‘We refuse to let the Czech Republic join the European Union until our claims in the Czech Republic have been settled.’ This House made it clear that that is unacceptable. As a left-winger, please convey that message to the Greek Cypriots as well. This is an historic plan. On the left and the right, up and down, we are always saying that the UN should do this and the UN should do that … Now, the UN has decided. Of course a plan is a plan; it does not reflect the Greek Cypriot or the Turkish Cypriot position. This UN plan is an attempt to remove the last barbed wire border from the EU. What is our response? The sophists – for we are dealing with Greeks here – are back in power; they say, ‘Yes, it is moving in the right direction, but it could be better’. Yes, the world could be a better place, I admit that. The world could be a much better place, and even if the Greens secure an absolute majority in Europe …
… the world will not become a better place! You see, you were too quick off the mark again, but I know what I am saying. I am convinced that the message we must send out is this. If there is a 'no' vote in the south and a 'yes' in the north, the European Union should open political relations with the north. As a first step, we must lobby for the lifting of the embargo against the north of the island. The citizens in the north should not be held hostage by the south. We cannot allow that on grounds of political decency. Then we will see what happens. One thing is certain, however: there is not a 'possible' UN plan: this is the only one. There is not a 'possible' future: this is the only one.
Very many of you are religious. I believe in miracles. I believe in the miracle that the people in the southern part of the island really will prove to be more intelligent than their self-appointed leaders, including the Green parties in Cyprus.
Mr President, ladies and gentlemen, the fact that Europe had the idea of holding out to Turkey the prospect of accession to the European Union in Helsinki without making it an essential requirement that that country put an immediate and unconditional end to the illegal occupation of northern Cyprus shows almost criminal frivolity on the part of the European Council.
In Cyprus, Europe is going ahead and putting on ice the sacred principle of the free movement of persons on which our Union has been based for decades. I can only sympathise, then, with the intransigent position of the Greek Cypriots and their President, Mr Papadopoulos, who reject the UN Secretary-General’s half-hearted compromise, and in three days’ time will be voting ‘no’ in the referendum on the reunification of their island. This is not reunification, however, as the Turkish occupation would continue. The military border would remain, the hundred-thousand Turkish settlers would be allowed to stay in Cyprus, the Turkish army would stay, and Cypriots would not enjoy the same rights as other EU citizens, as their property rights and right to do business would be restricted.
In short, the Annan Plan perpetuates and legalises the Turkish occupation. I should therefore like to take this opportunity to pledge my wholehearted support to the Greek Cypriots and reiterate that, as far as we are concerned, Islamic Turkey must never join the European Union.
Mr President, the exceptionally gloomy statement by Commissioner Verheugen is particularly shocking to us all in view of the fact that we are on the point of reaching a solution, by means of the Annan Plan. We had previously thought that the slogan ‘the solution is not a solution’ could be attributed solely to Mr Denktash. We now see, however, that this slogan is also used by the President of the Greek Republic of Cyprus. That is of course unacceptable.
Personal interviews with Mr Papadopoulos, along with other indications, have always given me the unpleasant feeling that we were being deceived, that the Republic of Cyprus lacked the genuine will to do its utmost to reach a solution for Cyprus. Yet the assumption that the Republic would do its utmost to arrive at a solution and that it would not fail in this formed the basis for that country’s accession to the European Union. There appears to be the presumption that it is also possible to trick one’s way into membership of the European Union. That is unacceptable.
We also heard just now that matters falling within the Copenhagen political criteria, in particular, such as freedom of the press and access to the media, are closed off not only to our Commissioner Verheugen and to foreigners, but also to national opposition parties. When this happens in other countries we take umbrage and tell them that we are breaking off negotiations with them, as we did with Romania, for example.
We are thus now on the threshold of the membership of a new Member State that has achieved this by deception. In my opinion, we cannot accept this on any account, indicating as it does a lack of respect for the European Union. We have also experienced this in the past with Slovakia, which told us that we were interfering in its internal affairs. Yet membership of the European Union means becoming heavily involved in each other’s internal affairs. This particularly goes for matters of the Copenhagen political criteria, and particularly for matters relating to the willingness to cooperate with the European Union in good faith for the purposes of reaching a solution capable of being of extremely great benefit to the inhabitants of both the northern and the southern parts.
Mr President, ladies and gentlemen, Cyprus will join the European Union on 1 May. We always hoped that the accession process could serve as a catalyst to end the division of Cyprus. In three days' time, the Cypriots themselves must decide whether they wish to live in a unified state after almost 30 years of division, and whether after almost 30 years, they wish to join the European Union as a unified state. Since the Green Line was opened for Cypriots on 23 April last year, we have seen very clearly that Cypriots from both communities are willing and able to coexist peacefully. The Annan Plan which will be voted on by both communities on 24 April is a compromise between the wishes and legitimate demands of both sides. The plan may not be totally balanced; perhaps it does have weaknesses as regards the power of central government, and perhaps the guarantees for the implementation of individual measures are not clear enough. Are these doubts really a reason to reject the plan? Are the undoubted weaknesses an adequate reason to reject the opportunities that the proposal offers? My twenty years of experience in working towards a solution for Cyprus, for its accession and for unity, tell me that the opportunities far outweigh the risks.
We are not the ones who have to decide on 24 April. Even if we hope for a positive outcome, we will accept the democratic decision of the people of Cyprus. What the European Parliament can say with certainty, however, is that this year is 2004, not 1964 or 1974. A united Cyprus will become a Member State of the European Union, and as a Member State, it will not only enjoy the full protection afforded by membership. It will also see that the responsibility of the European Union as a whole for ensuring the successful implementation of the Annan Plan guarantees this opportunity for peaceful coexistence.
Today, the European Parliament will commit itself to monitoring the entire implementation process through its committee work. We are currently witnessing many fears, especially on the part of Greek Cypriots who look back at the past. However, looking forward to the future is the better option. Turkey in 2004 is a country with a European perspective. It is no longer the Turkey of 1974. The Turkish Cypriots showed back in December that they have largely thrown off the legacy of Rauf Denktash. New opportunities are unlikely to present themselves soon. The only alternative to the plan is the ongoing and entrenched division of the island. This plan offers an opportunity and should not be gambled away due to false or inadequate information.
As Members of the European Parliament, we are today sending a message to our soon-to-be fellow citizens in the European Union. Statements by a European Commissioner, by the European Parliament or by individual Members do not constitute interference in Cyprus's domestic affairs or pressure from outside. They are well-intentioned advice. They are information which is being passed around within the family in which we must shape Europe's future from 1 May. I hope that accession day on 1 May will be a genuine celebration of reunification in Cyprus – the unification of all Cypriots with almost 450 million people in the European Union.
Mr President, the Commissioner said that he felt cheated by the Government of Cyprus. He was too polite. His good faith has been betrayed, as has that of our rapporteur, Mr Poos.
Under international law, the entire island of Cyprus will join the European Union on 1 May, regardless of the result of the referendum, and Turkish Cypriots will become EU citizens. However, if the Greek Cypriots reject the Annan Plan, Turkish Cypriots will be EU citizens who are denied recognition and representation and who are being kept impoverished by economic sanctions applied by the EU. Turkish Cypriots are trapped in a pincer: they are threatened on the one hand by Turkish settlers and on the other by the economic strength of the Greek Cypriots. They have been poorly led for years. However, the tide has now turned and if they vote 'yes' in Saturday's referendum, they will have done everything that we and the UN have asked of them. Under such circumstances it would be completely unacceptable for economic sanctions to be maintained. We cannot persecute our own citizens. The presidency and the Commission, with the UN, must take steps to lift their burden through the means of transport and trade, and must do so without delay.
– Mr President, allow me to say something different from what we have heard so far.
I think that a distorted picture has been given. The majority of political forces in both Greece and Cyprus consider that the Annan plan may help to resolve the Cyprus problem, especially with the prospect of the integration of a united Cyprus into the European Union. That is the truth of the matter. A distorted picture is being given. There is the question of how one part of public opinion is taking this affair on board, how it feels. There is a problem there, a huge problem from the past, as to whether this plan can really be applied absolutely in time, fully and reliably to all the details, which are particularly complicated and particularly difficult. We have a lot of experience here of violated agreements.
Instead, therefore, of looking for some sort of miracle, as my friend Mr Cohn-Bendit suggests, let us do what we can. Let us desist from exaggerations, insults and criticism of one another. What we can do is to call for there to be now a serious and reliable guarantee from the UN and from the European Union that the entire Annan plan, as it stands, will be applied to the end and there will be no tricks and circumventions after one year or after eight months or two years. Let us call for that. It is the only thing we can do now, before the referendum. We will see to the rest later.
Mr President, Commissioner, President-in-Office of the Council, two peoples and two cultures living in one country is often a delicate matter. Reason is required, but feelings also come into play. The Annan Plan is a good plan, but it is a solution born of reason. Yet Cypriots choose not only with their minds, but also with their hearts.
Thirty years of occupation is a long time. I heard a Turkish Cypriot girl being interviewed on the radio. She said that, in her youth, she thought that only men lived on the other side. We are asking Cypriots to say ‘yes’ to the Annan Plan, as we are confident that it will bring them peace, reconciliation and prospects. However, does the population have sufficient trust in the countries that are to ensure the implementation of that plan, for example? Have Turkey, Greece and the United Kingdom not had their own agendas all along in the history of Cyprus? Has sufficient work been done on trust between human beings in those thirty years?
We are calling for Cypriots to vote ‘yes’, but let us remember, with a view to the accession of some Balkan states, that it is important to win the trust of the population. I have just heard Mr Verheugen saying that it is we who are organising the accession of Cyprus to the EU, but Greece that must enable unity in that country. I find that rather shocking: where is the people of Cyprus in all of this?
Well, that people will have its say. We are calling on it to say ‘yes’, but equally, if it does not yet have sufficient trust to do so, we must further build this trust and ensure that the unification process is a success, and that what is not possible today is possible tomorrow.
– Mr President, our position, in a word, as President Karamanlis of Greece has also described it and as my friend Mr Brok described it a short while ago, is that the positive elements of the yes vote outweigh the negative elements, especially when the yes vote to the reunification of Cyprus is considered from the European perspective, in other words that Cyprus will be a member of the European Union.
Nonetheless, the question is: how can we help the yes vote, how can we try to bring about a yes vote in the referendum? If we are to do this, however, we need to understand why the no vote had and has such resonance among the Cypriots. Let me give you some examples. Why would the thousands of refuges vote yes when their future looks uncertain, when they will not all return to their family homes and they will not all acquire their property, while at the same time they will also be deprived of the basic human right of the judicial protection of the European Court of Human Rights? Similarly, maintaining Cyprus, a Member State of the European Union, under a regime of guarantees by third countries, one of which is not even a member of the Union, goes against the principles of the European Union and weakens the development of the European security and defence policy, quite apart from the fact that the permanent presence of Greek and Turkish troops on the island goes against the principle of demilitarisation which is established in the plan. I could expand on numerous other reasons which constitute the causes for the resonance of the no vote among Greek Cypriots.
If, therefore, we want to promote the yes vote, we need to recognise and note some of these causes in the text on which we vote, even though these are wish lists, while at the same time demonstrating that European reality also means the European Parliament, where human rights held, hold and will hold a central position. We are therefore trying, with this text, to impart the idea that there will be, as Mr Papayannakis said, guarantees on security issues for the application of the plan and that we shall lend our ear here to human rights issues. Only thus can we convince of the importance of the yes vote, based henceforth on the European perspective. That is why I call on us to ensure that we vote for certain amendments which improve the text and show that the European Parliament is here to support the yes vote.
– Mr President, first of all I should like to say that I am sorry that Commissioner Verheugen has left. Obviously he had some other pressing business. I endorse everything Commissioner Verheugen said and I share his disappointment on this issue, because he really was one of the protagonists, who worked very hard to bring things to maturity, to the point at which we can initiate material reconciliation between the Greeks and Turks in Cyprus.
When I was young, I suffered in my own country from the suppression of the freedom of the press and I feel pain and shame that today Greeks seeking their freedom are depriving Commissioner Verheugen of the right to address them and try to persuade them of what he considers to be right, he who fought so hard for things to reach a satisfactory situation.
We want a yes vote. Politicians in Greece, all of them, have said that they want a yes vote, with Mr Papandreou leading the way. We want the guarantees heard here to be given with emphasis, but the greatest guarantee lies in changing the global situation. The Cypriots divided because they were divided by a now bankrupt colonial regime, because they were divided by the cold war. These no longer exist. The European Union has refuted all this and is inviting them into its fold so that they can live differently. Not in order to keep them divided. The greatest guarantee is within and they must bring it forth from within themselves.
I shall end by reminding my compatriots in Cyprus of the words of the great Greek politician Eleftherios Venizelos, who said that the every nation seals its own fate and that whatever it does on its own whim is one less thing for its enemy to do.
Mr President, I understand why Commissioner Verheugen feels cheated on the 1999 deal that the Greek Cypriot Government would facilitate a settlement if accession were unconditional.
My own view in 1999 that accession was not feasible without unification. We should have kept both sides guessing in order to keep up the pressure. I was criticised for that view and accused of bias. However, it looks as if communication with Turkish Cypriots – convincing them that Europe is friendly and welcoming – has paid off. That kind of effort has also been undertaken by the European Commission in the face of legalistic objections.
The EU institutions have perhaps let down the Greek Cypriots by failing sufficiently to challenge their version of history or to encourage them to realise that a compromise would be necessary – not a return to the pre-1974 situation. This House bears some of that responsibility. Mr Poos calls on Cypriots to leave nationalism at the door. I welcome that call. I just wish it had been made consistently on both communities over the last five years.
If indeed the north votes 'yes' and the south 'no', the status quo cannot endure and a new assessment will be needed. Ways will have to be found to bring Turkish Cypriots out of their political and economic isolation. For instance, we must drop the requirement for Cypriots to have Greek mother tongue in order to be officials in the EU institutions. There must be a European Parliament delegation to Northern Cyprus.
I am getting ahead of myself. I still hope very much that Greek Cypriots, as well as Turkish Cypriots, will vote 'yes' on Saturday. The World Bank predicts a huge growth spurt of 5% per annum if they do so.
– Mr President, first I wish to express the full support of the Communist Party of Greece for the unsubmissive Cypriot people who, unlike the European Union, do not throw UN resolutions on the Turkish invasion and occupation into the waste-paper basket.
As I followed the debate, I remembered the words of the poet: how often came my enemies dressed as friends. Indeed, some people in Cyprus trusted the European Union. They believed that the much vaunted acquis communautairewould result in the resolution of the problem. It turned out that the acquis communautairewas a deception, a rag bag of no value, while erstwhile friends are now pressuring, coercing and threatening, including you, Mr President, and Mr Verheugen, who is showing his disdain for us by his absence.
It is unacceptable and wrong of Mr Verheugen to accuse the President of Cyprus of deceiving him. Mr Papadopoulos and the Greek-Cypriot leadership never promised to accept any monster cobbled together by the UN Secretary General. What is the Commissioner afraid of? The obligations which derive from the fact that one part of a Member State of the European Union will be under the occupation of a candidate country? Who does the Annan plan serve? The Greek Cypriots and the Turkish Cypriots or more general imperialist plans? What sort of state is it that will operate as an umbrella for two practically independent states, which will even be able to send representatives to European Councils and diplomatic missions, two states which will need special agreements in order to regulate their relations, while being at the mercy of the guarantor powers and foreign courts? How secure will the Cypriots feel without their own army, but with the military presence of Turkey, Greece, the United Kingdom, perhaps even ΝΑΤΟ? How do you judge the fact that the military agreements between the occupying regime and Turkey are being converted into primary Community law? How do you judge the fact that Cyprus is obliged to support the candidature of Turkey under any circumstances?
Leave at long last the Greek Cypriots and the Turkish Cypriots to assess the situation, to take a decision on the basis of their own interests. Respect their history, respect their dignity, shake off the arrogance and haughtiness of the suzerain!
Mr President, as a friend of the large Cypriot community which I represent in London, I have always supported peaceful reunification of Cyprus. However, I have never underestimated the practical and political difficulties created over the 30 post-invasion years in which Turkey has moved 120 000 mainland settlers into the north, when they do not share the common historical heritage of the island and generally do not speak English or Greek, previously the bicommunal languages.
The Annan III Plan has gone a long way towards settling differences in a fair way. However, I have received hundreds of e-mails from my Greek Cypriot constituents who are concerned that this plan offers no guarantees on Turkish implementation of troop withdrawal and territorial and property restitution. It is interesting that even the Greek Cypriots – the lucky ones who have been promised the return of their homes – seem to oppose the plan. They also object to mainland settlers being granted citizenship, as this would appear to reward the aggressor and violate the Geneva Conventions, which prohibit the settlement of outside populations by the occupying power.
Cypriot President Tassos Papadopoulos has rejected the proposals and called for a 'no' vote by the Greek Cypriot community. I personally believe it is best for outsiders, including Members of this House, not to put any pressure on a referendum process as this would be perceived as interference in Cyprus's sovereign affairs.
Furthermore, if both communities do not give their free consent and the arrangements break down in the future, blame will be apportioned to the players who leaned on the Cypriot people to get a 'yes' vote.
The British Government is prepared to cede some of the sovereign base territory surplus to its needs, if this will help. I, like many of my colleagues, wish the referendum process well and will support the outcome of the vote on the 24 April, whichever way it goes.
– Mr President, in three days the referendum will be held in Cyprus on whether or not to accept the Annan plan. A yes or a no vote in the referendum will not be two sides of the same coin; it will be different sides of different coins. The next day will not be the same as the previous day. Today's debate confirms the vital role of the European Parliament in this entire lengthy development of hope on the Cypriot question and the exceptionally positive role of Commissioner Verheugen, of Mr Poos, and of all sides of the European Union in general. Now is the time for responsibility on the part of all the political leaders in Cyprus, of both the Greek and the Turkish Cypriots, in Greece and Turkey and in the entire European Union.
The party to which I belong, PASOK, and its President, Georgos Papandreou, are and have been protagonists throughout developments in Cyprus as regards the resolution of the problem and its integration into the European Union. It is the time of truth. We must all respond to the challenges of history, by looking the dilemma straight in the eye and responding responsibly and positively. A yes vote, with all the concerns but which operates in the new environment of the European Union, opens a window to the future and to hope. A no vote requires an answer. In all events, the answer will be given by the Cypriot people. The European Parliament and the European Union give both their support and their capabilities as security guarantees of the full exploitation of all aspects of the Annan plan. We must ask the same of the UN.
Our resolution today reflects precisely this perspective. I, as a Greek MEP, whose first contact with politics and political awareness was in the demonstrations and fights of the Cypriots to escape English colonialism and then in all the dramatic events in Cyprus, consider that a yes vote will result in an historic balance with prospects for a positive, historic reconciliation, in which everyone can trust in a positive future of prosperity and security for all, Greek Cypriots, Turkish Cypriots and the area in general.
I should like to finish with an ancient Greek motto: time waits for no man.
– Mr President, I wish I could also say Commissioner but Mr Verheugen has left us very early and I am sorry about that, nearly all the political parties in Greece and the most important parties in Cyprus have come out in favour of the Annan plan. However, they share the concerns and doubts of the Cypriot people, who are not following the parties in this instance.
The negative reaction which has developed in Cyprus is due, I think, to extreme pressure of time, which has not allowed the people to be informed calmly and analytically. But how could they be informed within a fortnight of the submission of the last Annan plan? They could not. On the contrary, the inciting of passions and misinformation have prevailed, thereby exacerbating fears and doubts. If the referendum were postponed, as proposed, then the people could be informed more calmly and more substantially and, at the same time, clear and persuasive guarantees could be given that the full text of the plan and the agreement would be respected and would not again be violated by some of the guarantor powers. Because that is where the problem lies, with the guarantor powers. It was they who caused most of the disasters in Cyprus. These guarantees must also be given by the Security Council and by the European Union and by the European Parliament which, with its resolution, improved by the amendments proposed by the PPE-DE, the socialist party and Mr Papayannakis, will, I think, strengthen the tendency and desire of the Cypriots to say yes. The European Parliament must not appear to be exerting pressure. Blackmail, with threats of sanctions, which have, unfortunately, also come from official lips, have incited the negative stand of an uninformed and terrified people.
That is why, in addition to security guarantees, the prospect of a second referendum must be left open after the referendum in three days' time, which looks like being a no vote. Better informed Cypriots and stronger security guarantees could change the climate and thus, in two or three months' time, bring in a positive result, for which there is a great deal of hope. I do not understand why repeating a referendum, which other Member States of the European Union are allowed to do if there is a no vote, as happened in your country, Mr President, should not also be allowed for the Cypriots. Please vote for my amendments, which make the European Parliament resolution encouraging, reassuring and friendly towards the Greek Cypriots and the Turkish Cypriots and will, I am sure, encourage them to give a more positive response to the Annan plan.
We thought the Nice Treaty was so good we should vote on it twice!
– Mr President, without doubt there are practical problems with the Annan plan. It does not put both sides on an equal footing and it makes provision for painfully long transitional periods for transposing the acquis communautaire. Nonetheless, we unreservedly support the Poos motion and its constructive proposals, because on the basis of the resolution, first, the illegal Turkish occupation is removed from the northern part, further colonisation is prohibited, certain Greek lands are returned and a number of refugees can return. This positive position depends, as has been emphasised numerous times today, on a strict system of guarantees of respect for the entire Annan plan. Secondly, it also depends on an express declaration that we agree in advance to respect any result, as the President-in-Office of the Council wisely emphasised here today.
– Mr President, first I should like to congratulate Mr Poos on his work, Mrs Mechtild Rothe on her efforts all these years as Chairman of the Joint Parliamentary Committee, Mr Oostlander, Mr Brok who is not here and, of course, Commissioner Verheugen, who unfortunately had to leave.
Mr President, ladies and gentlemen, it is a fact that we are at the moment holding a general political debate on the prevailing climate in the run up to the referendum on Saturday rather than on the content of the Annan plan, because a debate on the content of this plan, despite the fact that its positive points far outnumber its negative points, could turn into a detailed debate lasting several hours.
The positions of my fellow Members and of the Commissioner and the President-in-Office, and all the disappointments expressed in this House about the climate prevailing at the moment in Cyprus, bring me to the conclusion that, apart from the yes or no vote which has been debated closely here too, we should also hold an analytical debate on the proposal by the speaker of the Cypriot parliament, Dimitris Christofias, to postpone the referenda, especially in that postponement would need to be accompanied, on the one hand, by the clarification of certain points in the plan which are creating problems, such as security issues – I would ask Mr Patten to convey to Mr Verheugen the question of primary law and of people taking recourse to the courts – and, on the other hand, by work being carried out in the Security Council on the new resolution we want, which will include guarantees. I think that these two poles will certainly help to reverse the climate.
Finally, I want to finish by saying that, of course, an opinion needs to be expressed and this opinion of the European Parliament is being expressed through the resolution tabled by Mr Poos, together of course with all the amendments which have been proposed.
. Mr President, I wish to thank the honourable Members for their contributions.
Mr President, you and I both come from a divided island and we understand something of the passion that a debate of this nature will engender on the island of Cyprus. We also understand that conflict which is rooted in history and ingrained for generations is not easy to resolve. However, we also understand, as practical political people, that every now and again – perhaps once in a generation, or even more rarely than that – an opportunity comes to really change things. The agreement produced by Kofi Annan offers such an opportunity. As I said earlier, this is a decision for the people of Cyprus – both North and South. It is their decision, their decision alone and we will respect that decision.
In short, I can only repeat what the President-in-Office of the Council, the Taoiseach, Mr Ahern, said last night. I should first point out that we need to weigh our words very carefully, as we can all understand the hurt and concerns involved and need to be very careful that nothing is said or done in the next 72 hours to make a grim situation worse.
Last night Mr Ahern summarised the position of the European Council as follows: 'These are crucial days for Cyprus and for its people. On Saturday the people of the island – North and South – will vote in referenda on the plan for a settlement presented by the United Nations Secretary-General. Through their patient and determined efforts in cooperation with the parties, the Secretary-General and his hard-working team have created a unique and historic opportunity for a settlement of the Cyprus problem. In his report to the United Nations Security Council, which was released yesterday, Kofi Annan stated clearly that the plan is the only available, the only foreseeable route for the reunification of Cyprus. The decision now rests with the people of Cyprus and is for them alone, freely exercising their democratic rights. The people of Cyprus know that the strong preference of the European Council is for the accession of a united Cyprus to the Union on 1 May. The European Union is ready to accommodate the terms of the settlement in line with the principles on which this Union is founded. As President of the European Council over the past few months I have had discussions on Cyprus with political leaders across Europe.' And this is the important point, Mr President: 'It is only right to say that the view of the overwhelming majority is that the proposed settlement would be good for both communities in Cyprus and good for the European Union'.
Those are the views of the President-in-Office of the European Council and of the vast majority of the democratically elected leaders of the Member States of the European Union.
I said at the outset that we need to weigh our words carefully. We do not want to cause any difficulties or be seen to be intruding in decisions that are ultimately decisions for the people of Cyprus. We wish the people of Cyprus well in the remaining hours before they make their decision and hope that it will be the decision that best serves the people of the island of Cyprus as a whole – both North and South.
. I should just like to say one or two words about this subject, which is not my normal beat. Firstly, I should like to apologise, on behalf of Commissioner Verheugen, that he had to leave before the end of the debate. He had another extremely important engagement, and this debate was scheduled to have ended a good deal earlier. However, I understand why the debate has run on so long: it arouses considerable passions and great interest in all parts of the House.
We were questioned about what would happen if there was a 'no' vote on the Greek side of the island and a 'yes' vote among the Turkish community. I should underline that the Commission has already announced that we will soon be putting forward proposals to assist the Turkish community in that unhappy eventuality, which we still hope will not happen. Clearly we cannot allow the Turkish community to be punished economically and socially because of decisions made by others, so we would have to try to find a solution to the problem of Turkish economic isolation as effectively and rapidly as we could.
I should like to speak briefly about the 1999 Helsinki European Council – the first European Council that I attended. As I recall, we always knew that the policy we endorsed then had about it an element of risk. It does not come as a surprise. We thought it was important to try to decouple the Cyprus conflict from the integration of central and eastern Europe into the European Union. I believe we made the right decision then and I believe it was the right way to proceed. But against that background, and in the light of some of the things Commissioner Verheugen said, you will understand why it is not just the Commissioner who feels very strongly that we have been badly let down in the last few days and weeks. It is a sentiment that is strongly held within the Commission and one that is held way beyond the Commission. I still hope that we will not be let down. However, one cannot ignore the fact that there is that sense that we have been cheated.
I have received one motion for resolution tabled in accordance with Rule 37(2) of the Rules of Procedure(2).
The debate is closed.
With regard to the referendums in Cyprus, Parliament’s primary objective should be to apply to itself the principles which it is shouting from the rooftops: observance of human rights and respect for democracy.
On the first point, the Annan plan raises fundamental objections. How could the European Parliament endorse a proposed settlement which denies refugees the right to recover the property taken from them, which constitutes a permanent restriction on people’s freedom of movement and establishment, which perpetuates the presence of occupying troops and which does not provide any recourse against violations of human rights before the Strasbourg Court?
On the second point, Parliament must not go along with the scandalous pressure being piled onto the Greek Cypriots by both the United States and the European Commission – and in particular by Commissioner Verheugen, one of the keenest advocates of Turkey’s accession to the European Union. The rule of democracy means that the decision of the people must be respected, especially if expressed in the most undeniable way in this respect: a referendum.
The next item is the Council and Commission statements on the situation in the Middle East.
. Mr President, following the targeted killing of the new Hamas leader, Abdel Aziz al-Rantissi, the President of the Council issued a statement on 18 April expressing his deep concern at the ongoing and seemingly endless cycle of retaliatory violence involving Palestinian groups and the Israeli authorities and defence forces. The statement condemned both the assassination of the Hamas leader and the suicide bombing at the Erez crossing into the Gaza Strip which took place on the same day. The statement went on to say that such violence should end immediately and pointed to the self-evident futility of such violence, either as a means of freeing Palestinians from occupation or bringing long-term peace and security to the people of Israel.
The President of the Council once again reminded the Israeli Government that extrajudicial killings are contrary to international law and pointed out that respect for international law should mark an immediate distinction between democratically elected governments and terrorist groups.
Meanwhile, at the conclusion of the foreign ministers' informal meeting in Tullamore on 17 April, the President of the Council issued an important statement on behalf of his colleagues concerning the current situation in the Middle East. The EU foreign ministers reaffirmed certain basic principles of European policy towards any settlement in the Middle East conflict, including its commitment to a negotiated two-state solution agreed between the parties. This would result in a viable, contiguous, sovereign and independent Palestinian state, existing side by side and in peace with an Israel living within recognised and secure boundaries.
The ministers reaffirmed that the roadmap represented the only route to achieving such an outcome. The Union is determined to pursue vigorously the course set out in the roadmap and calls on both sides to fulfil their obligations under the roadmap. The established position of the European Union, restated by the European Council of 25 and 26 March, is that the Union will not recognise any change in the pre-1967 borders, other than those arrived at by agreement between the parties.
The Union has emphasised that no declared views on the possible shape of the final settlement can pre-empt the negotiations of that settlement. Ministers pointed out that the refugee question, and the manner in which the right to return may be realised, are also final status issues. The roadmap states that a final and comprehensive permanent status agreement that ends the Israeli-Palestinian conflict must include an agreed, just, fair and realistic solution to this question.
In this context, the Union has noted President Bush's reaffirmation of the United States' commitment to the roadmap and to a negotiated settlement. The Union emphasises the principle, shared by President Bush, that final status issues are a matter of negotiation and agreement between the parties themselves and that they must not be prejudiced.
Ministers also agreed with the President of the United States that secure and recognised borders should emerge from negotiations between the parties in accordance with UN Security Council Resolution 242 and UN Resolution 338. These and other relevant Security Council Resolutions must form the basis for a just and lasting settlement of the conflict. In other words the conflict will not be sorted out by unilateral action.
The prospect of Israel's withdrawal from the Gaza Strip is welcome. The European Council has stated that such a withdrawal should represent a significant step towards the implementation of the roadmap, provide that it is carried out in accordance with certain conditions. This is an opportunity which the international community, led by the Quartet, should seize. The proposed withdrawal should be properly orchestrated with the international community, so as to ensure that an orderly situation in Gaza results, which would permit the maintenance of security as well as the rehabilitation and the reconstruction that is so urgently needed in that area. The Union urges all parties urgently to undertake preparations towards that end.
On this basis the European Union is ready to support the Palestinian authority in taking responsibility for law and order, as well as to continue the Union's existing aid to the Palestinian authority and to examine possible future needs that may arise in the context of a new situation in Gaza.
Ministers also stressed the need to avoid a political vacuum and the dangers that it would involve in the interim period between now and the beginnings of any withdrawal. They recalled that there are a number of measures which need to be adopted in the period immediately ahead in the political, security and humanitarian spheres in order to prevent further deterioration and in order to resume progress.
An end to violence and terrorism, as well as the resumption of the ceasefire embracing all of the parties and all of the groups, is essential. Both sides need to resume negotiations on the peace process without further delay. We all know from past experience and from history that resolution to difficult and complex issues invariably comes through negotiation, and in fact only comes through negotiation.
A just, lasting and a comprehensive peace must meet the legitimate aspirations of both the Israeli and the Palestinian people and must include Lebanon and Syria. All states in the region must exert every effort to promote peace and to combat terrorism. The European Union looks forward to the forthcoming meeting of the Quartet at principles level. The Quartet should play an active role in pursuing the goal of a comprehensive regional peace and encourage the parties to move ahead vigorously on the basis of the principles outlined above.
The ministers will have a further discussion on the Middle East process at the meetings of the Council on Monday. They will consider the position to be taken by the European Union at the meeting of the Quartet, which will take place in New York on 4 May.
I hope that I have succeeded in giving the Members a clear impression of how actively focused this presidency remains when it comes to the very difficult situation in the Middle East. We will, by the same token, listen with great attention to the views of Parliament on this important issue at this time.
. Mr President, I do not wish to repeat or intend to repeat what the presidency has just said about recent discussions on the Middle East by the Council or how it has reacted to the statement made by President Bush in Washington last week after his meeting with Prime Minister Sharon. The statement surprised many people, whether understandably or not, and one cannot disguise the fact that it seems to have caused great concern in the Arab world. Some have subsequently argued that it should not have done so. They have said that it offers a way into the implementation of that roadmap, rather than a tearing-up of the roadmap. They have argued that we should seek out the positive, like the promised and welcomed Israeli withdrawal from Gaza, rather than focus on the negative.
So be it. I do not seek to second-guess the doubtless well-intentioned interpretations of others or to undermine efforts to make the most of the present, exceptionally difficult, situation. Some of course always see a glass as half full when others believe it is half empty. Others find it rather challenging to believe that a glass is half full when they cannot see very much liquid in the glass at all. I guess that like beauty, truth is in the eye of the beholder. I do not wish to dwell on those matters. I will just make five points which we must address if we are to draw anything positive from the present grim situation.
First, as the General Affairs and External Relations Council and the European Council has said again and again, a final settlement can only be achieved as a result of negotiations between Israel and the Palestinians, resulting in two viable sovereign and independent states based on the borders of 1967, perhaps amended by agreement, living side by side in peace and security as laid out, for example, in the roadmap.
This has been the main thread of European thinking, from Venice in 1980 to Berlin in 1999, to Seville in 2002 and right up to the latest European Council conclusions of last month. It is not surprising that we have agreed with what for 37 years has been the consistent American position, that settlements beyond the 1967 borders are illegal and represent 'obstacles to peace'. We all know what the ingredients for a final settlement will be. They are contained in the Mitchell report and in subsequent documents, including the Arab League peace initiative of 2002. They are also in the roadmap that has been endorsed by the international community.
A settlement does not await some heavenly insight. It awaits the exercise of political will by both sides – Israeli and Palestinian. It is in my judgment a tragedy that the courageous proposals of the representatives of civil society who negotiated the Geneva initiative do not seem to be shared by the political leadership in their communities.
Second, we deplore the violence which postpones reconciliation and any chance whatsoever of peace. We have always deplored without reservation and condemned with all our strength the suicide bombings that take innocent lives and the dark propaganda that clouds the minds of so many. We are also profoundly critical of heavy-handed military retaliation which destroys lives, homes and livelihoods, the sort of retaliation which increases extremism and does not increase security. We believe that targeted assassinations are wrong, illegal and counter-productive.
One of the Palestinian politicians whom I most admire, a voice of sanity and reason, referred recently to the deafening sound of war drums on both sides and to the bitter fact that both communities seem to be locked in an embrace in which all that seems to matter is causing pain to the other side. There is plenty of pain on offer, but not much promise of peace.
Third, whatever the criticisms of the European approach to the dispute, we can say that we have sustained, throughout the weeks, months and years of bloodshed and hopelessness, institutions which can one day form the basis for a reformed Palestinian Government. That has been the policy of the European Council, endorsed by this Parliament. We have been congratulated for what we have done by, among others, the World Bank. Only recently I received a letter from the Palestinian Finance Minister, Salam Fayad, which noted that with the help of the European Union the Palestinian Authority has now delivered on all of the reform commitments it had made to the Palestinian Legislative Council a year and a half ago. There is now a high degree of accountability, with transparent budget procedures. There are no more cash payments to Palestinian security personnel, whose salaries are now transferred through bank accounts.
We have been encouraged, in private, to do more – to give more help. We have been criticised in public for doing anything at all. Some have argued that there could actually be a no more serious accusation than that the attempt to promote reform and sustain some sort of life in Palestine has bankrolled terrorism. Parliament has held its own inquiry into these matters and OLAF has investigated these allegations.
I have no more to say on the subject, save to pay tribute to my officials who have tried to implement a difficult policy honestly, transparently and with integrity. When I look at what has happened in the last few years I can see all too little else that has achieved as much as they have.
Turning to the future, it is said by some – perhaps a trifle glibly – that after the promised withdrawal we will rebuild Gaza and try to create the foundations for a new Palestine. What they presumably have in mind is a Palestine which is genuinely viable, not a collection of isolated bantustans divided by tanks, settlements and walls.
We are certainly prepared to continue our humanitarian assistance and to support the rebuilding of the infrastructure of those areas from which the Israeli defence forces withdraw. But I have to say that this time we should seek certain guarantees from the Israeli defence forces that they will not destroy again what we build. They should take into account the five points made by the European Council of 25 and 26 March, notably, the anchoring of the withdrawal within the roadmap and the facilitation of economic life in the territory that the Israeli defence forces leave.
It was the World Bank that noted that the biggest obstacle to economic revival is lack of access and a lack of sufficient freedom of movement of persons and goods. Access to the outside world is essential for reviving the Palestinian economy. We should also seek to ensure that humanitarian assistance can be provided as it would be elsewhere. At present it costs more to provide the assistance than in most other places because of the behaviour and activities of the security forces.
If we are to find a way back into implementation of the roadmap then we need to discuss very carefully with the Israeli Government the terms of withdrawal and see how we can associate the management of the withdrawal with the objectives of the roadmap. Our aim must be that Israelis recognise again the Palestinian Authority as their partner in the peace process. The objective should be to hand over Gaza and parts of the West Bank to the Palestinian Authority, not to Hamas, and to ensure that the handover takes place in an orderly fashion, not in a way that leads to more chaos and more violence.
Finally, there are still – thank heaven – some moderates in Palestine, Israel and the Arab world. I ask this question as quietly and diplomatically as I can: how much support are we giving those moderates today? If we are not prepared to be courageous for moderation, how can we expect them to be?
It is not hyperbolic to say that the outlook today in the region is more worrying than it has been for some time. It certainly seems to me a good deal more disturbing than it looked, for example, at the beginning of last year when we were being told that the road to peace in the Middle East lay in the military liberation of Baghdad and the installation of democracy in Iraq. Maybe one day Iraq will be stable and democratic and maybe it will be a beacon for other countries in the region. How could one hope for anything else? Whatever one's views about the past, what else is there to work for? However, if we are to have any chance of achieving that outcome and of encouraging modernisation and democracy in the whole region, then we have to avoid words and policies that alienate large parts of the Islamic world and threaten the very clash of civilisations which all sane men and women should want to avoid at all costs.
It has been a deeply depressing feature of my five years as a Commissioner that the world I look out onto today seems to be far more dangerous than it was in 1999. We must always try to work for a better world and not throw in our hand in introverted despair. Today, among other things, we must see what we can rescue from what is left of the Middle East peace process. It is not a very encouraging prospect, but what alternative is there?
Mr President, Mr President-in-Office of the Council, Commissioner Patten, ladies and gentlemen, I think the start of the Commissioner's speech has made it clear that recent events require some interpretation. Do we regard the course set out in the roadmap as dead and buried following the meeting between Prime Minister Sharon and President Bush, or should we see new opportunities that can be exploited over the coming days, weeks and months? I must admit that the Irish Presidency's initial reaction tends towards the first position, whereas the stance adopted by a number of foreign ministers in their statements leaned towards the second.
I myself endorse the position adopted by the foreign ministers, including the German foreign minister, who said that this initiative brings movement into the process which we should now exploit. Despite all the scepticism that we might feel at the proposed withdrawal from Gaza that was outlined to us yesterday and again today by the two representatives of the Geneva initiative, the European Union should bring its influence to bear on the parties to the conflict, especially Israel, and make it clear that this withdrawal must be the first stage in its withdrawal from all the occupied territories. In that sense, the withdrawal is the right move. That being the case, a Prime Minister who is affiliated to the right wing in Israel and who may soon be responsible for ejecting settlers from their homes in Gaza by force needs a broader framework in which to explain his position.
If the withdrawal from Gaza is indeed successful and the orderly handover to the Palestinian authority takes place as demanded yet again by the Commissioner a few moments ago, and if many of the homes currently being used are then offered to people from Gaza, and if the infrastructure is not dismantled but handed over to the Palestinian authority, this may well offer a fresh opportunity for peace. If we take the attitude that the whole thing is pointless and doomed to failure, we will have no chance of influencing the process. However, if we see this as a positive opportunity and work within it, I believe that the roadmap can be revitalised.
Reading the US President's letter to the Israeli Prime Minister carefully, we see that the Israelis are also expected to play their part. The President himself refers to UN Security Council Resolution 242. The President himself also says that only negotiations can ultimately produce a solution. We should emphasise these passages of his letter in our further positions on this conflict.
Let me make a second point. I believe that it is indeed the case that a solution to this conflict, which is not restricted solely to Gaza, can only be successful over the long term within two viable and independent states.
The Commissioner also referred to the work of this Parliament in relation to the deployment of European funds. We have adopted two reports on this issue, a majority and a minority report, but there was 80% agreement on the findings. One of these findings can be shared with the House today: the accusation that the European Union has funded terrorism cannot be proven and is untenable. On the issue of whether the decision to provide direct financial assistance was right or wrong, we can adopt various positions. However, the decision was taken by the foreign ministers, not the Commissioner. The Commission has done its utmost to contribute to the reform of the Palestinian authority. It has been at pains to exercise control over the use of European funds, and we can confirm today that the situation in the Palestinian authority has indeed improved compared with three years ago. We must thank the Commission and Commissioner Patten for their work on this issue, notwithstanding the divergent political views on whether the decision was right or wrong.
Mr President, paragraph 51 of this Parliament’s recent Resolution on the results of the European Council states that ‘without strong pressure on the two sides, the Road Map will remain ineffective’. Naturally, I believe that the Road Map is still ineffective and I wonder what has happened to the pressure on Israel.
Parliament also calls on ‘the United States Administration to assume their responsibility vis-à-vis the present crisis’. In my opinion, that government has not only failed to assume its responsibilities, but has given in to the Israeli Government. Powell’s comments of last Thursday are, in my view, a mixture of absurd wishful thinking and cynicism, when he said that the meeting between Bush and Sharon has produced positive results for the Palestinians and their aspirations for a State. This is demonstrated by the fact that the minister without portfolio of the Israeli Government, Gideon Ezra, stated on Friday that Powell’s comments, intended to soften Bush’s pro-Israeli tone, do not reflect the opinion of Bush himself.
Parliament’s Resolution also calls for both parties ‘to make a serious effort to resume genuine negotiations’. In my opinion, the Palestinian National Authority has been waiting for months for the resumption of those negotiations, but it is clear that Israel does not want to negotiate with the Palestinian National Authority and is prepared at this point, with the full support of Bush, to withdraw unilaterally from Gaza outside the framework of the Road Map.
It has become sufficiently clear, in my view, that it is not a question of Gaza first and West Bank second, but of Gaza only.
Following so many events we should remember another two paragraphs of our Resolution; paragraph 48, included following the killing of Sheikh Yassin, which: ‘calls on the Council and the Commission to consider acting in full compliance with Article 2 of the Association Agreement with Israel should the policy of extrajudicial killings continue’. Well, the extra-judicial executions are continuing, most recently of Abdel Aziz Rantisi. I therefore believe that Parliament must reiterate its request to the Council and the Commission.
Also, finally, in paragraph 49 Parliament ‘asks the Council to invite the Member States in the UN Security Council immediately to table a proposal for an international peacekeeping force at the 1967 borders, with the mandate to protect both the Israeli and Palestinian peoples from terrorist attacks, military incursions and interventions’. We must also reiterate that demand.
Mr President, after President Bush's endorsement of Mr Sharon's prejudgment of final status negotiations – ruling himself out as an even-handed peacebroker – it is easy to be discouraged about the prospects for the coexistence of a secure Israel and a viable Palestinian state, but that is the only real solution via the roadmap. It may well be that Israel keeping some key West Bank settlements and Palestinians accepting that the return of refugees will be to a Palestinian state – with which I personally agree – would indeed be part of an eventual negotiated settlement. The Quartet, with EU leadership, must disprove, however, Mr Sharon's claim that his plan constitutes a critical blow to Palestinian hopes of statehood.
I am absolutely committed to the existence of Israel as a Jewish homeland and state – though one in which Arab Israelis have full, equal rights – and Israel's right to live in peace and security within recognised boundaries. My dismay at the occupation is not only about the misery of ordinary Palestinians but also how the role of colonial occupier is damaging Israel's integrity and its commitment to the rule of law. I condemn all terrorism against Israel and I do not see suicide bombers as purely the product of desperation among Palestinians – real though that desperation is. There is also exploitation of young people and a despicable culture of martyrdom in a perversion of Islam.
The wall or fence might be capable of justification if it were on the Green Line – but it is not. The Bush-Sharon policy of military defeat will not ensure Israel's security. Hamas is a dangerous and uncompromising organisation dedicated to Israel's destruction, but the recent illegal assassinations of its leaders simply create more bitterness and recruits for terrorism.
I am deeply worried about the rising incidence of anti-Semitism in Europe and take a strong interest in combating it, as well as other kinds of racial and religious prejudice. The delay by the EU Monitoring Centre in producing timely work on the threat to Europe's Jewish communities naturally fed suspicions about bias. We need renewed vigour in exposing and rooting out anti-Semitism and in establishing the dividing line between legitimate criticism of the policies of the Israeli Government and the demonisation of Jews.
I understand the shock that Israelis must have felt at the poll last year that said that 59% of Europeans considered Israel a threat to world peace. I believe that many respondents read that question as being about the conflict between Israel and Palestinians, but it was deeply unhelpful to pose it in that way. However, the result was a wake-up call. We need a more intense EU-Israel dialogue. That is why I personally oppose any calls in the European Parliament to boycott Israel, and calls for cutting academic links are completely counterproductive. I have equally resisted moves to eliminate EU funding for the Palestinian Authority. I welcome the fact that it is Palestinians themselves calling for a clean-up of corruption, but Israel needs a negotiating partner and the sub-Saharan poverty level of Palestinians would be even greater without EU support.
Finally, it is unworthy of Israel and its tradition of justice to persecute Mordechai Vanunu in a vindictive manner after his release. He has served his sentence and he should now be free.
Mr President, today, Mordechai Vanunu is to be released. He is one of the heroes of our time, the man who confirmed that Israel has significant stocks of nuclear weapons that could turn the whole of the Middle East into a nuclear desert. For this achievement in the service of peace, his reward was to be kidnapped by the State of Israel and sentenced to 18 years’ imprisonment.
The surrounding world largely forgot him. Israel is allowed to possess its nuclear weapons in peace, while Arab and Muslim states that attempt to obtain protection for themselves against the threat of Israel’s nuclear weapons are bombed to smithereens and destroyed. Why does the world community not intervene in regard to Israeli nuclear weapons? Why does the same not happen to Dimona as happened to Ossirak?
The unbalanced approach on the part of the world community is one of the reasons for the despair that now prevails in the Middle East, a feeling confirmed here in Parliament yesterday by two of the area’s foremost peace campaigners, Abraham Burg and Yassir Rabo. In , Egypt’s President Mubarak stated that hatred of the United States in the Arab world has never at any time been as strong as it is today. The United States backs Israel 100%. For that reason, the United States cannot bring about peace on its own. A better balance is needed, and the EU could bring this about by backing the Palestinians as strongly as the United States backs Israel.
The EU could translate its words into deeds and implement Parliament’s call for the association agreement with Israel to be suspended. The EU could despatch troops to protect Palestinian areas. The EU could demand that Israel dismantle its stocks of nuclear weapons. The EU could issue an invitation to Vanunu and grant him asylum in the EU country of his choosing.
The EU could go still further. Some years ago, I met Shimon Perez. He proposed that both Israel and Palestine should be offered EU membership, on condition that they had achieved a stable peace. Clearly, the EU has an attraction beyond its borders that it does not always have among its own Member States. Let us make use of the fact. Offer EU membership to Palestine and Israel as a reward for achieving a definitive peace.
Mr President, ladies and gentlemen, as Vice-Chairman of the Delegation for relations with Israel, I feel vicarious shame for the unilateral policy of Prime Minister Sharon, who is adding more and more fuel to the fire in the Middle East; indeed, throughout the world, as this is not a case of an isolated conflict; quite the reverse. The illegal executions of Hamas leaders will have a boomerang effect, and new leaders are always waiting in the wings. Sharon is only able to do this because of the unconditional support he obtains from President Bush. Things agreed in Washington are an affront to its partners in the Quartet, and the EU in particular. To my knowledge, the European Union has not been consulted once. We, the European Parliament, must demand that Javier Solana puts his foot down in his dealings with the Quartet.
If the USA now wants support for Iraq, it must in turn come up with support for an international force in the Gaza Strip following an Israeli withdrawal, and in the West Bank as the following step. Solana could also put the Geneva Accord on the table. After all, Colin Powell has approved this, and it has his support. This must also be clarified. Avraham Burg, who was present in this House yesterday, once said that the roadmap had to be produced in Geneva. I think that, as a signal to the Palestinian people, we can demand an increase in the humanitarian aid we give to this impoverished people.
Mr President, one thing I would like to emphasise in the few seconds that I have here today is that the European Union must be more forceful in its presentation of its position vis-à-vis the Middle East. It must make clear to Israel, to the Palestinians and indeed to the United States that we are serious about finding a solution.
For that to happen, the international community, via the Quartet, has to act as an even-handed broker for peace. It is deeply regrettable that the United States administration, for purely electoral reasons, has decided to ditch the roadmap. We have to try and revive that, insofar as we can, and I wish the presidency luck with its efforts to achieve that over the next few weeks.
However, we have one weapon in our hands which we have consistently refused to use or even to threaten to use, and that is the suspension of the Association Agreement with Israel. What other weapon do we have in order to pressurise Israel to take its responsibilities seriously in that region? There is no other way in my view that we can bring the Israelis to the negotiating table in a serious frame of mind. Certainly the decision of the US Government last week to play to the Sharon government has not resulted in the ending of its assassination policy. It has not resulted in the ending of its 'apartheid wall' policy or of its policy of strengthening settlements in the West Bank, all of which is a recipe for continued pain and disaster in the Middle East.
. I should like to thank all Members for their contributions to what has been a very important debate.
I listened to the weariness in Commissioner Patten's voice when he was speaking. It is a weariness shared by us all in that we have to return the same issue over and over again. It saddens me to note that, in the three short weeks since we last debated this issue, the situation has become worse, not better. We are all depressed by the endlessly grim sequence of events in the region.
This debate, however, gives us an opportunity to continue to remind all of the players and parties in the Middle East – to take up the point made by Mr De Rossa in his final contribution – that people must behave even-handedly and within the acceptable limits of international law. We should also take the opportunity to remind other parties that there is no alternative to full and impartial negotiation of a two-state solution, that this solution should result in a viable, contiguous and sovereign, independent Palestinian state, and that the roadmap is the only available way of achieving that.
If I correctly heard Mr Laschet, he raised two points. First, I believe he suggested that the presidency views the roadmap as somehow dead. That is emphatically not the case. That is certainly not the view of this presidency. We have said time and again that the roadmap is the only viable way out of the current morass. Mr Laschet also seemed to suggest that we see no opportunity for movement arising from the Israeli plans for withdrawal from Gaza. That does not accurately reflect either the presidency's position or the position I stated at Tullamore.
I reject the notion that European Union Member States are in any way disunited on the matter. There is absolute agreement within the Union on this. The Council of Ministers made that clear. The important, substantial and final statement unanimously agreed by the 25 ministers last weekend makes the position very clear.
Questions arise as to whether the roadmap is dead. The roadmap remains the only framework; it is the only option available. There is nothing else available. That point has to be made clear. I am confident that not only is the roadmap as valid and as centrally relevant now as it was when it was first put in place, but its relevance, importance and significance must also continue to be reiterated, particularly when the Quartet meets – probably in New York on 4 May.
The question was raised as to the plans to dismantle the Israeli settlements in the Gaza Strip. Again, the foreign ministers and the general affairs ministers made it clear that there are five elements in this area: first, withdrawal in Gaza must take place within the context of the roadmap; second, it must be seen as a step towards a two-state solution; third, it must not involve the transfer of settlement activity to the West Bank; fourth, there must be an organised and negotiated handover to the Palestinian Authority; fifth, Israel must facilitate the humanitarian reconstruction of Gaza, in which the European Union has invested very heavily.
The issue of anti-Semitism was raised. The ongoing difficulties in the region must never be allowed to become the basis for anti-Semitism to raise its head in Europe again. I agree with Baroness Ludford on that particular point. Her point has been taken. Last autumn the European Union took an unprecedented initiative at the UN General Assembly in proposing a stand-alone resolution condemning all manifestations of anti-Semitism. At the OSCE conference that will take place in Berlin on 28 and 29 April the Union will play its full and appropriate part in addressing and condemning this appalling phenomenon.
Mr De Rossa has said a great deal on this issue with which I agree wholeheartedly. The European Union must be an even-handed player. Mr De Rossa is absolutely consistent and right about that. He is also right about the need for all the players to take a balanced view. However, I am not so sure that he was correct when he suggested that suspension of the Association Agreement is an appropriate tool. Suspension is not on the agenda at the moment. Consensus within the Union would be required for such a step. Those arguing that such an action should take place would have to consider the undesirable consequences arising from it.
Article 2 of the Agreement reinforces obligations already incumbent on the signatories in respect of human rights. Perhaps we should emphasise that responsibility. Meetings of the Association Council with Israel provide the European Union with an opportunity to emphasise our concerns – and those stated so many times by Mr De Rossa – to the Israeli authorities. It is better to have a channel to do that.
It would be wrong to let the debate pass without mentioning suicide bombings and terrorist attacks against Israel. The Israeli viewpoint, all too often, is that we are not mindful of their concerns. That is not the case. Suicide and terrorist attacks against civilian targets are condemned. They are an abomination. We all condemn them. Suicide bombings advance no legitimate agenda and can only do damage to the interests of the Palestinian people as well as causing further untold mayhem, damage and suffering to the Israeli people, which has suffered far too much in the past.
We have to be even-handed in this. I believe that Europe is even-handed in this. I agree with Commissioner Patten that, if Europe yet again rebuilds what has been put in place to support the Palestinian people, the least we can expect is that the Israeli authorities should support, respect and protect that infrastructure.
The debate is closed.
The next item is the Council and Commission statements on transatlantic relations.
. Mr President, the transatlantic relationship is a co-element in Ireland's presidency programme and we are working very hard to reaffirm the strength, depth and the significance of that relationship, which will come as no surprise to anybody.
Politically and economically the European Union and the United States have never been more interdependent. While it is not possible to be in full agreement on all issues – friends very seldom are, and a sign of mature friendship is that they can differ even on significant issues – it is important that any differences that exist are managed in a way which avoids damaging the overall relationship.
We all know that the European Union and US relationship has been through a difficult period, not least over the policy on Iraq. There have been tensions and disagreements both across the Atlantic and indeed within Europe. It is good to remind ourselves from time to time that nobody has an absolute monopoly on wisdom.
Similarly, on the way forward in the Middle East there have been differences in approach between the United States and the European Union. We are nonetheless prepared to keep working on the basis of the roadmap, including through the mechanism of the Quartet. For too long now, a negative image of the transatlantic relationship has been portrayed in certain circles and media. It often seems to be an iron law of the media that disagreement is more noteworthy than agreement. I suppose, in a sense, it is easy to see how disagreement makes good news – or certainly good copy.
It is important, therefore, that we, as elected representatives, should inform our citizens that, overall, the transatlantic relationship is extremely productive and remains positive. In January the Taoiseach, Mr Ahern, said in this Parliament – and we should remind ourselves of his words – that 'the world is a better and a safer place when the European Union and the United States work together, when they pool their considerable energy and resources to achieve our shared goals based on our shared values.'
The Irish presidency is focusing on pragmatic cooperation with our US partners and pragmatism, rather than ideology, should inform our approach. We are trying to work closely together on many foreign policy areas, including counter-terrorism, non-proliferation, Afghanistan, the Middle East and the western Balkans – to single out just a few of the dossiers in which we have a common interest and to single out just a few of the areas where we are working closely together. We will not agree on all those areas, but at least we are working along similar lines.
On economic and trade issues in particular, it is important to put any transatlantic differences into perspective. Ireland, during its presidency, is seeking to focus on the positive economic agenda between the United States and the European Union, while effectively managing the small number of outstanding disputes which account for slightly less than 3% or of our overall trade policies.
I want to take this opportunity to address one particular point of immediate concern in terms of our relationship with the United States. I followed very closely the debate in this Parliament on the international agreement with the United States on the transfer of passenger information. I am conscious of the concerns that have been raised, including the concerns about the need to protect citizens' rights to privacy and to redress in the event of error. I fully understand the point made by Members that it important to have a way of addressing errors in the PNR area.
I am also conscious of the need to address the very real concerns that exist in the US about the terrorist threat. This time last week I was in New York and, for the very first time, went to the scene of the horror at the World Trade Center. I have been in New York four times since 9/11 and I have always avoided going down there, because I, as we all did, watched what happened on the television, and I did not wish to see the pain. So I understand in that context why the United States and why certain factions of people within the United States see the need to adopt a very stringent role and attitude in their response to terrorism and, in particular, why they are concerned about this issue.
Let me make myself clear: I believe that the Commission has worked long and hard to ensure that the draft agreement strikes a balance between the rightful concerns to protect personal privacy and the need to increase security in the air for all passengers across the Atlantic. I accept and respect that not all Members of this House think that the balance has been properly struck. However, I would make the point to them that the Commission has to be commended for its work. Mr Watson mentioned another agreement and said that this is an agreement which may be the best-worst solution, but it is the solution that is available. He was talking about Cyprus. These words may well apply also to the agreement on which this House will vote shortly.
I believe the Commission has done as well as it could be expected to do and that the agreement on offer is the best we are going to get; certainly much better than we will get if we enter into some form of stasis and stand-off situation with the US authorities on this in the next few hours, because in reality they will take the decisions that they believe are necessary for their security.
I do not believe that if a European citizen on holiday in Florida has to queue for 18 or 19 hours in the heat of the day waiting for clearance they will thank any of us if we take an ill-informed decision. That is not to say that I do not respect the views of Members – of course I do. I have listened and I have read a great deal of the correspondence that has been exchanged over the last 48 hours here. I have discussed the issue and my concerns with Members. I understand fully and I appreciate the concerns. Of course people want to protect civil liberties but we also want to protect the reality and the reality is that if we make the wrong decision very few people in Europe will be thanking us in a month's time. Having said that, I respect any decision that this Parliament makes.
The deal which has been worked out by the Commission is a necessary one. In the circumstances it is a good deal. The status quo is unsustainable. Failure to support the draft agreement opens the way to uncertainty, particularly uncertainty for the airline industry. It will be detrimental to the interests and the needs of passengers.
That is the important point. I accept the concerns and the anxiety that we should have safeguards, certainly that there should be a finality on information that is transferred, but we need to take practical political decisions. We are politicians in a political assembly and we should take decisions. A balanced deal and the opportunity to work and put in place a good and balanced deal as soon as possible are things that we should all work for.
The Irish Minister for Foreign Affairs, Mr Brian Cowen, led the European Union Troika for the successful EU-US ministerial meeting in Washington on 1 March. It met with US Secretary of State, Colin Powell, and with the National Security Adviser, Condoleeza Rice. Their discussions were extensive and frank and they covered a range of international issues of shared concern. In fact anybody who knows Minister Cowen will know that any discussion he enters into is usually frank, vigorous and to the point.
It is in the same spirit of partnership that the Taoiseach looks forward to welcoming President Bush to Ireland for the US-EU summit in June, a summit meeting which I know will bring added value to the relationship. It is a summit which has been criticised in some places, but the reality of it is that the United States exists and Europe exists and it would be foolhardy in the extreme if we did not continue to debate and discuss our relationship.
The other vital pillar of the transatlantic relationship is of course the European Union's close and productive relationship with Canada. In fact when we talk about the transatlantic relationship we all too often forget that reality. From our shared history and from our shared values, from political pluralism and democracy and the rule of law, as well as on human rights, there was so much evidence of our firm attachment to the United Nations and to multilateralism. Europe and Canada have a great deal in common and the relationship between Europe and Canada is a close one. It is a productive relationship and it is one that requires recognition by both sides from time to time.
It is in this context that the very successful EU-Canada summit in Ottawa on 18 March saw the launch of two major new initiatives – the EU-Canada Partnership Agenda and the framework of a new bilateral trade and investment enhancement agreement.
The summit in Ottawa also gave a chance for the President of the Council and Prime Minister Martin to lead their EU and Canadian teams in wide-ranging discussions on major international issues, including looking at ways to promote effective global governance through revitalised international institutions. I should say – from personal experience of having worked for a very brief time with CEDA in Canada – that the Canadians bring a huge amount to the table in this particular regard, something which they do quietly and unobtrusively and which is all too frequently ignored.
In closing I want to say that I am very conscious that our transatlantic dialogue is formed more than by just what happens at official and government levels. For this reason we were very happy two weeks ago to host in Ireland the 58th interparliamentary meeting between the European Parliament and the US Congress under the joint chairmanship of Mr Nicholson and Henry Hyde. It was my very great pleasure to actually host one of those meetings and it was a quite remarkable exchange. I want to commend the Members of this House for this particular initiative.
It is very important that this House continues to have a very lively dialogue with Congress, because my own personal experience is that all too often in Congress Europe is seen through a very hazy glass. The type of one-to-one relationship which this House has established with its counterparts in Congress is very welcome. As I said, I witnessed the exchanges at first hand. They are healthy, positive and productive. I had the opportunity to meet the MEPs involved. The debates were quite extraordinarily wide-ranging and, as the meeting was held in Ireland, much of it went on in my own constituency. A good time was had by all as well and there is no harm in that! The presidency is fully aware of how closely Parliament is involved in taking the transatlantic relationship forward. We celebrate and commend that good work.
I realise that some of the words I have said will not fall easily on some of the ears in this House, but they are made against the background that friends can sometimes disagree, even on important issues.
. Mr President, I would like to begin by supporting the presidency's commendation of Irish hospitality. Having spent the weekend at two conferences in Ireland myself, I can warmly endorse what the Minister said and I also warmly endorse his other remarks, not least what he said about our relations with Canada.
When one has problem-free relationships, it very often means that one does not discuss them sufficiently or with sufficient enthusiasm. However we did set out last year, in a Commission document, some sensible proposals about beefing-up our trade and investment relationship with Canada. Those were sensible proposals that were well received by our Canadian friends. From the Middle East to the other trouble spots around the world we invariably see eye-to-eye with our Canadian friends who, I think, very much accept our notion of effective multilateralism. So I was pleased that the Minister referred to that important relationship.
I am obviously grateful for the opportunity to commend once again the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy for its commitment – demonstrated by this resolution – to the evolution and strengthening of transatlantic ties. It is a testament to this House's maturity and common sense that, amidst the emotions of a turbulent 18 months, it has maintained a positive and objective approach. That this relationship remains the keystone in the European Union's external relations is not to be doubted. We have often talked in this Chamber not only about the stakes involved – the enormous flow of goods, services and investment and the millions of jobs that depend on them – but also about how this partnership is indispensable for promoting democracy, overcoming regional instability and coping with global challenges.
It is worth recalling some of the remarkable achievements there have been in the area of economic cooperation. Mutual recognition agreements have removed technical barriers in fields ranging from telecommunications to marine equipment. We have entered into bilateral agreements on customs procedures and veterinary equivalents. We are progressing in discussions on the regulatory dialogue in financial markets, removing obstacles for our operators in this ever more integrated industry. We are well advanced in negotiations on a cooperation agreement for Galileo and GPS and we are moving towards an open aviation area agreement.
Despite all these successes much still remains to be done in pressing forward regulatory convergence. Neither the transatlantic economic partnership nor the positive economic agenda have developed as fully as we would have liked in removing barriers. We are therefore considering a joint EU-US review of the transatlantic economy, to report to the 2005 EU-US summit with a view to identifying impediments to further economic integration and to addressing the means for removing them.
We have talked too about the importance of the relationship beyond the confines of the transatlantic community. After the strains in our relationship last year it has now become clear to all that we face common challenges which we will overcome far more effectively in combination than in competition. This of course implies that we have the political will in the European Union to unite our positions, and that we have in addition the capacity to act.
The language of transatlantic cooperation can often seem tired and clichéd. That is no reason to allow these important truths to go unsaid or to be drowned out by the discordant notes of those whom, for whatever reason, look to divide Europe and the United States. In this spirit, I welcome the priorities set out in the resolution, many of which are familiar and match those on which we are working in the run-up to the EU-US Summit to which the Minister referred.
I would like to single out very briefly three issues which are referred to in the resolution. First of all, HIV/AIDS. The European Union and the United States have both welcomed last years World Trade Organisation decision on the TRIPS agreement and public health. We must now implement this decision in legislative form without delay, with the active support of our business communities. We must ensure that the Global Health Fund can build on sustained and reliable sources of funding. In order to address the root causes of the pandemic in Africa, we are looking to European Union and US investors to establish a partnership to promote the improvement of health care where they operate in Africa, and we clearly need to do more together to tackle poverty there.
Second, a brief word on China and Russia. Russia's proximity to Europe and the speed and scale of economic development in China suggests that we must continue to engage closely with both. Continuing political engagement and a range of financial instruments demonstrate our determination to encourage Russia's development as a stable, prosperous democracy. We will continue to encourage China to take a greater role in international affairs concomitant with its expanding economic capacity and interests. I hope we can encourage our US friends to regard China's stability and economic development as a good thing for all of us, rather than as a threat.
We discussed the Middle East earlier, and I will not dwell on the arguments that we analysed an hour or so ago with some sadness. I will simply say that we have to encourage modernisation throughout the region along the sort of lines now suggested in two UNDP reports. We have to support Arab initiatives and Arab ownership of modernisation and democratisation, and must develop the plans that we already have in place – for example through the Euromed partnership – rather than believing it necessary to introduce new institutional arrangements.
I would in particular like to underline the importance that Commissioner Lamy and I attach to the successful conclusion, as soon as possible, of a free trade agreement between the European Union and the Gulf Cooperation Council.
I repeat that, by and large, we are more likely to achieve most of the things we want to achieve in the world if we can work with the United States. It is also true – though perhaps not as often conceded – that the United States is more likely to be able to achieve what it wants if it is able to work with us.
We agree that there is much for the European Union and the US to do both in terms of our bilateral dealings and in cooperation in the wider world. The extent to which this requires the establishment of new structures or working methods is more difficult to judge. However, I note that since the launch of the New Transatlantic Agenda in 1995 the mechanisms of the relationship have served us well. The ups and downs we have experienced have been the result not of the institutions of the NTA but of genuine policy disagreements. They have not been the result of procedural failure or systemic failure.
Where we have seen the need for changes we have been quite pragmatic. For example, we are about to launch an enhanced security dialogue with the United States, which should reduce the scope for confusion and confrontation on a range of transport and other protective security matters. Though I follow what the President-in-Office said in his extremely sensitive remarks about the issue of passenger name records, I am not quite sure what sort of dialogue the United States would expect us to carry forward if on this issue – which we have put a lot of effort into resolving – we were now to either scupper the prospects of an agreement or to put it on the backburner for the indefinite future. Do we wish to be taken seriously in this realm or not?
With elections looming here and in the United States, with a new Commission to be appointed in the autumn and with the Constitutional Treaty coming over the horizon, I would argue that this is not necessarily the right time for a really radical change. However, I totally accept that just as we need to look at the workings of the transatlantic economy, we should also review the workings of the New Transatlantic Agenda. To that effect, I am about to launch an independent study of the New Transatlantic Agenda which, in turn, should form the basis of an EU-US policy review in 2005. I believe that is the right timing. I respect those who take a different point of view, but hope we all recognise that we are working towards the same objectives.
– Mr President, President-in-Office of the Council, Commissioner Patten, my group, the Group of the European People’s Party (Christian Democrats) and European Democrats, thinks it essential to view the excellent and close relations that exist above all between the EU and the United States, though, in a broader context, between Europe and North America, as has been reiterated here, as a key factor in maintaining global peace and economic growth. If these, the two largest economic and military players in the world, were to come into permanent conflict, as unlikely as that may be, it would be a global disaster. That is why our group, in any political or economic disagreements that happen to arise, tries to look ahead and find solutions rather than point the finger.
We are indeed concerned by many things. The unilateralism shown by the American leadership, one example of which is the Iraq war and its aftermath, and the policy President Bush’s administration has pursued which we think has recently only taken the interests of Israel into account, cannot have our approval. We cannot put this right, however, by terminating the framework agreement that exists between Israel and the EU or by just blaming the United States. We must try to find a way back to democracy, one in which global multilateralism and using the United Nations, and increasing its prestige, form a basis for solving crises. Good signs of this are already visible in America’s attitude to the forthcoming Iraqi administration under the supervision of the UN. Bad signs, on the other hand, are still almost exclusively visible in the Israel-Palestine conflict, and that is why the EU needs to be ever more active there.
We also disagree about many trade policy and immaterial rights issues. For example, America’s unilateral approach to applying the concept of dumping is not in harmony with good trade practices, but protectionism.
Under the expert leadership of Commissioner Pascal Lamy, the EU has endeavoured to remove barriers to speeding up the World Trade Organisation Doha round of trade talks. The United States on the one hand is a good partner in these negotiations, but on the other hand it also constitutes a certain barrier itself with its own system of rotational aid for agriculture and industry. By this I do not mean that the blame always lies elsewhere and not with us. We also have to open up our markets in this sense to a greater extent than previously. Once again, problems will be solved through dialogue, not through an escalating trade war.
I wish furthermore to stress that the values we share, as has been often been said here, on which both continents – I am including Canada here – will build their future, democracy, freedoms and rights of the individual, human rights, a society based on statutory law, the market economy with its system of free enterprise, are such a wide basis for the development of natural, lasting and good relations between us, that conflicting interests can surely be settled. I am sure that speakers from our group will follow in my tracks and address many of the individual issues that make up transatlantic relations.
Mr President, many fine words have been said once again about relations between Europe and the United States. I nevertheless remain somewhat sceptical when I look at the reality. Relations between Europe and the United States have been better. The US Government often takes little notice of its transatlantic partners. US policy is characterised by unilaterality and ever changing coalitions. Iraq has proved a divisive issue, and a major role for the UN in that country still seems a long way off. Earlier this morning, we discussed the Middle East. President Bush’s support for Prime Minister Sharon and the latter’s unilateral policy has – rightly – been poorly received here. The EU is clearly not a serious partner for the US on this issue.
Nobody is intent on a genuine split between the United States and the European Union. We have a good deal in common, and together we could obtain more for each other in the world. Things would perhaps be better under a subsequent US Government, but in my opinion the trends run deeper. Today, we are discussing an agenda for transatlantic dialogue. This dialogue is necessary now more than ever, but it must be an open dialogue and not one in which one side only talks and rarely listens. Indeed, it is particularly important that we do not gloss over the differences between ourselves and the US.
In the field of international security, a number of priorities can be seen, including Iraq and what we can learn from this. The first lesson, of course, is that something like this should never happen again, and another is that we must return to a full role for the United Nations, which must assume political leadership of the reconstruction of the country as soon as possible. Furthermore, we must cooperate on the resolution of the Middle-East conflict, keeping to the roadmap. Unless President Bush adopts a much more critical attitude towards the policy of Prime Minister Sharon – for example the security fence, the Gaza Strip and the assassination of Hamas leaders – it is unlikely that much will come of US cooperation with the EU. We also want an effective approach to international terrorism, but not just on US terms. What we want is that priority be given to a multilateral approach to international problems. We want pre-emptive engagement, as Javier Solana calls it, instead of pre-emptive wars. We want a strengthening of the United Nations and, in particular, a strengthening of the international legal order. We must therefore remain committed to the work of the International Criminal Court and the support that the European Union has given this all along.
We also want a serious approach to disarmament initiatives. We must enter into dialogue with the US on all of these issues, but we must also remain committed to our own strength. We must be pragmatic, yet pursue our own aims. Where the US stresses military supremacy, we envisage a role for the European Union as, say, a civil superpower.
– Mr President, I hope that I am not disturbing too many of the private conversations that are going on. I wish to state, however, that transatlantic cooperation must be strengthened and expanded for the benefit of the US, of the EU and of the whole world. Through cooperation, the greatest military and economic power in the world must show the whole world the way to security, peace, democracy, justice and prosperity.
This cooperation is currently being put to the test in the fight against terrorism. It is here and now that confirmation must be provided that there is more that unites the US and the EU than separates them. Consequently, this topic must be high up on the agenda of the EU/US Summit, where a far-sighted common framework and action plan for the fight against terrorism should be established. The UN must have a prominent role in this struggle, and we must emphasise that the struggle is to be conducted with respect for human rights and international law. In this connection, I would once again draw attention to the prisoners being held at the Guantánamo Bay naval base, who have a right to a fair trial. I would again appeal to the Council, even if it is not listening, to place this issue on the summit agenda.
We must strengthen and expand our cooperation but, as friends of the US, we must also be able to speak out when we disagree with the US Government. That is what we must do right now on the issue of passenger list information, which the Presidency has discussed and which is also part of the war on terror. We must also stand firm in our assertion that fundamental rights must be respected in this matter. The Commission is evidently in the process of transferring a piece of US legislation to the EU – bypassing the European Parliament, the national parliaments and presumably also the US Congress.
As regards the attitude to the situation in the Middle East, we must also speak out against the latest pronouncements by President Bush. Any change to the boundaries dating back to before 1967 can only be recognised if it is the result of negotiation between the two parties. It is not something that Mr Sharon and President Bush can decide between them. Rather, we must call for the existing Road Map, to which the Quartet has given its support, to be abided by. Once again, yesterday, we heard in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy about the Geneva initiative for peace in the Middle East, a highly commendable initiative that should be brought into the discussion.
The forthcoming summit between the EU and the US will be the first following EU enlargement. Europe will appear stronger and more united. The EU’s position on the international political stage has been strengthened, and we must exploit this situation in order to improve our necessary and desirable cooperation with the US. I hope I have not interrupted too many of your conversations.
I apologise to our colleague for the level of noise before the vote.
Mr President, I would ask you in future to intervene should such a situation arise as that which occurred while Mr Andreasen was speaking. This circus in which Members stand around holding private conversations, quite unconcerned, whilst someone is speaking is disgraceful. In my view, these Members are behaving outrageously and downright stupidly and unintelligently when they show no respect for others when they are speaking. Consequently,I would ask you to intervene in future and remove from the Chamber those Members who cannot work this out.
Colleagues, on Wednesday 31 March I made a statement to the House about a number of newspaper articles and television reports concerning allegations made about Members of this House, purportedly on the basis of interviews and comments given by one of our Members, Mr Hans-Peter Martin. I informed the House at that time that when allegations are made, they are thoroughly and promptly investigated by the relevant services and appropriate action is taken. I went on to invite Mr Martin, if he had information concerning possible wrongdoing, misuse of funds or irregularities, to draw these to my attention so that they could be appropriately investigated. It was his duty as a Member of the House.
Belatedly, late on Monday night, he sent me a letter that makes detailed criticisms of the allowance system that we have for Members. He further makes specific allegations – two concerning meetings of a political group outside the working places – and he also lists 7 000 cases where Members have claimed allowances in circumstances which he claims to be inappropriate, for example, when Members have signed the central attendance register and not attendance lists for parliamentary meetings.
As regards the specific points, I have asked the political group concerned to give me further information about the two meetings indicated. On the more general point of the central attendance register, it is clear to me that Mr Martin is criticising the system and a specific Rule. However, there is no indication whatsoever that Members have broken the Rules of this House.
On the wider point, he fails to acknowledge the important progress that has been made by Parliament in reforming our rules and regulations to ensure greater transparency and accountability and to respond promptly to any points that have been brought to our attention by the Court of Auditors in its annual or specific reports and which have highlighted possible shortcomings in our rules.
Specific reforms on travel allowances, on the secretarial allowance and other allowances have been decided by the Bureau and by the Quaestors under the presidencies of Mr Hänsch, Mr Gil-Robles Gil-Delgado, Mrs Fontaine and also during my mandate.
At the outset of my mandate I sought a global reform based on two main elements: firstly, fair treatment of Members of this House on the basis of equality, and secondly, transparency on allowances to be based on costs incurred. Until the beginning of this year we, in Parliament, were hopeful because we had made the compromises necessary, that the Council could agree to this package. At the very last moment a minority of Member States blocked this reform. That has not prevented the Bureau and other bodies of this House from examining further reforms on an incremental basis. It would have been more helpful and, in my view, more fruitful had Mr Martin associated himself with this drive for reform in committee and in plenary ...
... rather than by conducting a campaign, the main purpose of which appears to have been to seek to discredit the institution, to call into question the honour of Members of this House and to wreak maximum damage – on zero evidence – to individuals, their careers and their families.
In the times in which we live, it is very easy to blacken the reputation of public figures. It is extremely difficult to counteract slurs and partial information once these have been launched in certain sections of the media.
The Rules of this House are a work in progress. Historically, we are still a relatively new Parliament and are constantly evolving. From May onwards, we have to find systems that are fair for elected representatives from 25 Member States.
One area that has not been regulated concerns the behaviour of Members. It is my personal view, however, that the secret filming of Members and the secret recording of their conversations is unacceptable in every circumstance, most of all when it is done by a fellow Member.
These are methods that are reminiscent of another time and another place.
When we talk about standards of behaviour in this House, the way in which we behave towards each other is an important consideration in those standards. This House has always stood up for the rights of whistle-blowers, but we also expect whistle-blowers to exhaust the available and proper procedures. Here, it appears to me that no attempt has been made to use the normal procedures of this House, which have been bypassed in a grotesque attempt to maximise personal publicity.
I shall reply to Mr Martin in detail. The specific cases that he raises will be looked into with the cooperation of the Members and the Groups concerned. But let me repeat that on the basis of what he has sent to me, there is zero evidence to support his claims of wrongdoing or breaches of the Rules. Let me place on the record my deep personal disapproval of the methods employed by our esteemed colleague.
Mr President, thank you for giving me the opportunity to speak today. I have been mentioned so often here in plenary in recent weeks, but this is the first time I have had the chance to speak to my fellow Members here in the House.
You are correct, Mr President: at your written request, I submitted a dossier of information to you. You claim that there is no indication whatsoever that Members have broken the rules of this House. I have made it clear in all the statements I have made – and this is a very important point – that I have evidence of more than 7 200 cases where colleagues have falsely claimed a daily allowance. To what extent this is regarded as a violation of the rules is a matter for you and others to judge.
Nonetheless, Mr President, in my letter to you, I presented a number of cases in great detail – one being the meeting of the Group of the Party of European Socialists in Berlin on 10 May 2001, which you have mentioned – and asked you to indicate or clarify which rule governs conduct of this nature. I remember you from our personal discussions before you took up your present office and at that time too, you had my support and vote as someone who was very reform-minded. You supported me on numerous issues – as we discussed at the time – and acknowledged that I was right in many instances, as with the campaign on parliamentary reform with which you were associated and which you often took up as an issue.
I resolutely refute your statement that there is zero evidence for the allegations that I have made to you, and I also refute the suggestion that I am launching a campaign.
I hope that the public will hear this reaction. I would ask you to take this reaction into consideration by granting me a few extra seconds in addition to the speaking time that I am allowed. I refute the suggestion that I am launching a campaign. This is a European initiative for transparency, and to claim that I have no proof while criticising my methods is a contradiction. Lawyers, colleagues, citizens and voters have said to me that I will have to provide detailed proof. That is why the footage was taken, and what I have done is no different from the actions of the President of the EU Summit in Denmark in 2002, who adopted the same approach in order to reveal the internal workings of the EU Summit. That was broadcast and discussed. I believe that reformers and critics should not be silenced. We will continue our work.
I know that many colleagues would like to speak on this matter but we do not have time to have a debate.
Mr Martin, you continue to allege the unscrupulous claiming of expenses. Your evidence of this unscrupulous behaviour named me. I reject the imputation and the slur on my personal character.
Those who seek to promote transparency should cease to skulk in the corridors and secretly record and film their colleagues.
Mr President, I would like to say firstly that you have the support and the thanks of the Socialist Group for the statement you have just made.
Having said that, I would like to refer to the point of order I raised this morning at 9 a.m., at the beginning of the session, jointly with other group presidents, with regard to the re-inclusion of the Boogerd-Quaak report on freedom of expression and information in today's vote. I raised the issue this morning and I leave it to the Presidency to choose when it can be dealt with in depth.
Mr Barón Crespo, we shall deal with that later.
The next item is the vote.
Mr President, I wish to protest again this year that the amendment tabled by my delegation on the 2005 calendar, which seeks to end this charade of coming to Strasbourg every month at gross expense to the European Union taxpayer, has been declared inadmissible. Mr President, I think you should refer the matter to the European Court of Justice.
Mr President, Strasbourg is a beautiful and historic city but, for those of us living some distance away, it is extremely difficult to access.
Colleagues should be aware that if they vote in favour of Amendment 2, they are voting in favour of adding Friday sittings to the Strasbourg calendar next year.
I should like to remind colleagues that on Monday afternoon I informed the House of the contents of a letter sent to me by the chairman of the Committee on Legal Affairs and the Internal Market, Mr Gargani, in relation to the agreement between the European Community and the United States of America on the handling of personal data by air carriers. On Monday, Commissioner Bolkestein made some introductory remarks to the House on the matter. Yesterday, Mrs Boogerd-Quaak's report was discussed in plenary and Commissioner Patten spoke in that debate.
We shall not vote on the Boogerd-Quaak report on air passenger data now; that vote will be taken as planned in the voting order. I am now asking for the advice of the House on the question of whether to make a referral to the Court of Justice. Many in the House will have heard Commissioner Bolkestein on Monday, but will not have heard a view from the Commission in the light of the full debate. I do not want to open a debate, but perhaps Commissioner Patten would like to say a few words on the specifics.
. Mr President, I have never knowingly turned down the opportunity of addressing this many people – a number slightly higher than the crowd I normally draw!
As you have said, Mr President, I spoke at what the leader of one Group regarded as inordinate length on this issue in the middle of the night, when the few of us here would have preferred to be where I am sure everybody else was: in their own bed. Perhaps I could have phrased that better.
Perhaps very briefly I can make three points in response, bearing in mind that I was criticised the other day on the grounds that my virtue was that I said what I thought, but that my vice was what I thought. However, I will very briefly say what I think.
First of all, as the Minister said earlier in the debate on the United States, if we had been through what New York went through in September 2001, we would have wanted our government to do everything possible to secure our freedom, to secure us against atrocity.
Secondly, I do not pretend that the agreement we have negotiated in good faith is perfect – alas, we are not in the business of perfection – but I think it is an extremely sensible proposal and it has, I believe, resulted in a number of proposals being made which Parliament pressed for and we have been able to secure. I will not go through them all.
Thirdly, let us be clear what will happen if we have to delay this for months or do not have it at all: complete disarray for the next few months, airlines facing financial chaos, people waiting in queues without any of the protection that we have managed to secure. I do not think that those people or those airlines will be singing Te Deums to thank the supporters of a motion to put off any decision for months.
I had not meant to intervene, on this occasion, but I hope that people will think very seriously about the consequences of this and the consequences for our credibility when it comes to negotiating in the security area with the United States.
Mr President, I enjoy listening to Commissioner Patten speak, but this particular speech was too much. Commissioner, the issue may be clear to you, but it is also clear to us. We want consultation of the Court of Justice because we are prepared to fight terrorism, but we are not prepared to fight against people's rights to confidentiality. This is part of our European identity. We will not cede our European identity to the American way. It is a vote for Europe, which approaches liberty and justice in a different way: the right way.
Mr President, this House has discussed on a number of occasions the matter of the Commission's proposed agreements with the United States. The House has expressed its own willingness to reach agreement with the United States on exchange of data on air passengers in a proper international agreement, to be approved by Congress and by this House, to ensure that we get the right balance between data protection and an effective fight against terrorism.
The Commission is deeply divided on this matter, and is unable even to claim adequacy because it does not know about the circumstances in which the Americans can refer data to third countries. We are seeking the advice of the Court of Justice on whether this is compatible with our own laws and our own Treaties. I advise this House to think very carefully and to refer it to the Court.
Mr President, I do not believe what has just happened to be reasonable; I do not believe it to be reasonable that speakers should have the opportunity to express, in front of all the Members of this House, an opinion contrary to that of Commissioner Patten on the referral to the Court of Justice, when we have spent months discussing it here. We did not have the opportunity that Commissioner Patten had yesterday, of speaking in front of a larger audience; we had our opportunity in the in-depth work carried out in the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs and in the Committee on Legal Affairs and the Internal Market.
There is a favourable opinion from the previous plenum about referral to the Court of Justice; there is a favourable opinion from the Committee on Legal Affairs; we should have referred the matter to the Court by now. Let us stop this, please. It is not acceptable. And let us move on at last to the vote, because this will ensure that there is no further opportunity to change what until today has been the majority position in this House. We accept it, but do it now, please.
Mr President, the agreement improves the legal position of European passengers, and I would like to make it quite clear – and Commissioner Patten has announced what will happen – that we will place the responsibility firmly on the shoulders of those responsible for this chaos. We will make it clear to Europe's citizens exactly who has curtailed their rights in this area. Thank you.
– Mr President, I should just like to say that the current situation is illegal and that a proposal for reform is not credible when it comes from those who have so far been unable to enforce the existing form. The United States has the right to ask for any data it likes before flights; this has to be done, however, through procedures that conform to our rules.
The United States, if it wished, could even reintroduce compulsory visas: it can do that. What it cannot do is take data collected for commercial purposes and use them for security purposes. It is not a matter of the United States being bad. No Member State, no European government could do that. I do not think, therefore, that we can tolerate a situation where a state that is not a European Union member can do something that a Member State cannot.
.  Mr President, it is not a question of whether or not an agreement should be concluded; Parliament has said all along that an agreement should be concluded. Rather, what we want is an agreement to be concluded that has the approval of Parliament, as Mr Bolkestein promised us in September of last year.
We are asking the Court of Justice to take care of this and to ensure that we are able to exercise our rights, so that we can block parts of the agreement – the transferring of data to third countries by the United States, to name but one – if we believe that they are not currently possible. I hope, therefore, that Parliament will continue to follow the course outlined.
On this occasion I intend to exercise my own right to vote and will vote for the primacy of politics.
I shall do my duty and refer the matter to the Court later today.
Mr President, referral to the Court is not something that we would have chosen. The Commission promised to consult us under Article 300 with the power of assent. The Commission has not fulfilled that promise and, therefore, we have had to use a very blunt instrument to try to maintain democracy within this Union.
On behalf of the House I should like to welcome to the official gallery a Rwandan delegation, led by the President of the Rwandan Parliament, who attended a ceremony here yesterday to mark the atrocities of one decade ago. You are very welcome here in the European Parliament.
I now turn to Mrs Boogerd-Quaak's report on the freedom of expression, which I was invited to address earlier today. I shall point out a number of elements that have been drawn to my attention.
We have 338 amendments. I referred a request to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to consider the amendments under Rule 130a. I have received a report back from the committee. All the amendments tabled have received favourable votes from at least one-tenth of the members of the committee and so, under the Rules of Procedure, the amendments are entitled to stand.
I had received a letter from Mr Podestà requesting that the report be declared inadmissible. I replied to Mr Podestà and I sent a copy of our correspondence to the Civil Liberties Committee. I felt that, under the Rules, certain parts of the text could be reviewed, possibly involving the publication of a corrigendum; but that the report, as such, was admissible.
Before the debate yesterday, I received a request from Mr Ribeiro e Castro, on behalf of the UEN Group, to apply Rule 143 on the inadmissibility of the matter. The Vice-President in the Chair at the time ruled out this request because no notification had been given 24 hours in advance and because I, as President, had already decided that the report was admissible.
I have since received a letter from Mr Poettering requesting a review of the decision not to refer the report back to committee. In his letter, Mr Poettering asks me once again to review the possibility of referral back, using the prerogatives and powers of the Presidency. In sticking to my decision, I am encouraged by the comments I have received from the chairman of the Civil Liberties Committee, Mr Hernández Mollar, who pointed out that the political groups shared my evaluation on the issue of admissibility in terms of the report overall. I thus intend to hold to the view that the report is indeed admissible in its totality, although some corrections may be required.
I am prepared to take a vote on the referral back before the start of the vote on the report. This is in accordance with the Rules, it is not a question of personal preference. The House can do this at any time and we need to respect that fact.
So, why are we not voting right now? Here we begin a rather sorry story. Yesterday the services received 51 pages of requests for roll-call, split and separate votes for the Boogerd-Quaak report on the freedom of expression and information. This would amount to a total of 1 200 single votes, in addition to the 338 amendments, resulting in a vote that could last for four hours or more.
Secondly, under these conditions, it was physically impossible for the services to prepare the vote overnight in time for voting today. At the end of the debate last night, the Vice-President in the Chair therefore announced that the report would be voted on Thursday. I have been looking into the matter – not just because it was raised today, but also because of its complexity – on the basis of the powers conferred on me, as President, by our Rules, especially the interpretation of Rule 19(1), which confers on the President 'the power to put texts to the vote in an order other than that set out in the document to be voted on', and also Rule 130 concerning the order of voting on amendments.
I also fully recognise the rights of groups to table requests under our Rules. On this basis I wish to propose to you the following package. First, the vote would take place tomorrow at noon. Second, I shall allow a normal vote on all amendments, but no split votes and no roll-call votes on them. I shall also allow all requests for split votes concerning the original paragraphs of the motion for a resolution, but I shall allow only one roll-call vote per paragraph, according to indications supplied by Groups. This, I regret to inform you, would still give a total of 600 votes and a voting time that could last for two hours. It would, however, mean that this suggestion would rule out 1000 split votes on the amendments.
In making this proposal to you I am trying to strike a balance between the rights of different Groups in the House and the preferences of one or another to try to conduct our business in a reasonably orderly fashion. I am prepared to put my proposal to you in accordance with Rule 19. If the House rejects the proposal I shall decide on the basis of Rule 130(3) to put to the vote first the original text of the report, paragraph by paragraph, and to vote on that alone.
That is my proposal. I am prepared to hear one speaker from each Group, to vote and then make a ruling.
Mr President, I must say firstly that it was I who proposed the content of that report, which was supported by a majority in the Conference of Presidents, and it deals with freedom of expression and information in the European Union – particularly in Italy, but in the European Union as a whole – and Mrs Boogerd-Quaak’s excellent report refers to the majority of countries in the European Union, including my own, and I therefore believe that it is a good piece of work which does credit to Parliament.
Having said that, I would like firstly to make a political criticism, because I believe it is very positive that during this last plenary session of this legislature we should hold an in-depth political debate, and this relates to the case of filibustering which has arisen in relation to this report. You have mentioned a series of incidents which have taken place during the negotiation of the report. I can add some more information: for example, documents have disappeared in the committee, something which is entirely inexplicable. We are facing an obstacle course. And since you yourself have mentioned a letter which was written to you by Vice-President Podestà, I am aware of an article Mr Podestà has written today in the well-known Italian newspaper , in which he makes a series of serious accusations with regard to the European Parliament’s behaviour. He says – and I quote in Italian: , [the Rules of Procedure have been flouted, by allowing the debate in Parliament to run on indefinitely] and further on it says that [in the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, which is dominated by the centre-left …] Well, I did not know that we were so dominant in Parliament and I do not know if Mr Poettering will agree with this.
He then refers to the letter which he wrote to you and says that President Cox, in his reply, [had to admit that I was to a large extent right].
I would also like to make it clear that I believe that we in the so-called centre-left coalition have strictly observed the Rules of Procedure; we have had the patience of Job in the face of systematic manoeuvring involving blocking and filibustering. However, if we look at the issue in political terms, I accept that there are two groups in the House – and I am coming to an end, Mr President – who indulge in filibustering, because it is they who have tabled all the amendments but four, and I understand why they would defend Mr Berlusconi, who is currently the leader of the Group of the European People’s Party (Christian Democrats) and European Democrats. I accept that as well, but they should say so clearly, because ...
... because I would remind you of an old Roman Law principle which said – and this was what made Rome great – that one cannot legislate for the benefit of just one person. We must legislate for all the citizens, and that is what is at stake here. And I will therefore end, Mr President ...
... I will end with a proposal, Mr President: the so-called centre-left coalition has four amendments. You have 350. We accept that they be voted on en bloc and, if not, we accept that the President’s proposal should be voted on paragraph by paragraph.
Mr President, I have every sympathy for Mr Barón Crespo, but I am not clear about his conclusion. You asked a question and Mr Barón Crespo provided an explanation, but he failed to arrive at any conclusion. That is why I have risen in order to say that I will gladly endorse your proposal to hold the vote tomorrow. We are in a difficult situation with 338 amendments which are multiplying as a result of procedural issues.
I think it is important, ladies and gentlemen, to underline this point, and I make it calmly and objectively. We have already discussed this issue this morning when the sitting opened at 9 a.m. The Chairman of one of the groups claimed that the amendments come from the Group of the European People’s Party (Christian Democrats) and European Democrats. I would like to point out that there are 338 amendments, and that not all of these amendments come from our group. We have tabled 157, which means that 181 amendments come from other people. I would ask for this fact to be noted.
I shall refrain from commenting on the quality of the report at this point as I do not wish to exacerbate the situation, but I would ask everyone to work together to achieve some kind of resolution to this difficult issue. Mr President, we know you to be a fair and objective President of this House, and if you propose that we vote on the report tomorrow at 12 noon in accordance with the procedure that you suggest, you have our support.
Mr President, I will not go into the substance of this matter since we all know what it is about. My Group has no objection to taking part in 600 votes tomorrow, but we have a clear preference for your suggestion that we simply vote on the original report paragraph by paragraph. A long voting session is already foreseen, colleagues on both sides have had their say, and, therefore, I propose to you that we follow your suggestion of voting on the original report paragraph by paragraph.
– Mr Poettering, it is true that this will be a complicated vote, but I appeal to you as President of the largest group in this House and to the President of the Union for Europe of the Nations Group, because, of course, groups of this size do not normally use obstructionist tactics and, besides, you have said that you do not want to.
The first thing I want to do, then, is to appeal to these groups to glance through their amendments and see if any of them can be withdrawn. When more than a hundred amendments are tabled, I am sure that some of them will be more important and others less important. Please do that and make our job easier when we come to vote: we shall all be grateful. I think this would demonstrate the political sensitivity expected of groups of your standing.
Mr President, we agree with your second proposal, to vote on the original text first.
There is only one proposal, but depending on how the House votes it may manifest itself in one of two ways.
– Mr President, I should just like to say that my group agrees to your proposal to vote on the original report paragraph by paragraph. The report is good enough, almost perfect to begin with; these amendments have been tabled for the plenary.
I should just like to explain to the House, to anyone who may not have been paying attention, that it is true that 200 amendments come from the Group of the European People’s Party (Christian Democrats) and European Democrats and another 200 from other groups, but altogether 350 amendments come from and . It is obvious, therefore, that they all come from Mr Berlusconi’s friends. We therefore agree to your proposal, Mr President, and will vote accordingly.
– Mr President, I believe your proposal can certainly be taken into consideration and, if you could grant a suspension of our work in order to assess it, we would be able to give you a more objective opinion. For instance, I feel we could accept Mrs Frassoni’s invitation to re-examine some amendments to see whether it is possible to group them together or cut any out. I am certainly in favour of having the vote tomorrow, if that is more convenient for everybody, but, Mr President, I am absolutely against any possibility of having all the amendments and all the calls for secret ballots rescinded, because it is unthinkable that all the secret ballots could simply be wiped out like that. I recall that many Members from other groups have tabled 30 or 40 proposals for secret ballots on documents that interest them without causing any outcry at all in Parliament.
In connection with what certain Members have said, I remind Mr Barón Crespo – who criticised an article by Mr Podestà – that this mysterious, as he puts it, centre-left coalition has already published a pamphlet taking the approval of this report in this House as a certainty and making a whole series of remarks, even though the report has not yet even been put to the vote. Publishing wicked comments or lies is certainly not a mark of goodwill in a political group.
As for the other Member who spoke of ‘Mr Berlusconi’s friends’, I can assure him on behalf of the Union for Europe of the Nations Group that our amendments are on behalf of the whole group; the whole group is united; none of us has private friendships or enmities; but we claim the right as Members of this Parliament to carry out our mandate to the full, doing what the Rules of Procedure allow and not just standing by listening to the constant provocations made even in committee.
.  Mr President, I should like to commend you on your wisdom. Having heard all the discussion, I agree that it is an excellent idea to vote on my original report. It contains sufficient substance for it to be steered through Parliament soundly, and this will perhaps take some of the pain away. Putting the original report to the vote sounds like an excellent idea to me, therefore.
. Mr President, I would like to speak on behalf of the committee I chair. Mr Barón has made a statement, an accusation which I believe to be particularly serious. He has said that documents have disappeared in my committee. I would like to say to the Presidency that, if that accusation is false, it is extremely serious since it would seriously harm the prestige and honour of the committee I chair.
Secondly, Mr President, I would like an explanation of how Mr Barón has received that information, because I was not aware until today that this has happened, and that would also seriously harm the prestige of the services of my committee.
I believe that this, Mr President, requires immediate clarification and, in any event, I would ask for the support of the Presidency.
We have heard from the Groups' spokesmen. I would now like to take your advice.
The package that was offered to you tries to respect the Rules and the different stresses and strains that have been brought to our attention. For the sake of clarity, I repeat that the vote will take place tomorrow at noon. I shall allow a normal vote on all the amendments, but no split votes and no roll-call votes on them. I shall also allow all the requests for split votes concerning the original paragraphs of the motion for resolution, but I shall allow only one roll-call vote per paragraph according to indications supplied by the Groups. This would yield a total of 600 votes for the report, a long voting time, and would mean ruling out about 1000 split votes on the amendments.
I feel that this tries to strike a reasonable balance between the rights of the Groups and the requirements of the House to conduct its business in an orderly way. I put this proposal to you in accordance with Rule 19 of the Rules of Procedure. If the House rejects this proposal, I shall decide on the basis of Rule 130(3) to put to the vote first the original text of the report, paragraph by paragraph.
The vote will therefore take place tomorrow, and, in accordance with the provisions of Rule 130(3), we shall vote on the original text, paragraph by paragraph, and on that alone.
– Mr President, let me just ask you to examine the possibility of starting tomorrow’s votes earlier, as I believe it to be unfair that all the other votes cannot otherwise go ahead. Either we should make an earlier start on the sitting, and hence on the votes, or we should defer some of the morning’s agenda to the afternoon. Whatever happens, the votes should start earlier, by which I mean at 11 a.m.
As a consequence of the decision you have taken, the vote should not take so long tomorrow.
. – I am surprised. I have asked for explanations of a series of accusations which have been made in this House and I have received no reply.
I would ask that somebody answer my question.
Bearing in mind that I am not the only person to have made accusations, but that Vice-President Podestà has made a series of written accusations in the Italian press ...
... I am happy to accept Mr Hernández Mollar’s challenge, but I would formally request that a package be produced containing what I have said and what Vice-President Podestà has said in writing ...
Mr President, I would ask the wild boar roaming wild out there to calm down.
I am prepared to provide explanations to the Bureau of Parliament about all these issues, about Vice-President Podestà’s accusations and about mine.
Would everyone please relax. I know that near election time we suffer from election fever and our temperatures go up. Please calm down. You will all get a fair hearing.
Mr Barón Crespo, you stated that there was some problem with the disappearance of documentation. I do not know the detail. The chairman of the relevant committee has pointed out that he regards this as offensive to the committee and its secretariat. I would invite you, Mr Barón Crespo, between now and the end of this part-session, to try to substantiate or, if not, to withdraw your remark.
In the meantime, as I do not know what the evidence is, I cannot make any other comment.
. Mr President, I have said nothing about a challenge, and nor am I talking about packages, I am talking about a serious accusation by Mr Barón, which damages the prestige of this House. In any event, Mr President, if it is true – and I would now ask for an immediate investigation – the votes taken in committee are null and void and we cannot, therefore, vote on this report tomorrow.
– Mr President, first of all I ask you whether it is right that staff should be sitting on the Council benches laughing and gesticulating. I ask everybody to maintain a respectful attitude towards this House. Ladies and gentlemen, I believe I have always respected the positions of others: I therefore ask you to respect them in the same way.
With regard to Mr Barón Crespo, first of all I had already asked to speak before now, my dear sir, but I was not given the floor. I have to say that I fully endorse what I wrote, because in effect, in fact, one only needs to take a precise look at the numbers to see what the situation is. Then, with regard to Mr Cox’s letter in reply, I have also had to write back to him indicating the points in his letter where he recognised that there were serious shortcomings and defects in the report itself. I therefore respect the President’s decision but, I beg you, do not hide behind a problem that does not exist and which, in any case, is not yours, just because you do not want to respond to a specific request by Mr Hernández Mollar.
One final point, Mr President: once again I accept the vote of this House, the vote that you, Mr President, have had taken here today. If, however, we read the Rules of Procedure, it is not up to the House to decide when or how a particular vote should be taken: it is your direct responsibility. As far as I am concerned, then, you asked for advice and then decided independently. It is not the House that can decide on such matters. You should all, please, read the Rules of Procedure and study them.
Mr Barón Crespo, the Rules of Procedure are not something from which you can pick and choose; therefore let the person who has the floor and is democratically elected and represents here the citizens of this …
Mr President, I think there is always someone amongst us who has discovered democracy too late and who perhaps, therefore, is not familiar either with its rules or with its deeper meaning.
Mr President, with tomorrow’s voting procedure decided, it is unclear to me whether or not it will be possible to vote for referral back to committee, in accordance with Rule 144 of the Rules of Procedure. What is happening, what we are witnessing, is an inevitable, healthy reaction to the serious irregularities contained in the report, which, to my mind, removes competences from Member States’ constitutional institutions. That is what is giving rise to this fair, legitimate and inevitable reaction to the abuse on the part of the majority of this House, who invoke the Treaties in order to breach them and the Charter of Fundamental Rights similarly to contravene some of its rules. I therefore feel that this House must reassess this issue and must vote for referral back to committee, in order that the report can be cleansed of its irregularities. I should therefore like to request, Mr President, that tomorrow this motion be considered, discussed and put to the vote.
Let me conclude by remarking, in response to Mr Ribeiro e Castro, that under the Rules of Procedure, you are entitled to move the referral back. The majority would decide that. Failing a referral back, we will vote in the manner indicated earlier. Mr Podestà was correct when he said that it is my choice, but that choice is now informed by your wisdom.
I am sorry for the long delay. Now you have got to earn your lunch! Mr Podestà will take the remaining votes.
– Mr President, I just want to ask that, in the letter to the Council, you inform them that an error has crept in to the German version of the Common Position. In our negotiations with them, we succeeded in prevailing upon the Council to replace the term ‘high-speed sea routes’ by the term ‘motorways of the sea’, as we also want to promote slower ferries as well as high-speed ones. I therefore ask that the communication to the Council should make reference to the linguistic error that has found its way into the German version as regards the term ‘motorway of the sea’. I believe that view to be shared by the House as a whole.
– I have taken note of that, Mr Jarzembowski; in any case, it has already been brought to the attention of the competent services.
.  Mr President, since the agreement is being submitted to the Court of Justice, it seems to me a better idea to refrain from putting this report to the vote now, and first await the response of the Court. I hope that the Commission and the Council agree. I propose the following, therefore: rather than putting the report to the vote now, refer it back to committee in anticipation of the opinion of the Court of Justice.
I would like to ask the chairman of the relevant committee to give his opinion.
. Mr President, I believe there is no reason or justification not to vote on the report and the motion for a resolution. What has been voted for this morning is perfectly compatible with the content of the resolution, which calls for the suspension of the agreement. We must, therefore, issue our opinion on this.
I believe that both the proposal and the motion for a resolution should be voted on and I would ask that this be done.
Mr President, surely if the rapporteur is requesting a referral back to committee of her own report, and there is a dispute, then the House should vote on this?
If that is an official request for referral, we will have one Member speak in favour and one against and then the House will decide.
Mr President, we have decided to refer this matter to the Court of Justice. If we are now to take a vote on the report rejecting the agreement, then we are showing a discourtesy to the Court. If the House were to vote to accept the agreement, then we would be prejudging the Court's judgment. It seems to me quite natural that since we are awaiting the Court's ruling on the matter, we should wait in committee with this report before voting on it.
. Mr President, I would repeat what I said before: there is nothing incompatible about, on the one hand, our having voted as we did this morning in relation to the preliminary ruling of the Court of Justice and, on the other, having to give our opinion on the legislative proposal and the resolution. I will repeat: it is the resolution that calls for the agreement to be suspended. We therefore have this legitimate right in this House and the political groups would be deprived of it if we were prevented from voting on the proposal and the resolution.
I would therefore insist once again, Mr President, that this report must not be referred back to committee, but that it should be voted on as planned, for the reasons I have just given, which I believe to be conclusive.
Mr President, I am simply astonished that paragraph 24 of the van Hulten resolution is not considered inadmissible. I demand that it should be declared inadmissible. The text reads: ‘the rapporteur deems it necessary ...’. This Assembly is in no position to say what the rapporteur thinks or does not think. But this Assembly certainly is in a position to say whether it is in agreement with the rapporteur or otherwise. This is not the point. I request that paragraph 24 be declared inadmissible.
. Mr President, there is a misunderstanding here. Mr Bourlanges is referring to the explanatory statement – not to a paragraph in the resolution – and, as you know, the explanatory statement is not included in the final text adopted by plenary.
It seems to me, Mr Bourlanges, that Mr van Hulten’s reply clarifies this point.
Mr President, since Amendment No 44 was adopted, I should like, on behalf of the Confederal Group of the European United Left/Nordic Green Left, to withdraw Amendments Nos 29 and 32. They are no longer relevant.
– Mr President, that is correct, and I am grateful to him. From the interpretation I heard only ‘and’, ‘29 and 32’. As I understand it, 30 and 31 are redundant too, as they deal with exactly the same subject area. Perhaps that was an error in interpretation. I think that Mr Blak and I can agree that his group’s actions have now in fact lapsed.
– Mr President, ladies and gentlemen, if my eyes do not deceive me, Mr Hans-Peter Martin did not participate in this vote, something I would very much regret in view of the extensive reform we have just carried out, and I hope that he will duly give us his backing where these matters are concerned. After all, it is only right and proper that one should participate in votes of this kind, and I would also have been glad if he had tabled a few amendments in order to put his reforming agenda to the vote.
– Mr President, I just want to respond to the remarks that have just been made. I am here; I just needed to go out briefly, as a statement was being published on behalf of the President in which allegations were being made about me that simply bore no relation to the facts. I have often seen Mr Ferber leave the Chamber under similar circumstances. I have always played my part in this reform process, and the present lamentable reaction shows how much you are isolating yourselves, and to what an extent criticisms made from within this House – including my amendments in the committees – are simply ignored. I feel sorry for Europe’s voters and taxpayers.
. Mr President, we did not win the vote against Strasbourg and I admit defeat on this issue for the time being. On the second issue, we voted by a very large majority to ask for the introduction as soon as possible of the reforms of the expenses system adopted by the Bureau last year. Would you ask the President to report back to the House as soon as possible as to when he intends to ask the Bureau to adopt those rules?
Mr President, could you give the House some indication as to whether you intend to break for lunch? There are a lot of votes and there are a couple of official delegations, one from the Australian Parliament, waiting for our colleague Mr Sturdy to host lunch with them. It is also 2.10 p.m.!
I leave it to the House to decide
Mr President, whatever the vote on the adjournment of the subsequent items, I should like to ask you nevertheless to put the Cyprus resolution to the vote, because it is important that the European Parliament’s views should be made known in plenty of time for Saturday’s referendum.
. Mr President, I understand and sympathise with the idea behind the amendment tabled that incentives are needed in the marketplace so as to encourage the purchase of environmentally friendly products. However, the wording is too specific. I suggest an alternative that reads: 'Insists that, to promote the consumption of environmentally friendly products, the Commission encourage Member States to consider various incentives, such as reduced taxes, rebates, etc.' I understand that my colleagues who originally tabled the amendment accept this.
. Mr President, I support the first part of the amendment, but not the second part. However, I would suggest that if the House supports the first part then it should it be voted as an addition.
– Mr President, ladies and gentlemen, it is in my capacity as chairman of the temporary committee on the Sterckx report, on which we have been working for half a year, that I ask you to vote on it in order to obviate the risk of it lapsing. I ask you to have due regard for the work that Members have been doing for half a year and to put the Sterckx report to the vote.
Before the vote on Amendment No 2:
Mr President, we have asked the competent services to make a linguistic correction because Amendment No 2 has been tabled in English and there are other versions which contain the word ‘considerable’, which does not appear in the English version, which is the true one. I would ask that this correction be made.
– We will check all the language versions, Mr Varela Suanzes-Carpegna.
Once again, the European Parliament has just voted for a working schedule for 2005 in which there are no Strasbourg sittings on Fridays. Of course, I voted against.
What we are actually waiting for the French Government to do – and we have been waiting in vain for years – is to go to the Court of Justice to enforce the Treaty.
I should like to remind you of what I have said a thousand times before in other explanations of vote: the arguments are good ones. First, the European Parliament is not a sovereign assembly and it must adhere to the Treaty, as the Court of Justice has acknowledged. Second, it has also acknowledged that, in the protocol establishing the seats of the institutions, which refers to ‘the twelve periods of monthly plenary sessions’ of the European Parliament, the article ‘the’ means the sittings as they were held at the time the decision was taken. This included five days of monthly sittings, including Friday.
Consequently, we must lodge an appeal on this matter, especially since the European Parliament is now so overloaded with work.
.  It is absolutely essential that Community legislation be simplified and made clearer, in order to make it more accessible to the ordinary citizen and easier for everyone to read. Objectives such as these will be difficult to meet if we retain, on the same issue, a spread of provisions, many of which are substantially amended.
The aim of the Commission proposal before us – one which I naturally endorse – is to codify the first Council directive of 23 July 1962, on establishing common rules for certain types of carriage of goods by road, and the other acts that have been modified, retaining the content in its entirety and confining itself to combining them with the formal amendments required by the codification process itself.
This is in line with the Commission’s decision of 1 April 1987 to call on its services to set about codifying all legislative acts once they have undergone ten amendments, in order to ensure that Community decisions are clear and comprehensible. It also tallies with the Presidency conclusions of the Edinburgh European Council of December 1992, which reaffirmed the importance of codification.
I voted in favour of this report, which recommends that this proposal be adopted.
.  It is absolutely essential that Community legislation be simplified and made clearer in order to make it more accessible to the ordinary citizen and easier for everyone to understand. Objectives such as this will be difficult to achieve if we retain, on the same issue, a spread of provisions, many of which are often substantially amended.
The aim of the Commission proposal before us – one which I naturally support – is to codify Council Directive 78/659/EEC of 18 July 1978, on the quality of fresh waters needing protection or improvement in order to support fish life.
This is in line with the Commission’s decision of 1 April 1987 to call on its services to set about codifying all legislative acts after they have undergone ten amendments, in order to ensure that Community decisions are clear and comprehensible. It also tallies with the Presidency conclusions of the Edinburgh European Council of December 1992, which reaffirmed the importance of codification.
I voted in favour of this report, which recommends that this proposal be adopted.
.  Mr Berenguer Fuster’s report calls for the approval of the proposal for a Council decision on a draft regulation of the United Nations Economic Commission for Europe.
The document concerned is clear and forms part of a range of measures that seeks to avoid the creation of any technical barriers to the trade in motor vehicles between the Contracting Parties.
In this particular case, it is hoped that a new regulation will be adopted on uniform technical requirements concerning the burning behaviour of materials used in the interior construction of certain categories of motor vehicles.
The forthcoming meeting of the World Forum for Harmonisation of Regulations of the UNECE (United Nations Economic Commission for Europe) will be an opportunity for the Commission’s representative to vote on this issue on the EC’s behalf.
It should be remembered that the European Union acceded to the revised 1958 Agreement of the Economic Commission for a United Nations of Europe in 1997, on which the Council Decision entered into force on 24 March 1998.
It should also be noted that this draft regulation will certainly ensure a higher level of environmental safety and protection.
I voted in favour of the report, as I completely endorse its position.
.  Mr Berenguer Fuster’s report calls for the approval of the proposal for a Council decision on a draft regulation of the United Nations Economic Commission for Europe.
The document concerned is clear and forms part of a range of measures that seeks to avoid the creation of any technical barriers to trade in motor vehicles between the Contracting Parties.
In this particular case, it is hoped that a new regulation will be adopted on uniform technical requirements relating to the protection of motor vehicles against unauthorised use.
I voted in favour of the report, along with the other packages, as I fully endorse its position.
.  Mr Berenguer Fuster’s report calls for the approval of the proposal for a Council decision on a draft regulation of the United Nations Economic Commission for Europe.
The document concerned is clear and forms part of a range of measures that seeks to avoid the creation of any technical barriers to trade in motor vehicles between the Contracting Parties.
In this particular case, it is hoped that a new regulation will be approved on uniform requirements concerning the type approval of tyres with respect to tyre rolling noise.
I voted in favour of the report, along with the other packages, as I fully endorse its position.
.  The proposal before us seeks to make amendments to the scope of three regulations that establish specific measures for the application of the common agricultural policy in the outermost regions. They are intended to improve conditions of production and marketing of the agricultural products in these regions and to offset the effects of their geographical situation and their particular characteristics.
In order to prevent diversions of trade in the products concerned, these regulations prohibit, with a few exceptions, the re-dispatch and re-exportation of those products from the outermost regions.
This prohibition and the strict nature of the exceptions have had an adverse effect on the development of the economic activities of certain operators. This proposal suggests that the dispatch or exportation of the products concerned should be authorised after the economic advantage has been reimbursed.
A further measure concerns the Azores and Madeira. Currently, the prohibition on re-dispatching and re-exporting the products covered by the specific supply arrangements will not apply to trade flows between the Azores and Madeira, without any distinction being made between processed and unprocessed products.
Sugar from Madeira covered by the specific supply arrangements has been the subject of speculative dealing in the Azores, where the market is facing difficulties. It is, therefore, proposed that trade between the Azores and Madeira of products covered by the specific supply arrangements should be restricted to processed products.
I voted in favour.
.  In view of the importance of the European Audiovisual Observatory and the laudable work it has been doing, I welcome the rapporteur’s proposal to accept the Commission’s proposal to extend the Community’s participation in the Observatory by two years, whilst retaining the current budget ceiling. Just two amendments have been tabled: firstly, where possible, to strengthen its capacities, and, secondly, to propose that the European Audiovisual Observatory collect and provide expertise and systematic information in the fields of tax and labour laws, copyright and consumer protection law.
.  As is well known, the European Audiovisual Observatory is based on an Enlarged Partial Agreement of the Council of Europe. At present, 35 States, including all present and future EU Member States, participate in the Observatory. Its aim is to improve the transfer of information within the audiovisual industry, and to promote a clearer view of the market and greater transparency.
The aims of the proposal before us are to extend the Community’s participation in the Observatory for a further two years, until December 2006, and to keep the annual budget at the 2004 budget level of EUR 235 000. This deserves my support.
I also endorse the rapporteur’s proposals: firstly, that, where possible, the European Audiovisual Observatory’s capacities should be strengthened, and, secondly, that the European Audiovisual Observatory should collect and provide expertise and systematic information in the fields of tax and labour laws, copyright and consumer protection law.
Lastly, I should like to highlight the importance of remedying the lack of statistical information and benchmarking as regards services to assist blind and partially-sighted people, and deaf and hard of hearing people in the EU. It is appropriate for the Observatory to take on the role of collecting and publishing this information.
For all of these reasons I voted in favour.
.  In recent years, significant progress has been made on combating tobacco consumption.
Indeed, tobacco consumption represents significant public health risks. It is, therefore, vital that the European Union and the Member States should propose measures to safeguard public health.
One recent, well-documented example is the requirement that every pack should bear warnings covering at least 30% of the main surfaces of the pack.
Nevertheless, it is universally acknowledged that more needs to be done and it is in this regard that this Framework Convention has been drafted.
Whilst I condemn over-zealousness and the instances of absurdly excessive behaviour that have come to light, I agree that people need to be protected from tobacco smoke in certain places. I therefore welcome measures aimed at banning the sale of tobacco to minors, the increased cooperation of the Member States and recommendations concerning advertising, particularly as these are not binding.
Whilst the report received a favourable opinion from the committees involved and the adoption of the World Health Organisation Framework Convention would not have serious financial implications and would not affect existing legal acts, I continue to have the reservations expressed during the parliamentary process, particularly as regards ensuring compliance with the subsidiarity principle. Accordingly, I abstained.
.  Directive 2001/113/EC harmonises the labelling of fruit jams, jellies, marmalades and sweetened chestnut purée intended for human consumption. Each product is separately defined with separately specified contents.
The aim of the proposal is to amend the German version of the Directive – given that, in certain parts of Austria, the term traditionally covers a wider meaning than that so far used in the Directive – to include both this correction and other potential semantic misunderstandings.
I feel that, while this proposal redresses a highly specific anomaly, it also comprises two wider values that should be matters of priority for the European agenda, namely, respect for traditions and customs, and multilingualism. Without this objective, I feel that Europe would become ‘funnelled’, a victim of the gravitational movement towards a centre that is divorced from local realities.
For the sake of clarity, I voted in favour.
. I wish to record my support for this report and in particular for the discharge to the European Foundation for the Improvement of Living and Working Conditions for the financial year 2002 (C5-0631/2003 – 2003/2241(DEC)).
The Foundation is a tripartite European Union body set up in 1975 to contribute to the planning and establishment of better living and working conditions. It is located in Dublin and I am proud to applaud the excellent research and development projects it carries out to provide data and analysis for informing and supporting the formulation of EU policy on working and living conditions.
The Foundation has contributed greatly to the work of those of us with a particular interest in achieving the Lisbon objectives of more and better employment. It has supported the constructive engagement of the social partners in developing fair working practices which recognise the true value of employees as key stakeholders.
.  With this report, Parliament grants discharge to the Commission for the financial management of the European Coal and Steel Community (ECSC) for the financial year ended 23 July 2002. We have no objections to this.
Following the demise of the ECSC Treaty, the ECSC’s legal system and procedures disappeared straightaway and its Advisory Board was dissolved. In 2002, however, the ECSC continued to finance, from its operating budget, redeployment aid for workers, at a cost of EUR 35 million, research grants, EUR 72 million, and the RECHAR Programme of social measures, EUR 21 million.
In light of the crisis in the coal and steel sector and the social and economic costs of the restructuring that has taken place over recent decades, the liquidation of the ECSC – irrespective of criticisms that one might level at it – has left a void that must be filled, also at Community level, which the new Research Fund for Coal and Steel does not fill. Bearing in mind the importance of investment in research in these sectors, it is essential that we consider the measures that might be taken at Community level to support these sectors, retaining some of the social measures of the old ECSC Treaty for a time period to be established.
.  The salient point made in this report is that, in the past fifteen years, the European Coal and Steel Community (ECSC) has paid out some EUR 800 million for applied research in the steel sector alone to companies and institutions, without, as a rule, receiving its contractual share of proceeds from the patents that this has made possible. The Commission must, therefore, enforce its legal claim to its share of the proceeds from research funding by means of a registration procedure for patents and other suitable measures.
I also welcome the successful conclusion of negotiations with the accession countries concerning conditions for their participation in the new Research Fund for Coal and Steel, whereby the payment of their contributions, which will be determined in accordance with the size of their mineral resources, will be staggered to take account of their respective economic situations.
We endorse the rapporteur’s position and, accordingly, voted in favour. We should also like to join the rapporteur in praising, once again, all those who set up and developed the European Coal and Steel Community, and who thus made a significant contribution towards the unification of Europe.
Mr President, various amendments were worthy of consideration, but any amendment would have resulted in a conciliation procedure which would definitely have entailed the risk of a fundamental reassessment and would also have meant equally serious delays. This is why I could not support any amendment, but this is not the case with the proposed link between Italy and Sicily, which I supported.
Mr President, as an MEP for Sicily, I would like to express my satisfaction and appreciation, and thank my fellow Members who, like me, voted for the amendment this morning, which has shown how, in the end, common sense prevailed when faced with the willingness shown by the European Council.
There is no doubt that the overwhelming majority of Parliament has today concluded the procedure at second reading by accepting the common position. Of course, we were once again saddened at the attempt by the Group of the Greens/European Free Alliance, accompanied in this action by the Confederal Group of the European United Left/Nordic Green Left and by some Italian left-wing democrats – with an amendment which, fortunately, only received about 50 votes – to abort the continuation of the plan for the Messina bridge on the trans-European route from Berlin to Palermo.
If the amendment had been passed, over and above the very serious detrimental effect, which was mentioned at the end of the procedure, the Italian Government – which has already launched the process to begin construction of the bridge – would not have received the 10% contribution from the Union’s funds, as provided for in the Treaty. Even more than the sum involved, there is obviously the political significance that such a vote would have had.
The opposing view, taken by those against the bridge over the Straits, did however – if I may say so – seem to be misleading right from the start and counter, in particular, to the legitimate interests of Sicily and Southern Italy. We cannot hope for the development of these regions of Southern Europe and then deny them the right to have essential infrastructure.
Building the bridge will of course not resolve all of the problems associated with the socio-economic deterioration of Sicily, but it will finally allow the trans-European road and rail networks to be completed and it will enable the island to play a more competitive role in the area of free trade planned for 2010.
.  I should like to congratulate Mr Bradbourn on his excellent report on the amended proposal for a European Parliament and Council decision amending Decision No 1692/96/EC on Community guidelines for the development of the trans-European transport network. I welcome the report, particularly as regards the strategy of reinvigorating the trans-European transport network, which is one of the main keys to the smooth running of the internal market.
I strongly support Mr Bradbourn’s call for Parliament to be involved and to monitor the development of projects that form part of the development of the trans-European transport network.
I also support the request that in Article 3(2) of the Commission’s revised proposal, special mention should be made of regional airports, as they also play a genuinely vital role in the development of the trans-European transport network.
.  At first reading, in the debate on 10 March, I expressed my rejection of this plan. What is now happening at second reading is that, without a vote on the total, an excessively long list of motorways, airports, bridges and tunnels is being laid down as an investment obligation for the EU. This signifies a long-term call for cofinancing, and will probably also enable the circumvention of the obligation to prepare environmental impact assessments. This package also betrays the desire to further neglect the good rail network in eastern Europe by building a large number of motorways there. I dispute the idea, propagated by Italy’s Berlusconi Government, that tax revenues must chiefly be spent on infrastructure and other large public works instead of on public service, environmental protection and social security. A serious debate on this is no longer possible today owing to lack of time. My group is endeavouring to have plans for the bridge over the Strait of Messina scrapped, as it is unusable on account of earthquakes and gusts of wind and superfluous on account of shortcomings in the connecting rail network, and as its construction chiefly serves the interests of the Mafia. Furthermore, I support all the Green amendments. Rejection of all these amendments would burden Europe with a lead weight and an unnecessary assault on the environment for many years to come.
.  During the last parliamentary part-session, representatives from the works council of the Group, a company that specialises in the manufacture of rolling stock for the railways sector, presented to Members of this House the details of their case and their concerns regarding the loss of acknowledged high levels of quality, experience and technological capacity in the construction of this kind of equipment that would result from the impending closure of six units in the EU. We hold the Commission and the Member States responsible for allowing this crucial sector to be dismantled and thousands of workers to be made redundant. In Portugal alone, this situation has led to 550 direct job losses and almost 1 000 further job losses in subcontracting firms.
If the future, priority in developing the trans-European transport network is to shift road transport to rail transport in particular, we will need increasing amounts of new equipment and rolling stock; which is where ’s argument to justify the measures it announced – namely, a lack of orders – falls down. Whereas some aspects of the proposal under discussion are worthy of criticism, we must register our support for its commitment to alternative means of transport that are less harmful to the environment, such as rail transport. This is not an isolated case, and special measures must be put in place to protect this key sector of European industry.
.  Unlike the Funds, which are, as a rule, large-scale and vitally important, LIFE constitutes a source of financing specifically geared towards actions to protect nature and the environment. Such actions are designed to promote the dissemination of practices, develop innovation and demonstrate how skills and experience can be used elsewhere; they also help to enforce Community policy and legislation in the area of the environment. This instrument contributes towards implementing the ‘Birds’ (79/409/EEC) and ‘Habitats’ (92/43/EEC) Community Directives, and, in particular, towards establishing the NATURA 2000 European network, aiming at the on-site management and conservation of the most important fauna and flora species and habitats in the EU, by creating, for example, special conservation ‘sites’.
Life III expires on 31 December 2004. This proposal intends to extend the existing instrument in order to ensure continuity until a new approach is developed in view of the new post-2006 financial perspectives.
Naturally, I voted in favour.
I hope, however, that the conclusions of the ‘Article 8 Group’, (Habitats Directive) are taken on board, notably that the current funding of the NATURA 2000 network by means of the LIFE-Nature instrument (47% of the total funds of the LIFE programme) is clearly insufficient; that the application process is overly bureaucratic; and that the Life-Nature programme must be substantially strengthened, and in ...
.  This afternoon, this House agreed by a large majority on an extension, by two years, of the LIFE programme. This extension will ensure policy continuity until a new approach is developed in view of the new financial perspectives.
When the extension of the LIFE programme was first discussed, the Court of Auditors told the Committee on the Environment, Public Health and Consumer Policy that an audit had been carried out in eight Member States. This had apparently revealed that, when private entities use European aid to purchase sites for nature reserves, there are insufficient guarantees that these sites continue to be well managed when the subsidy period expires. It was unable to give us any specific examples, however.
The suggestion by the Court of Auditors that private entities be excluded henceforth from EU subsidies for purchasing nature reserves was unable to count on support from this House, therefore, which I think is a very good thing. The Court of Auditors is of course entitled to make suggestions to us. We can on no account tolerate misuse, but this does not mean that private entities that are functioning properly should be hit.
We cannot and must not leave the thousands of volunteers in the European Union who devote themselves selflessly to the management of nature reserves out in the cold. On the contrary, we must encourage instead of discourage them. I am particularly pleased that I have been able to do my bit towards ensuring that properly functioning environmental organisations can continue to obtain European aid for purchasing nature-reserve sites in the future.
. I reluctantly voted for this report. It is not perfect and already there is evidence that such data has been inadvertently released to third parties.
I totally acknowledge the right of any country to protect and maintain its security. We have a clash of cultures here and expediency has triumphed.
. I have voted, again, for the prevention of an unacceptable amount of personal passenger data being transmitted to the US authorities, without adequate protection being offered by the US authorities for the civil liberties of European passengers.
While I fully respect the need for the highest possible level of vigilance against terrorism, the terrorists will have won if we sacrifice civil liberties and human rights under the pretext of ensuring security.
I am very disappointed that Ireland voted for the draft agreement, thus giving the green light for unwarranted intrusions into the privacy of Irish passengers.
The Commission simply must ensure its draft agreement text is modified so that European citizens' data protection rights are protected. Irish and European passengers deserve to know that their basic civil liberties will not be sacrificed in the fight against terrorism.
.  Following on from previous positions, Parliament has not agreed to conclude the Agreement with the USA on transferring air passenger data within the framework of the so-called ‘war on terror’. Thus far, the only thing that Parliament has approved has been to refer the process to the European Court of Justice for a ruling.
The Commission’s proposal and the subsequent proposal for a Council decision enabled ‘access by US law-enforcement authorities to passenger name records (PNR) databases situated on Community territory’ which ‘amounts to exercise of US sovereign power’ in EU countries.
This Agreement would declare ‘applicable in the European Union and for the European citizens the US legislation in this domain’ and would transfer ‘to European level the discretionary power of the Member States to authorise (...) the utilisation for security purposes of data originally collected for commercial use and to create (...) a legal obligation for European airlines to give access to these data’.
As regards safeguarding the citizens’ rights, freedoms and guarantees, ‘the draft agreement does not define the extent and the limits of these rights but it only refers to an unilateral Commission Decision which itself refers to some unilateral Undertakings of the US administration, which finally refers to the actual and future US regulations’.
.  This question was in connection with the Boogerd-Quaak report on the Agreement between the EU and the USA on the transfer of passenger name records (PNR) by Air Carriers to the United States Department of Homeland Security (A5-0271/2004). In view of the fact that this consultation was approved, this report has yet to be voted on.
There is ample justification today for concluding agreements of this nature, due to the growing terrorist threat. This should be a basic measure of cooperation between countries, and blocking it only serves to prolong the absence of a firm EU response to the terrorist threat. Unlike the rapporteur, I feel that signing this Agreement is indeed compatible with the European Community Treaty and does not breach European legislation on data protection. I fully support the arguments put forward by Commissioner Patten.
Rather than block the implementation of measures such as this, Parliament ought to be working towards requiring carriers that fly into EU territory to comply with obligations of this nature, thereby ensuring the security of each and every one of us.
Because I disagree entirely, from both a political and a technical point of view, with any recommendation to the Council not to conclude this Agreement with the USA, I voted against consulting the Court of Justice, which I see as a disgraceful delaying tactic and a new hurdle in the way of an Agreement that is necessary to our security and freedom.
.  It is essential that the European Union adopts coherent measures to increase effectiveness in the area of border security, without impinging on the competences of the Member States.
I welcome this proposal for a regulation, ensuring uniform application in the Member States of the requirement systematically to stamp the travel documents of third-country nationals when they cross the EU’s external borders. This measure will respond to the need to be able to check the date on which a person from a third country crossed the external border, and will make it possible to verify how long a third-country citizen has been in EU territory and whether or not the person is there illegally.
Recasting the Common Manual of External Borders will be an enormously complicated task and will thus take a considerable amount of time to adopt. The aim of this proposal is to iron out the disparities that currently exist between the various Member States and any ambiguities that may arise as regards the provisions of the Manual while it is being recast.
This will be a step towards tightening control of the external borders and enhancing mutual trust between Member States in the area of border control. As these are common borders, lax security in one State will inevitably have a knock-on effect in all of the other Member States.
.  The Schengen stipulates that, in the case of short-term stays, third country citizens who enter the territory of Member States legally and who meet the necessary conditions to this end have the right to remain within Schengen territory for a maximum period of three months, starting from the first date of entry. The need therefore arises to check the dates on which a third-country citizen crossed the external border, in order to calculate the total period of stay and to verify that the person is there legally.
The Common Manual of External Borders provides for travel documents to be stamped and land border controls to be relaxed in exceptional circumstances, due mainly to the intensity of traffic implied by such circumstances. The ambiguity of this provision has led to the adoption of procedures that differ between Member States, and this is something that should be avoided.
Consequently, and in view of enlargement, we accepted Mrs Angelilli’s position that this should be a first step towards ultimately harmonising procedures, such as stamping the travel documents of third-country citizens as they leave the ‘Schengen area’.
.  The Schengen stipulates that, in the case of short-term stays, third country citizens who enter the territory of Member States legally and who meet the necessary conditions to this end have the right to remain within Schengen territory for a maximum period of three months, starting from the first date of entry. The ambiguity of the provisions in this area has led to the adoption of procedures that differ between Member States. There have been many cases of third-country citizens who have entered the ‘Schengen area’ legally, but who do not have an entry stamp on their travel documents, which makes it more difficult to carry out the controls that are increasingly urgently needed in view of the new challenges posed by international terrorism. Consequently, the last Justice and Home Affairs Council of the Italian Presidency adopted conclusions on submitting proposals aimed at systematically stamping the travel documents of third-country citizens, in view of EU enlargement. This proposal represents a step towards that goal.
The Common Manual of External Borders provides for the stamping of travel documents and the relaxation of land border controls in exceptional circumstances, due mainly to the intensity of traffic implied by such circumstances.
I applaud the quality of the work, which we have come to expect...
(Explanation of vote abbreviated according to Rule 137(1) of the Rules of Procedure)
.  The European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) has done an extremely good job of improving knowledge of drugs and drug addiction, by providing comparable data and information and primarily by monitoring and identifying dangerous substances that appear on the market and by proposing that these should be banned.
It makes sense that, for reasons of clarity and openness, the Regulation establishing the EMCDDA should be recast, particularly in order to adapt it to the enlargement of the EU and to broaden its mandate to cover polydrug use, involving both legal and illegal substances.
I cannot, however, accept the attempt to confer evaluation tasks on the EMCDDA. The intention is that the Monitoring Centre should not simply collect data but should also evaluate national policies and strategies and assess trends in drug consumption. This would confer on an agency powers that are currently held by the Member States.
The Monitoring Centre should be entrusted with the task of furnishing overall information, in other words, of collecting, analysing and disseminating data on all aspects of the phenomenon of drugs and drug addiction, which will help to provide the Community and its Member States with an overall view of the drug and drug addiction phenomenon. This task should not prejudice the allocation of powers between the Community and its Member States with regard to the legislative provisions concerning drug supply and demand.
As usual, you were not listening and, as usual, we were right. At the time of the establishment of the European Monitoring Centre for Drugs and Drug Addiction in 1995, National Front members declared right here, before this Assembly, that it was pointless, and they predicted that it would fail. Almost ten years on, the results are in fact pathetic: failures in the board of directors, in the information gathering and analysis network and in data dissemination, and lack of assessment of the various policies with regard to drugs. The annual reports and statistical data are piling up, but the problems have grown worse.
France is now the country where 16-year-old adolescents smoke the most cannabis in Europe. A real epidemic, the use of drugs now affects all social classes and all ages.
The rapporteur therefore proposes overhauling the observatory’s operations and missions. But the solution does not lie in a proliferation of Théodule committees, nor in the establishment of a community approach to anti-drug policies. It is time to realise that the use of drugs increases exponentially with tolerance and that only national policies based on zero tolerance with regard to drugs can give young people their future back.
.  The fight against Drugs and Drug Addiction has always been a priority for the European Union and has been reflected in its other policies, particularly in the last decade.
This is why, in its proposal for a regulation, the Council is seeking to take this fight to a new level.
Nevertheless, it has become clear that the many amendments that have been tabled and which are scattered throughout this report, detract from this fundamental aim.
Although, on the one hand, I agree that extending the powers of the Monitoring Centre is, on the face of it, a measure to be welcomed, on the other, I cannot accept the amendments seeking to ensure that the EP is represented by two Members on the Management Board and to increase the number of tools for evaluation purposes.
I believe that the actions proposed in the report, in particular those originating in Parliament’s Committee on the Environment, Public Health and Consumer Policy, do not represent the best approach to adopt.
I could not vote in favour of the report.
Instead, I would suggest that the European Union, the European Monitoring Centre and also the Member States, in cooperation or individually, combine their efforts, not in tasks that will result in wasted resources but in measures that will clearly lead to prevention. We need measures that effectively combat drug trafficking and drug addiction.
I declined to vote in favour of granting discharge for the execution of the Commission’s budget for 2002 owing to the persistent lack of clarity on matters such as Eurostat. Back in January, the European Parliament regretted granting discharge for the 2001 financial year without having access to all the relevant information. I did not want to fall into the same trap for 2002.
Furthermore, the resolution accompanying the decision to discharge includes many questionable points. For example, it states in paragraph 4 that Member States are in a subordinate position as regards the management of Community funds, which is inaccurate, in so far as they hold the purse-strings and it is the national taxpayers who indeed pay. I believe, on the contrary, that the Member States should insist on being able to exercise better control themselves.
Another example: in paragraphs 115 and in subsequent paragraphs, the European Parliament wishes to establish a European tax, stating that the prime objective is to ‘guarantee the financial independence of the EU with regard to national contributions subject to the decisions of national parliaments’. It cannot be admitted any more clearly than this that a European tax would allow the Union to avoid national scrutiny and to finance its expenditure as it wishes.
.  The discharge process for 2002 has been marked by the Eurostat case and by the ongoing Commission reform. We have substantial reservations about both of these matters.
Despite the recent scandals and in light of the cases that led to the fall of the Commission in 1999, the administrative reforms that have been announced appear to be almost entirely cosmetic. The so-called ‘administrative culture’ still needs to be changed, as the Eurostat case shows. Measures are needed to safeguard against vital information being concealed. Progress must be made on keeping services in-house, and in particular on amending the Financial Regulation to the effect that the Commission is automatically required to request a full account of the ownership of a firm tendering for a Commission contract and in terms of financial management.
The Eurostat case also highlights the need to review the accountability chain in the Commission and the relationships that exist between the various key players and the Commissioners. It also confirms that ‘it was a mistake to concentrate the competences for drawing up the budget and keeping accounts and for combating fraud in the hands of one Member of the Commission’.
I should also like, at sectoral level, to express my disagreement with paragraph 115, which suggests a future European tax to replace national contributions from Member States to the Community budget and with paragraph 182, which supports the N+2 rule for the Structural Funds.
.  The fine results achieved by the sixth, seventh and eighth European Development Funds (EDF) should encourage us to pursue this crucially important aspect of the European Union’s action: providing real solidarity with the most disadvantaged parts of the world, by supporting macroeconomic or sectoral reforms.
I welcome the suggestion that the ACP (African, Caribbean, Pacific) States in particular should agree to introduce a multi-annual programme for creating and/or strengthening a Supreme Audit Institution before budgetary support can be granted. The credibility and efficiency of the EDF depends largely on the transparency of these funds and on evidence, upstream and downstream, that they are being used appropriately. Furthermore, this will enable a more reliable comparison to be made with the EU’s own financial perspective.
Lastly, I agree with the assessment of the Committee on Budgetary Control, highlighting the fact that, apart from the political significance of budgetisation, considerable advantages related to budgetary management can be achieved by integrating the EDF in the general budget of the European Union; for example, more efficient implementation due to the possibility of harmonising existing procedures, greater level of flexibility in implementation, a higher level of transparency concerning total Community aid and avoiding the current complications of transitional measures between EDFs.
I voted in favour.
Although elected by the inhabitants of the Belgian regions of Wallonia and Brussels, Mr President, I have as usual supported the continuation of European Parliament activities in Strasbourg. My support is based on my conviction that the presence of the European Parliament in Strasbourg, despite the passage of time and even present or future enlargements, is of considerable symbolic value.
It is too easy to believe that old wounds have healed because they are no longer mentioned. On the contrary, history should make us wary of the ability of the past to resurface, sometimes suddenly, when it is least expected. This is why everyone in Europe, especially the young, needs the continuing presence of European democracy in the capital of Alsace.
I voted in favour of the van Hulten report on granting discharge for the execution of the European Parliament’s budget for 2002, since it provides clear guidance concerning in particular the transparency of Members’ allowances of the type we have always defended.
Incidentally, note should be taken of the rout of the European Parliament’s strategy, which has for years linked reform of the system of allowances to the adoption by the Council of an extremely federalist constitution for European Members. With the elections imminent, the Council has, however, blocked reform of the constitution, and the European Parliament has been obliged to accept that the reform of allowances could indeed be carried out separately.
Furthermore, the initial report contained very regrettable sections casting doubt on the location of Strasbourg as the official home of the European Parliament. Fortunately, they were voted out. Strasbourg is in fact the symbol of Franco-German reconciliation and, tomorrow, it should become the symbol of reconciliation for the whole of Europe. Also, it would be unhealthy to concentrate all the institutions in Brussels, which would then be too inclined to put itself forward as a European federal district.
The fact that our colleague, Mr van Hulten has taken the opportunity of discharge for the 2002 financial year to speak in favour of a single venue for the European Parliament, namely Brussels, is no surprise to me. That he makes use of hypocrisy and makes factually inaccurate statements in support of this is an insult to his intelligence.
Paragraph 69 of his motion for a resolution includes an error. It gives the impression that the quoted sums of EUR 185 and 203 million are overspends arising from the retention of three venues, while these are in fact the total costs. Of course, even a single venue involves a cost.
Paragraph 70 goes on from the confusion and includes falsehoods. I shall leave it for our French colleagues to respond to the attacks on Strasbourg. I protest vehemently at the insinuations to the effect that Luxembourg has access problems, health problems or security problems. This is in bad faith.
Consequently, I have voted in favour of Amendments Nos 16 to 20, deleting paragraphs 69 to 73, tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats.
Being in favour of discharge but still voting against the resolution presented by Mr van Hulten requires explanation.
Even in amended form, the resolution is still unacceptable: instead of restricting himself to the execution of the 2002 budget, the rapporteur has made it into a mishmash of his personal ideas.
Neither the rambling considerations on the status of Members nor the proposal concerning the seats of Parliament have any place in it.
This last proposal not only constitutes an infringement of Article 284 of the Treaty, but expresses a narrow view of the financial cost of decentralisation. While it is true that decentralisation comes at a price, the concentration of all the European institutions in Brussels also has a financial, and especially political, cost. From a purely financial, or even Calvinist, perspective, the political aspects are insignificant. This is not the case, however, for the voters.
I have not joined in the campaign for reform of the EP intending to make it more efficient, transparent and accountable. The purpose of the campaign, started by the socialist Member, Mr van Hulten, is to abolish Strasbourg as a seat and Luxembourg as a venue.
Hypocritically, Members of the European Parliament and candidates in the European elections are being asked to ‘make a commitment to increasing efficiency by seeking to end the dispersal of European Parliament facilities (...) and establishing a single seat in Brussels’.
I eventually voted in favour of the report, after my group’s amendments had been accepted. Otherwise, I should not have been able to do so, since Mr van Hulten misused his report in order to adopt a position with respect to the seat of the EP, which is not within our remit.
A survey of civil servants in Strasbourg and Luxembourg has shown that 95% are against moving to Brussels. Mr van Hulten totally ignores the difficulties which this project would cause for the families affected, not to mention the cost of this , in terms of both money and productivity.
I shall not be intimidated by this manoeuvring and this blackmail on the pretext of restoring the credibility of the European Parliament.
.  Yesterday, I was one of the signatories of the appeal to EP candidates for the term 2004–2009 to put an end to excessive expenses and to wasting money as a result of meeting in two different cities. Today, it is possible to gauge the level of support for this within the 1999–2004-term Parliament that is soon to retire. On a proposal from the Group of the European People’s Party (Christian Democrats) and European Democrats, a majority of 31 voted against moving all sessions to Brussels. The costs of this refusal amount to EUR 185 million each year, rising to EUR 203 million after enlargement. The proposal to reimburse only the actual travel costs incurred was not included in the vote, as a much vaguer proposal was first adopted on a study into travel costs. My group presented two proposals to limit the period for which the attendance register can be signed. Limiting it to the fixed session times was rejected by 99 votes to 355, and abolishing the option of signing it on days on which there are no sessions was rejected by 151 votes to 320. Only the recently introduced option of additional taxi expenses has been abandoned, with 351 votes for and 146 against. That is an extremely poor yield for now in the fight to reduce this Parliament’s unnecessary costs. In these circumstances, in particular, it is a good thing that the Council did not allow the recent pay increase.
Mr van Hulten’s report is an important one. We are nonetheless sorry that the call for parliamentary activities to cease in Strasbourg was not accepted.
We believe that all of the European Parliament’s activities should be transferred to Brussels. For this reason, we abstained at the end of the voting.
.  The reason I have voted against this report is mirrored in the roll-call votes that have been taken, on the Members’ Statute and on maintaining Strasbourg as Parliament's seat.
As regards the first matter, although I agree with many of the amendments that were tabled, I believe they only make sense if incorporated into a future Members’ Statute, as the rapporteur to a certain extent acknowledges in his explanatory statement. There is no guarantee that this Statute will enter into force, as I would like to see – a desire that I have expressed clearly in previous votes. In fact, it was even rejected recently by the Council.
Concerning keeping Parliament’s seat in Strasbourg, I fully realise that any change to the current situation will require a corresponding change to the Treaties. Nevertheless, there is no reason why I should not express my position on the matter, which has nothing to do with having less regard for France or the French. What it reveals is my opposition in principle to a regrettable duplication of costs, with no visible benefit, either for the quality of the workings of Parliament or for the working conditions of its Members and staff.
. On behalf of the Members belonging to the Austrian Freedom Party, I wish to explain our vote on the van Hulten report. The reason why we voted in favour of Amendment No 40 is that we advocate a new Bureau decision leaving no loopholes permitting additional mileage allowances and payments for extra time. We therefore advocate that the Bureau decision of 8 May 2003 should be revised to allow for the reimbursement of costs actually incurred. We voted against Amendment No 1, tabled by the Group for a Europe of Democracies and Diversities, believing as we do that it could be interpreted in such a way as to facilitate the retention of the 28 May 2003 decision on costs, with its hidden lump-sum allowances.
In the final vote, though, we nevertheless voted against the report, as it fails to deal with such issues as the demand for a single venue for the European Parliament or the abolition of allowances for Fridays in Strasbourg. Having considered all the arguments, I wish to emphasise that the decision to reimburse only those travel expenses that are actually incurred met with our wholehearted support, although, at the same time, I regret the failure to take on board many of the amendments.
.  I support this report in order to state that, as one might expect, there is no consensus on the Members’ Statute, an issue that I have followed with particular interest, both as a Member of this Parliament and in my capacity as Quaestor between 1994 and 1999.
I feel that this is a political issue and I would state unequivocally that Members’ allowances and expenses must be based on the economic and social situation of the Member State in which they are elected because, once elected, they are in this Parliament to represent their communities – in any event this is one reason for their presence here.
I have voted in favour of the amendments to the following effect: 1) that the European Parliament itself be allowed to decide upon its seat (adopted by 275 votes to 223, with 16 abstentions), 2) that the European Parliament have a single place of working instead of, as today, three in the form of Brussels, Strasbourg and Luxembourg (adopted by 271 votes to 223, with 21 abstentions), because this dividing up of its work leads to an additional cost of EUR 185 million per year (approximately SEK 1 750 million) and, after enlargement, EUR 203 million (approximately SEK 1 850 million), 3) that the reimbursement of expenses be reviewed (adopted by 380 votes to 119), 4) that the reimbursement of expenses be based on the principle of reimbursement of actual costs (partly taken into account in Amendment No 40 and adopted by 336 votes to 138, with 28 abstentions), and 5) that outlay on taxis not be refunded separately but be included in the general reimbursement of costs (adopted by 351 votes to 146, with 18 abstentions).
. I voted against the van Hulten report because the rapporteur has taken the opportunity presented by the assessment of the implementation of Parliament’s accounts to proffer, out of context, his own political opinions on the system of payments to Members of Parliament and on the location of Parliament’s seats.
These matters, which are causing a deep rift within Parliament, must not, therefore, be viewed in isolation (which is currently the case), much less at the end of a legislature and, apparently, as the result of particular personal interest and of inappropriate pressure from the media, whose sole intention is to damage the legitimacy of the forthcoming elections.
The rapporteur has failed, this time, to serve the European cause well and should not, therefore, receive the European Parliament’s approval.
We do not want the Commission to table a proposal aimed at changing the national share systems. We have chosen to vote against the wording that calls upon the Commission to implement the one share/one vote principle, because this is not in line with the principle of subsidiarity. Such a proposal would have far-reaching consequences for patterns of ownership in quite a few Member States.
Different national company law systems must be respected. Nor can we support the wording designed to facilitate the movement of workers, because it takes no account of trade union aspects and is not accompanied by demands that companies accept social responsibility. Increased movement in the European labour market is good, but we cannot accept flexibility at workers’ expense.
If the principle of ‘one share – one vote’ is introduced into all legislation there is a risk of legislation having retroactive effect, with the present ownership being changed and thus expropriation taking place.
We think, instead, that the market itself must define the forms of ownership that it wishes to reward. For these reasons we have been unable to support the introduction through legislation of the principle of ‘one share – one vote’ as a general principle.
We have today voted against the report, our justification being as follows.
An agreement on takeover bids (relating to company purchases) has been made just recently. The EU institutions should keep to what has been agreed in these negotiations. This report proposes deviations from the agreement. Such behaviour may lead to its becoming more difficult in the future to conclude agreements, if the institutions do not keep to them. We therefore believe that the points relating to the weighting of voting rights and various forms of defensive measure should not have been included in the report.
When those aspects of company law that benefit from harmonisation are changed through European legislation, the principle of subsidiarity must be respected, and central corporate governance must as far as possible be avoided. The freedom to enter into agreements must never be infringed in the manner proposed.
We particularly welcome trade and industry’s initiatives in the interests of increased transparency and the scrutiny of administration and reporting, and we hope that these principles will influence future European development in this area.
.  I have abstained from voting today on the Directive on unfair commercial practices. The reason is not that I oppose this kind of legislation in principle, but that this is the umpteenth compromise that has been presented with regard to the internal market. Four years on from the Lisbon Summit, I note that little progress has been made. Every day this Parliament advocates following the Lisbon Strategy, but when it actually has the opportunity to opt for the completion of the internal market by means of mutual recognition and possibly maximum harmonisation, it shrinks from it. Whenever we talk about the consumer, emotions flare up. Various amendments do afford the consumer protection, which is a good thing in itself, but on the other hand they do not take account of the costs this entails for traders. In my view, the present draft legislation does not yet strike the correct balance.
. I am pleased to support this report which significantly improves on the Commission's proposal to harmonise consumer protection against unfair commercial practices.
While I am in favour of the Commission's proposals for corporate governance its key policy objectives should include reference to promoting sustainable development, environmental justice and fair trade. They should also place greater importance on the involvement of other stakeholders, such as workers, consumers and community representatives.
European corporate governance and Company law must include decent structures and practices for informing and consulting workers, and all European company law directives should contain obligations to inform and consult employee representatives where major decisions are at stake as regards the continuity of firms and jobs.
Therefore the European Corporate Governance Forum which the Commission proposes to convene ought to be representative of all interests and trade unions and civil society ought also to participate in it.
.  Following the major financial scandals that have erupted across the world, such as the Enron and Parmalat cases – and their systemic nature, the Commission is seeking to show that it has been working on the matter, with a view to improving transparency in companies, in other words their ‘governance’, (which appears to be the way in which they are governed) and their sense of ‘social responsibility’.
This could be said to be a case of shutting the stable door once the horse has bolted but, once you remove the declarations of intent and the appeals to the good nature of the business community, all that is left in the report is propaganda, because the aims are quite different. These are: to restore public confidence – particularly in the financial markets; to make regulations more flexible in order to facilitate the cross-border restructuring of companies in the European Union; to increase the competitiveness of companies and to improve protection for shareholders and creditors.
We are consequently unhappy that, instead of focusing on the issue of relations between shareholders and managers – between ownership and control – the Commission has not attached greater importance to effective protection for workers, to their participation and that of the organisations that represent them in the process of taking decisions on the lives of their companies. The fact is that these employees have fewer rights than creditors and should have not only minimum rights to be informed and consulted, but also the right to active participation, with the right of veto, in decisions that are important for the continuity of the company and of jobs.
.  I voted in favour for the same reasons that European regulations on company law and corporate governance need to be modernised. What is at stake are the main political objectives (increasing the rights of shareholders and protecting third parties, improving corporate efficiency and competitiveness, etc.) that must underpin all actions needed in this field at European level. These include an action plan that classifies in order of priority the various measures that are considered necessary in the short, medium and long term. In drawing up this action plan, particular attention must be paid, however, to the need to respect a set of guiding criteria, specifically the principles of subsidiarity and proportionality and a degree of flexibility as regards the way the plan is used. Furthermore, the action plan is an important element in creating, in an enlarged Europe, a transparent and healthy capitals market, in particular given recent events in Japan, followed by those in the United States and in Europe – the Parmalat case, to be specific. Such a market will need further useful measures for sound financial management so as to prevent similar scandals and the economic and social consequences that they entail.
.  I voted in favour of this report, in which the Commission advocates updating the European regulatory framework on company law and corporate governance, by proposing measures aimed at: increasing businesses' competitiveness as a crucial component of economic growth and job creation, improving protection for shareholders and creditors and enhancing the transparency of the way in which businesses operate.
Nevertheless, although I endorse the report and although the rapporteur is a socialist, I voted against the amendments tabled at a later stage by the Socialist Group.
Nor could I accept paragraph 21 of the original text which, using the fallacious argument that it would ensure equal treatment for all shareholders, calls on the Commission to accept the principle of ‘one share one vote’.
Unlike what is put forward in that paragraph, the terms of equal treatment for shareholders have nothing to do with the principle of ‘one share one vote’.
In addition to being a matter for social organisations, the rules linking the social participation of shareholders with the right to vote are rules of proportionality, in which equality is fully respected.
Mr President, the draft plan for the reunification of Cyprus supported by the Commission, and just approved by the European Parliament, simply cannot be right for us.
In order to make absolutely sure that agreement was reached, Turkey was granted concessions which are difficult to swallow. Although it is illegally occupying the north of the island and it has been criticised by everyone at the international level – this has to be stated before it becomes completely forgotten – it has been granted the right to sustain a regime controlled by the armed forces, with 100 000 settlers established in northern Cyprus and all kinds of restrictions on freedom of movement between the two parts, not to mention persisting obstacles to religious freedom.
In these circumstances, the plan seems to have just a single objective: to sweep under the carpet, even at the cost of the very worst of concessions, even to the detriment of the Greek Cypriots, a problem which was threatening to be an obstacle to Turkey’s accession to the European Union. Those who voted today for the resolution supporting this plan have therefore simply acted as supporters for Turkey’s entry.
.–At a time when the UN Security Council refuses to take a stand, the ΕU and the European Parliament are throwing all their weight behind the Annan plan, coercing the people and the political forces of Cyprus.
The resolution adopted is an insult of the first magnitude to the Cypriot people, in that it calls on them 'to be fully responsible, consistent and committed to their status as EU citizens'. It extols the Annan plan as a shining example for the settlement of equally difficult international issues and maintains that it establishes a functioning federal system of intergovernmentalism. Of course, it does not contain a word about the Turkish invasion and occupation, the British bases and the guarantor powers. No embarrassment about the presence of Turkish troops on EU territory.
Equally repulsive of the content of the resolution were the positions of numerous 'friends' of Cyprus, including President Pat Cox, Commissioners Verheugen and Patten and Greek MEPs. The President accused the Cypriot media of exclusion at a time when he himself, in an interview with a Cypriot newspaper, talked at leisure about the Cypriot leadership's lack of courage and imagination. The Commissioners spoke in unacceptable terms, extremely derogatory and insulting, as sovereigns to their subjects.
The Communist Party of Greece supports the Cypriot people, Greek and Turkish Cypriots alike, and roundly condemns any form of pressure, threat or coercion.
.– Surprise and anger were caused by the stand taken by Mr Verheugen, who set the tone for the unrestrained catalogue of dangers and pressures heard in plenary today. The Commissioner exceeded the remit granted to him by his institutional role and the need to respect the democratic rights of which the Commission is supposedly the guardian. Such stands should not be adopted when the common ground of all the Greek parties is that the Cypriot people should decide without pressure, assessing without haste the possibilities and the dangers which each possible outcome of the referendum implies.
Apart from the viability and workability of the proposed solution, security guarantees and guarantees for the application of the arrangements are needed. This sort of stand by Parliament would operate beneficially in shaping the political preconditions, by which I mean support for the solution by the overwhelming majority of Greek Cypriots and Turkish Cypriots, so that unification of the island can proceed and the two communities can be reconciled within the framework of a twin-community, twin-zone federation.
The resolution, instead of adopting a pressure line, should have clearly emphasised respect for whatever choice the Cypriots make and accepted the constructive amendments proposed by the GUE/NGL and the Coalition MEP Μr Papayannakis on securing clear undertakings and guarantees. Following the rejection of the positive amendments, I could not adopt such a text and I abstained from the final vote.
.  We reaffirm our ongoing solidarity with the Cypriot people in their fight against military occupation by Turkey and in their struggle for their country to be reunified.
We believe it is a matter of principle and a fundamental requirement to ensure that the sovereign decision of the Cypriot people on its present and future – which falls to the Cypriot people alone – is respected, without any unacceptable interference, blackmail or pressure, in particular over the plan presented by the Secretary-General of the United Nations on 31 March, and which will be the subject of a referendum on 24 April. For this reason, we firmly reject any intention or attempt to renegotiate the Republic of Cyprus’s Treaty of Accession to the European Union, to consider Turkey’s accession to the European Union, when what are termed the ‘Copenhagen criteria’ have not in any way been fulfilled, or to ‘legitimise’ Turkey’s occupation of part of Cyprus.
Hence our vote against the resolution, which did not even consider the amendments tabled by our group.
.–The Annan plan is totally out of keeping with the UN resolutions. It cancels out the crime of invasion and occupation, it acquits, rewards and proclaims the conqueror guarantor. It establishes a state which is unique in the annals of international law and which is not viable. Basically there are two states, with separate economies, trade, industry, agricultural policy and employment policy.
It leaves huge problems with regard to the return of refugees, compensation for property and the presence of colonists. It creates a situation of constant tension between the two communities, leaving the door open for new – including military – interventions.
The Cypriot people are being put under intolerable pressure and are being subjected to all sorts of coercion. We consider the statements made today by Mr Verheugen and others and threats of the 'end of the world' if they do not accept the Annan plan to be unacceptable.
We especially condemn the disgraceful, pitiful warning by Mr Verheugen to the Cypriots that, if they do not vote yes, the number of occupying troops and colonists will double. And he was applauded for that! It is a disgrace! This is the EU 'of peace', as Mr Verheugen maintained today. We consider it unacceptable for the USA and the EU to keep reminding the Cypriots that this is a unique opportunity (for whom exactly?).
The Communist Party of Greece again expresses its undivided support for the Cypriot people. The only acceptable solution is to apply existing UN resolutions and summit agreements on a united, independent Cyprus with no foreign bases and troops, a federal, twin-community, twin-zone, common homeland for Turkish Cypriots and Greek Cypriots, without foreign guarantors or protectors.
. For forty years, the Greek Cypriots have insisted on their island's reunification. To the Turkish Cypriot minority in the North, that was unacceptable, because they feared becoming a disadvantaged minority in their own country. Meanwhile, a majority of the Turkish-speaking Cypriots are probably in favour of reunification and reconciliation on the basis of the UN Secretary-General's plan. In it, a Belgian model of state is being proposed, a federation of two monolingual federal states. It now looks like a majority of the Greek-speaking population will be voting against on 24 April because it wants more rights for itself and fewer for the Turkish-speaking minority. It wants to enforce the unilateral pre-condition that Cyprus become a Greek-speaking unified state, in which individual Turks are allowed to live. At this rate, agreement will never be reached between the two nations and the barbed-wire border separation will remain in place for ever. Along with most of the groups, Commissioner Verheugen now feels cheated, and rightly so. I warned against this as long ago as 5 September 2001 when we discussed the Poos report on Cyprus' accession to the EU. By only admitting the Greek-speaking part to the EU initially, the Turks could be forced to choose between poverty outside the EU or submission within the EU Member State Cyprus. After the failed referendum, we will have to look for another way of admitting the Turkish-speaking part to the EU, if it so wishes.
.–Immediately after Helsinki, the Communist Party of Greece stated that the procedure for integrating Cyprus into the EU was being used as a lever to bring about a definitive partition of Cyprus. I mention this in order to emphasise that the course of events was prescribed from the moment resolving the Cyprus problem became expedient and in the interests of the ΕU rather than of the Cypriot people.
Indeed, how could the results of the 1974 Turkish invasion and occupation be reversed when the EU never addressed the Cyprus problem as such, never made withdrawal from the occupation of Cyprus a precondition to the integration of Turkey? How could a fair solution be obtained with the involvement of the EU and the USA when what happened in 1974 is daily practice nowadays on the part of the imperialist powers in Yugoslavia, Afghanistan, Iraq and Palestine? How could the UN Secretary General express something different from the international coalition of forces, by which we mean the new imperialist order?
It is therefore no paradox that the Annan plan tramples over earlier UN resolutions and twin-community agreements, establishing a peculiar, so-called confederation of a state, unique in the annals of international law and partitioned under a foreign protectorate.
The Communist Party of Greece expresses its undivided solidarity with the entire Cypriot nation. We call on you to do likewise and to stop this blatant coercion.
I have voted against the resolution (adopted by 422 votes to 30, with 47 abstentions) prior to Cyprus’s referendums on 24 April, because the European Parliament would thus be contributing to the Turkish occupation of the northern part of the island.
The resolution clearly supports the Annan plan. Previously, the European Parliament has consistently referred to the UN resolutions on Cyprus, demanding that the occupation cease and that there be an end to the division of the country.
The occupation forces are being reduced in number, but are to remain in place for an unspecifiable period. Turkey continues to be given the right to intervene unilaterally, and its occupation continues, even though it is being reduced from 37% to 28.5% of the island.
A number of the Greek Cypriot refugees are being allowed to return to their occupied homes. Others are being offered financial compensation in the form of bonds that can be redeemed, for an unknown value, in 20 to 25 years’ time.
Cyprus is not being allowed to contribute to, and support, the EU’s security and defence policy in its territory without the approval of the Turkish Government. In practice, Cyprus will not be a fully-fledged EU Member State.
Turkish citizens are being given the same rights to visit, and stay in, Cyprus as Greek citizens. Cyprus cannot enter into Schengen cooperation because the whole of the Turkish population would be given free entry to the Schengen area.
Cyprus’s presidents are being urged to request that the European Court of Human Rights overturn all the judgments in which Greek Cypriot refugees have been given the right to recover their property in the northern part of the island.
We voted against the resolution in support of the Annan plan, which is flagrantly biased and iniquitous and cannot form a firm and enduring basis for settlement of the Cyprus question. The resolution is right in line with the pressure and blackmail being exerted on the Greek Cypriots by the Commission, another example of which we heard today with the intervention of Commissioner Verheugen in plenary. This pressure takes the form of both unacceptable blame heaped on those who would dare to vote against the plan that others wish to impose upon them, and promises of fabulous financial aid if the vote goes the right way.
In actual fact, the Commission has just one single objective: to exonerate Turkey, drawing a veil over the fact that it has invaded the northern part of Cyprus, where it is still in military occupation. Who cares if this means an agreement which tramples on the rights of the Greek Cypriots! The main thing is for Turkey, whose Islamist government naturally supports the Annan plan, to appear to be a respectable candidate deserving to join the European Union. Those who supported the European Parliament’s resolution are therefore clearly in favour of the accession of Turkey to the European Union.
.  This report aims to speed up the creation of a single euro payment area, before 2010, thus making a further contribution to completing the internal market. In the name of competition, priority is given to the interests of economic operators to the detriment of consumer protection.
It is interesting to note that the rapporteur’s main concern is the efficiency of the payments sector, which is deemed to be ‘unsatisfactory’. Nothing, however, is said about the charges faced by consumers, about the increased rates and commissions for payment service operations, such as cash transfers, which have occurred particularly in the banking sector following the Euro’s entry into circulation, which have heavily penalised consumers, and on which no serious study has been conducted and no appropriate legislation exists.
The rapporteur is extremely quick, however, to reject the idea that payment service providers should be held to account in the event of merchant-customer disputes, the idea of maximum charges for closing bank accounts and the idea of restricting the personal contribution by customers in the event of unauthorised transactions. He also considers the obligations on operators to provide their customers with information to be excessive. This is why we voted against the report.
We also have reservations about the scope of the future legal framework for national payments, since consumers should clearly not have to put up with conditions that are less favourable than they are currently.
.  The need to expand and complete the internal market requires payment services to be more efficient. The introduction, at the beginning of 2002, of Euro notes and coins has helped to make cash payments more efficient. The introduction of new systems – such as TARGET – for the banking sector has also streamlined cross-border transfers of large sums, with visible advantages for consumers, by adopting a coordinated approach to the security of transactions and to the efficiency and speed of the system.
The shortcomings seen in the sector involving the cross-border transfers of small sums apparently reside in the inadequacy of the legal framework at European level that the Commission proposes to present, nevertheless, the structure of this framework – the form and number of legal instruments – is still not known. I welcome, in principle, the intention announced by the Commission, although I do agree with some of the rapporteur’s observations, in particular his warning that regulatory initiatives should be restricted to the ‘big picture’ and a number of selected areas, giving the economic operators themselves the necessary leeway for self-regulation.
. I am pleased to support this report and the IPP Communication, which seeks to support sustainable development by reducing resource use and the negative impact of waste disposal, and by reducing the environmental impact from products throughout their life-cycle.
The Commission puts a lot of emphasis on 'working with the market'. Such an approach has clear merits, but will only be successful in an environment where 'green products' are priced favourably compared to other products. The application of the Polluter Pays Principle would be a key step in this direction.
I hope that the Commission will respond to this report and take urgent steps to present a framework directive for IPP based on clearly defined principles and objectives and including the specific demands included in this report.
.  This Commission communication, which follows on from consultation with the interested parties, which took place following the approval of the Green Paper on IPP (Integrated Product Policy), in February 2001, defines the measures the Communication will adopt, in order to push ahead with the IPP at European level, with the aim of limiting the environmental impact of products throughout their life cycle.
The Commission’s IPP approach consists of pushing ahead to achieve sustainable development: pragmatically including all the interested parties, such as those working on the projects, the various sectors of industry, retailers and consumers, creating an appropriate economic and legal framework (corporate acquisitions that are more ecologically sound, promoting ecological labelling) and promoting research (drawing up pilot-projects targeting specific products).
As I have stated many times before, European industry and producers must be made more aware of the importance of genuinely sustainable economic growth and of sustainable systems of production – which entails recycling, waste treatment, protection of the water, etc. – to match the growing awareness of the European public itself. This issue is becoming increasingly important in Union policy and this Communication is a step in this direction. I therefore voted in favour.
Mr President, as I stated during yesterday's debate, I have voted in favour of the Sterckx report because it is a sound one. It does, however, give the European people an unwarranted sense of security. Yesterday, I found out that the European Maritime Safety Agency’s plan of action cannot, for budgetary reasons, be implemented. This means that both in terms of quality and quantity, there is insufficient capacity to guarantee the safety of citizens along the European coasts.
Which means that all the work we have done has reached a disappointing conclusion, particularly because we know that Member States refuse to take part in introducing criminal sanctions. Consequently, what we have proposed here is lacking in substance, which is very regrettable, but it has not prevented me from voting in favour of the report. I do take the view, though, that it is necessary to clearly define responsibilities, and so this must be recorded in the Minutes of this House.
The June Movement has today decided to vote in favour of the report on improving safety at sea, since we naturally support all sensible comments on environmental considerations and the combating of oil pollution.
It must be emphasised, however, that the June Movement cannot support the ideas concerning a European coastguard service. The Member States themselves should determine control of their own waters and coasts. There is no reason for the EU to be involved in this.
Moreover, the June Movement decided to vote neither in favour of, nor against, Amendment No 5, since we are unable to support a desire for greater harmonisation. At the same time, however, we consider it necessary to put a stop to the ruthless exploitation suffered by crews on many vessels.
.  We welcome the fact that two important proposals, which we have retabled in plenary, have been adopted.
- The first acknowledges that, in order to ensure maritime safety, crewmembers must be qualified, have decent working hours and conditions and a reasonable salary and that the exploitation that takes place on countless vessels must be ended. This is why the Commission is called on to adopt legislative measures to harmonise and enhance this profession at European level and to sign up to this idea under the auspices of the IMO.
- The second advocates EU action to ban flags of convenience in European territorial waters.
Hence our vote in favour.
We are giving this explanation of vote in connection with the following items.
Item 13: We welcome increased European cooperation between the national coastguard services when it comes to joint operations, planning and the development of competence. We do not therefore believe that there is a need to develop a new, parallel organisation in the form of a European coastguard service.
Item 17: We are doubtful about European funding of places of refuge. We believe that those countries that have accepted their responsibility and funded places of refuge along their coasts should not be forced by other states’ negligence to create places of refuge.
. – The report by the temporary committee is yet another attempt to conceal the anti-labour policy in shipping and defuse reactions by the grass-roots and labour movement to crimes at sea in which dozens of seafarers lose their lives every year and which have grievous consequences on the environment.
The allegation in the report, that 80% of accidents are due to human error, is erroneous, unscientific and suspicious, in that it endeavours to cover up the responsibility of the shipping companies and government authorities by concealing the deterioration in naval training and glossing over the consequences of an obsolete fleet, defective surveys, inadequate crew compositions and intensification of the work of seafarers.
The accidents are directly linked to the unaccountability which prevails, especially in the second registers of the Members States of the EU and on ships sailing under flags of convenience. It has been proven that the shipping registers operate as mechanisms to cover up infringements of legislation and perpetuate the unaccountability of shipowners, by issuing certificates which, on most occasions, do not reflect the actual state of the vessel.
The proposals by the Commission and by Parliament conceal the responsibilities and promote the behaviour of the big shipping and shore monopolies and, on the pretext of combating terrorism, promote measures which strike at fundamental democratic rights of seafarers.
We demand the immediate release of the master of the tanker and his return to Greece.
. – To widespread indifference, eighteen people died in January 2004 in the wreck of the freighter off the coast of Norway. Maritime transport is still subject to the laws of the ‘crooks of the seas’ and the European Union does nothing! Three years since the adoption of the ‘Erika’ legislative packages, seven Member States (Italy, Greece, Finland, Belgium, Luxembourg, Austria and the Netherlands) have still not incorporated Community decisions into their national legislation.
There is a pressing need to put an end to the system of convenience in maritime transport. We must do away with flags of convenience, starting with those in the EU. We must guarantee a high level of training and remuneration for seafarers. We must provide ourselves with the means of enforcing the legislation, strengthening the ranks of the inspectors or establishing a European coastguard force. Finally, we must turn the spotlight on the responsibilities involved in the sinking of the , especially those of the Aznar Government.
With the accession of Cyprus and Malta, the EU will become the number one maritime power in the world. It will have the ability to change the IMO rules in a sector affected by capitalist globalisation. Without this commitment, we shall continue to be powerless to stop the human, social and environmental destruction. The Sterckx report is broadly inadequate in this respect.
.  I congratulate Mr Sterckx on his report on maritime safety, which I fully support.
I share the concerns about maritime safety expressed by the Temporary Committee on improving safety at sea and by the rapporteur himself, reminding all parties involved that maritime safety is an issue that still requires substantial and lasting political attention. This will determine the quality and safety of vessels navigating European waters and European vessels throughout the world as well as protection of the coasts and of the European public.
I firmly support the measures that have been adopted in this field, particularly those banning single-hulled tankers transporting heavy oils from European waters and those conferring further powers on the European Maritime Safety Agency.
I shall conclude by reaffirming something to which I have referred on several occasions during my term of office: safety is everyone’s responsibility and requires everyone’s commitment!
. The Spanish Government, which was responsible for the disaster involving the tanker and the fuel oil on the coasts of Spain, France and Portugal, has now been voted out by the electorate. In order to ward off possible oil pollution in one Spanish port, the captain of this ship was instructed to leave the coast and eventually to sink in open sea, as a result of which the disaster became much greater. Of the 77 000 tonnes of crude oil on board, 43 000 tonnes have been salvaged, and it is estimated that 14 000 tonnes are still on board. This means that 20 000 tonnes disappeared into the sea and that the coast of Galicia remains polluted long term. The report is right to criticise the Netherlands and Belgium for not, apparently, regarding the application of port state control and vessel inspection by classification bureaus as an urgent matter. Proposals have been made for the designation of ports of refuge, compulsory insurance cover to be able to recoup damage and costs from shipowners, the use of transmitters to trace lost containers and the stricter observation of existing environmental and safety rules; these receive my support. It is unfortunate that the European coastguard service, which it is apparently planned to set up, is not only intended for the joint protection of the environment, safety and compliance with fishery restrictions, but is also directly linked to the hunt for immigrants and possible terrorists and the further construction of a European superstate.
.  Following on from an EP resolution of September 2003, inspired by the and petrol tanker disasters, a temporary committee was set up specifically to deal with issues relating to maritime safety.
This committee has held various hearings with experts and leaders from Union countries, who helped it to gain a more thorough understanding of the issue. Its activity is coming to an end, with the adoption in plenary of a resolution aimed at summing up the approximately six months of its duration.
Unfortunately, because some of the contributions have contradicted one another, this temporary committee has not been able fully to clarify the causes and the circumstances of the sinking of the , an aspect also referred to in the Sterckx report.
I share the rapporteur’s concerns, specifically where he focuses on ways of improving maritime safety and insists on some points that I believe to be important, such as the need for the EU to work together with countries affected by maritime disasters; the publication of the black list of vessels that must be banned from entering EU ports and the development of a system for detecting vessels transporting hazardous goods at sea.
Although the temporary committee has to date served to maintain the interest of the Institutions, Member States and other organisations involved in the field, it is now up to each of these to assimilate this concern and, above all, to bear in mind ...
It was out of the question for us to vote in favour of the Sterckx report, in view of its criticism of the Malaga measures jointly agreed by France and Spain to the great benefit of European maritime safety, but with the inherent defect, in the eyes of the majority in this Parliament, of being the product of cooperation between Member States and not of a supranational procedure. I am also astonished that French Members were able to go along with the categorical condemnation of an initiative taken by Messrs Chirac and Aznar, which considerably improves the safety of our coasts, our coastal populations and our fishermen.
Although we eventually abstained on the Sterckx report, this was due to the adoption of a number of positive amendments improving the text, in particular with regard to the need to outlaw flags of convenience in European waters and provide for complete redress for damage caused by oil slicks to all of those involved, within the framework of a thoroughly restructured IMO.
That concludes the vote.
(1)
Colleagues, it is my pleasure to welcome this afternoon, on behalf of the European Parliament, two eminent representatives from the Geneva Initiative for Peace in the Middle East: the former speaker of the Knesset, Mr Avraham Burg and the former Minister of Information in the Palestinian Authority, Mr Yasser Abed Rabbo.
I hope that the meetings they had yesterday and this morning with the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, the delegations for relations with Israel and the Palestinian Legislative Council, and representatives of the political groups will have been fruitful. The lively interest shown by Members in these meetings testifies to the enthusiastic support of the European Parliament for the Geneva Initiative.
You are very welcome here. I hope that you appreciate that this afternoon we have a very light attendance in the House because we only finished our vote eight minutes ago. I think everybody is enjoying their lunch at the moment.
Thank you for coming.
The next item is the continuation of the debate on the Council and Commission statements on transatlantic relations.
Mr President, thank you, although I regret that Mr Patten has perhaps not had time to come back to the sitting. On several occasions, I, like others, have been deeply concerned about the unilateralism of the United States. The list is a long one, covering collective security, human rights, development and environmental protection. What type of proposal should be made with regard to trans-Atlantic relations just a few weeks away from the Dublin Summit? Would not the best ‘service’ the Union could do for this partnership be to display a critical attitude with respect to American views in several areas and, especially, to take the initiative in different directions?
I am thinking first of all of the distressing situation in the Middle East. Mr Prodi has described the assassination of the Hamas leader as an illegal and irresponsible act. I also heard, and duly noted, what the Council said at this morning’s debate. However, just a few days since the green light was given by President Bush to continue with the policy of occupation and division of Palestinian territory, when is Europe going to decide to take the courageous initiatives that are required and that it has the means to implement: suspend the EU-Israel agreement, insist that an international protection force be sent, and convene an international conference involving in particular the protagonists of the Geneva agreement?
In Iraq, the blinkered attitude of the Bush administration, producing daily human tragedies, should mean, in this area too, far greater involvement of the European Union so that a real transfer of sovereignty guaranteed by the UN can take place as soon as possible. This critical attitude is again of relevance with respect to the American plans for the Middle East as a whole, attempting to impose a ‘democracy kit’ from the outside, mainly to guarantee American economic and strategic interests as defined by President Bush. Finally, the needs of the war on terrorism cannot be used to justify a drift towards discriminatory security. Also, I am concerned about the statements made by the Council and the Commission today, going back over Parliament’s rejection of the transfer of air passengers’ personal data.
Apart from clearly essential security measures, observing the rule of law, the response to terrorism must not ignore its causes. Taking the initiative within the IMF or the WTO with a view to alleviating inequalities throughout the world could, again, be a useful European contribution.
Mr President, Europe and the United States do, of course, have a great deal in common, and the need for a dialogue between the two is self-evident, for neither can solve the global problems on their own. However, let there be no misunderstanding: this would be a dialogue between partners that hold fundamentally different views on a number of crucial issues, some of which I should like to mention.
At the heart of Europe's safety strategy is conflict prevention and preventive involvement. Crucial to the Bush strategy is armed preventive attacks. The EU's objective is to reinforce the United Nations; that of the United States is multilateralism via the UN, if possible and if it suits Washington and not via the UN if it does not. The EU's ambition is to stop the distribution of weapons of mass destruction. Officially, that is also the line taken by the US, but at the same time, friendly regimes, including Israel in Palestine, are being protected, while the US itself continues developing what is called mini-nukes. The European Union is in favour of the International Criminal Court with a view to reinforcing international law. The United States is making every effort to make life for the Criminal Court as difficult as possible.
The European Union is a civil superpower or, rather, it could be, if it were to concentrate more on improving the points it is good at, or could be good at. These points are conflict prevention, reinforcement of multilateral organisation, trade – fair trade if it were up to my group – and military action, under the UN flag, only if that proves to be unavoidable.
In Iraq, the United States learnt the hard way that it cannot solve the problems of dictatorial regimes and terrorism without the help of the United Nations and Europe. However, let there be no mistake: that applies just as much to the European Union. That is why it is best for Europe to adopt the policy of joining forces with the United States where at all possible, but it should not shrink back from being uncooperative should this prove necessary. Not because idealistic politicians think so, but because our citizens expect Europe to speak with one voice and act assertively in order to restrain the United States if necessary.
Mr President, the distress in Iraq is as acute as ever. That was again brought home to me in a telephone call I received from Baghdad on Monday evening. My Iraqi informer is directly involved – in the Ministry of Education, no less – in the reconstruction of his home country, multifariously ruined Mesopotamia that is Iraq. He was very harsh in his criticism of the United States and the European Union. If the transatlantic partners do not finally join forces emphatically in a military and economic sense for a better future for Iraq, this could well backfire at some point. What does this urgent appeal from Baghdad mean in practical terms?
It means that NATO must pacify Mesopotamia, preferably under a UN mandate, and that there must be a generous Marshall plan in order to neutralise the pull of radical groupings. Personally, I should like to warmly back this appeal within the Council and the Commission. That is the only way for the European Union to prove itself a solid partner to the United States. It is the only way for the European institutions to prove that they want to carry political responsibility for a world which appears to be ripe for the assault by the forces of the ultimate evil of terrorists for whom human life does not count, irrespective of whether this involves the life of Iraqi fellow-countrymen, fellow-believers or that of Spaniards. According to the Bible, a divided house will not stand. That applies to the European Union itself.
Mr President, since the war in Iraq, transatlantic relations have gone sour. This has led to much tension within the present European Union. It looks as if this tension is set to stay, certainly initially, following enlargement. That is a very sad conclusion because I am convinced that Europe is mistaking its enemy. After all, the debate is not about how Europe can provide a counterweight for the power of the United States, but about the question of how we can best fight international terrorism. In my view, terrorism can only really be tackled by means of transatlantic solidarity and collective action. That is why the political leaders in Europe have an important role to play. More specifically, this Parliament should underline more emphatically how much Europe stands to lose in the event of continuing tension and how much it stands to gain from actual cooperation with the United States. With this message, I bid the European Parliament farewell.
Mr President, I would like to begin by thanking the presidency for the hospitality shown in Ireland. It was indeed a memorable occasion, though I did not know that we were in Mr Roche's constituency. Of course, we were very well received and the hospitality was superb. Thank you very much indeed, Mr Roche.
The spirit of your remarks and of Commissioner Patten's shows that, despite the enormous difficulties we have had in transatlantic relations in the past few months, a great deal could be achieved at this EU-US Summit if we have sufficient courage to do so. The remarks made give me some encouragement that we can make real progress.
My first point concerns the question of the joint study – which you mentioned, Commissioner – looking at the economic aspects. I warmly welcome that because, if we can look at the remaining barriers to trade, we can aim for a barrier-free transatlantic market. Perhaps you might have the courage to say that this should be done within a ten-year period. That would genuinely galvanise communities on both sides to overcome the remaining obstacles.
My second point, perhaps as important, is that we should look at the broader framework of transatlantic relations. As you have said, Commissioner, so many subjects form part of this agenda: the environment, foreign policy, industrial and social policy and, as we have seen, PNR data as well. It now needs a new framework to take these into account and, in particular, bring the parliamentary dialogue into the broader framework of the relationship.
I therefore welcome the fact that you wish to carry out an independent review. I hope this wish will be shared by our American friends as well, so that at the EU-US summit next year, when we have the incoming administrations, we would be able to pave the way for a broader agreement, possibly a partnership agreement, to be struck between the EU and the US perhaps by 2007.
Thank you very much for your comments. I wish you well, President-in-Office, and hope that, when you come to Dublin, we will have a statement to set out the future of the relationship which both Europeans and Americans can recognise.
Mr President, Mr President-in Office of the Council, Commissioner Patten, if we look back over the last debate and compare it with the situation we have today, we have, I regret, no option but to conclude that the gulf in relations between the United States and Europe has at least not diminished. We all had expectations and hopes that this would change for the better in the course of time. Looking at our report, our declaration, our motion for a resolution, I see three major political themes: the strengthening of the United Nations, the situation in the Middle East and the fight against terrorism. In all three of these – when considered realistically and not just optimistically – there are major differences.
Where strengthening the United Nations is concerned, I do not see any change in emphasis in the USA’s policies. If we are now to really get the United Nations more involved in Iraq, then we have to be very careful about it, for it must be the United Nations in reality, rather than the United Nations acting as something like an extension of the occupying powers in that country. In that event, they will be sucked into the same maelstrom of violence and retaliation as the Americans have been.
The fact is that there is, in the region itself, nothing left of the loudly-trumpeted initiative for a new Middle East. I wish we could join with the Americans in getting right down to the root causes and devising an overall strategy for the Middle East, which cannot, to be sure, focus on Israel and Palestine alone.
I also think there are still serious differences where anti-terrorism is concerned. Today, I listened to Commissioner Patten – as always, it was a pleasure to do so – and I agree with many of his arguments. He is wrong about the way I voted, but he is right about much else. We have to be very careful about this, and it may be that we have to go to the outermost limit of what is legally feasible in order to have a real defence against terrorism, but what is essential is that we combat its causes, and there are, as before, great differences in the ways in which Europe and the United States of America go about doing that.
Mr President, this morning, listening to Mr Patten, I was struck by the fact that he stated that, at the end of his five years in office as a Commissioner, he considered the international situation to be more dangerous than it was five years ago. I share this view. Perhaps more emphasis should be given than has been given in this resolution to the fact that one of the aspects of this dangerousness is the policy of unilateralism and, above all, the new American doctrine with regard to unilateralism. I believe that this aspect is largely lacking in the motion for a resolution. This is why we support most of the amendments submitted.
I shall take three extremely relevant examples of expectations with respect to the EU. In the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, we actually heard Messrs Burg and Abed-Rabbo yesterday. There was a very explicit request that the European Union and the ministers of foreign affairs should give far more support than they have in the past to the Geneva initiative. There was also a request that the European Union should be proactive in the support of independent organisations, under international control, in Palestine. These points should be clearly stated in our draft resolution.
Finally, I should also like the European Union to give more consideration to international studies. Some have been quoted. A report was published this summer under the aegis of the International Labour Organisation making practical proposals relating to good economic governance and the rules with respect to globalisation.
If we do not understand that, as has often been said in this House and as Commissioner Patten has also often repeated, the struggle against poverty is one of the fundamental aspects of the war on terrorism and if we do not follow the recommendations of international reports to which we ourselves contribute, we shall lose all credibility. It is this type of message which the Bush administration must also be made to hear.
Mr President, the United States, with just 3% of the world's population, is able to produce approximately 30% of the world’s goods and services. China, with six times the population and covering a much larger area, produces just 3%. Russia now ranks below Switzerland in terms of gross domestic product. What I mean to say by this is that the United States clearly enjoys a position of unprecedented political and military hegemony.
It is also fair to say, however, that the US has achieved this on its own merits. I believe we must conclude that, if Europe wants to fulfil all its potential, we must do so in loyal cooperation with the United States. This loyal cooperation does not mean that Europe has to issue a blank cheque; Europe has its own positions in relation to the death penalty, the International Criminal Court, the Kyoto Protocol, extra-territorial laws and trade policy.
We must also bear in mind that relations between the European Union and the United States are based on common values, on a shared history, and I believe it is important that we do not forget that the trans-Atlantic link is in the European Union’s genetic code and in a shared passion for freedom.
Furthermore, I believe it is important not to forget that there is an extraordinary degree of interdependence in the economic and commercial fields. Four-fifths of the new investments made in Europe today come from the United States and we must not forget that the 15 current Member States of the Union invest more in Texas, the home State of President Bush, than Japan invests in all 50 States of the Union.
I would therefore like to express my agreement, Mr President, with a fortunate phrase by Commissioner Patten, which I often use in my speeches, which is that everything we want to achieve as Europeans we will be able to achieve much more easily if we cooperate with the United States and I am sure that the United States can achieve what they want if they cooperate with us.
Mr President, I want to raise two issues in my one minute. Firstly, the proposal to launch a transatlantic marketplace is the brainchild of the Transatlantic Policy Network, consisting of multinational corporations, neo-liberal think tanks and politicians in this House. It has never been the subject of a proper public debate, even though it will be the biggest deregulation project ever undertaken. We do not believe it is in the interests of ordinary people.
Secondly, I want to urge the Council to raise with US colleagues the issue of Iraq and in particular the recent massacre at Fallujah – and I do not use the word massacre lightly. Images of the US military's handling of the uprising in Fallujah have shocked the world. More than 600 Iraqis have been killed or injured in the last two weeks by US bombing and ground operations, and yet EU Member States have failed to condemn the US military actions. Maybe they accept the reassurance of the commander of US Marines that his men are 'trained to be precise in their firepower'. However, over 350 of the dead in Fallujah were women and children. In the light of US military use of unjustified and disproportionate force, and given the high death toll in this siege, I call on the Council to raise its human rights concerns in this transatlantic dialogue and to call for an independent commission of inquiry into the US military actions in the Fallujah region.
Mr President, firstly I would like to congratulate Minister Roche and Commissioner Patten for the very fine contributions they both made here today, contributions that should be carefully read by Members of this House who would benefit considerably from so doing.
There must now be a dawning realisation on the American government that unilateralism is simply not the way forward if we are to address the serious problems which confront the international community. It is now clearer than ever that the American government did have a plan to rid Iraq of the evil dictatorship of Saddam Hussein, but that it did not have, and does not have, an exit strategy from Iraq.
This is the root of the political problem which now faces us. Multilateral systems have a greater success and lay claim to greater legitimacy in upholding respect for the rule of law in relations between states. Effective multilateralism means a commitment to work with others to resolve the root causes of conflict, to promote respect for human rights and to create the machinery for resolving differences by peaceful means. A rule-based international order and strong international institutions, such as the United Nations, are of fundamental importance if international problems are to be tackled.
Multilateral cooperation is in the interests of us all and most particularly serves the interests of smaller states which, lacking military power, must rely on building support for a strong rule-based system. We have placed our faith in the multilateral regime for disarmament and in non-proliferation treaties and agreements.
The war in Iraq has certainly strained relations between many countries in the European Union and with the American government. The real question now is how best we can rebuild relations between the European Union and the United States of America. We should remember that when it comes to European-American relations there is much more that unites us than divides us although that does not mean that we do not have our differences. We have our differences over the Kyoto Protocol, we have our differences over a number of trading issues, but we are in a stronger position to promote the rule of law and to promote democracy when the European Union and the American government can work together as opposed to working in different directions.
Mr President, the thought of the United States-European Union Summit planned for Dublin in two months’ time is sufficient justification for today’s debate, which, just for once, is being held far enough ahead of the event. This should be the norm as often as possible in this House.
I am pleased that, on this occasion, the draft resolution produced by the Chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, Mr Brok, makes much of the matters of security and defence which would justify, if necessary, a reassertion of the transatlantic links, which became extremely stretched at the time of the Iraq crisis.
On the eve of our next plenary session, which will witness the implementation of the enlargement approved today, it would be appropriate to repeat what we already stated in April in the context of the own-initiative report on European defence policy, the conclusions of which have been taken up by our treaty partners and will, I hope, result in positive decisions when the Intergovernmental Conference has completed its deliberations.
What did we say then, Mr President-in-Office of the Council and Commissioner Patten? We said it was a good idea quite simply to repeat that NATO is still today a fundamental guarantee of transatlantic stability and security and that this is why it makes sense to strengthen the capabilities of both NATO and the European Union.
We must bear in mind, ladies and gentlemen, that we Europeans are partly responsible for the unilateralism of which we accuse the Americans so much, quite simply because we have been refusing for years to share with them the burden of defending our common values. This is why I am pleased about the commitment in this respect, recently reaffirmed by our Parliament and by the Convention.
Mr President, many of us, particularly on this side of the House, wish to strengthen relations with the United States. In these dangerous times it is vitally important that democracies should come closer together and that any differences should be minimised. I am encouraged by much of the positive and constructive language in the resolution before us and I am particularly pleased that the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy adopted my amendment calling for the establishment of a transatlantic single market by 2015. We must now work to turn that aspiration into a reality.
It is a pity therefore that an otherwise good resolution is spoilt by some sniping against the United States or a subtext that has little to do with transatlantic relations and more to do with the obsessive movement towards some sort of European state.
The integrationalists clearly visualise just two interlocutors in the transatlantic relationship, the US and the EU. The ambition is also for the EU to speak for the European countries in NATO and the UN. Indeed, in the objectionable draft European Constitution there is a requirement that the new EU Foreign Minister should present the EU case in the UN Security Council in certain circumstances.
As a United Kingdom representative, I cannot accept that the European Union should represent us in our dealings with the United States on defence and security matters. For over fifty years NATO has provided the forum where the nations of Europe and of North America have discussed the great security issues of our time and agreed on necessary action. Difficulties arise when other institutions come into the frame. It is misleading our own citizens and our allies to suggest that the development of an autonomous EU military capability has anything to do with reinforcing NATO or is motivated by the desire to work in close partnership with the United States.
I see no willingness among many EU Member States to contribute more military resources to the defence of the democracies and there is a lack of political will to deal robustly with the security threats that we face. We have no wish to see the EU as such involved in defence policy. We welcome rapid progress in the creation of a transatlantic single market.
. Mr President, again I wish to thank Members for their contributions, not all of which I will be able to cover. Parliament is well aware of how vital the transatlantic relationship is. Indeed, I almost signed up for Mr Van Orden's presentation when he said that all sniping should stop, but I unfortunately part company with him on his portrayal of the new Constitutional Treaty. That is a debate for another time. He is right that it is all too easy to fall into the trap of sniping at the transatlantic relationship, and at the Americans in particular.
We know about the shared history of Europe and North America, how the history has been shaped and how it has shaped the values we both share – Mr Collins made that point. All too often, however, the between the United States and Europe make the headlines. It is time to promote the positive element of the relationship and to look at what we can achieve together, rather than continuously to focus on those issues on which we cannot agree. We should consider how we turn the ideas we share into a common reality. That is the challenge that faces political leadership in Europe and in the United States. Like all close partnerships, we do not agree on all issues at all times. Even the happiest marriages occasionally have points of disagreement. We must, however, work to maintain our dialogue and to cooperate in areas of shared interest.
Mr Suominen was right to say that finger pointing is neither attractive nor productive. I would certainly agree with that view. When Mr Collins pointed out the benefits of an effective multilateralist approach, as seen from Europe's viewpoint, he did so without the necessity that some people feel to attack the American viewpoint. He simply put forward the fact that there are two different viewpoints and proposed that we should work to produce a synthesis rather than to generate disagreement.
The fact is that we are working successfully with our United States partners across a full range of foreign policy issues, trade issues and economic issues in a sprit of partnership. There certainly are – and will continue to be – areas of disagreement. The reality that so much that we do in this relationship is positive should not be obscured by the disagreements of the moment.
Mr Belder mentioned the Marshall Plan. It was very interesting and timely that he should do so, because we need to remind ourselves that if it were not for the extraordinary generosity of the United States and the Marshall Plan, where would Europe be and where would this Union have been?
The forthcoming EU-US Summit in June is vital. It is very important in terms of the relationship and it is important that we share views, discuss differences and identify more clearly the areas of cooperation. The Irish presidency is working hard to ensure a successful summit. That is not to suggest that we are supine or that we would not agree occasionally to disagree on issues – of course we will. However, we in the presidency will do all we can to steer the relationship back onto a positive and productive track.
I would just like to mention, because a number of Members made this point, that what we say in Europe is amplified in the USA, and that what we say here is very frequently misportrayed over there. I am often shocked when I am in the United States at how often Europe is misunderstood and sometimes misrepresented. However, I have no doubt that visitors from the United States listening to our debates must sometimes be mystified as to how the United States is perceived, misunderstood and misrepresented here in Europe. As politicians, we have a responsibility to inform our citizens about the positive aspects of the relationship, notwithstanding the fact that there are occasional blips in it. In the past that relationship has been incredibly positive and I believe that will continue to be the case.
One speaker made the point that this was a good debate to have and a good time to have it. I agree.
I thank Members for their contributions, in all their diversity. While it will not be possible to follow all the advice that has been proffered simultaneously, I feel it important to say that the presidency has listened very carefully to what this House has had to say on this matter.
. – Mr President, I would be extremely grateful to you if you were to allow me to say one more thing about trans-Atlantic relations. I would like to urge the House to support this resolution, for, as the debate has shown, we have to strengthen transatlantic relations in such a way that they are no longer founded only upon NATO and security policy, but that we will be spreading them more widely and deepening them. The Council Presidency will support this, and so, I am sure will the Commission. The idea of the Transatlantic Marketplace is certainly a matter of very great importance, and so it would make sense if the EU/US Summit were to convene a group of experts to carry out, over the coming months, the studies that will be needed to enable us to get more involved in this project. Its significance is not merely economic; it will have a direct effect on the deepening of transatlantic relations.
At the same time, though, it has to be said that my committee – unlike the lead Committee – actually takes the view that we should welcome the outcomes of the Commission’s negotiations on air transport, to prevent matters being made more difficult at this present time for people travelling back and forth, and that, here too, we should seek a practical approach in order thereby to strengthen relations even in the age of terrorism.
I have received one motion for a resolution(1) tabled in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the joint debate on:
- Council and Commission statements on the situation in Pakistan
and the
- Report (A5-0275/2004) by Elmar Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council decision on the signing of the Cooperation Agreement between the European Community and the Islamic Republic of Pakistan.
. Mr President, I am reminded of an occasion when a senior politician in Ireland was described in very uncomplimentary terms because he was up and down so frequently making contributions. I will not go any further into the quotation, but will be available for private consultation on it later on!
I would like to thank the House for this opportunity to address the situation in Pakistan. I know that this is an issue on which there are divided and diverse views. The Council considers it vitally important that the European Union should continue to strengthen its relationship with Pakistan. That view is shared by Pakistan itself.
An enhanced relationship between the European Union and Pakistan is not just important on a bilateral basis. It is also important given the context of Pakistan's regional role in South Asia. I am therefore pleased to note that Parliament's Committee on Foreign Affairs – and I see Mr Brok is here to present its views – last week approved the conclusion of the third generation agreement with Pakistan, and that in consequence a resolution to that effect is before Parliament and will be voted on later.
Parliament is aware that the Council is of the view that the agreement is an important element in building an enhanced relationship with Pakistan. In such a relationship Pakistan can demonstrate its commitment to the respect, protection and promotion of human rights and to democratic principles, as reflected in the Universal Declaration of Human Rights and contained in Article 1 of the agreement.
We all know that serious concerns remain in relation to human rights and democratic principles in Pakistan. Indeed, these concerns have been outlined in the resolution and recognised in the work of the committee. I can well understand that the committee needed time to weigh up carefully the pros and cons of the issue and would like to extend my appreciation to the committee members and in particular to its chairman, Mr Brok, and to the rapporteur, Mr Cushnahan, for the work they have done in this area. I can assure Parliament that the Council is well aware of the concerns that have been aired in the committee and takes those concerns very seriously.
At the end of February this year Ireland's Foreign Minister, Mr Brian Cowen, as President-in-Office of the Council of Ministers, conveyed those concerns to President Musharraf and to the Pakistani Foreign Minister when the EU ministerial troika visited Islamabad. The well-documented revelations regarding Dr Khan and the proliferation of nuclear technology were also addressed. The EU ministerial troika expressed its grave concern at these revelations. For its part the Pakistani side assured the European Union that the revelations will continue to be fully investigated. The presidency hopes this investigation will be thorough and credible. The European Union will continue to monitor this issue.
There are other political issues which give rise to serious concern. The situation within the parliament, where the committee system has yet to be fully established, is far from ideal. Furthermore, on 13 April Mr Hashmi, President of the Alliance for the Restoration of Democracy, was sentenced to a total of 23 years imprisonment for what Pakistani authorities called 'inciting the army to mutiny'. The European Union has raised and will continue to raise with the Pakistani authorities its concern at these issues and the implications they could have for future EU-Pakistan relations.
There is also the position of religious minorities and journalists, who have been subject to restrictions on freedom of expression, arbitrary arrest and worse. We are concerned at all these issues. Nevertheless, on the positive side of the balance sheet, the third generation agreement would strengthen the platform from which the European Union can convey to the Pakistani authorities at the highest level the importance it attaches to relations with Pakistan and, as part of those relations, our concerns on human rights, democratisation, non-proliferation and other vital issues.
I would also mention that the conclusion of the third generation agreement clears the way for immediate conclusion of the technical negotiations already under way between the Commission and Pakistan on the readmission agreement. It is important to note that there have been a number of other positive developments. During the ministerial troika visit to Islamabad the EU welcomed the very important agreement that had just been reached by Pakistan and India on modalities for a composite dialogue between the two neighbours, including the issue of Jammu and Kashmir. It is in the interests of the region, the European Union and the wider international community that such positive developments be supported and encouraged.
President Musharraf's commitment to the fight against terrorism is also to be welcomed. It highlights Pakistan's crucial regional role, which has a bearing on the situation in Afghanistan and its nascent democratic process.
I would also like to point out, again on a positive note, that significant progress has been made on the issue of the since our last meeting. Following the very positive moves by the Pakistani authorities in response to repeated European representations, all eight people have been released and have now returned to their homes. I am certain that honourable Members will welcome this development, as the presidency does. I am also certain that they will take some satisfaction in it because the vigilance and attention this Parliament has shown on this issue has been helpful.
In summary, while there remain points of concern as regards Pakistan, the Council considers that the European Union must engage with Pakistan on those points rather than isolate it. The Council will continue to work towards a resolution of these remaining concerns – which are shared by Parliament – in the interests of Pakistan, the region and the Union and, most importantly of all, in the interests of peace in the international community.
. Mr President, I welcome the vote by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy at its meeting of 14 April, to recommend approval of the third-generation cooperation agreement with Pakistan. I am fully aware that this was passed by a pretty slim majority and that for many committee members this was not a decision that was taken lightly. I very much respect the principled stand taken by the rapporteur during the deliberations that have taken place in the European Parliament. I have come to value my honourable friend as a friend of democracy and a friend of human rights in Asia and he has done outstanding work as the European Union's Chief Election Observer in Pakistan and Sri Lanka.
Although I sympathise with many of the rapporteur’s views, I was not able to support him in his recommendation to keep the agreement pending. This is because I feel we should regard this agreement as an opportunity to engage positively with Pakistan as an important partner in a sensitive region. I therefore hope that plenary, when it votes, will be able to endorse the Foreign Affairs Committee's recommendation that the agreement be concluded.
Perhaps I could recapitulate why the European Commission continues to support the entry into force of this third-generation cooperation agreement. First and foremost, by means of Article 1, it offers an opportunity to engage more substantially with Pakistan on critical issues of human rights and democracy. Secondly, the agreement gives us a better basis for addressing challenges in several key areas, including basic education, trade and institutional links. Last but not least, the agreement opens up the possibility of engaging Pakistan in new areas not previously covered, such as regional cooperation, money laundering and energy.
We regard recent developments as strengthening our position in favour of entering into this agreement, in particular the encouraging efforts for reconciliation with India, as well as domestic political developments in Pakistan. As a result of these initiatives there has been a noticeable thaw in Pakistan's international relations. For example, there are now indications that Pakistan may be readmitted as a full member of the Commonwealth in due course.
I am also pleased to see that the seamen of the , including the master, have now been released and have returned to Greece and the Philippines. I know that many Members of the House have taken a strong personal interest in this matter. I myself raised it repeatedly with Minister Kasuri when last I met him in Berlin on 31 March; but I have raised the issue on a number of other occasions as well. The release of the men is indeed a very welcome development. We can finally draw a line under this most unfortunate incident and leave remaining issues to be sorted out by the claimants and insurers.
However, I would be the last to say that democracy in Pakistan is in perfect condition. The discussions on this agreement have very usefully highlighted the many areas of concern in our relations – concerns that are well reflected in the motion for a resolution currently before Parliament on the situation concerning human rights and democracy in Pakistan. In this regard, the Commission would welcome any further guidance Parliament may want to offer, in particular in the crucial areas of democratisation and human rights.
I am obviously aware of reports that General Musharraf may still be in two minds as to whether to shed his army uniform by the end of the year. In this connection, it is helpful that the Minister of Information has confirmed on the President's behalf that he would stand by his prior commitment. Any other outcome would hardly bolster confidence in the constitutional process in Pakistan. Pakistan needs to overcome the perception that real power lies with the President rather than the elected parliament and the civilian government. I have, however, during my personal visits to Pakistan, always been encouraged by the resilience of civil society in that country, and I remain convinced that this is a strength which the country will be able to build on in the future. I would like to associate myself with what the Minister Roche said about the recent conviction of Javed Hashmi, President of the Alliance for the Restoration of Democracy. I can assure Parliament that we will continue to monitor his case very closely and pursue it strongly in our dialogue with the Pakistani Government.
With regard to the overall human rights situation in Pakistan, there have been some positive developments, such as the adoption of a juvenile justice system order, but several serious concerns remain, including the blasphemy law, violence against women, the application of the death penalty and the incidence of child labour. Pakistan is a focus country under the European Initiative for Democracy and Human Rights, and the Commission is actively trying to address some of these issues.
This summary shows that the problems and challenges in Pakistan are manifold, but there are also advances and positive developments. It is the assessment of this balance that allows me to continue to believe that closer dialogue and cooperation within the structured format offered by the third-generation agreement will best enhance the European Union's capacity to help Pakistan deal with sensitive issues, including human rights, non-proliferation and counter-terrorism.
To sum up, then, I recognise the strength of views of some colleagues who would like to keep this agreement on ice. I think myself that, on balance, we should move ahead with the agreement, and I hope that in doing so we will be able to continue to take an active interest in the development of human rights and democracy in a country which is important to all of us.
. – Mr President, Mr President-in-Office of the Council, Commissioner Patten, I can endorse what has been said in the previous speeches, for this is one of those cases in which one has to find a balance, in which one can describe the glass as half full or half empty, and in which, therefore, one may justifiably come to different conclusions without there being any reason to reproach anyone. It is in fact my belief that what Mr Cushnahan has been telling the House for months, and what is expressed in his resolution, does amount to apposite points of criticism that must be addressed in dialogue with Pakistan. There is no doubt about the fact that it does not present evidence of fully-fledged democracy, the rule of law, observance of human rights or of the rights of women in the sense in which one would expect on the basis of the United Nations Convention on Human Rights, which is, after all, universal.
For this reason, it is certainly right and necessary that this third-generation cooperation agreement should also be used in such a way that the Council, the Commission and Parliament can work together in monitoring its further progress. Another possible model is that the Commission should regularly report to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and to Parliament on progress in these fundamental issues of human coexistence, which is the proper way of moving the process along, a process also announced by the President of Pakistan.
On the other hand, we have to concede that progress may have been unsatisfactory, but there has been some. In particular, though, it has to be clear to us that, in what is one of the greatest conflicts Western civilisation has seen, Pakistan is very definitely on the side of those who are fighting terrorism, and that, if there is to be cooperation rather than confrontation, Pakistan’s position in a conflict affecting Iraq and Afghanistan is of the utmost importance.
We are well aware that, in this Union of ours, mistakes have often been made, and misguided positions have been taken up. We know that both the United States and Pakistan have taken up positions on the Taliban that we would today regard as ill-advised, but, even so, we have to realise that it would have been impossible to make progress, in the aftermath of 11 September, without the help of neighbours such as Afghanistan and other countries, of which Pakistan is one. That is why I see ratification as necessary; we have to open up the way for the Council to take a decision and for the Commission to make use of its instruments accordingly, always, though, taking the positions expressed in the Cushnahan resolution as our starting point, so that there may be real development and progress in this area.
At the end of his speech, Commissioner Patten said that he was, on balance, in favour of recommending this agreement. I think this ‘on balance’ will have to be reconsidered, in the course of months and years, if the resolution that – I hope – we are about to adopt with a view to going forward, is to continue to be justified. Let me once again invite the Council and the Commission to cooperate with Parliament in this joint project, this model project aimed at improving relations while at the same time causing human rights to prevail.
. Mr President, my committee's opinion was that the cooperation agreement should be approved, subject to the enforcement of the human rights clause. This would mean that we really do monitor respect for rights, such as freedom of speech and religion, and intervene when breaches occur. The EU has not always exploited such possibilities to the full, and Parliament should push harder in future.
The Committee on Citizens' Freedoms and Rights is well aware of the imperfect state of democracy and human rights in Pakistan. We are outraged at the discrimination and violence against women, at the continuation of the death penalty and at the persecution of minorities, especially religious and national ones. The role of the army is unacceptable and the intelligence services are far too powerful. However, this situation is more likely to improve if we are engaged in the dialogue that the agreement will create, and which will enable us to encourage the forces of progress and modernisation.
The Pakistani diaspora in Europe, which is especially numerous in the UK, can play a very important role in conveying the human rights message. My impression is that they want this agreement concluded. They are right.
. I wish I could share the optimism of the Council and the Commission that Pakistan is about to demonstrate its commitment to democracy and human rights. I find it more likely that Pakistan would quote Article 1 of the agreement, where it says that respect for human rights and democratic principles underpins Pakistan's domestic policies and constitutes an essential element of the agreement. In other words, we have now given legitimacy to the current behaviour of Pakistan.
The Committee on Development and Cooperation has therefore asked the Commission to make an evaluation of the human rights situation after one year. I should like to ask Commissioner Patten if the Commission is prepared to do that and also, if the situation is not better after one year, to bear the consequences.
In their decision to abandon the human rights and democracy clause in the Third Generation Agreement with Pakistan, regrettably the Council and the Commission are betraying those in Pakistan – especially those within civil society – who risk their personal safety on a daily basis to defend these principles. This betrayal is taking place for a combination of unjustified geopolitical reasons and the 'thirty pieces of silver' in trading benefits that some Member States value so much.
I listened today to Minister Roche, Commissioner Patten and Baroness Ludford, who argued that there will be an enhanced human rights dialogue. Ask those who are persecuted and incarcerated in China, North Korea and Uzbekistan, where there is already a supposedly enhanced human rights dialogue whether it has helped them. Let me remind you that, in the case of Uzbekistan, this Parliament was pressurised into ratifying a similar agreement in 1999 and, since then, the human rights situation has deteriorated further.
The real reason why we are being asked to approve the accord is because of pressure from the US and the UK as a consequence of the current mess in Iraq resulting from a war that should never have been fought without UN approval. Does anyone think that it will help the situation in Iraq by abandoning the democratic and human rights of the people of Pakistan? Instead we will be feeding the arrogance of the President of a unipolar power and a subservient UK prime minister and supporting their mistake, which is currently being repeated in the Middle East with likely disastrous consequences!
I must ask my colleagues in the European Parliament, are we to be the puppets of the Council and the Commission or will we be the democratic voice of the people of Europe, defending freedom and human rights and giving hope to the oppressed people of the world? If we ratify this agreement we abandon this role in favour of conferring political legitimacy on a quasi-military regime which continues to abuse democracy and human rights and allows nuclear secrets to be sold to rogue states.
I ask Members of this Parliament, where do you stand on this issue?
– Mr President, Mr President-in-Office of the Council, Commissioner Patten, I have the highest possible regard for Mr Cushnahan’s dedication, and there are many in my own group who argue as he does. I, too, am very sympathetic towards them, but I do think that we, who perhaps represent another outlook, are not led or guided either by the Council or by the Commission, by the USA or the United Kingdom. Seldom indeed do we find them all taking the same line.
This is indeed what the Commissioner and the President-in-Office have said it is; not a choice between black and white, but rather between differing shades of grey. The fact is that Pakistan is – as it ought to be – an important partner in the development of the region as a whole. As I see it, there has, over the past few months, been some progress in Pakistan’s attitude to Afghanistan and to the Taliban situation, as well as in relation to Kashmir, democracy and human rights. I am happy, though, to agree with Mr Cushnahan and all those who say that this is far from enough, and that much more has to be done to get Pakistan out of its isolation and moving towards more democracy and human rights. I also agree with all those who say that an agreement of this kind must serve as a basis for more intensive dialogue with Pakistan – and with countries like it – in order to spur them on to make further progress.
I can tell Mr Cushnahan that I understand not in the least why it is that, having had most recently discussions even with Israel on this, we should not perhaps, here and there, insist on withdrawing from similar agreements if the undertakings given are not met. I am therefore entirely of the opinion that, having considered all the pros and cons – and I agree with you that there are a lot of the latter – there is, I think, an argument in favour of recommending this agreement by way of the resolution that Mr Brok has described so very well and that you too have signed. I would be the first to speak up on behalf of my group and demand our withdrawal from this agreement if the progress that has been begun were not to be continued and completed.
This leads me to believe that the arguments put forward in this debate do indeed hold water, and my group will recommend acceptance of the agreement. I do, however, respect all those who take a different line and whose consciences lead them to vote another way, for the human rights situation is as unsatisfactory as ever and in need of radical improvement.
Mr President, the Group of the Greens/European Free Alliance agrees in the main with Mr Cushnahan. Naturally, a balance has been struck, as Mr Brok said. Positive things too are happening in Pakistan, especially the peace talks with India, which are incredibly important and which should have our total support. Is it not a little odd that, whenever we strike balances like this, the commercial, trade-policy aspects almost always end up counting for more than the very clear human rights principles we have written into our agreements? What are we playing at, having human rights clauses in agreements with other countries if we always strike balances that end up with our not bothering about the human rights clauses but allowing other, mainly economic, interests to count for more?
This leads to our undermining respect for our own high principles. It is that balance that makes us in the Greens/ALE Group think it obvious that we must say no to this agreement now. We hope that Pakistan will understand this signal and take measures that mean we can quite soon say yes instead of no. I should like to have said yes, but that is unfortunately impossible if we are to hold to our human rights principles.
Mr President, I had the honour to be a part of the delegation to Pakistan's visit to the Pakistani side of the line of control in Kashmir in December. We had the opportunity during that delegation meeting to meet with President Musharraf, and I was much impressed by his commitment to pursuing a programme of peace and reconciliation with India. It looks, for the first time, as though both sides are prepared to think the previously unthinkable and find a resolution, driven by the economic impact on their two economies of a continuing conflict; a conflict that has dogged the world for the last 50 years.
Nevertheless, there are still enormous problems in Pakistan regarding human rights, democracy and nuclear proliferation. Colleagues have told us about the treatment of Christian and Ahmadi religious minorities, the situation of women, the deeply flawed election result that Mr Cushnahan oversaw, and the jailing of members of the opposition like Javed Hashmi. I would therefore concur with my colleagues on those concerns.
Last year Mr Tannock and I added to our resolution on North Korea the fact that Pakistan had supplied blueprints for a highly enriched uranium technology programme to North Korea for the production of nuclear weapons. At the time, we were roundly attacked by the Pakistani Government and when I raised the issue with Foreign Minister Kasuri during the December meeting I was told that the North Koreans needed no help – they were well advanced with nuclear weapon technology, including miniaturisation. Whether or not they needed help, it is now clear that it was provided.
Now new questions are arising about the nuclear test of 30 May 1998 in Baluchistan, which looks as if it could have been a joint test of a plutonium weapon between Pakistan and North Korea. When I raised the issue with the Pakistani Ambassador, who came to see me this week, he said that they were cooperating with the United States. That is not good enough: we in the European Union want cooperation and to be kept in the loop as well. However, despite that, I will support this third-generation cooperation agreement. We will be paying close attention to further progress on human rights in Pakistan.
– Mr President, Mr President-in-Office of the Council, Commissioner Patten, although I do think that what Mr Cushnahan said is of course highly credible, the point at issue is not whether we feel like puppets – which I do not believe that we are – and nor is it a case of us giving priority to commercial considerations, as Mr Gahrton said. Something quite different is at stake. It is what Commissioner Patten was talking about in relation to the Middle East this morning; it is about avoiding a clash of civilisations. It is about how, by working towards intercultural dialogue, we Europeans are performing what is a primary task for our own age and for our world. Whatever the reservations expressed in this debate, Pakistan very definitely has a positive role to play in this.
The question at issue is: who is our partner? North Korea is not one, but Pakistan is a partner in the fight against international terrorism, and the coalition ranged against that is of course much greater than the coalition of states at present in Iraq fighting terrorism there and fighting against the regime. The coalition combating international terrorism includes Germany, France, Russia and others. Pakistan is among them. It is for that reason that I believe that the conclusion of the Third Generation Agreement is a matter of the utmost urgency.
Mr President, Mr President-in-Office of the Council, Commissioner, democracies do have weapons, but when they give up using them, they lose their souls. The way they have dealt with the status of women in Afghanistan should serve as a lesson.
Today, we are dealing with an agreement between the European Union and Pakistan which has no direct financial impact, since the European Community signed a technical cooperation agreement worth EUR 5 million with Pakistan in February. The main thrust of the agreement put to us is therefore political. We are all aware of Pakistan’s geostrategic role, bordering as it does on Afghanistan and India. We are all aware of the contribution it has made to the anti-terrorist coalition initiated by the Americans following the events of 11 September 2001. None of this, however, can justify our support for a country where the present authorities came to power by means of a military coup and where the most recent elections were held in circumstances condemned by our observers and resulted in the installation of a coalition of supporters of President Musharraf and Islamist fundamentalist religious parties not afraid to express their support for Bin Laden.
President Musharraf has just adopted an amendment increasing the powers of the armed forces. The leader of the opposition, Benazir Bhutto, is still in exile and her husband has been in prison for five years. We do not underestimate the signs of produced under American pressure in relations with Kashmir, but we feel that nothing practical has yet been achieved. We, as European democrats, cannot continue to bemoan the fate of Aung San Suu Kyi in Burma and go along with such an agreement without some soul-searching. For all these reasons, I beg you, on behalf of the French socialist delegation, to refer this agreement back to committee.
Mr President, for three years the Parliament has blocked the association agreement with Pakistan to encourage that country's return to democracy and the observance of human rights. If we want to maintain that encouragement and not reject the genuine progress made, now is the time to give our support to ratification.
I do not deny that profound concerns remain in relation to freedom of expression, religious discrimination, and the treatment of women. This Parliament cannot and will not justify any abuse of human rights in the name of the war against terror. I respect the sincerity of Mr Cushnahan in particular, although I regret that he has chosen to make a personal attack on the British Prime Minister this afternoon.
However, I reach a different conclusion that does not deny that the 17th Constitutional Amendment represents a return to democracy; that President Musharraf is supporting the bill on the Hudood Ordinances and action against so-called honour killings; that Mr Hashmi was tried in an independent court, he will appeal and that the appeal to the higher court against exile by his own party leader was recently successful. We cannot deny that nuclear proliferation is being exposed and stopped, that the Greek seamen have been returned to their own country or that the President has once again confirmed that he will cease to be the chief of the army.
I want the human rights clause to be a more effective part of our association agreements, but I also want that in relation to the agreements which exist today, with Russia, Kazakhstan, Uzbekistan, Morocco, Tunisia, Algeria and Israel.
A 'no' vote against Pakistan would risk this Parliament being accused of double standards. When Pakistan, with India, has had the courage and vision to resume talks which lead the subcontinent from the brink of war, a signal of positive encouragement from Europe is the only just and fitting response.
Mr President, in the past I have been a long-standing critic of the Islamic Republic of Pakistan in terms of its human rights violations, in particular the ongoing persecution of Christian and Ahmadi Muslim minorities; its ambivalent and lukewarm cooperation in the fight against Islamist terrorism, which has led to the destabilisation of Afghanistan by aiding Taliban forces to regroup; ongoing Jihad infiltration across the line of control into Indian Kashmir; and – as Mr Ford said – most importantly of all, the Pakistani export of nuclear technology to rogue states such as North Korea and former terrorist-supporting Iran and Libya, which threaten global security.
Nevertheless I support the trade agreement, as I have to recognise that Pakistan has recently made some encouraging moves in human rights, including women's rights, which deserve recognition and reward. Also, as a friend of India, historically Pakistan's giant neighbour and foe, I take great heart at the peaceful rapprochement as evidenced by several confidence-building measures, most visibly and recently the successful cricket tour.
Only three years ago the two states teetered on the verge of nuclear war. India is today in the midst of general elections as a beacon for democracy and prosperity. Its growth rate is now higher than China's and it does not want to see Pakistan suffer economically.
The recent campaign in Waziristan shows Islamabad's intent to prosecute a war against al-Qa'ida strongholds in tribal areas, historically no-go areas for the government of President Musharraf, who has now pressured tribal leaders to hunt down Islamist militants.
Maybe human rights clauses should not be in trade agreements, as this muddies the waters, but should instead be conditional on aid received. Otherwise, does the EU stop trading with Russia, China, Uzbekistan or Iran, to name a few examples of countries with human rights problems? Clearly that is a matter for another debate, but for the meantime we must support this accord.
. Mr President, I would like to thank the Members for their comments. A stable and democratic Pakistan would be a benign influence in the region, especially in the context of neighbouring Afghanistan. There are benefits to what is proposed. I fully understand the passion that has been injected into this debate by Mr Cushnahan but I do not understand the choice of language. It is not a good strategy to portray those who disagree with you as selling out or as being puppets. Perhaps when he has the opportunity he might like to reconsider those words. You can have principled positions and you can also have pragmatism; they do not rule each other out.
Nonetheless, I too compliment Mr Cushnahan on the work that he has done and I compliment also Mr Brok, as chairman, on his work and that of his committee. The conclusion of the agreement would help the European Union to better engage with Pakistan on the very issues that Mr Cushnahan touches upon, the issues on which we want to have changes. Perhaps the last speaker is right when he suggests that human rights issues and issues relating to democracy should be completely excluded from trade agreements, perhaps not.
A number of other contributors made points with which I can certainly agree. Mr Ford indicated clearly that there are concerns, and that he fully appreciates the nature of the concerns, but then made the point that even he, as a Member who is close to the issue, can still support the position which has been taken by the Foreign Affairs Committee and the position which will be voted on here with regard to the third generation agreement.
Mr Schröder demonstrated again the logic of support for the third generation agreement in his contribution, as indeed did Mr Howitt who reflected the same view and again illustrated the dangers of taking the view that every issue is only either black or white.
I take very much to heart the comments of Chairman Brok; I only hope that the Council and the Commission will maintain a sense of balance should the third generation agreement be ratified. I think Elmar Brok is correct in this particular viewpoint, which is the balanced one. It gives us a basis on which we can engage with the Pakistanis. The Presidency will not lose sight of the fact that there remain many serious negative issues in relation to Pakistan and we will certainly seek to ensure that the Union maintains pressure on the Pakistani authorities during the period of Ireland's presidency. Equally, I have no doubt whatsoever that this will also be the position taken by successive presidencies.
Again I want to thank you, Mr President, and I want to thank the House.
. Mr President, there have been some extremely good and passionate speeches in this debate, which indicate the extent to which honourable Members have thought carefully about the issues and have weighed the sort of arguments which Mr Cushnahan, Mr Howitt and others have put.
I would say to Mr Cushnahan, who made a storming speech which reflects his own passionate commitment to democracy, that it came as a modest surprise to me to be described as a 'puppet of Washington and London'. This will improve my street credibility in certain parts of the House, but anybody who was in the Chamber this morning may find that a slightly outlandish description of your humble servant. All is fair in love and war and I recognise that the honourable Member's speech was, as I said, a reflection of the passion that he feels about this subject.
One direct question was asked of me and – admirably, because it is not always thus – the person who asked the question has stayed behind to hear the answer. I am not prepared – though I understand the importance of the issue – to agree to procedures for this agreement that we do not apply to any other, but I note that the agreement itself contains a suspension clause which both sides can invoke in the event of a breach of an essential element of the agreement. Article 1 of the agreement on human rights and democratic principles is such an essential element. The Commission is fully aware that this requires constant monitoring and this is, in fact, already being done. There is an EU working group on human rights in Islamabad which produces regular reports. It is perfectly possible for Parliament to debate those reports whenever it wishes. Regular dialogue on human rights will be strengthened once the agreement is in place. If the suspension clause is invoked by one of the parties, a consultation mechanism is provided for under the agreement itself, though I sincerely hope there will be no need for this.
Again, I would like to thank Parliament for what has been an interesting and passionate debate. The issues raised are of great importance. However, as I have said repeatedly – not least in the committee presided over by the honourable Member – on balance, now is the time for Parliament to vote in favour of this third-generation agreement with a country of considerable importance, both within the region and globally, and of considerable importance not least to our own geostrategic interests.
Thank you, Commissioner Patten.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0270/2004) by Mrs Keyser, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on human rights in the world in 2003 and the European Union's policy on the matter.
Mr President, my report deals with four topics which I shall summarise briefly. First topic: the legislature’s record where human rights are concerned. This is a mixed picture. Of course, the report welcomes the cooperation established with the Council and emphasises the influence Parliament has been able to exert in the struggle against all forms of discrimination and against the death penalty and in favour of women’s rights and of freedom of religion and conscience. It regrets, however, that too many of these resolutions are yet to be followed up and that the dialogue on human rights is, in some countries, without substance and of no effect.
Just one example: the tragic case of Leyla Zana, the Sakharov prize-winner, whose conviction was confirmed today by the Turkish courts in an iniquitous ruling. It may perhaps in the future be necessary to build proper control over human rights in partnership with the country in question, a partnership which respects the country’s culture but which has specific objectives and timescales, as recently initiated in Bangladesh and as may be possible in the future in Morocco and Vietnam.
Second topic: terrorism. The report unequivocally condemns all forms of terrorism. It stresses the need to organise the fight against this curse. It also states, however, that this struggle must remain within the bounds of international and humanitarian law. The report refers to infringements of this law which could, owing to the feelings of injustice and despair they engender, produce an even more fertile breeding ground for terrorism.
Third topic: reproductive health. This is a little known area of health. In the last century, of course, the talk was of shameful diseases and, in anatomy, the term shameful nerve was used to describe the nerve which passes through the genital areas. What is shameful today is not that nerve, but the fact that, in the twenty-first century, men and women throughout the world are still deprived of sex education, access to information and effective means of contraception enabling them to choose and schedule the number of children they have according to their own wishes and to prevent sexually transmitted diseases and AIDS.
Looking at the terrifying spread of AIDS in Africa, in Asia, Eastern Europe and even, as you are aware, some of the candidate countries at the very gates of the Union, the urgent need for a response is clear. Anyone who sees up close, as I myself have done, the sexual devastation in the camps for refugees and displaced persons – remember that there are now 37 million displaced persons throughout the world, 65% of whom are women and young girls, that these women and girls are frequently raped, infected with AIDS and compelled to sell their bodies for food and that many of them lose their lives undergoing back-street abortions – will appreciate – and, in this regard, I appeal to Mr Gahler, representing the Group of the European People’s Party (Christian Democrats) and European Democrats – that contraception is a vital instrument for survival.
In fighting for reproductive health, I am not fighting against any spiritual leaders, whose right to lead their faithful I quite accept. I am fighting against certain blinkered policies, such as that of President Bush, which, by slashing funds for the reproductive health programme, including contraception by means of condoms, is going to kill thousands and thousands of people. I am in fact fighting for the right to life and human dignity.
Fourth topic: the rights of disabled people. These people are trying to live full lives and their rights, as we know, are still being flouted in the countries of the Union. What, however, is to be said, then, about the exclusion of disabled people beyond the frontiers of the Union, their marginalisation and, sometimes, even their confinement in institutions under inhumane conditions?
The PPE-DE Group, represented by Mr Gahler, has accused me of doing too much on this subject and of going into too much detail. Is the fact that handicapped people represent 10% of the world’s population and that this proportion is increasing alarmingly in the developing countries under the cumulative effect of destitution and armed conflicts a detail, Mr Gahler? A detail, when the PPE-DE Group wishes to delete paragraphs 71, 72, 73, 77, 78, 79 and 80? Are the rights to education, mobility and accessibility and the right quite simply to establish a family mere details? Is it a detail, supporting programmes for the care of children suffering from mental problems during conflicts? Is the fact that paragraph 78 is to be crossed out with a stroke of the pen a detail? These are details which will doubtless be fully understood by disabled people and the people defending them.
This report is characterised by conviction and is not designed to provoke. It presents a broad view, I accept, of human rights throughout the world. It is, however, a view bringing hope in a world torn apart. I should not like to finish without thanking all the groups which, apart from the PPE-DE Group, have supported me in putting forward this vision.
. Mr President, I would like to thank the presidency for allowing me to chip in before them and I would like to apologise to the honourable Member and to the House for the fact that I have to slip away leaving the Commission seat in the capable presence of my colleague, Commissioner Reding. I have to go to Moscow for meetings with President Putin and Mr Lavrov and others. I hope the House will excuse me of any discourtesy.
I would like to start by thanking Mrs De Keyser for her report, which illustrates yet again how the engagement of the European Parliament on human rights issues serves in my judgement as a critical stimulus to EU policy. The Commission will, as usual, respond in writing to all the recommendations addressed to us in this report. I should like, for my part, to reflect on some of the important themes which have been revised.
This subject of human rights and terrorism will unfortunately remain at the top of the international agenda for some time to come. My position on the fight against terrorism is clear. It has been set out several times. I referred to it again a couple of times last night and again this morning. I will reiterate it here. The fight against terrorism must be predicated on respect for human rights, and not the other way around. It is also my deep conviction that this alone is not enough. Fostering human rights should be an integral part of the fight against terrorism. The Commission will continue its efforts to promote and protect human rights in cooperation with our partners with all the means at our disposal: political dialogue, development cooperation and work with civil society in third countries.
Two human rights issues which have received much less attention are covered in this admirable report: the right to health – in this case reproductive health – and the pervasive discrimination which, despite their efforts, people with disabilities still face all over the world, and which is compounded in situations of conflict or poverty.
The ability of all people, especially women, to achieve reproductive health is an integral part of their reproductive rights. The rapporteur is quite right in her account of the dire consequences if the right to reproductive health is denied and also in stating that reproductive health is not a 'women's issue' alone. However, it is important to note that the social consequences of reproductive ill health can be most severely felt by girls. For example, in many parts of Africa, female adolescents are more likely than males to be stigmatised for sexually transmitted diseases and HIV/AIDS, and they are also more likely to suffer disproportionately from such problems as unsafe abortion and infertility.
Since 1994, the Commission has become a major partner in addressing reproductive health needs in developing countries, in the framework of the goals agreed at the UN International Conference on Population and Development held in Cairo ten years ago. Between then and 2001, we committed over EUR 655 million in external assistance that was explicitly targeted at family planning, reproductive health, safe motherhood, HIV/AIDS and population policy and management.
Furthermore, in July last year, the Council adopted a regulation on aid for policies and actions on reproductive and sexual health and rights in developing countries. Under this regulation, Community financial support is given to specific operations targeting the poorest and most vulnerable populations in both rural and urban areas, designed to combat practices harmful to the sexual and reproductive health of women, adolescents and children, such as female genital mutilation, sexual violence, child marriages and early marriages.
The European Union has demonstrated its commitment to advancing respect for the human rights of people with disabilities through Community legislation which has been introduced on the basis of Article 13 of the EC Treaty to combat discrimination in the field of employment, initiatives pursued as part of follow-up to last year's European Year of Disabled People and through its active engagement on a new UN Convention in this area.
The Commission has further undertaken a number of initiatives as part of our wider efforts to mainstream human rights in all aspects of our development cooperation, including the distribution of specific policy guidance on development and disability for the use of our delegations. But there is still some way to go. We think the best way of addressing this is through the provision of training for our staff and facilitating exchanges between representatives of disabled people's organisations and policy-makers, by raising awareness of disability issues in our dialogue with developing countries, and by including organisations for people with disabilities in the dialogue at country level.
Lastly, this excellent report highlights the anguish caused by one of the most pernicious causes of unnecessary disability in many countries, that is the use of anti-personnel landmines. Here the Commission is committed to pursuing a vigorous policy to eliminate the threat posed by anti-personnel landmines and increasing its efforts to reduce the humanitarian, social and economic costs to mine-affected countries.
The strategy for mine action in the period 2002-2004 relates EU action to the goals set by the international community in the context of the Ottawa Convention. Assistance for mine clearance and capacity building under the EC budget has been channelled to 33 countries and regions and in 2002 European Union assistance as a whole reached EUR 145 million.
I have been privileged to see the work we are doing in this sector from Sri Lanka to the Balkans. It is enormously important and it is valuable, as are the other points made in this report, that the honourable Member has drawn this matter to the attention of the Parliament and to European public opinion as a whole. We are extremely grateful for the report. I apologise for having to dash to Moscow more rapidly that Napoleon managed and I am grateful to the presidency for making my dash possible.
Thank you, Commissioner Patten; we wish you a good journey to Moscow.
. Mr President, I too welcome the opportunity to address the House in the context of this debate on human rights. It is an important debate. As I mentioned before, it is an issue of particular concern and interest to me.
Enhancing the dialogue between Parliament and the Council on human rights issues is very important. It is an important focus of the Irish presidency. It is very important that we should be close on this issue. I want to thank Ms De Keyser for her very valuable report on human rights in the world in 2003 and the EU's policy on the matter. The report will be part of a very important discourse. We might disagree on some elements within it, but the reality is that this is a very good report.
The protection and promotion of human rights should be a constant yardstick of our international actions. We adhere to the basic principle that human rights are universal, indivisible, interdependent and inter-related. As Commissioner Patten just said, they are so closely related to the troubles we have in a troubled world.
I need not emphasise the close relationship between peace, security and stability on one hand and the respect for human rights, fundamental freedoms and democracy on the other.
The present debate in Parliament is timely, including for the reason that it coincides with the current sixth session of the United Nations Commission on Human Rights, which is ongoing in Geneva. I should like to say a few words about our relationship with the Commission. The annual report of Parliament rightly makes reference to the large degree of congruence between the European Parliament's priorities as expressed in its resolutions and the EU action taken at sessions in the Human Rights Commission. This is a concrete example of the implementation of the Council and the European Parliament working together more closely to achieve openness and transparency and the European Union's human rights policy. Indeed this is one of the recommendations of the General Affairs and External Relations Council in their conclusions on 10 December 2002, concerning human rights and the democratisation of third countries.
The European Union has played a positive role at this year's commission in Geneva. To date, on individual country situations the Union has successfully tabled resolutions on human rights situations in Belarus, Turkmenistan and in North Korea. A resolution on Israeli settlements in the occupied Arab territories was also adopted by the Commission.
The thematic resolutions tabled by the European Union have also been successfully steered to adoption. The Union's resolution on the elimination of all forms of religious intolerance, for example, has been adopted by consensus. The resolution on the rights of the child was adopted by mere unanimity following a call for a vote by the United States. I expect that the Commission will also adopt the European Union's resolution on the death penalty later this week. All of that is to be welcomed.
However, a number of important United Nations-EU initiatives have fallen. This is due, in significant part, to the composition of the United Nations Human Rights Commission. It also reflects the unwillingness of some regional groups to accept any condemnation of their members. This has always struck me as one of the fatal flaws within the UN system. An initiative from the EU on Chechnya was defeated and our resolution on Zimbabwe fell to a 'No Action' motion. It is noteworthy that the number of votes that were cast against the draft resolution on Chechnya was, this year, significantly higher than those recorded on the same issue last year. We will have to analyse this outcome and learn why this has happened. We will also need to address the number of critical, country-specific resolutions that we table at the Commission. Not least, we need to decide on whether our priority is to make Union declarations so that the world knows where we stand, or to see our texts in fact adopted by a majority of members of the Commission. If I could lapse into less diplomatic language, it may be time that the European Union learned to 'box a little more cleverly' in its dealings on the Human Rights Commission. If we want to be effective, as opposed to simply making declarations, we have to be strategic in our approach.
I want to deal with three priority areas that are mentioned in the report.
In her report, Ms De Keyser focuses on three main themes: first, trends in the international war on terrorism; second, the impact of the international situation on reproductive health; and third, the rights of disabled people, particularly in conflict situations or in extremely poor or developing countries.
In regard to disability, I was struck when reading the report by the reference to the fact that three-quarters of disabled people live in developing countries. The incidence and intensity of disability in the developing world is aggravated by poverty and, as Commissioner Patten has said, by conflict. It is a horrific fact that a huge amount of mutilation and disability flows from the use of landmines produced in so-called developed, civilised nations and then exported to the third world.
In recognition of the rights of persons with a disability, during the Irish presidency we will further progress work within the Union and at the UN-level to lead to an elaboration of a UN convention on the human rights of persons with disabilities.
In the context of reproductive health, the annual report highlights the worrying increase in the prevalence of HIV/AIDS in eastern Europe and in central Asia, and the relationship between poverty and reproductive health issues. The Irish presidency has recognised the importance of addressing the AIDS issue and it is way beyond the capacity of any one government to solve. In February the presidency hosted a major conference in Dublin on the problem of the HIV/AIDS epidemic in the region under the title 'Breaking the barriers: the fight against HIV/AIDS in Europe and Central Asia'.
On reproductive health in general, I want to state that the European Union will unstintingly work to ensure that the rights to reproductive health care and services accepted in all basic documents of the major UN conferences would be implemented.
The European Union and its Member States are committed to the specific reproductive health goal that was agreed at the Cairo International Conference. That is to make primary health care – reproductive health care – accessible to all individuals of appropriate age as soon as possible and no later than 2015. This commitment is demonstrated by the regulation, adopted by the European Council in July 2003, on aid for policies and actions on reproductive health.
As for terrorism, Mrs De Keyser is quite right to emphasise that the danger of emotional reactions, such as fear, anger and a desire for vengeance, can lead to calls for repressive measures in the fight against this phenomenon. This is a common theme that has run through so many of the debates in this House: we all are interested in a common fight against terrorism but we must also make sure that the fight is balanced with respect for human rights for democratic principles and for the rule of law.
In the period since September 2001, the fight against terrorism has become a global priority. At the same time, that fight has posed new challenges for the promotion and protection of human rights. Acts of terrorism can never be justified by any cause or ideology, and must unreservedly be condemned. The indiscriminate slaughter of unsuspecting human beings, which is the hallmark of terrorism, constitutes first and foremost a flagrant denial of the most fundamental right of all: the right to life.
All states have a duty to protect their citizens from terrorist attack and to combat terrorism in all its forms. Yet, in order to receive the widest possible support and to be successful in the long term, the fight against terrorism must be conducted in full respect of human rights and in full respect of fundamental freedoms. Fostering human rights should indeed become an integral part of any fight against terrorism.
We must also address the causes of terrorism. To seek to understand the causes of terrorism should not be understood as being in any way soft on terrorism or on the terrorists. On the contrary, it is an essential step in the elimination of terrorism.
As the President of the European Council, Mr Ahern stated here in Parliament last month that any good physician will tell us that in treating a disease it is first necessary to tackle its causes as well as its symptoms. All too often the simplistic response to terrorism is equivalent to addressing only the symptoms, not the disease. In the context of combating terrorism, Mrs De Keyser also rightly notes the need not to use this objective as an excuse to suppress the freedom of the press and specifically not as a justification for attacks on individuals or individual journalists.
The European Union has traditionally attached great importance to the work performed by all human rights defenders, including those in the media. Human rights defenders have become increasingly effective in ensuring greater protection to victims of human rights violations. However, this progress has frequently been achieved at a high price and at high individual cost. The defenders themselves have increasingly become the targets of attacks and their rights have been violated in too many countries.
While the European Union has attached importance to the protection of human rights defenders this has been largely done on an ad hoc basis to date. The Irish presidency is working to produce specific policy guidelines in order to strengthen the European Union’s support for human rights defenders. These guidelines will shortly be brought before the Council of Ministers.
Let me again congratulate the rapporteur on her report. On behalf of the Council, the presidency welcomes this collaboration with Parliament in further advancing our common cause of democracy and human rights. The European Union is founded on respect for human rights, and this is true both of the internal affairs policy within the Union and it is equally true of our policy in foreign affairs.
– Mr President, protection of human rights is, traditionally, one of the core issues for the European Parliament, and there is in fact political consensus on how to handle it. The standards to be applied are to be found in the international agreements protecting human rights. Those breaching these standards or negligently allowing them to be breached must come in for criticism from this House.
This year’s report, however – in contrast to all its predecessors during this legislative period – has not been born under an auspicious star. Our main point of criticism is that the rapporteur has laden down what is meant to be an annual report on human rights with an unacceptable amount of ideological ballast, and made her own hobbyhorses, not to say obsessions, its central point. That, for a start, is why it lacks a general and uncontentious component, which has been introduced into the text only by dint of 70 amendments. Let me reiterate, for the sake of absolute clarity, that such a report has to be about the big issues, that is to say, about questions like: where do we demand democracy, free elections, freedom of opinion, freedom of the press, freedom of faith and conscience, the removal of legal and practical discrimination against women, the protection of physical integrity and so on? For what do we criticise the Council, particularly when, in its dealings with large countries, it pays only lip service to human rights?
It goes without saying that reference in such a report to the rights of – for example – the disabled is only right and proper. Of course, their rights as citizens of the State with equal status must be enforced, and demeaning treatment in public facilities must be denounced. Within the limits of what individual States can do, the human right to life also includes the right of access to health facilities, but you must stop dressing up detailed demands in health and social policy – desirable though they may be – as a catalogue of human rights and immortalise them in this report. The fact is that those things that are guaranteed as human rights can be claimed as legal entitlements, and those who fail to provide them are violating human rights, but no single constitution, not one international convention – European or otherwise – declares the detailed demands you make here to be actionable human rights. If they were to do so, the Mayor of Rabat or his counterpart in Lagos would be violating human rights by failing to comply with your demand that the city’s buses should be equipped with doors that disabled people can use. Failure to do so may well make him a bad mayor, but he is not violating human rights. This shows just how false your approach is. There is no human right to the distribution of free condoms either, but, in this case, it is a goal to be achieved. The President of South Africa, Thabo Mbeki, may well have the wrong idea about how to combat Aids, but that does not make him a violator of human rights.
This House has before it Mr Mantovani’s outstanding report on the situation of disabled people, and it is the proper place for all the things you enumerate, but then you would be able only to table amendments and the report would not carry your name. Let me tell you, Mr Mantovani’s report puts it all so much better; that is why we will be voting for his report and not for yours.
As for your other hobbyhorse, reproductive health, that belongs in the Committee on Development and Cooperation or in the Junker report on 10 years after Cairo – in fact, it is already in there – but not, in this form, in the category of guaranteed and actionable human rights. From whom, then, do you intend demanding it? This is where you and I are often not that far removed from each other; I too am against this Mexico City policy. I am also the first to want Catholic mission stations to hand out condoms rather than anathematise them, but when you demand that we in the EU make up for the loss of funds from the USA, that, I think, is when others will get the idea of saving their money; after all, the EU will take over, will it not? The consensus on human rights in this House has lasted for many years, but, as I see it, your report does nothing to help maintain it.
Mr President, in Britain a man suffocated to death his 40-year-old brother who had Huntington's Disease. He pleaded guilty to culpable homicide and the judge set him free. In a residential institution in Belgium, disabled people have been abused by carers and health workers, physically beaten and their money taken and used by staff. In a residential home in the Netherlands, five elderly people with dementia were hit, spat at, kicked and called names by three nurses. In Spain, a 44-year-old disabled woman was confined by her parents to a cellar six feet deep from the age of four. Social workers knew about this for 25 years. In Bulgaria, children in a home for intellectually disabled people were tethered to their beds in winter and left to freeze at night when the heating was turned off to save money. Fifteen children - a quarter of the residents - died. A man from Venice in Italy with mental health problems was habitually locked in his home when his mother went out, leaving him alone. When fire broke out he found the front door locked and died of suffocation from smoke inhalation. In Germany a 55-year-old man with learning difficulties and impaired sight was attacked on his way to work by two skinheads and beaten and trampled to death. The youths told the police that 'he was unworthy of life'.
As Mr Gahler has just stated, the members of the PPE-DE Group in this Parliament voted against Mrs De Keyser's admirable report in committee and some threatened to oppose it in plenary, because they say that these examples of abuse against disabled people do not constitute a breach of human rights. Shame on them!
Mr President, will we ever achieve the level of civilisation at which large-scale human rights violations will be a thing of the past? The most important reason for such violations is often the retention or indeed, conquest, of power at all costs. Similarly, barbaric practices of sowing hatred for purely religious or ethnic reasons have by no means been stamped out; on the contrary, ever more innocent people are being killed on a random basis. This week, we are commemorating the massacre in Rwanda. The world community is collectively hanging its head in shame for its own passiveness.
Is this genuine? Have we really drawn the correct conclusions? For Europe, do human rights really weigh as heavily in practice as the solemn declarations would suggest? Are we really prepared to give precedence to human rights over economic and strategic interests? Unfortunately, this is still not the case. Extensive violence, torture, structural violations, such as abuse of women, the caste system, are still a daily occurrence.
Luckily, Mrs De Keyser supports the appeals I made in my report last year to make the human rights dialogue with partner countries less non-committal and structure it more effectively. The question is to what extent this has had an effect in practice. Since my report, cooperation with the Council has considerably improved on a number of levels. I expect that the Dutch Presidency will further improve relations with this House where these matters are concerned. We on our part would do well to ensure that the human rights report is published on a set date every year, so that it is possible to include a verdict about the Council report and also about the solutions brought by the UN human rights committee. In addition, our Parliament should follow up human rights violations where we have identified them more systematically. It is unfortunate how the De Keyser report came about. Despite this, my group supports the content, even where the rights of the disabled and reproductive health are concerned. After all, it goes against any fundamental sense of justice that someone should die due to a lack of medical care. Our Christian Democrat friends should agree on this, even if it involves non-enforceable rights.
Finally, I should once again like to highlight the increasing abuse of religions for political ends and radicalism. Given the seriousness of the threat and the reality of Madrid, I would repeat last year's appeal that the European Union will need to map out the problem in all its dimensions and should draft a strategy to prevent this religious extremism. It is also high time, in my view, that the EuroMed Foundation, which was decided on in Valencia in 2002, finally got off the ground.
The European Union prides itself on being a community of values. That means that our human rights policy should become less non-committal; it also entails an obligation to work to propagate a level of civilisation at which large-scale human rights violations are a thing of the past.
Mr President, the annual report on human rights is once again, unfortunately, the occasion on which we acknowledge that the world situation is becoming worse. The law of the jungle and the option of repression and military intervention are supplanting the principles and values of international law. The war on terrorism is seen as justifying all-out aggression, in many regions of the world, against individual and collective freedoms.
The list is a long one, and includes Turkey, where Leyla Zana and her companions have just been unjustly condemned, once again, for speaking out on behalf of the Kurdish people; Tunisia, where harassment and repression of any democrat are increasing, a phenomenon to which the European Union is indifferent; Morocco, where violations of the rights of the Sahrawi people are increasing in occupied Western Sahara; Iraq, where US occupying forces are causing real human tragedies, buying up the country’s natural resources at low prices and taking upon themselves the right to behave like masters, and Palestine where, in the words of Avraham Burg, the former Speaker of the Knesset, the situation is so explosive that, ‘crying out is a moral imperative’.
One could also mention the intolerable harassment of those who defend human rights all over the world. According to the 2003 Annual Report of the International Federation for Human Rights Observatory for the Protection of Human Rights Defenders, ‘The present climate that focuses on security first and the implementation of arbitrary measures restricting individual freedoms undermines the principles of the Universal Declaration of Human Rights. In this context, it has become more and more difficult to denounce the adoption of restrictive laws, to defend the right to a fair trial, to fight against the death penalty and to condemn torture.’ In some countries, journalists, lawyers, political opponents and trade unionists have become real targets to be shot down. However, now more than ever, support and encouragement for these men and women in their struggle for democracy, justice and peace are proving to be vital to our common future.
Finally, respect and guarantees for fundamental rights such as the right to sovereignty, the right to food self-sufficiency, the right to health, and the right to live in dignity and not in misery, are also playing their part in the building of a better world. In that sense I support the rapporteur’s action, particularly as regards reproductive health.
– Mr President, we can accept the changes in substance, despite the restricted emphasis on some details. At the same time, however, I want more generally to draw attention to the methods that have been used, which this time have been scandalous. Human rights must not be allowed to become hostage to short-sighted and often media-led day-to-day politics. Thus, their implementation requires political choices to be made and it will also have a political impact. They have intrinsic value.
Human rights work calls for an overall view of the situation and the systematic, sustained and consistent prioritisation of problems, both in thematic and geographical terms, that is based on its own system of logistics. We welcome this report’s overview of human rights work at the present time. At the same time, however, we need to look to the future. Unless we can improve the way we coordinate the EU’s internal and external human rights monitoring processes and put them on a par with one another, unless we are able to engage in more vigorous post-monitoring activity and disregard irrelevant political motives and hidden agendas, we will be leaving a sad legacy to the next Parliament. Only if we can put our own house in order can we in any credible way demand that Member States and the Council give up their attitude to trade policy and other narrow views on what they might gain from a situation, and create a consistent and lasting policy. In this sense human rights begins at home and that is mainly what the issue is now.
– Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I agree with the speech we have just heard. We too would have preferred a report that addressed the common core of the human rights culture stemming from the United Nations Universal declaration of Human Rights. This is the direction we should be taking rather than using these reports for any other purpose. I acknowledge that the report is better than the original version that was rejected in the parliamentary committee, but nevertheless, I wish to make some observations on my own behalf and on behalf of my group.
First of all, a few words on the Sakharov Prize and the three winners of this prize, who continue to be persecuted. The resolution lacks balance, with the explanatory statement citing three cases in Turkey, Burma and Cuba whereas paragraph 23 of the final resolution ignores the situation of Osvaldo Payá in Cuba. This must be corrected, otherwise we could be accused of memory loss and of bias.
Secondly, where terrorism is concerned, we have still not achieved a properly balanced approach. Above all, however, I wish to express my reservations as to the way in which the issue of reproductive health has been brought into this matter and especially as regards the link that is made between abortion and reproductive health – something with which I wholeheartedly disagree.
To quote only a few figures from the report, its explanatory statement claims that 100 abortions take place every minute and that 70 000 women die each year from unsafe abortions. I have done some calculations and this means that 52 560 children die in non-leap years and 52 700 in leap years, in addition to these 70 000 women. These are certainly worrying figures, but our slant on them is entirely different: we see them as confirming the right to life.
Mr President, I would like to thank Veronique De Keyser for having for the first time in the history of this Parliament included women's reproductive rights in her report.
At the ICPD the international community placed reproductive health firmly in the context of human rights, and for a very good reason. When human rights treaties are interpreted, the biological differences between men and women are not taken into account and this has drastic consequences, especially with regard to the AIDS pandemic, 60% of those affected being women. Only 11% of women in a country like Zambia think that they have the right to ask their husbands to use a condom. Up to half the young women and girls in developing countries say that they were forced into their first sexual experience. They do not have abstinence as a choice. They may be faithful but their husbands are not, and they do not use a condom either.
If fact married women have a higher frequency of HIV than unmarried women. These women desperately need to know that sexual and reproductive health is a right. I am appalled that some colleagues in this House want to deprive women of these rights in trying to suppress a chapter making them explicit in the human rights report.
This House should be very clear in its support to these women; we can do that by voting in favour of Mrs De Keyser's amendments and her report.
Mr President, I get the disagreeable feeling that the rapporteur sees the fight against terrorism as just as big a problem as terrorism itself. This remark was made repeatedly during the discussion of the report in committee. It was emphatically denied, but the final version of the report has in any event not been able to take away this feeling.
Formally, terrorism is condemned – just as well – whereupon the report spends many paragraphs on the human rights of terrorists or those accused of terrorist acts. Similarly, the Israeli-Palestinian conflict lacks any sense of nuance: Palestinian terror attacks and the construction of the security wall, for example, are bracketed together. We in this European Parliament should seriously consider whether reports such as this one are useful. Moreover, this is a report on human rights in the world, which means the world outside of the European Union, while we would perhaps do well to look closer to home.
Today of all days, the court in Belgium is passing judgment in a court case against the most important Flemish opposition party, the , a case instituted by a government body in which all the traditional parties have a seat, including that to which the rapporteur belongs. What we are now witnessing in Belgium is the instrumentalisation of the fight against racism, or what should pass as such, in order to curb the right to the free expression of opinion. With the elections only a few weeks away, attempts are being made to rob a democratic opposition party of its funding and even to have a court impose a ban on it. You will appreciate that I have my reservations when someone who condones practices such as these is rapporteur today of a report on human rights in the world.
Mr President, I am a great supporter of genuine human rights, but there is a danger that we are moving to an increasingly rights-based culture and that just about every human desire and social and health need is defined as a fundamental human right. This approach is unhelpful from many standpoints, not least from the point of view of those who suffer genuine human rights abuse and whose cry is muffled by all the other competing demands.
I have another concern: at a time when international terrorism ranks among our greatest anxieties, we all too often see terrorists and their front organisations and political apologists abuse the human rights label for their own purposes as a political weapon and as a means of reducing the effectiveness of the security forces operating against them.
The report before us contains all of these faults. It is a great improvement on the first draft, but still lacks sufficient focus on the real human rights concerns around the world. Whilst swiping at the current targets of the left - the United States and Israel - it misses the opportunity to expose those corrupt regimes on many continents that keep their people in misery, and offers very little support to the victims of terrorism or those engaged in fighting terrorism.
In regard to the Israel-Palestine question, paragraph 46 of the report infers that settlement activity outside Israel's borders is somehow comparable to indiscriminate terrorist attacks on innocent civilians inside Israel. Such comparisons are nothing short of abhorrent and it is most irresponsible for politicians to make such suggestions, particularly when all our peoples are faced with the threat of terrorism. In regard to the issue of Guantanamo Bay, the report offers excessive comfort to those detained in Camp Delta, while ignoring the difficulties faced by our democracies in dealing with fanatics who are intent on menacing and murdering innocent civilians.
I would like to see a call for tough action by the EU and the rest of the international community to bring about real change in the countries that are the real human rights abusers, like Zimbabwe. Let us focus on real human rights problems, not political whim.
Mr President, this is a very important report, which very nearly foundered on account of underhand political games on the part of the Right. I shall concentrate upon two parts of the report: those relating to Israel/Palestine and to women’s right to determine their own lives.
Let me first say, regarding the Pakistan debate, that, on this issue too, human rights, and not the economic aspects, must be central. Legitimising a regime that, through a military coup, has seized power and does not respect human rights should be quite alien to the EU.
Yesterday, those of us in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy were able to listen to the Geneva Initiative and representatives from both Israel and Palestine, confirming what is described in, for example, items 46 and 47 of this report but which the group on the Right now wishes to vote away. Closing one’s eyes to reality has never led to genuine solutions to problems.
Secondly, a word about reproductive health. Women’s rights are human rights. Women must, of course, have the right to make decisions concerning their own bodies and so have the right to reproductive health. Proposals 28–40 are important additions to support. Every minute, a woman dies for reasons connected with childbirth. Every minute, 100 abortions are carried out, half of them by people with no medical training. Every year, 70 000 women die following unsafe abortions.
In the developing countries, reproductive problems are the most important cause of death and disablement. In this situation, refusing to support organisations that provide advice on contraception and consciously helping bring about a situation in which hundreds of thousands of women undergo unsafe abortions and die prematurely and in which hundreds of thousands of women are infected with HIV each year constitute a profound violation of human rights and a serious risk to women’s reproductive health.
Mr President, in the eyes of the surrounding world, the EU’s work on human rights is of very great significance. Rogue states, which we condemn in our reports, despatch their ambassadors with a view to having references to their countries removed at any price. Conversely, a resolution by Parliament sometimes gives hope and renewed courage to those throughout the world who are imprisoned, tortured and oppressed or who are engaged in struggle.
Committed people look to the EU to play an active role in working for a better world. They are sometimes disappointed when we choose to close our eyes to serious crimes because trade policy or strategic interests come before such gross violations. We must therefore never flinch from emphasising human rights in contacts with countries such as China, Iran, Cuba, Syria, Zimbabwe, etc.
Almost five years ago, I myself wrote a report on the annual report on human rights in which I drew attention to the subject of violence against women. I think it logical that we continue down this road in the last report of this term of office. The fact that, in 2004, we are having a debate about sexual violence, genital mutilation, the sex trade, the rape of young girls and the lack of AIDS medication not belonging in a report on human rights shows that we have quite a long way to go in this House too.
I do not agree with Mrs De Keyser regarding all the details of her report, but it is important and only right to highlight these issues. It is very odd that there should be protests from the right wing about these issues not belonging in a report on human rights.
Mr President, after the collapse of the Berlin Wall, many people thought that the end of the cold war meant that we would finally have a world at peace. Yet exactly the opposite has happened. There has never been so much violence in the world.
It was in this climate of fear and interrogation that the Bush administration launched its anti-terrorist crusade, the sole aim of which was actually to ensure the economic, and therefore military, supremacy of his empire in a globalised liberal economy. A new concept has been born, a concept full of tragic consequences, the concept of preventive war. It is in the name of the fight against the private terrorism of his former agent Bin Laden that Bush is now legalising state terrorism, the first victims of which are the Palestinian or Iraqi people and the first accomplices of which are Sharon, Blair or Aznar. It is always in the name of the fight against terrorism that a new arsenal of repression is being stockpiled throughout the world, which calls into question fundamental liberties.
What values could we possibly have in common with a government which has organised that camp of the living dead in Guantanamo Bay? Far from weakening private terrorism, this arsenal actually tends to criminalise any opposition to the establishment of this new order, such as trade-union, associative or anti-globalisation movements. Unfortunately, the European Union has participated in this undertaking, with a definition of terrorism which is fatal to liberty, by adopting the European arrest warrant or the many laws against immigrants, not to mention those governments which still, in Europe, dare to prohibit abortion.
The campaign to eradicate war and violence cannot be confined to pious hopes, which is something which Parliament has a habit of doing. We must attack the root of the evil, a social system dominated solely by profit, which transforms people into commodities, a regime which destroys the environment and excludes billions of human beings from employment, from health or education systems, from housing, or even from the basic ability to feed themselves.
Capitalist globalisation generates the globalisation of violence. Even now, however, we can take practical steps, for example by regularising the situation of illegal immigrants, prohibiting collective deportations on charter flights, insisting that the Council freezes the association agreements with Israel, reorganising the distribution of wealth, in particular by imposing a Tobin tax on movements of capital, or, finally, cancelling third world debt.
Mr President, Commissioner, President-in-Office of the Council, today this House is examining the human rights situation and European policy in relation to third countries. I have decided to devote my speech to Syria.
I am sure you will be aware of the fact that, in that country, the defenders of human rights and democratic freedoms are suffering constant pressure and harassment. Several reports by NGOs condemn flagrant violations: people in prison because of their opinions, political exiles, repeated interrogations, interruption of speakers, arrests, torture, and sometimes disappearances. Aktham Naissé, Chairman of the Committees for the Defence of Democratic Freedoms and Human Rights in Syria, was arrested on 13 April by the military security forces. He is being held in detention at a secret location. He is not allowed to have his medical treatment, despite the fact that his state of health is giving grave cause for concern. It even seems that he will shortly have to appear before the State Security Court. Is there any threat to public order or act of terrorism in defending human rights? Ahmad Khazen and Hassan Watfa were arrested on 15 and 16 March 2004 by the military security forces and sentenced to prison for having taken part in a deputation to the parliament, calling for democratic reforms and the lifting of the state of emergency. To date, Syrian civil society has still not heard or seen any reaction from the European Commission. Yet the Commission’s delegation to Damascus has already witnessed several of these violations. It is not a matter of interference, but rather of defending universal values for which we have a responsibility.
Allow me to remind you that we are currently in the process of negotiating an association agreement with Syria. Agreements of this type are based on the rule of law, and Article 2 of such agreements clearly stipulates an undertaking, on the part of both parties, to respect human rights. In Syria, a state of emergency has been in existence for 41 years, thus enabling martial law to be applied by means of military courts. This is contrary to the rule of law and respect for fundamental freedoms as guaranteed by international law and the Barcelona Declaration. Exactly one month ago, on 22 March in Athens, we created the Euro-Mediterranean Parliamentary Assembly, of which Syria is a member. Such a partnership can only be constructed on the basis of certain requirements such as respect for human rights and democratic freedoms.
I should therefore like to ask you to intervene as a matter of urgency with the Syrian authorities, and ask them to guarantee the integrity of the people I have just referred to, to order their immediate and unconditional release, to put an end to the constant pressure and harassment, to respect international law and to comply with the provisions of the Universal Declaration on Human Rights and the international instruments which have been ratified by Syria. Our democracies have ways of exerting pressure. If we do not use them to ensure that our universal values are respected we shall lose our souls. There are many of us, Commissioner, President-in-Office of the Council, who are waiting for a response from you, because no indulgence can be allowed when human rights are being violated.
Mr President, ladies and gentlemen, I should like to congratulate our rapporteur most warmly for what the report she has presented to us contains, and also for what it does not contain but what will, I hope, be the subject of a positive vote tomorrow, so as to re-establish what makes the vision which Mrs De Keyser has tried to bring to the dimension of human rights in the world such an original and specific one.
Like other Members, we Italian radicals actually pay a lot of attention to anything to do with reproductive health, to the whole dimension, this new dimension which our society increasingly has to take into account in the way in which it perceives the issue of human rights, including, for example, the right to health, which now means the new technologies, genetic research, and all kinds of possibilities which are now available to mankind but which are still a problem, a stumbling block, in many of our societies. We shall therefore be voting in favour of all amendments along these lines tomorrow, in the hope of enhancing Mrs De Keyser’s report.
Having said that, I should like, in the context of this debate, to launch an appeal to Members, to our rapporteur, and to the coordinators of the various groups, in the hope that my message will be heard. After the vote in committee had taken place, a dreadful massacre took place, and appalling violence was used against the indigenous mountain people of Vietnam. These people form an aboriginal population, the oldest in Vietnam, which is suffering oppression at the hands of the regime in Hanoi. That oppression became manifest, a few days ago, in the brutal police action taken in order to disperse demonstrators, as also happened in another country, as we have just heard. Dozens of people were no doubt killed, and many others arrested and imprisoned. We have no news of them.
I know that time has run out, but since we talk about indigenous peoples in this report, I should like, tomorrow, with the agreement of my fellow Members, to table an oral amendment with a view to inserting the briefest reference to the mountain people of Vietnam, so as to remind the authorities in Hanoi that the European Parliament has taken their situation to heart. Mr Patten has often taken action on this matter, and some European countries have intervened too. I believe that it would be to our credit to mention, when we vote tomorrow, the oppression being suffered by the mountain people of Vietnam.
Mr President, However, there is a worrying undercurrent in the way human rights and terrorism have been addressed. While I share some of the sentiments that have been expressed by my colleague Mr Van Orden, I am also worried from another point of view. Centralised government, whether national or international, is very quick to take powers and set up mechanisms that help them in the fight against terror but which certainly erode the established rights and liberties of the citizen. There is therefore a supreme irony that the counter-terrorism policies, which we all support, may do as much to restrict our freedoms as the terrorists do themselves.
Mr President, unless there is an electoral miracle in June, or a mass self-sacrificing resignation among my colleagues, this is the last occasion on which I shall have the pleasure to address this distinguished and honourable House.
May I, with your indulgence President, take this opportunity to put on record my sincerest thanks to the Members of this House, the staff here and in Brussels, and above all my colleagues in the British Conservative delegation for the generosity, kindness, help, sympathy and often-needed support that all have given me over the past five years.
It would be a lie if I said I was happy with my lowly position on my party's list in the South West region of Great Britain, but it would not be a lie to say that I have enjoyed these five years, perhaps more than I can say. So Mr President, thank you and farewell.
My Lord, I came close to joining in the applause, which I am not permitted to do. Many thanks for this very personal farewell to this House; perhaps you will come back after all.
Mr President, I had prepared a speech, which I decided to put aside after listening to the comments made by some Members from the Right. I believe that as long as criticism is bandied around in this House – as if we were putting Galileo on trial – every time that we deal with the issue of women’s rights, and as long as we use the word ‘obsession’ when talking about rights, our debates will do no more than give work to the stenographers.
We would have expected greater severity and more passion from some right-wing Members when, for example, denouncing the legal gap that exists – which runs counter to all the rules of international law – on the status of the Guantanamo Bay prisoners. We would have expected passion and severity in denouncing the arbitrary use that is, unfortunately, often made of the fight against terrorism to repress dissidents.
Mr President, we believe that the defence of rights should be sought and guaranteed, above all, in everyday life in order to stop the rights of the just becoming the rights of the few, and we really feel that such silence on this issue is obsessive.
Mr President, I think that Mrs De Keyser’s report is very uneven. There are some chapters which are interesting and which open up new prospects, in particular regarding reproductive health and the rights of disabled persons. However, with regard to the central issue, to which Mrs De Keyser had wanted, in a way, to give preference, I think that she has dealt with it rather poorly.
I am talking about the issue of the relationship between human rights and the war on terrorism and, to be more specific, the challenge which the war on terrorism poses to democracy. In the twentieth century, democracies were faced with the challenge of war. Could we go to war and still remain democracies? It was necessary to find solutions that struck a balance between the ideal and the constraints of reality.
Now we have to demonstrate our creative abilities again in trying to strike a balance on current issues. We cannot place the rights of terrorists and the rights of the victims of terrorism on an equal footing. We cannot allow the war on terrorism to take second place to the war on those who are combating terrorism. Yet this, particularly with regard to the Middle East, is the unpleasant feeling produced by Mrs De Keyser, in seeking to put everything on an equal footing, whereas what we have to do is to invent a right of legitimate democratic defence against terrorism. This is the central issue, and unfortunately she has failed to address it, a fact which I find regrettable.
Mr President, I would like to follow up on the excellent speech by Mr Van Orden and the very interesting point made by the Earl of Stockton in his valedictory speech just now.
At its meeting last week, the United Nations Commission on Human Rights failed to publicly criticise Russia and China for their human rights abuses. It rejected resolutions on Chechnya, China and Zimbabwe, but adopted measures on North Korea, Cuba, Belarus and Turkmenistan. This showed that powerful countries can still get away with murder, torture and the silencing of critics just days before news emerged about the discovery in Chechnya of the bodies of nine men who had been extra-judicially executed. Torture and arbitrary detention remain rampant in Chechnya despite Russian Government claims that the situation is normalising.
The United States has sponsored a mildly-worded resolution on China that encourages the Chinese Government to make substantive progress in systematic reforms to ensure respect for human rights and fundamental freedoms. However, China was victorious in a procedural initiative at the UN with a no-action motion to prevent the resolution from coming to a vote. Over the last ten years, about 8 900 Chinese Christians have been arrested and detained, and religious activity that is not state-controlled is illegal. China is increasingly branding harmless religious groups as dangerous cults.
In Zimbabwe, there is a chronic situation of human rights abuses, yet the United Nations is not taking any action. It simply cannot be that countries with poor human rights records use a no-action motion to block discussion of their own human rights practices. The UN Commission's purpose is to publicly air the human rights situation in any country, especially in the case of egregious violators. It is time to put an end to the misuse of procedural mechanisms to keep violations off the table. If the UN continues to be a puppet, we should cease funding its human rights activities.
Mr President, I welcome this report, which is wonderfully comprehensive. The sad thing is that we have to have it at all. If only we lived in a world where we did not perpetually have to stand up and condemn the human rights abuses that occur throughout the world.
Let me mention what is happening in Zanzibar, with its criminalisation and arrests of homosexuals, and where the EU has a mechanism through which it can act - the Cotonou Agreement - but does not seem to have the political will to do so. Similarly, when there have been breakdowns of the human rights clauses in our EU Association agreements and we have called for action, those calls have been ignored.
Let me also mention Egypt, where there is continuing arrest, entrapment and imprisonment of homosexuals. I praise the Irish Presidency for its work at the UN in supporting the Brazilian motion on human rights and sexual orientation. Sadly, this motion has once again been suspended, due primarily to lobbying by Egypt and Pakistan, the Vatican and the Conference of Islamic States.
We are talking here about human beings, about the destruction of individual freedom, individual hope and individual lives. The dignity of any society is based on respect for the dignity of those individuals.
Finally, this report sends out a powerful message that what happens in another part of the world is as important to this House and the Member States as if it were happening in Europe. Human rights abuses against another individual are human rights abuses against us all.
– Mr President, I would like to say thank you for an excellent report. A free, independent and diverse mass media is a fundamental right. That is even more important in the information society, in which information is the major factor in production. It is good to remind ourselves of the situation in China, but we have problems right here amongst ourselves.
Information is a major industry that guides governments and nations. It helps to fill the human consciousness, which could not contain anything more important. The uncontrolled political influence that the big proprietors of the media have is something that is familiar to us all. Italy now has nothing less than a system of perpetual motion: a huge economic power has bought the power of the media, which in turn legitimises political power. There is also a new danger here. Big companies in France are buying up the media to protect themselves, with the result that they are outside the scope of criticism. Why do we not intervene in this, the way we do with regard to human rights violations? This after all is a violation of the right to access to information, which is a fundamental right in the human information society.
. Mr President, once again I thank the Members for their contributions.
To sum up, this debate underlines the value of our focus on enhancing the dialogue between Parliament and Council in the area of human rights. It also illustrates once again just how broad this canvas is, and just how extraordinarily diverse the focal points have to be in terms of human rights and human rights defenders. The contributions covered a remarkably wide range of topics and this is obviously an area where Members have not only a particular interest, but also very considerable expertise. I hope that those people who criticise this Parliament will read today's proceedings and just for once come to the conclusion that this is a House worthy of their support. I know the presidency and the Council will benefit greatly from exchanges that we have had here.
The work of the Commission on Human Rights is continuing in Geneva as we speak. I mentioned earlier some of the resolutions that we have adopted in relation to the human rights situations in Belarus, Turkmenistan, North Korea and the Israeli Settlements in the Occupied Arab Territories. Work on other resolutions goes on but we can be proud of the role the European Union is playing via the Commission and of the work of the Commission to date. I have some good news for the House, which I will keep for the end.
Members are obviously very concerned at the human rights aspects of the progress of the war on terror. Ms De Keyser’s report reflects these concerns and I want to assure the House that they have been noted by the Council. I also want to thank Mr Crowley, who recently said at an interparliamentary meeting with US Congress that, in our actions against terrorists, we must be bound by the rules that terrorists flout. That was a very valuable point made by a Member of this House and is a view shared by the Council – i.e. that respect for human rights must underpin our whole approach in the war on terror and it must underpin the whole approach of our allies in the war on terror. Human rights are not divisible. Human rights cannot be set aside for the convenience of the moment. I believe it was President Chirac who said that it is in this way we uncover and analyse the roots of terror in order to sever them. We must be conscious of all the issues touched on in this report.
I was very touched by Lord Stockton's farewell speech. I wish him well. Indeed, yesterday and today a number of speakers touched on the point that this was their valedictory part-session. I wish them all well. It is always a sad moment in the life of a politician when you see a parliamentarian moving on.
Mr Deva made a very interesting observation highlighting the serious problems that exist in the intergovernmental nature of the UN Human Rights Commission. Those of us who are UN defenders - which means most Members of this House and certainly myself - may rightly praise the UN for the role it plays, but should also ponder the point that he made.
Mr Dell'Alba raised the issue of the Montagnards, the mountain people of Vietnam. I want to assure him and the House that the situation of these people is an active concern of the Council and will remain part of the Union's dialogue with the government of Vietnam. The representatives of the Union in Hanoi have received guidance in this connection.
I want to finish on a positive note. I received some good news as I was making my contribution earlier, and am very pleased to be able to share this good news with the House. Earlier today, the Commission on Human Rights adopted the European Union's resolution on the death penalty by 28 votes to 20, with 5 abstentions.
I would point out to the House that this is the best ever margin of victory in the history of this EU initiative. That margin of victory is an indication of the effectiveness of the Union's policy of opposition to the death penalty in all circumstances. It is also a sign of the growing trend towards the international abolition of the death penalty. It also underlines the point I made earlier that if the Union sometimes has to come from the back of the field on issues of concern to it, then we should perhaps learn to box a little more clever and to be a little more strategic. However, this is good news and I am pleased to share it with the House.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the debate on the report (A5-0279/2004) by Mr Fernández Martín, on behalf of the Committee on Development and Cooperation, on the proposal for a regulation of the European Parliament and the Council amending Regulation (EC) No 975/1999 laying down the requirements for the implementation of development cooperation operations which contribute to the general objective of developing and consolidating democracy and the rule of law and to that of respecting human rights and fundamental freedoms (COM(2003) 639 – C5-0507/2003 – 2003/0250(COD)).
. Mr President, I am extremely pleased to have this opportunity to tell Parliament why the rather technical Commission proposal to which you will be giving a first reading today is so important.
The regulation which you are being asked to extend by two years, until the end of the present financial perspective in 2006, is one of the two legal bases for the European Initiative for Democracy and Human Rights. As you are well aware, the initiative is an extremely important element of the European Union’s overall policy on promoting human rights and democratisation in third countries.
In 1999, the European Parliament itself was fully involved in drawing up the regulations underlying the European Initiative for Democracy and Human Rights, moulding the objectives of the initiative and setting its priorities, as well as shaping the administrative procedures for its implementation. I am very pleased to see now that the honourable Member's report fully supports the Commission in securing an extension of the initiative beyond the end of this year, subject to some amendments.
In the run-up to today’s plenary and decision-making, the Commission proposal has triggered fruitful exchanges between a number of Members of this House and Commissioner Patten and/or Commission services. These exchanges have focused essentially on two important issues: firstly, how to more effectively involve the European Parliament in political priority setting for implementation of the initiative and, secondly, how to further improve the performance and practical relevance of the initiative with a view to democracy building and strengthening human rights in the world.
We have welcomed these exchanges, as we welcome today’s debate. The Commission, like Parliament, has every interest in supporting proposals designed to make the initiative ever more effective and relevant. As was stated at the February part-session, we have an open mind on the ideas that Members of Parliament put forward. However, this does not allow us to disregard certain constraints imposed by respective institutional prerogatives, nor must we lose sight of the key objective of the Commission proposal before you today, which is to secure the continued operational availability of the initiative for the next two years.
The Commission has listened carefully to the views expressed by honourable Members and is ready to examine in a constructive spirit all ideas that have been put to it in order to ensure that what we do, under the European Initiative for Democracy and Human Rights, is better focused and more effective.
More specifically, I would like to state that the Commission is committed to setting up a structured and regular dialogue on the initiative with the competent committees of the European Parliament, led by the responsible Commissioner and supported by his or her own services. This will enable us to exchange views in good time on planned multiannual programming documents, annual programming updates and work programmes, or amendments to them. It would, I hope, give Parliament ample opportunity to provide comments and input into the Commission’s thinking. It would also, crucially, be compatible with comitology rules and institutional prerogatives.
Moreover, the Commission will examine with an open mind the suggestion, contained in the report's explanatory statement, to create specific mechanisms to allow greater involvement of civil society and NGOs with a view to the promotion of democracy and human rights. In this respect, I would simply remind you, however, that this suggestion has to be seen in the context of the Commission’s recent proposal on the future financial perspective, which envisages a simplified architecture for the Community’s external assistance and which therefore will also have significant implications for the future operation of the European Initiative for Democracy and Human Rights.
In conclusion, let me reiterate the Commission’s appreciation of the constructive spirit shown by this House and its support for continued effective operation of the initiative beyond the end of this year. Your positive vote on Mr Fernandez Martin’s report at first reading today should pave the way for an agreement with the Council, thus dispensing with a second reading and allowing the timely extension of the initiative’s legal basis. Given the political importance we all attach to the European Initiative for Democracy and Human Rights, this is a welcome outcome in everyone’s interest.
. Mr President, this debate on the regulation amending certain aspects for the implementation of Community development cooperation operations which contribute to consolidating democracy, the rule of law and respect for human rights has served to test, over recent months, the extent of our capacities and also to demonstrate certain defects in our procedures.
This is certainly a modest instrument in financial terms, but one which is very important in terms of its content and objectives, and highly valued by everybody, and particularly by the European Parliament. I would point out that one of the budgetary lines funding these programmes was created on our initiative in 1994.
As Commissioner Nielson has just told us, we are talking about a proposed regulatory modification which, in the Commission's opinion, according to what the Commission services have told us, affects purely technical aspects - he did not mention this specifically – and comes closer to what Parliament believes has always had an unquestionably political content, if only because the intention is to extend by two years the duration and the operational capacity of an instrument which according to all the reports and opinions received, and which are mentioned by the Council's communication, is of very great interest.
Nevertheless, Parliament considers that, as proposed in the Council's draft, the participation of our institution in the different stages of the procedure does not meet our aspirations, particularly in an area which is subject to co-decision.
From the beginning, more than six months ago now, we have spent a great deal of time debating formal and procedural issues but, fortunately, as Commissioner Nielson has said, today I believe I can perhaps confirm that we will make it at the last minute, but on time, so that this Community initiative will not be interrupted or paralysed for some time as a result of the changes that will take place in Parliament and the Commission over the coming months.
Before dealing with certain technical comments on our proposal, I must point out, Mr President, that there is a technical corrigendum which the services of Parliament must be aware of at this point, which changes the order of the amendments we are proposing and which we will vote on tomorrow.
In the report I have proposed and which is supported by the Committee on Development and Cooperation and in agreement with the Council, we propose an amendment to Article 4(1) by means of which we introduce into the legislative text that ‘in cases of EU electoral observation missions and procedures, natural persons can receive financial support within the meaning of the present Regulation’.
The experience of all of us who have participated in missions of electoral observers tells us that, despite all the restrictions we might wish to mention, the presence of international observers in elections increases trust in transparency and strict compliance with democratic principles in developing countries.
Parliament does not wish to give up its participation in the programming phase, in establishing priorities and in implementing initiatives. In the explanatory statement we have included this desire on the part of Parliament in case, as a result of the current legislative framework, as Commissioner Nielson has mentioned, this is not possible at the moment. We hope that the commitment adopted by Mr Nielson on behalf of the Commission can be confirmed in the future.
In my view, Amendment No 3, which appears in the opinion of the Committee on Budgets, should be withdrawn by its rapporteur. Otherwise, I recommend voting against that amendment.
This is the best agreement possible if our intention is to approve this report at first reading, as the Council, the Commission and Parliament wish, in order to respond to a widely shared demand. Furthermore, it is particularly necessary for the strengthening of civil society in developing countries. However, this does not mean, and should not be understood to mean, that Parliament is satisfied.
It is a co-decision procedure, an issue that affects human rights and fundamental freedoms, which this House has been very sensitive to for many years. Parliament believes that when it is a question of establishing a new programme and not just an extension for the next two years, as in the case we are debating today, we will demand a greater presence and more active participation within the framework of the rules regulating the Union’s institutional dialogue, on which those who succeed us here in the next legislature will have to establish a new framework which provides an equal basis so that this desire on the part of Parliament is fulfilled.
Mr President, the bad news for the Commission and Council is that I expect to be back in the next Parliament and I am the rapporteur for the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the regulation covering third countries.
It is quite clear that the Committee on Development and Cooperation is content with the operations under the European initiative for democracy and human rights and it is understandable that two-thirds of the money should now be released for next year. I am sure Mr Nielson is pleased about that. On the other hand, the Foreign Affairs Committee, which actually began this programme some twelve years ago - it was 1992 not 1994 and I was the original rapporteur - is not content. Its members have agreed that we should withdraw my report, which should have been debated today, to allow us time to put more pressure on the Commission and Council over the coming weeks to agree to two very simple requests.
The first request is that an advisory committee should be set up – outside comitology, composed of representatives of Parliament and the Commission and probably chaired by the High Representative – to deal with this fundamentally sensitive programme, which should not necessarily involve the developing countries but rather the countries nearer to us - the 'new neighbourhood' as it is now described.
The second request is that an independent study be conducted, and I await a serious offer from the Commission on this, not just 'we have an open mind'. The Commission does not have an open mind. It wants to keep the entire programme to itself. However, there is a better way of delivery, as is shown by the Americans, the Danes, the Germans, the Dutch, the Swedish and the British, and that is to have a separate foundation that is reliable, flexible and expert to assist the Commission in the delivery of the programme. That is our position and we look forward to some proper reaction from the Commission and Council to these suggestions in due course.
The Commissioner said that this result was welcome and in everybody's interest. Is he talking about the hundreds of millions of people who live in the new neighbourhood, from Russia, Belarus and the Ukraine, through the Caucuses and down through the arc of instability across North Africa to Morocco, into the Arab world? Two hundred and eighty million Arabs live without democracy. Is he proud of that?
I now have to address my remarks to the Press because we have an election coming up and in today's I write that 'Europe's power risks being so soft that it can hardly be felt by the people to whom it is addressed'. Unfortunately, this welcome programme, brilliantly implemented in the former-Soviet bloc, is totally ineffective in today's world. It is the Commission's responsibility to make it effective and I intend to press very hard to ensure that it does.
Mr President, ladies and gentlemen, I think we must welcome Mr Fernández Martín’s report and be glad that responsibility for the report was finally given to the Committee on Development and Cooperation. The majority of the countries to which the regulation applies are in reality developing countries.
We have worked hard to achieve a compromise in the committee that could be accepted by the Council and the Commission, as well as by Parliament. We understand the importance of getting this report through at first reading. We therefore support the rapporteur’s request to vote against the third amendment by the Committee on Budgets, which is unacceptable to the Council. Nonetheless, we have made some demands of the Commission to ensure that Parliament is able to follow the work on the regulation more effectively. By asking the Commission to produce an annual report setting out programming for the coming year by region and by sector, we wish considerably to increase the transparency of the work on the regulation.
Moreover, reporting back to Parliament will mean our better understanding where implementation is most effective. We are pleased that the Commission has accepted some of our most important changes. It is important that the decisions taken on a human rights basis reflect the EU’s commitments to support democracy, international law and, naturally, respect for human rights.
The additional proposals initially tabled were aimed at ensuring that our decisions on human rights were based upon our own anxiety concerning the security of the European Union. That would have been a tragic mistake. We do need to protect ourselves, especially against terrorist threats, but the present trend espoused even by a number of senior figures in the EU, whereby aid should be tailored in such a way as to meet our security needs, is a very dangerous road to go down and a principle that should not be established.
We must protect human dignity when it comes to our measures concerning human rights, cooperation and the development of aid and ensure that the primary focus of these measures is always the consolidation of democracy, international law and human rights and the eradication of poverty.
Finally, this is the last time that I too am speaking in this House. I shall be leaving it after ten years, and I wish to thank you for your very constructive cooperation.
We are very grateful to Mrs Theorin for the extraordinary work she has done over these years.
Mr President, the programme on democracy and the development of democracy in third countries is a programme of few resources – we are not talking about large investments in terms of the Community budget – but one that is very important in terms of content, because it is the only instrument that we have to implement a policy to develop human rights, to help women, to support democracy and to monitor elections, without necessarily going viabilateral relations with governments. Since it is, therefore, the only instrument of this type that we have, we must ensure that it is efficient and we cannot always check the efficiency of our measures.
This is why I think that it is right that, whilst respecting the various prerogatives of the Commission and Parliament itself – because we are not the ones in charge – Parliament should have greater involvement, both in the planning phase for measures, and in the phase where the results are assessed. Above all, the question is whether the instruments to implement this programme are as flexible as the situation requires because, clearly, the situation is not rigid and bureaucratic as our rules are at times.
This is why the amendments that we have tabled to this regulation are important and, above all, the discussion that we will be able to develop with the Commission will be important. Commissioner Patten has written a letter to us about the other regulation, for which no codecision procedure is planned, in which he proposes involving Parliament much more in the new approach to revising these regulations from 2006 onwards.
I therefore believe that our amendments are just the beginning of a deeper involvement, which will reach its optimum level in 2006 or, at least, will result in more precise and effective measures than those we manage to implement today using this instrument.
. Mr President, Mr McMillan-Scott put a very clear and direct - but strange - question to me. He asked whether I am happy that millions of people are living in countries without democracy or adequate human rights. Such a clear question deserves a clear answer. I hope the honourable Member will not be shocked by its bluntness, but the answer is 'No, I am not happy with that'.
The Commission supports the rapporteur's proposal to withdraw Amendment 3 from the Committee on Budgetary Control on the applicable comitology procedure. The intention contained in this amendment, to provide for an advisory committee instead of today's regulatory committee, is unacceptable to the Council. This is well-known. Thus, maintaining the amendment would scupper our joint efforts and the objective of facilitating a first reading agreement under the codecision procedure. The Commission proposed that a management committee is the appropriate form of committee and constitutes a fair compromise.
It is extremely important that we are now able to secure a continuation of this work. I agree with Mrs Napoletano that our actions are not always effective. One reason is that we are not effective ourselves. Another is that in an area such as this it is very difficult to produce effective so-called solutions. However, we have to try.
We do not do this because we know it works but because it is necessary. That is the nature of this kind of activity. This initiative has been important in practice and for sending a signal showing how we think in Europe about what we want to do in the world. I thank Parliament for the constructive spirit in which it has been handled.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the debate on the report (A5-0148/2004) by Mr Rocard, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a European Parliament and Council decision amending Decision 1419/1999/EC establishing a Community action for the ‘European Capital of Culture’ event for the years 2005 to 2019 (COM(2003) 700 – C5-0548/2003 – 2003/0274(COD)).
.  Mr President, we are going to begin with what I consider to be the soul of Europe, the most positive thing in Europe, which shows our citizens that they do exist, and which gives them a forum where they can express themselves in all their diversity. I believe that the European Cities of Culture, now to be called European Capitals of Culture, have in that sense, over the years, assumed great importance in the European cultural landscape. They are a shared cultural space. They show our diversities at their best.
Of course, the formula has developed over time: the scheme was launched in 1985 on the initiative of Melina Mercouri, and cities were originally designated by means of an inter-governmental process. We have come a long way since then, and the event has become a Community action following the 1999 decision.
The process is still developing, and it will go on developing. What we shall be looking at and deciding on today will be one stage in that development. Why will it be only one stage? It will be one stage because we are on the eve of a historic event which will change the destiny of the European Union. I am talking, of course, about enlargement, which ought to be taken into account when we are considering European Capitals of Culture, hence the Commission proposal which we are debating today.
The purpose of this proposal is to allow the rapid integration of the new Member States into the ‘European Capital of Culture’ initiative. That does not mean that we do not have to think quickly about other changes which might prove necessary. Moreover, we are all in agreement on the fact that radical changes will have to be made to the current decision, and in any case we are already working on that. A study is in progress involving the European Capitals of Culture for the years 1995 to 2004. The results of that study, which will become known in the second half of 2004, will form the basis of our reflections and later, I presume, of the action we take to develop new rules.
However, today we cannot make the new Member States wait any longer. They must be able to participate, like the others, in this action, which is so much appreciated. We must therefore give them the welcome that is their due. They have already made great efforts in order to obtain entry into the present Union. They cannot be kept out of the ‘European Capital of Culture’ event. The integration of the new Member States is already a priority, and it needs to be done very quickly. That is why the Commission wishes to separate the stage involving the integration of the new Member States from the debate on the need to remodel the whole procedure.
The Commission therefore proposes, at this stage, simply to add the new Member States, by 2009, to the list drawn up by the decision, alongside the current Member States already designated, in alphabetical order. That order had already been decided, moreover, by a joint agreement between the Council and Parliament in 1999, and it is on that basis that the cities in question are currently preparing for the years to come.
Thus from 2009 onwards, two capitals will be designated each year, one for the current Member States and a second one for the new Member States.
I can well understand Parliament’s desire to see the procedure improved. However, the way we are proceeding now is the only one which enables us to put the new Member States on an equal footing with the current Member States as far as the ‘European Capital of Culture’ scheme is concerned. We need to be aware that, if we omit this stage, and start straight away on a remodelling of the procedure, the new Member States will not be able to participate in the scheme until, at best, 2010 or 2011, or perhaps 2012, because it takes four years to prepare for the event, and the designations for 2008 will be made this year.
Moreover, it will be for the new Parliament to decide on how to reform the procedure, because that procedure will in future involve twenty-five Member States.
What is our position on the amendments proposed by the European Parliament?
The European Parliament’s Committee on Culture, Youth, Education, the Media and Sport has preserved the purpose of the Commission’s proposal. However, it has expressed a wish to see, with effect from 2009, each Member State concerned, i.e. two per year, putting forward at least two cities as candidates for the title.
This is equivalent to a substantial amendment to the designation procedure and is therefore a change to the Commission’s proposal. That is why I cannot accept such a change from the point of view of the two-stage revision. Such an amendment actually belongs in the second phase, at which point we shall have the specific data necessary to complete the remodelling of that decision, in other words it will come later. In addition, the Commission feels obliged to reject Amendment No 2 by Parliament’s committee and, as a result, Amendments Nos 3, 4 and 5 as well, since they are the result of Amendment No 2.
On the other hand, Amendment No 1, which is concerned with adjusting the budget in the light of the fact that there will be at least two ‘Capitals’ per year, is acceptable.
In fact we shall have to take into account this doubling of the number of cities involved when we come to evaluate any proposal for a programme to carry on from Culture 2000 with effect from 2007 onwards. Provision has, in fact, been made for funding in the context of that programme and not by virtue of the 1999 decision.
Nor is the Commission able to accept Amendments Nos 6, 7, 8, 9 and 10 tabled on behalf of the Verts/ALE Group. These amendments would also make very radical changes to the designation procedure, a debate which will have to take place later.
There, ladies and gentlemen, you have what seems to me today to be a position that makes sense. I know that it was not easy to reach, because we would all like something better, including your Commissioner. In politics, however, one must be realistic, and if we want to make progress sometimes we have to move forward in small steps in order, finally, to achieve our objective.
.  Mr President, Commissioner, the Committee on Culture, Youth, Education, the Media and Sport has the honour to submit for debate, and then to a vote here in this House, a report about which there has been much discussion. It brings to a temporary conclusion an adventure which has been somewhat unhappy. It is a report on which your rapporteur is in the minority, so all I can do is to tell you its history. This is the first time, in the two and a half years during which I have been fortunate enough to work with Mrs Reding, that I find myself in disagreement with her – friendly disagreement, but very clear disagreement nevertheless. She is well aware of this. She has even alluded to it briefly.
The idea that every year one city in Europe should be the European Capital of Culture is an idea that originated with Melina Mercouri in 1985. At first, Mr President, that idea had a brilliant future, at a time when fierce competition brought together a number of candidate cities in a contest to win a single designation, and when a jury of experts gave its verdict on the real European interests of each of the plans of the candidate cities.
In 1999, the unfortunate Decision 1419 was proposed by the Council, supported by the Commission and approved by Parliament, and it governs, until 2019, as Mrs Reding has just reminded us, the list of Member States which, at the rate of just one per year, are responsible for proposing the European Capital of Culture. First of all, that decision takes no account of the fact that, even at the time, there was a prospect of the possible accession of at least ten new Member States, and the fact that it did not do so is unacceptable. Secondly, it left itself open to criticism, if not scandal, in both legal and political terms, since it practically prohibits the European Parliament in the next two legislative periods, i.e. those beginning in 1999 and 2004, from exercising, for five years, its powers to contribute towards the annual choice of the European Capital of Culture.
Finally – and this is at least as serious – although some Member States have submitted to the European institutions and the jury a list of two or three cities, thereby enabling a real choice to be made between them on the basis of the dynamism, innovation and European dimension of the projects, not all have done so. Member States’ recent choices have often related to a single city, chosen for reasons concerned with the local-election policies of the government currently in power, and without the city in question having shown any real interest in assuming this role. This amounts to forced labour, all the more so since assistance from the European budget for these activities represents less than 5% of the expenditure that they involve.
What we need to do, Mr President, is to start again from scratch. At the beginning of this debate, several months ago, my committee agreed unanimously with that. Mrs Reding was aware of it too, and she knows it is true as well as I do, even though she has just told us again that this will be something for a second stage, in the autumn.
The evidence shows that we need to revise the list and change the order after 2008, because it possible, Commissioner, contrary to what you have just said, to integrate new Member States, provided that those Member States already designated for the years after 2009 would agree to a little delay. It was perfectly possible and it was very simple because, Mr President, it is essential to realise that a city needs five years in order to prepare itself. Obviously, therefore, it would be necessary to revise the list, change the order after 2008, reintroduce competition between cities and reinstate the importance of the role of the jury which, when there is only one ‘Capital’, obviously has no role at all and is no use for anything any more. It has, moreover, said as much, in writing, with delightful diplomatic acidity.
However, the Council was watching and the Commission did not dare to confront it. Therefore you now have a proposal for a decision which I would describe as astounding and which consists of deciding that, with effect from 2009 and up to 2019, there will be two European Capitals of Culture per year – one in a current Member State and one in a new Member State – and it will still be the Member States who will designate the candidate cities, without their being under any obligation to submit alternative choices to the European institutions. Mrs Reding will even refuse an amendment by the PPE-DE Group, despite the fact that it was pushing in that direction. To choose two European Capitals of Culture a year at a time when the procedure is almost stifled is exactly the opposite of what we should be doing. We shall simply make the dilution and obsolescence even worse. The jury still has no significance and the next two Parliaments are not allowed to participate in the selection process.
The Commission’s promise to submit to us, in autumn, a new draft decision amending this system, is merely a decoy. If we adopt this draft now, Commissioner, I do not see how, in autumn, we can go back on the date of 2019, the order in which Member States are listed and, above all, the fact that two capitals a year will be designated, leaving that task to the two Member States in question. I believe, moreover, that you will not be able to get the directive you have announced adopted, because you have become tangled up in the main substance of the problem. That is my prediction.
However, the Council is watching and it has been using intimidation. The three Member States involved in the crucial period of 2009 to 2011, which are Austria, Germany and Finland, have been afraid that their designation will be called into question, though no one was actually thinking of this. The PPE Group has been taken in hand. We are faced with a decision which serves the prestige interests of our Member States, but surely not those of Europe, which would have been to revitalise and give back the sparkle to what was an excellent procedure.
Anxious to keep the peace amongst us, and my personal friendship with Mrs Reding, I had proposed, and the Socialist Group had agreed with me, to accept our defeat at the committee stage and to decide not to put forward our amendments at the plenary session. After all, my mother brought me up properly and I am still a polite boy. However, our Green friends took up these amendments again, as is their right. You are therefore faced with two sets of amendments which are entirely incompatible. First of all there are the amendments of Socialist origin, though now supported by the Greens. These amendments are aimed at going back to the old system and to committing ourselves for the future only as far as 2010, reserving the right of the next Parliament to ask the Commission to propose, in autumn, a new list of Member States including the new ones, and to order those who can to organise a broad competition between cities, so that after some candidates have been eliminated the final decision is left to the jury of experts, which needs to be given that role if it is to be of any use, and to the European institutions.
The other set of amendments, which comes mainly from the PPE Group, validates and sets out in detail the Commission’s proposal which, in my opinion, makes any decision this coming autumn completely pointless. This set of amendments, however, requires that those Member States which are able to should propose several cities – and, Mrs Pack, you have just heard that there will be no question of this, because Mrs Reding will be obliged, by the constraints under which she is suffering, to deny you this. This set of amendments claims to encourage competition between cities but it does not explain how, because it does not deal with the problem of the numerous smaller Member States which have only one important city, which would call for a revision of the list of Member States, which is something which will have to be done in the autumn. This opening up of the competition, however, has now been refused.
There you have it, Mr President: Members will vote according to their conscience. Once again, I would like to say that the Commissioner, Mrs Reding, is not as much to blame as the Council of Ministers, which is stifling the emergence of any truly European spirit and imposing a system whereby Member States set out their stalls displaying their national heritage and talents, while at the same time resolutely denying the authority of this Parliament. Faced with this situation, I have a feeling of relative sadness, but of course I am speaking as the defeated party.
– Mr President, I would have been quite happy to applaud Mr Rocard had it not been for the unfortunate fact that not everything he said was in line with what I am going to say. That is why I could not give him the applause I would have liked to give. The fact is that I cannot act without thinking; I have to be guided by the facts.
The Capital of Culture that we are discussing today is something like a beacon of light in the small amount of cultural policy that we are allowed to deal with, so I am happy that we are carrying the torch onwards. The idea has been around for a long time now; it originated with a Greek lady Member of this House, and I think we can take pride in it. I also agree with Mr Rocard’s demand that the choice should be of at least two cities. It was after all we who introduced this idea, and I think, Commissioner, that it can be put into practice right now.
In this Capital of Culture, European diversity ought to be much more visible than it has been up to now, and so I do not think that these amendments run counter to what the Commissioner wants to do. I therefore ask her to consider whether she cannot perhaps incorporate this.
Secondly, I have to reiterate how much we all regret the Council of Ministers’ decision, none more than I, as I, back in 1999, was furiously angry about the Council of Ministers’ decision, seeing it as short-sighted and guided by national considerations. At the time, the Council of Ministers knew as well as we did that the European Union was going to be enlarged, and it showed that it did not give a damn about it, by naming only Western European cities right up to 2019. That is to the Council’s shame and not to our own, for we were bound by their decision.
The decision has been made, though, and, as they say where I come from, ! That is why we cannot change the fact that, up to 2019, the countries in question will also be entitled to propose cities. That is why, for the benefit of my German audience, I would like to say that Germany will be able to propose a city for 2010. We in the Group of the European People’s Party (Christian Democrats) and European Democrats, though, endorse the Commissioner’s proposal for two Capitals of Culture, simply because the 10 new Member States cannot do anything about the shameless conduct of the old 15. It is now for the Commissioner to remedy that; she can do so by giving two cities the opportunity to present themselves to the world, and I do not believe it is so terrible that we should be doing this, if, for example, in 2010, we have one city from Germany and another from Hungary. I do not see that as such a bad idea. The two countries have marvellous things in common and the rivalries between them have been productive.
Let me say one thing more: we may be 25 countries strong today, but there will be even more by 2019 – Romania, Bulgaria and Croatia, not to mention the others. If we are allowed to name only one Capital of Culture, that means that each country would have a turn only once in a generation, and we cannot expect the public to put up with that. It is for that reason that I, like my group, support the Commissioner’s proposal.
– Mr President, Commissioner Reding, thanks are due to Melina Mercouri for coming up with the idea of a European Capital of Culture, since being the European Capital of Culture is a challenge to reflect contemporary artistic creativity; it promotes discussion and enables people to make their minds up; it promotes awareness of the values of our cultural heritage and leaves behind visible signs, such as, for example, the in Graz, which was last year’s Capital of Culture, a building which, even though it is also very important that such signs should also reflect modern architecture, has been the subject of much debate.
I agree with my fellow-Members and with those who have spoken before me that the decision taken in 1999 was quite simply wrong. However much it took lead times, procedures for withdrawal, and so on, into consideration, this decision went too far. What was mistaken about it was not only its failure to take the future new Member States into account, but also the fact that it completely bypasses future Parliaments. Competition is necessary and rules are required if the expert jury is to be given an area of activity and a definite mandate, neither of which it has, unfortunately, had to date. If that is not done, the European Capital of Culture – at present a hallmark for cultural diversity and quality – will depreciate in value.
If we are in future to have two Capitals of Culture, that surely must not mean that, when giving them a financial basis, we split the existing grants in two, but rather that we double them. Anything else would make no sense at all. So I would urge that we do something about the financial basis, for two Capitals of Culture – if they are to put on a good programme – will need a great deal of support, quite apart from the enormous effort required of them and the amounts of money they themselves have to find.
Mr President, I really want to support the proposals of the rapporteur and Chairman of the Committee, Mr Rocard. There is no need to go into the appalling nature of the decision in 1999, which established selection entirely leaving out the ten countries that are joining us in less than a month. The solution proposed by the Commission, which aimed to split the procedure in two, would mean that for much too long a period – until 2019 – there would be two colleges, which is quite the opposite to integration. Integration does not mean continuing with two colleges within the Union and its selection and decision-making processes made up of old and new Member States. I think that this goes entirely against the desired objective, which we say is for them to become members. Therefore, and also for other reasons, I think it is wise to stop this in 2010.
The other reasons are linked to the evaluation that is taking place, which you mentioned, Commissioner. I think that the deviations that have been highlighted by Mr Rocard, which are linked to decisions that are far too motivated by self-interest, exploitative and for reasons of prestige or even less attractive reasons, even political reasons, have reduced the European quality of these events and that is what we need to discuss. This is the quality that the new selection process, which we say we want, needs to reaffirm, definitely through competition, also taking into account the events that are taking place at the moment, such as Lille 2004.
The event is on the one hand very attractive and factual, with very interesting things to see, but at the same time there is a great frustration among those involved. Artists and those involved in culture are quick to point out that this event, which is mainly focused around factual matters, could devalue their work as artists, break down the relationship that there normally is with the public and result in fierce competition between cultural structures.
These collective comments from a network of cultural players and artists in a city or region where the ‘European Capital of Culture’ project is taking place, in Lille, should attract the attention and interest of the evaluation that is underway and encourage care. We should await the evaluation and try to find a selection and competition method that will promote adding value to Europe, as this is the challenge, to ensure that culture is valued across Europe.
Mr President, the European Capital of Culture programme is one of the European Union's success stories. It gets Europe out of Brussels and Strasbourg and into the hearts and minds of people right across Europe. Cities compete to become the Capital of Culture - which is regarded as an accolade - and indeed they should.
In Britain, Glasgow's time as the European Capital of Culture in 1990 was a real success story. Today it is the third most visited city in Britain. Glasgow's urban renaissance provided a blueprint for others and I am sure that Liverpool - the home of the Beatles as nobody needs reminding - will have great success during its year in 2008. As an MEP from the south-east of England, I am only sorry that our candidates of Canterbury, Brighton and Oxford were not chosen. Any one of them would have been a great Capital of Culture.
As an English Conservative I have great respect for our French Socialist President of the Committee on Culture; I admire the first quality, I will excuse the second! In this instance I believe the majority in the committee was correct. It was too long to wait until 2019 for any of the accession states to have the opportunity to become a Capital of Culture. By sharing the list from 2009, when Lithuania will be the first of the accession states to get the opportunity, we will not detract from the principle: we will introduce the opportunity of cooperation across Europe, putting Europe back into the concept. That is something we can look forward to: cooperation is, after all, what Europe is all about.
– Mr President, ladies and gentlemen, I actually wish we had been able to have an open debate in this House on optimising the way in which Europe’s Capital of Culture is chosen. Instead, we have to deal with what has to be called some kind of emergency solution or repair job. It has been said, and quite rightly, that it was utterly egoistic of the Council to come to a snap decision to make use of all the present Member States by 2019, in the full knowledge that we would have unification to deal with, in the shape of enlargement. Now that enlargement is imminent and it has dawned on some people that it cannot be right and proper to put these countries off until 2020 or even later, the Commission has now come up with this tandem solution– and a solution it is, although I have to tell you, Commissioner, that it does of course leave a disagreeable aftertaste. I think you are aware of that too. I will readily concede, though, that you have tried to make the best of it, and it really is a great shame that we in this House are in two minds about it and that opinions differ on it, with the result that the proposals Mr Rocard has made in his report on the qualitative improvement of the selection procedure cannot be discussed in isolation from the question of what actually happens if fundamental changes are made.
I am a German MEP. In Germany, 17 cities are seeking to be the Capital of Culture for 2010. We are told that nobody wants to interfere with this. What legal certainty, though, is there for these cities if the procedure cannot be completed? They have applied and are engaged in a contest that I believe can point the way ahead. The only real recommendation I can make for the future is that a competition be held within the Member States, with the Member State making a qualitative decision, which would then be taken up to European level, where I would like to see a competitive selection procedure. I hope that the new Parliament can do some fundamental new thinking about this.
– Mr President, Commissioner Reding, we are in full agreement with what we have now heard, namely that the decision taken by the Council was premature and false. Now, though, I think we should do everything possible to make the best of it, in the interests of the countries concerned and, above all, of European culture. Much as I would, theoretically speaking, have preferred our Chairman’s clear and purist solution, I nevertheless think it is now time to turn the tables. We should now see this necessary solution not as an emergency measure but as a positive opportunity to set forth Europe’s cultural diversity by having not just one Capital of Culture, but – and why ever not? – two capitals for this great Europe of ours, embracing for the first time East and West and symbolising our cultural diversity. There must then be no distinction between old and new Member States; there must be two equal cities, symbolising the cultural diversity of Europe.
What will then be important is that the concept, the vision, that underlies the concept of a European Capital of Culture should play more of a role. This should not just be about cities depicting themselves and their splendid history, their past and their present, but about them putting on show the way in which European history has been made and today’s Europe shaped by them. From this point of view, I do see the resolution we are now adopting as being – if you go back to its origins – a great opportunity for Europe’s cultural diversity.
Mr President, Commissioner, ladies and gentlemen, before I start I would like to say that I have been a Member of the European Parliament for just 19 days and this is my first speech to this illustrious House, and perhaps the last, but I do not think it is audacious of me to talk about culture today, because for the last eight years I have been Managing Director of , a European channel which has observed and broadcast the activities of Parliament, the Commission and the Council, but which has also put an enormous amount of effort into observing and broadcasting European cultural activities, whether official or not. And as a person from outside who can perhaps comment with fewer political implications, I would like to say that culture is very broad, it has many facets and that two European capitals is not excessive. In sport we have two Olympic games, in winter and in summer, within the same year, and no harm is done. Culture is perhaps even broader and we cannot deny the new countries which are going to join us the opportunity to organise and hold a European capital of culture in one of its cities. I personally and my group therefore support the Commission’s position of naming two cities as European capitals of culture.
On the issue of how to select them, we believe that competition should prevail. This is provided for, to a degree, by having two cities from two different countries within the same year. But we should also try to ensure that there is a degree of competition amongst candidatures from the same country. We hope that the Commission can resolve this issue.
Thank you very much, Mr Vila.
I would like to say that you give the impression of having been an MEP for many years given your mastery of the situation. We congratulate you on this maiden speech and we hope it is not your last.
Mr President, first of all, as I will not have another opportunity in this House, allow me to congratulate the Chairman of the Committee on Culture, Youth, Education, the Media and Sport, my colleague and friend Mr Rocard. We have done some good work over the last few years. I regret that it has to end on a disagreement. We do not, however, disagree on the fundamental issue, because we have the same fundamental idea: to ensure that European capitals of culture continue to be real springboards for European cultures and diversity. Unfortunately, the fact that the Treaties require unanimity in cultural matters does not allow us to go any further, which is what we really need to do. This is why, while we hope to soon have a new treaty establishing majority decisions on cultural matters, which would help us enormously to make progress in many areas, we should propose a radical review as soon as possible of the way in which European capitals of culture are chosen.
There are two things that I would like to say. The first is that I agree with those of you who have said that a repair solution may be an opportunity for the future. Often, in the past, European capitals of culture have not been European enough. If we have two capitals between which bridges are built, there could be a very significant strengthening of that European dimension. I must also assure you that this Commissioner has his pilgrim’s stick ready to go to the cities when they are being prepared, to argue the cause of a more European programme. I think that the last three examples, Graz, Genoa and Lille, to name but a few, show a remarkable effort to place the European aspect of culture on the agenda, transcending regional and national dimensions. I am therefore optimistic, because I am speaking on the basis of what is being done.
There are even some Member States already doing what we want for the future: healthy competition in order to choose the best city. What is happening is England, Germany and elsewhere is marvellous. We are also aware, of course, that there are negative examples, but today I prefer to look mainly at the positive examples, because they are marvellous and they show us that the capitals of Europe are a good idea with a great future ahead of it.
I attach huge importance to the bridges to be built between the cities. For example, look at the Luxembourg proposal, which raised a few problems, because it was not sufficiently developed. The jury protested. Luxembourg submitted a new plan which creates synergies within the big region of Europe, i.e. Germany, Luxembourg, Belgium and France, and also creates synergies with a Romanian city which, historically, has a specific relationship with Luxembourg. They even still speak Luxembourgian there. This is to show you that if we are really doing our job and pushing the cities to be better, to be really European in their cultural choices, the result can be very positive.
I agree with those Members who have cited some cities to show how becoming European capitals of culture opened up new perspectives to them by directing them towards cultural industries, cultural tourism and cultural excellence. This is the case of a city such as Glasgow, for example, which was not really oriented towards culture at the start. The same applies to Liverpool. These cities are experiencing a development that is not only industrial and social, but also involves citizens and culture.
If we work hard in the future, like the current Parliament, for whom this is the last debate on culture, has done over the last five years, I do not doubt for a moment, Chairman Rocard, that what your Committee wanted and what your Commissioner has always advocated will be put into practice in the cities of culture of the future. I hope that the good examples of the past will be followed in the future, and I wish all citizens and all those involved in culture courage and pleasure as they meet in the future in the cultural cities of Europe.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.(1)
The next item is the debate on the report (A5-0247/2004) by Mrs Zissener, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a decision of the European Parliament and of the Council on a single framework for the transparency of qualifications and competences (Europass) (COM(2003) 796 – C5-0648/2003 – 2003/0307(COD)).
Mr President, we are moving on from culture to education, professional training, competences and qualifications, and in my mind the two are linked.
On 17 December 2003, the Commission adopted a proposal aimed at rationalising the European situation in terms of transparency of qualifications and competences. I am sure you are aware that this was a step forwards in the construction of the Europe of education and training. It is also a major tool to benefit citizens and enable free movement. Through this initiative we wished to provide real assistance to all those who want to have their qualifications recognised in another Member State, to give them more opportunities to find a job.
This initiative was explicitly requested by the Council in its resolution of 19 December 2002, and was well received by the Council and Parliament. Several improvements have been made to the Commission proposal without any substantial objections, and I welcome this consensus on both the objective and the content of our proposal.
What is the proposal? It incorporates five existing documents into a coordinated portfolio called Europass, covering qualifications and competences from a perspective of lifelong learning: the European CV, which concerns personal competences; the language portfolio, multilingualism, which we had advocated so strongly over the last five years, the MobiliPass, which replaces and extends the current Europass-Training; the Diploma Supplement, which concerns higher education qualifications, and its equivalent for professional training, the Certificate Supplement.
By mentioning these various documents, I do not want you to think that is the end. Europass is supposed to be an open framework, and other documents may be added in the future. I am thinking, for example, going back to our youth policy, of voluntary activities that citizens do during their youth or adult lives, and social and civic action, which should be taken into consideration, because they are part of the personality of a human being
Although we agree on our approach to this matter, a number of amendments have been adopted. The Commission accepts them, with some exceptions. Amendment No 7 is not acceptable in its current format. It gives the national Europass agencies the additional task of making a guide to mobility available to every citizen. This task is not part of their primary responsibilities. Following the modifications proposed by the Council, a modification to this amendment was suggested, stating that Europass national agencies fulfil this task 'where necessary'. With this addition, the Amendment would be acceptable.
Amendment No 12 is also not acceptable in its current form. Firstly, the MobiliPass must be completed by the sending and host organisation and not by one or the other. Secondly, the third language into which the MobiliPass can be translated must be a widely spoken language. If it established joint responsibility between the sending and host organisations and did not confine itself to a third language or only widely spoken languages, the amendment would be acceptable.
Amendment No 5, which highlights the role of social partners in the development of future sectoral initiatives, is in principle acceptable to the Commission. Following the changes proposed by the Council, a modification was proposed, removing the specification 'sectoral'. This modification is also acceptable. The same applies to Amendment No 8, which can be modified in the same way.
As you can see, Mr President, there is nothing insurmountable. The important thing is that this proposal aims to implement a service for citizens to help them to have their competences better valued, and we agree on this point. I therefore welcome the efforts made by Parliament and the Council to ensure that it is swiftly adopted so that citizens can use the tool from the beginning of 2005.
Mr President, ladies and gentlemen, Europass is the realisation of the type of policy that citizens expect from us. I think that it is a good project and I thank you for your support.
. – Mr President, Madam Commissioner, ladies and gentlemen, mobility is a key concept in European policy, and globalisation is making it more and more important. The unfortunate reality is, however, that we have found, and are still finding, that Europe’s citizens are not yet as mobile as we would like them to be. One of the main reasons for the fact that mobility has not yet been completely achieved is a lack of transparency of qualifications and competences. The lack of transparency, as we all know, is the most important obstacle to mobility in terms of training and professional activity and a significant block to making the labour market in Europe more flexible.
The Commission has now submitted the proposal for a uniform framework concept for the promotion of transparency of qualifications and competences – in brief, the Europass – which has been long awaited and ardently desired. This Commission proposal is an exceptionally good one, in that it makes it easier for citizens to gain access to opportunities for mobility. The Commission has already said that in the new Europass portfolio five existing opportunities for mobility will be combined, namely the European career structure, the addition to the diploma, the existing Europass for professional training and references and, also extremely important, the European language portfolio.
As already mentioned, these instruments already exist. However, they were not yet appropriately visible to the public. That makes it extremely important that not only the existing instruments, but also the networks, be coordinated and rationalised. An agreed portfolio of documents has a greater communication impact than a loose collection of separate documents. The important thing, however, is that it is an open portfolio, and I believe there are two reasons for this. In the first place, citizens can search for documents that are relevant to them. Nobody has to wade through all five documents. Secondly, this open system enables further documents to be included in the portfolio. I have proposed here in my report that the next document to be included in this portfolio should be a certificate of computer competence.
At this stage, I would like to thank everyone, the Presidency of the Council and the Commission, for their cooperation, which has indeed ensured that this proposal can rapidly proceed through all the bureaucratic hurdles. I believe that we all have an interest in ensuring that this proposal is implemented as rapidly as possible and that the Europass is made available to the public as early as possible.
– Mr President, Commissioner, ladies and gentlemen, it is extremely pleasing that in the penultimate week of the session of this parliamentary term we will be adopting such a fine, interesting and new European project, a project that I thought could be passed without either conflicts or objections on the part of the Council. This confidence must now be moderated somewhat, since I have heard, Madam Commissioner, that you do not agree with several of the amendments, including those proposed by me. Perhaps the administration could once again go through various points with me this evening, so that tomorrow we will in fact be able to adopt something going further than what we had initially had submitted to us.
The Committee on Employment and Social Affairs, for whom I have produced this opinion, has not only taken the project seriously and welcomed it, but we have also integrated it in our work. We know that mobility and lifelong learning are today important components for professional success and that often up to now neither the economy nor policies have put in place the conditions for it. This is now going to change.
For these reasons, we have made various proposals and additions, which we regard as important, for example the inclusion of third-state nationals – we regard this as a symbol of fairness – the inclusion of the social partners in order to make use of their know-how, the consideration to be given to social integration and, last but not least, more and better information for the public, providers of education and training and social partners, especially for small- and medium-sized enterprises. This is because the entire project will only be any use, will only be successful, if it is known about, if it is accepted by young people, by workers and also by industry and society. So it will be necessary also to conduct a campaign of explanation and information. Then, I think, we will be able to get this child onto the right track.
Mr President, Commissioner, ladies and gentlemen, we are in the run-up to an election and I, just like Mrs Weiler, am grateful that right at the end of this parliamentary term we have managed to create something for many young people, indeed for all young people. This is because the Europass is something that really affects young people, even those who are entering their studies. I think we have spent a long time looking for this, and I am glad that the Commissioner can get it moving at the end of her current period in office. It would, of course, have been nice to pass this in the present legislative period, but we have to accept what cannot be done, and, if we manage to do this in September or October, that will not be too bad.
Although we should not overload the Europass with expectations of absolutely everything, we should at least expect it to make realities of those constant pious truisms, transparency and mobility opportunities. These are the stuff of daily life for young people and workers; they are often affected by European laws and still cannot evolve as we would wish. This means that there is a need for clear decisions on the European career structure. We must say very clearly what is meant by the specialist competences of the individual. It must be possible to include the language competence of individuals in a tested form. We should also, as you have suggested, take into account young people’s voluntary service, for that is a competence acquired by a young person in the course of his or her life, and it should be more recognised than it has been so far, including by employers.
I also believe that there are very many opportunities to help young people to find their way in this huge labour market and in turn to be found on the basis of their qualifications. It is often, today, impossible to assess exactly what a person can do, simply because what his references say is not translated and basically cannot be compared. So I believe that in this Europass we have achieved clarity about training periods, the content of training and professional competence, and I believe that that is what we need, what young people need, in order to really experience Europe for themselves.
So let me say once again that my group is grateful that Mrs Zissener has taken on this report and we are delighted that in the autumn we will be able to get this matter going together – unfortunately with a new Presidency of the Council – in the interests of our young people and therefore in the interests of our children and grandchildren.
– Mr President, Commissioner, with the start of the new generation of programmes in the area of general professional training from 2007 and the intensive involvement of the new Member States in them, it is becoming all the more important to attest, in a uniform passport, experience acquired abroad, and the capacities, competence and qualifications acquired there.
I believe that it will be extremely important that what we will be adopting tomorrow we should also be able to actually provide, and it is absolutely essential that this should go hand in hand with an advertising campaign. Its use, significance and added value must be made clearly intelligible to every user and person filling in the forms. As it is the purpose of the new generation of programmes, including the Leonardo programme, to achieve 150 000 trainees a year, it is absolutely vital that training providers should know about the Europass. Since this document is a formal recognition of professional qualifications, I ask right now for the administrative costs to be kept as low as possible, as these are among the major obstacles for all young people.
I see the Europass as vital, provided that it is not only an opportunity for formal qualification but also for informal competence. The really crucial factor – and let me stress this – is intercultural competence, because in future, with increasing globalisation, integration and interaction between different civilisations and cultures it will be necessary to have intercultural capacities and build on them.
The mobility pass, which comprises all learning-related and transnational knowledge from abroad, should also certify this experience. Both in the learning process and in professional life, mobility is required. For young people to be able to achieve an overview of this jungle of support and exchange programmes, the competent agencies, working with the Commission, should produce guidelines for mobility, making available exchange and support programmes, the names and addresses of people to contact, as well as links, so that the added value of Europe is evident to everyone.
Mr President, I too would like to join with my colleagues in congratulating the rapporteur for her work and also the Commissioner for the tremendous effort which has been put into this.
One slight note of caution: I was hoping that everything could be sorted out in the first reading on this report. I am not certain whether that has finally been agreed. I know that the Council presidency has been in contact with the rapporteur and others to try and achieve this result. As the Commissioner, the rapporteur, the draftsperson and other speakers rightly said, this is one of the key elements with regard to which we in the European Union institutions can point to how we improve people's lives on the ground; how we make their lives easier, both at work and in education. By putting together a single portfolio of all the qualifications and experience that citizens have, and allowing them to transfer that across different countries and different working sectors has to be an improvement compared with today's situation.
Since the late 1980s we have had this idea of a single market with free movement of people, goods and services, but the bureaucracy and the lack of recognition of qualifications and services was so great that there was no true free movement of people. This single framework aspect as proposed by the rapporteur is a positive move towards that.
The issue of lifelong learning is one that continues to be of the utmost importance, not just because of people returning to education or to the workforce, but simply because of the technological changes which are taking place in the workplace and now in our everyday lives: whether it is about online banking, email or being involved in a technical process in the area in which you are working.
The one aspect of this proposal that will be of the greatest benefit of all is that employers, educational institutions and others will have a single document to look at, and this document will finally provide some idea of the equivalence of qualifications and experience across Member States.
I would like to thank the Commissioner for her speeches and her work this evening and during the legislature.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the debate on the motion of censure on the European Commission (B5-0189/2004).
I should like to inform the House that Mr Borghezio, Mr Gobbo and Mr Turchi have added their signatures to the motion. Mrs Muscardini has withdrawn her signature. That brings the number of signatures to 67.
– Mr President, it is usually the author of the motion for a resolution who starts the discussion off, so I suggest that we allow Mr Heaton-Harris to start the debate.
Mr President, this motion is to censure the whole Commission. Alas, we do not currently have the power in this House to censure individuals - we have only this nuclear option.
Perhaps in Eurostat's case this is the best thing. The problem here is that the Commissioners are happy to make great political statements on policy but absolutely refuse to take political responsibility for problems that occur in their DGs. Effective political control, proper communication, procedures and financial checks and balances were either not in place in Eurostat, failed to work, or were simply ignored. In fact all the warning signs were completely ignored.
In this case, EUR 5 million went missing because of fraud and bad management controls. Yet the only person to be arrested was a journalist - Hans-Martin Tillack - who chose to report this in and whose office was raided again today. It is not amazing that OLAF can act with such speed involving police in trying to get the name of a journalist and checking his bank accounts in days. However, if you compare this to the Eurostat case, where after more than a year of investigations we have basically nothing, it begs the question of the priorities of various individuals within the DG responsible.
During the discharge process for 2001, Eurostat was one of our rapporteur's key themes. We now know that not all the information we needed at the time was made available to this House. Many MEPs are now on record as saying that if they had been given all the facts at the time, they would have voted against discharge for those accounts last year. If the Commission and the leaders of all the political groups in this Parliament had put half as much energy into solving the systemic problems shown up by the Eurostat case as they have in trying to block this motion from having an airing on the floor of the House, then all these problems could have been solved years ago.
This Commission deserves to be censured, and future Commissioners need to know that they will take political responsibility for the actions of their DGs.
. Mr President, as my colleague Mr Fischler stated yesterday, the Commission took immediate action when it had evidence of the problems in Eurostat. This has resulted in a thorough restructuring of the Eurostat Directorate-General and its operations. In addition to the statement made by my colleague on behalf of the Commission, I would like to emphasise the measures regarding in particular the revision of the code of conduct, the improvement of the flow of information related to fraud allegations, as well as a revision of the legal framework of OLAF.
I would particularly like to point out the following measures. Firstly, revising the code of conduct that governs relations between the Commissioners and their services and which emphasises the political responsibility of the Commissioner, as well as that of the Director-General or the head of service. The new code includes specific procedures requiring the Commissioner to be informed about any fact, situation or question concerning management – especially financial management – the gravity of which could invoke the responsibility of the Commissioner or the college.
Secondly, putting in place measures aimed at facilitating the cross-referencing of any information related to fraud allegations, helping to ensure that the political level is kept informed and that any cases detected are properly followed up.
Thirdly, strengthening information circuits between the central services and operational services, especially in the areas of control and internal audit. This involves a series of important measures that aim at fine-tuning financial management reforms that had already been introduced by the Prodi Commission. These measures derive essentially from the recommendations which the internal auditor made in his report on DG Eurostat's contracts - informing and training staff about the different mechanisms in place for whistleblowing and revising OLAF's legal framework with the adoption of two new legislative proposals to be examined by the new Parliament. These proposals aim to improve the information flows within the institutions of the Union and to reinforce the procedural guarantees.
Despite the crisis, Eurostat's functions in performing the essential statistical work of the Commission have not been interrupted. A major reorganisation of Eurostat was approved by the Commission on 29 September 2003 and the new establishment plan has been in operation since 1 November. The system of approval for commitments and payments was reorganised. The financial circuits were more explicitly defined so as to bring into play the responsibilities of the delegated authorising officers at head of unit and directorate level. The Commission's decision to end the contractual links with four companies required a significant amount of work in ending the contracts themselves and in ensuring that the potential for litigation was minimised. Following on from the special audit undertaken by the internal audit service in September 2003, as well from the in-depth audit that had recently been concluded, a series of initiatives generated by the annual activity report were also undertaken.
There will be a radical new departure in the field of providing statistical information. Based on the principle that European statistical information is a public service, all statistical data drawn up and collected by Eurostat should be available free of charge to users and should be available on the Internet.
Finally, the work programme for 2004 is strictly prioritised and intentionally realistic. The emphasis is on the essential missions of Eurostat, namely the production of figures and independent statistics. The Commission is keen to reduce its dependence on external companies and organisations and to ensure that the European statistical service remains a public service which is open and available to users and acts in the public interest.
The Commission has thus taken very concrete and swift measures to respond to the criticism made by the European Parliament in its resolution of 17 December 2003 on the Commission's legislative and work programme for 2004. This is also confirmed in the Commission's progress report of 9 February 2004 on completing the reform mandate.
The Commission would like to thank the European Parliament and the rapporteur, Mr Bayona de Perogordo, for having voted today by a large majority to grant discharge to the Commission in respect of the execution of the general budget of the European Communities for 2002. This vote confirms that the Eurostat affair is a very regrettable exception to the generally sound financial management of the budget of the European Communities. However, the Eurostat affair also shows the necessity and the importance of the reform progress engaged by the Commission.
With regard to the political responsibility mentioned in the motion of censure that is going to be debated here tonight, I would like to confirm the position of the Commission as very clearly stated by President Prodi in his speech of 25 September 2003 at the conference of presidents of the political groups.
I also want to underline, as my colleague Mrs Schreyer did yesterday when answering a question from Mrs Avilés Perea, that the reform measures will prevent problems like those which occurred in Eurostat before 1999 from recurring, and that the Commission has learned its lesson with regard to the problem of inadequate information flows revealed by the Eurostat case and has taken appropriate action.
President Prodi and his whole Commission are committed to zero tolerance against fraud. You know very well that this is not a guarantee that no fraud will ever occur but it is a guarantee that nothing will be hushed up. Potential problems will be brought out into the open and appropriate measures will be taken.
As also stated by my colleague Mr Fischler today, the Commission remains committed to following up on actions taken to maximise the safeguards against fraud and it is grateful to the European Parliament for its substantial contribution and its continued support in this matter.
Mr President, Commissioner, ladies and gentlemen, the debate this evening is both regrettable and, in my view, dangerous. It is regrettable because the signatories to this motion actually have no other objective than to sully the reputation of the Commission, which, although it can be criticised for its management of the Eurostat matter, certainly does not deserve a vote of no confidence from Parliament. It is also dangerous, because this is an important time in the history of European integration with the unification of the continent on 1 May, the European elections, hopefully the adoption of the Constitution and the fight against terrorism. The process can only be weakened by mediocre political manoeuvres that do not fool anyone.
I do not in any way wish to minimise the importance of the questions surrounding the Eurostat affair, but above all, I wish to understand the real reasons that led those who signed this motion of censure to do so. Was it really their concern for transparency? I do not think so. Was it really their desire to shed light on the Eurostat affair? I am sure it was not. There are two reasons why I think not. The first reason is the time that was chosen for this initiative, Parliament’s last legislative sitting. Some will naively argue that this is a coincidence, but I would like to point out that more objective observers will note the proximity of the European elections. I would draw attention to the fact that the questions surrounding Eurostat were raised as long as two years ago. If a desire for transparency was behind this step, the motion of censure would have come much sooner.
The second reason to back up my arguments is the list of signatories to this motion of censure. Everyone is free to defend their convictions and undoubtedly the Members who support the motion of censure are doing so from their soul and their conscience. The majority of them, however, have an anti-European soul and a merely national conscience. Despite appearances, it is not the Commission that is being targeted, but European integration. It is not a defence of the interests of European taxpayers, but a desire to destroy the reputation of a Europe, which, although it is not perfect, is an effective way for our people to live in peace and relative prosperity. This motion of censure is the work of the ‘inward-looking’ club of people who reject common policies, fight against European progress waving flags of fear, and reject the contract of trust that is the European Constitution proposed by the Convention.
I am not trying to offend anyone by saying this, because this is what they are doing by making people believe that Europe is a machine, a monster that regulates everything, decides everything, cheats and I do not know what else.
The Group of the European People’s Party (Christian Democrats) and European Democrats has chosen a different path to the signatories, because we talk about the future while others stay stuck in the past, because Europe is not built on fear, but on ambition and will. It is true that everything is not perfect. There is still a great deal to do, particularly giving real political meaning to what is a human step, because it is a human venture to welcome the ten new countries, which are a symbolic example.
With regard to the Eurostat affair, the PPE-DE Group as a whole has always publicly expressed a desire for light to be shed on the affair. We have noted the measures taken by the Commission. We want those responsible to explain themselves because we strongly suspect that major mistakes have been made. Those responsible must, however, be punished in proportion to any mistakes that become apparent. We owe the European people a sense of responsibility, respect for democratic procedures and a guarantee of the rule of law. Inquiries need to be conducted, there needs to be punishment for the mistake, the punishment needs to be fair and there must be transparency. This is what we have always said, this is what we are fighting for.
To claim, however, as the signatories to this motion of censure are doing, that the Commission has not fulfilled its obligations, to seek to blemish a Commission at the end of its mandate which has of course made mistakes but which has a commendable record, is not acceptable to us. This is why the PPE Group will vote against this motion with determination and conviction.
Mr President, when you announced yesterday that it is a coalition of British Tories and Greek Communists who have tabled a no-confidence motion against the Commission, I was reminded of the remark of Karl Marx that when history repeats itself it does so first as tragedy and secondly as farce.
When the Santer Commission fell 5 years ago, most of us Socialists allowed ourselves to be pushed up against a wall by, to some extent, defending the indefensible. We have learnt from this. Having, at the time, been one of the minority who voted in favour of the vote of no-confidence, I am now all the more convinced in speaking on behalf of my own group against the farce of a no-confidence vote, the only purpose of which would be to serve those newspapers of which it can be said that we do not know whether they are written for illiterates or by them.
To make one thing clear, that assessment is transnational, it applies to several countries and not just to one.
It is legitimate, even in this Parliament, to be against European integration and therefore against the Community institutions. The question, however, is whether the systematic discrediting of the EU institutions should be allowed to become a means whereby political debate is carried out. This question is not to be put to the Tories or to the European United Left, because they have a record of doing this, and will carry on doing so. The question, rather, is whether those who are in favour of political integration in this House are going to leave these people without resistance. I am in favour of resisting.
We are also defending ourselves against the abuse of Budget control for clearly political purposes. Even you, Mr Heaton-Harris, in the Committee on Budgetary Control, have frequently made it clear that the reasons that led to the collapse of the Santer Commission do not apply in this case, whatever criticism may be levelled at the present Commission. In contrast to the Santer Commission, the current Commission, despite all the mistakes, has not attempted to conceal information systematically from Parliament. That is the decisive point. Mr Bösch and Mr Casaca were two Socialists involved in a leading role in the preparation of the events surrounding Eurostat. Using the Eurostat case as an electoral instrument is the best way to distract the incipient reform process and we do not wish to do this.
The bizarre nature of this circus act is now making two things clear, and they should be made public in this session. The signatories of the motion for a vote of no confidence include a Member of this House who personally urged me several months ago to ensure that the Eurostat story was buried. In his own words, his reasons were that the closer the elections come, the madder MEPs get. He has now signed the motion.
When this morning – and here I am addressing Mr Bonde – we sat down in a circle in order to discuss the overall approach to the subject of Eurostat, you kindly asked whether it would not be possible to make it superfluous by including in the resolution on Eurostat a couple of sharp paragraphs on the subject of political responsibility, because you did not know whether the no-confidence motion would work out all right. Mr Bonde, we are not proposing to get you out of the mess in which you have buried yourself. The majority of this Parliament will not give you a helping hand; you must manage it yourself. In May, when the new Commissioners arrive, you are welcome to propose that all ten be promptly sent back home, and then you will be exposed as fools before the European public for having abused this instrument of the no-confidence motion for purely party political purposes.
Mr President, Commissioner, the vast majority of my group does not support this initiative of a motion of censure on the Commission. We think it is inappropriate, because voting for the resignation of the Commission every time that bad management problems are discovered and recognised is quite excessive.
As well as individual disciplinary measures, what we need to do is to increase the independence, powers and resources of OLAF and give the Commission as a whole the human and financial resources to fulfil its tasks. The reforms undertaken by the Commission aim to do this, as the Commissioner has just said, and the European Parliament has made specific recommendations in several resolutions, which we are waiting to see implemented.
In the historic period that is beginning of a Union of twenty-five, in which we need to succeed with enlargement, our group thinks that we need a competent European executive and civil service which is subject to permanent democratic monitoring by Parliament.
– Mr President, we have attempted to apportion the blame for what happened, but it has not been possible. In our opinion, no one believes they are to blame for anything at all. This was the conclusion of the report, submitted by the so-called Committee of Wise Men in March 1999, into the problems of the earlier Santer Commission.
The same can be said of the Eurostat scandal. All the defence mechanisms have been set in motion. Commissioner Solbes is not to blame because he does not read newspapers. Commissioner Kinnock is not to blame because he was not listening when Mr Blak told him what Mrs Schmidt Brown had said. Commissioner Schreyer was not to blame because she does not read audit reports, and Mr Prodi, the President of the Commission, is not at all to blame because he obviously ensured that no information got through to him either from the European Parliament or the press, and if you do not know about something you cannot be to blame for it, as Mr Prodi says.
The only thing one might wonder is how people with so little ability to perceive what is going on around them have come to be so high up.
The truth is, of course, that they had known what was going on at Eurostat for at least a year, but they kept under wraps something that should not have been kept under wraps. You could call it misplaced loyalty to a corrupt system. You could call it nepotism. Whatever you call it, it is not worthy of an inter-European institution. That is why we want to establish who is to blame, but the system is designed to prevent us from doing so.
In a normal democracy, critics within a parliament can move a vote of censure. This occasionally happens in our Member States. If a government has a solid majority, it will be fairly indifferent. A government that wins a vote of censure generally comes out of the vote stronger. In this case, the Commission is certain to win, because the majority here in Parliament do not wish blame to be apportioned, and those of us tabling this motion of censure know that we will lose.
Nonetheless, those loyal to the Commission have been busy preventing us from holding this debate and the subsequent vote at all. Signatures have been placed under suspicion and removed for no objective reason, and Members have been pressurised into withdrawing their signatures. That is not true parliamentarianism. There is something rotten permeating the entire issue of Eurostat, and a majority in Parliament do not want to contribute to apportioning the blame.
I recommend that Members vote in favour of our motion of censure.
– Mr President, I should like to start with a question for Mrs Grossetête, Mr Kuhne and Mrs Reding: who is politically responsible for the Eurostat scandal?
Over 100 Members of the European Parliament signed a motion of censure against the Commission, but one in three was pressurised into withdrawing his or her signature. The die-hards now include some Members who may lose their places on important committees or in delegations. Members of this Parliament will be punished by their groups for supporting the simple principle of the responsibility of ministers and Commissioners for their conduct in office.
Parliament’s highly politicised administration is no longer there solely to serve its Members. Not content with checking the authenticity of the signatures and counting them, it has cooperated with the groups in getting Members to withdraw their signatures. It has even refused to accept confirmation sent by fax and quite obviously genuine signatures in order to stifle or stave off the debate on censure. Do we also have to verify the signatures on the attendance lists by means of handwritten original letters?
Imagine if all the group chairmen were as keen to penalise the people in the Commission who have had their hands in the till, or those covering up for the thieves. Nothing is, however, so bad that there is not some good in it somewhere. The compromise text on Eurostat contains the fiercest criticism to date of the Commission’s financial management. It still does not apportion direct responsibility, however, and we are thus weakening those in the Commission who are working to bring about honest accounting and transparency. We are backing up those who say that approving the accounts is just parliamentary chit-chat, that it does not mean anything and that we can carry on swindling people. EUR 8 billion disappears from our budget every year. It is taxpayers’ money, and we have been elected to this Parliament in order to represent taxpayers. Consequently, we must call upon the Commission to apportion the blame itself by 12 noon on Tuesday 4 May. Otherwise, we shall vote on the motion of censure.
I should like to thank the more than 100 members who are signatories. There may be more of us watchdogs after the elections. I should like to thank you, Mr President, and to the person who said that this was electioneering I would point out that we in the Committee on Budgetary Control have attempted to apportion political responsibility for this from the very first day the scandal came to light.
Mr President, in order to fully justify the proposal for a motion of censure on the European Commission that I co-signed, all I need to do is to refer to the report that the European Parliament itself adopted by a very large majority on 29 January, on the measures taken by the Commission to follow up our observations on the discharge of the 2001 budget, particularly regarding the Eurostat affair. The assessment made by that resolution is damning. What is more serious is not so much the Eurostat affair itself because, after all, misappropriation can affect any body, but rather the monitoring failures that it revealed, and, above all, the inability of the Commission to convincingly put things right.
Our resolution of 29 January, which I remind you again was adopted by the European Parliament, criticised the culture of secrecy and lack of transparency in the Commission, the poor internal communication of information, the fact that it was extremely slow and reticent in submitting audit reports to the European Parliament, and the fact that the Commissioners were shirking their political responsibilities. The last of these characteristics seems to be even more true now, as the Commission no longer accepts any responsibility for this affair and Mr Prodi, who did not even come to our debate this evening, seems to be more interested in the electoral campaign in Italy.
This is why Members must take on their own responsibility today as elected representatives of the people of Europe, the taxpayers of Europe. I congratulate the sixty-six other co-signatories to this motion, led by Mr Bonde and Mr Heaton-Harris, who had the courage and clarity to resist all the pressure. I would like to say this to Members who are hesitating to vote in favour of the motion of censure: by defending the Commission, as Mrs Grossetête just did, whether you like it or not, you will be covering up unacceptable behaviour and providing a very poor service to the European institutions.
The way to provide a good service to the European institutions is to make the Commission understand that it is not superior, that it is a body like all the other bodies, which has to give in to the higher control of the European Parliament and the Member States.
Two colleagues have made reference to the question of signatures and implicitly suggest some kind of foul deeds behind the scenes. As far as I know, the motion of censure is on the European Commission and not on the services of the European Parliament.
Let me make it clear that while it is argued by some that there are 100 signatories, I have a duty of care as President, under the Rules of Procedure, to establish and verify who has signed and who stands over the signature. In the fulfilment of that duty of care and in instructing the staff to follow that duty of care on our behalf, I take the responsibility. So if you have a problem about what is going on behind the scenes, talk to me. On my watch we will do it the right way or we will not do it all.
Mr President, Commissioner, the reason for the motion of censure, its signatories argue, is the scandal and the irregularities which have taken place in Eurostat.
Everybody is aware that for some time we in the Committee on Budgetary Control have been working very hard to try to clarify this issue and resolve the problems stemming from it. It is true that the Commission took a long time to react, but it finally did so and implemented an in-depth reform and, so far, we believe that the results are satisfactory.
It is true that the case is not closed, since a judicial procedure is underway. The majority of the political groups have therefore prepared a resolution which will be voted on during tomorrow’s sitting, precisely because we are still concerned about such an enormously important issue as fraud in Eurostat. We do not believe this issue to be closed, and we believe we must monitor events very closely in order to prevent any repeat of it in the future, either in Eurostat or in any other Commission body.
The resolution various groups will table tomorrow makes it very clear that Parliament is vigilant, is carrying out its duty and is exercising the control conferred on it by the Treaty as a fundamental Community institution throughout the procedure.
There is no justification for this motion; it is a purely electoral issue for the signatories, who have in common, amongst many other things, their anti-European sentiment and militancy, their Euroscepticism and their constant campaign against the European institutions.
We therefore believe that this motion is inappropriate. We in the European Parliament do our work, we have done so seriously and rigorously, and we are going to continue to do so, and we do not believe that a group of Members who call themselves anti-European and Eurosceptic are the right people to defend the transparency and smooth functioning of the European institutions.
In our work, we have often insisted that it is necessary to trust in the control of the Commission’s management, as we have done this morning, while making it clear that we are still concerned about the problem of Eurostat, and we therefore believe it is entirely inappropriate for small groups in this House - whose record and approach in relation to this issue have been very well-known from the outset and have never changed - to try to use this issue for electoral party political ends. They have taken no notice of explanations or solutions, nor any type of suggestion.
The position of the People's Group is very clear and we will continue to work to ensure the openness and transparency of the European institutions and also to strengthen them.
Mr President, the document that we are discussing appears to be more like an election manifesto than a parliamentary mechanism. Furthermore, the fact that this was drawn up and signed by minorities known for being anti-Europeanist quite clearly exposes this intention. This is confirmation that, in making Parliament’s work more frenzied, the run-up to the elections is inspiring initiatives such as the one that we are dealing with this evening.
The Eurostat affair is once again being discussed by some of our fellow Members to bring general discredit to the European institutions and, in particular, to the Commission and its President. My fellow Members who signed this document know that the Eurostat affair has been – and still is being – continuously and thoroughly tracked by this Parliament and will be the subject of an umpteenth resolution in this sitting too. The bad faith concerning this affair is clear to see when nothing is said about the specific measures adopted by the Commission and, more generally, about the reforms implemented in order to achieve the good governance that we want to inspire all the European Union’s institutions, a process followedstep by step by this Parliament and by its Committee on Budgetary Control too, and mentioned here by Commissioner Reding.
Of course, it is easy to stir up scandal about particular issues in order to try to grab the attention of the public, which is often ill informed about politics and the European institutions. It is more difficult to give Europe a political dimension, starting with adopting a real constitution.
Having said that, as a representative of the Group of the Party of European Socialists, it is a matter of pride to me that no one in my group signed this motion. The support of the British Conservatives once again clearly shows the untenable association of this group with the European People’s Party tradition, so well represented by Mrs Grossetête and also by Mrs Avilés Perea.
Among the signatories, I then notice many Members from the Union for Europe of the Nations Group, in which the representatives of the Italian stand out in particular. It seems to me that this position contrasts somewhat with the role that the Deputy Prime Minister of Italy, Mr Fini, played in the work of the Convention. This is perhaps why Mrs Muscardini wisely withdrew her signature. If the Members of her delegation were to follow her example, moreover, that would even cast doubt on the safety of the 66 signatures announced by the President this evening, without even mentioning the so-called ‘technical signatures’, which should not turn into votes in favour either.
There is, however, another key to interpreting the true intentions lurking behind those who tabled this motion, and it is the one given by the Vice-President of Italy’s Senate, Mr Calderoli, chief representative of the He claimed that, in actual fact, the signatories are secret supporters of Mr Prodi. Indeed, this Parliament’s trust in the President of the Commission would be strengthened and his prestige increased as a result of this motion, which will certainly be rejected. If this is true, though, what is to be said then about Mr Speroni, a member of the same party as Mr Calderoli? Is he aware of being converted into one of the most fervent supporters of the European Commission?
If things are really like this and we look at the motion of censure in this light, then I believe that all of the group of signatories have something to think about.
Mr President, different assessments can, of course, be made as to whether the Commission’s action is so serious as to require a motion of censure, and I can therefore respect a contribution as objective as that of Mr Jonckheer. When, however, I listened to Mrs Grossetête, Mr Kuhne etc., I was reminded of when, in the Eighties, I visited the Supreme Soviet in Moscow where all critics were held up to ridicule, condemned and accused of being anti-Soviet and traitors. Is that the way in which you are to defend your EU project? Is it to be done by means of accusations and ridicule, through the harassment of whistleblowers and by setting the police on investigative journalists?
Have you not noticed that the project is suffering from a crisis of confidence due to the lack of transparency and democratic legitimacy? We are attempting to use a classic parliamentary tool to monitor the executive. You may have a different view but, when you ridicule us, run us down and call us anti-Europeans, you undermine the democratic legitimacy of your own project.
Mr President, in the end, and almost too late, I agreed to add my name to this motion of censure on the Commission regarding the Eurostataffair. Quite frankly, I do not feel that I am either illiterate or, even less so, an anti-Europeanist, nor do I believe that I can be blamed for bringing the Commission into disrepute; if anything it did that on its own.
At the end of the day, we were practically forced into this extreme measure by the Commission’s indifference and perfunctory attitude towards Parliament, because – and I want to mention this – this is not an impromptu move. For more than a year, there have been hundreds of questions and a large body of parliamentary work behind this extreme move. In any case, we expected the Commission to act less like Pontius Pilate; this is what we expected and, I believe, what we deserved since, after all, we are the only institution that has genuine popular legitimacy.
I do not want to go back over the many questions to which adequate responses were not given, or the good proposals stated by the Commission for the future. Once again, however, I would like to comment on the organisation involved, that is to say Eurostat It is worth remembering that Eurostatdoes not deal with generating interesting and harmless statistics. Eurostatis an institution which, through its surveying and statistical work, is in fact the guarantor of the Stability and Growth Pact: it monitors the application of the Maastricht criteria. It is, therefore, involved in setting out the economic and financial policies of the Member States and, indeed, in making Member States adopt strict policies that often entail budget and welfare cutbacks. It is, therefore, an institution that has a monitoring role, and its impartiality and authoritativeness must not be even slightly scarred by the doubts and suspicions that hang over Eurostat today.
I am, therefore, sorry, Commissioner Reding, but the Eurostat affair cannot be crossed off as a deplorable exception. We realise that the affair is embarrassing, it is for me too, but I believe it is the citizens that are calling for this not to be tolerated, the same people whom we are asking to make sacrifices in the name of the Stability and Growth Pact.
I do not want to give lessons in democracy to anyone – God forbid – but I would like to quietly mention that democracy is based on the rights of minorities to express their opinion.
Mr President, I think that this evening we are experiencing a real parody, a mockery of democracy. Every week we issue resolution after resolution, giving lectures in democracy, transparency, human rights and whatever else, to the whole world, and we are not capable of organising a debate, worthy of a Parliament deserving of that name, on censure, which in all of our democracies, is an important moment in political, democratic and parliamentary life.
It is said that we can only make our mark by opposing. This is how the national parliaments have been created throughout history, generally against the arbitrary nature of executive powers. That is not the case here. Think about it, if you will, Mrs Grossetête, that is not the case here. The executive and legislative powers are thick as thieves, dodging the truth, like in the famous Vermeer painting, in view of the onlookers, European citizens. I admit that you have impressed me in this exercise, Mrs Grossetête. I am talking about dodging the truth, about dishonesty, and I would even say that you reminded me somewhat of Vichinsky pleading before the Soviet Parliament.
The proximity of the elections may exacerbate people’s attitudes, that is quite natural for a democrat: the elections are not a difficult time to get through, as you seem to think. We spent an hour this morning, Mr President, an hour, and we also did so in the last sitting, pushing and shoving each other out of the way for reasons which, personally, entirely escape me. Is that the type of democracy that you want to set an example for? We spent an hour this morning and we will definitely spend two or three hours tomorrow morning debating an obscure manoeuvre of Italian internal policy. Is that the democracy that you are talking about? You should recognise, Mrs Grossetête, that it would be at least paradoxical for this Parliament which, I repeat, gives lectures to the whole world, to act like a frightened virgin when it comes to exercising the only power that it has: monitoring and censuring the European Commission when it has made a mistake.
Mr President, senator Calderoli is right in saying that our real intention was to help President Prodi. We wanted to prevent him from ending this European affair in the shameful role of someone who is as slippery as an eel when faced with questions and demands posed by different newspapers – and we would have thought that he would have had the decency to be present in this House to discuss this issue – whilst one of the people who exposed the information is being investigated, as in the good old days of the communist police, and his files are confiscated because he dares to investigate European fraud and Eurostat.
The scandal concerns a body of the European institutions that deals with funds and sensitive data, and this makes it a serious fact. The Eurostat dossier has compromised the image of the European Commission and its President, who – in our opinion – would do well to draw from it the necessary consequences.
What we really must ask ourselves in this situation is what type of hidden connections of solidarity – in Italy we would say somewhat mafia-like – prevented the Commission from lancing the pustulent boil that is EurostatI would welcome an answer.
The debate is closed.
The vote will take place during the May part-session.
The next item is the joint debate on four reports produced on behalf of the European Parliament’s Delegation to the Conciliation Committee:
– A5-0242/2004 by Mr Jarzembowski, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council directive 91/440/EEC on the development of the Community's railways (PE-CONS 3641/2004 - C5-0156/2004 - 2002/0025(COD));
– A5-0245/2004 by Mr Sterckx, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on safety on the Community's railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) (PE-CONS 3638/2004 – C5-0153/2004 - 2002/0022(COD));
– A5-0243/2004 by Mrs Ainardi, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 96/48/EC on the interoperability of the trans-European high-speed rail system and Directive 2001/16/EC of the European Parliament and of the Council on the interoperability of the trans-European conventional rail system (PE-CONS 3639/2004 – C5-0154/2004 – 2002/0023(COD)); and
– A5-0244/2004 by Mr Savary, on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council establishing a European Railway Agency (‘Agency Regulation’) (PE-CONS 3640/2004 – C5-0155/2004 – 2002/0024(COD)).
Mr President, ladies and gentlemen, with the second railways package we wanted to provide a strong impetus for the construction of an integrated, competitive and safe European rail network.
Now we are at the end of more than two years of intensive work, and I think that the result is very good. I would like to highlight the essential contribution that the European Parliament has made to the four texts that make up this second rail package. I would particularly like to thank the four rapporteurs, Mrs Ainardi, Mr Jarzembowski, Mr Sterckx and Mr Savary, for the considerable work that they have done and I would also like to thank their colleagues in the Committee on Regional Policy, Transport and Tourism, who have closely monitored this matter. My thanks also go to Parliament’s delegation to the Conciliation Committee and, in particular, its Chair, Mrs Cederschiöld, who reached an agreement with the Council at the final conciliation meeting on 16 March, a compromise which we consider to be very balanced.
This second package of measures opens up new possibilities for development for rail transport in the enlarged European Union, and I therefore hope that Parliament will adopt the results of the conciliation and therefore give the definitive green light for implementing these texts. From that point onwards, I can assure you that the Commission will do everything it can to establish the European Railway Agency as quickly as possible.
Allow me to give you a few thoughts on future work in the railway sector. When examining these texts in the second railway package, Parliament wished to highlight the importance that it attaches to opening up the passenger transport market.
The Commission itself indicated in the White Paper in September 2001 that proposals would be made. This is why it adopted a series of proposals on 7 March regarding opening up the market for international passenger rail transport services from 2010, and also regarding passenger rights. These texts are accompanied by a significant proposal for a directive on certifying locomotive drivers and crew and a proposal for a regulation on contractual quality clauses for rail freight.
It will of course be up to the new Parliament elected in June to examine these new proposals.
. – Mr President, Commissioner – Viviane – ladies and gentlemen, in view of the fact that it is now a little late and there are hardly any spectators present – apart from a well-known representative of a railway company – I will be brief.
I think that Parliament can be proud that we have overcome the hesitant position of the Council with the results of the conciliation procedure on the second railway package and have created a new, practical European dimension for the development of railway companies in the Union. With the amendment of Directive 91/440/EEC, all railway companies will now be given non-discriminatory access to the rail networks of all the Member States for cross-border freight traffic as of 1 January 2006 and – this is Parliament’s achievement – for freight traffic within them as early as 1 January 2007. At the same time, the Commission, Parliament and the Council recommend an opening up of the network also for cross-border passenger traffic for the year 2010.
Commissioner, we are grateful to you for the third railway package, as put before us by the Commission. I personally am not sure whether it is necessary to regulate quality control for freight services – which I believe should be left to the market – and compensation for delays and so on in railway transport – aviation is rather different from railways. However, we will do this in the next round. In any event, we are in favour of the opening up of passenger traffic, on which we agree, Commissioner, and also on the fact that we need a European driving licence, so that we can have a European labour market for railway employees too.
I would like to go on to say, however, that, with the new Directive on railway safety in the Community, we will for the first time be developing a European safety standard for railways, that we will be overcoming the small-state approach to questions of safety and will in fact be introducing rules across the Union for a uniformly high level of safety for private and public railway companies. I believe that this will be a major step towards a European internal market.
I regard Mrs Ainardi’s amendment on interoperability as important precisely because we will be able more rapidly and better to coordinate and accelerate technical specification work for rolling stock in other parts of the railway system. Finally, I also believe that with the regulation establishing the European Railway Agency we will have created an important institution which will be committed in practice both to European safety standards and also to the rapid processing of the technical specifications for interoperability.
Let me conclude with that. I believe that, by means of the conciliation procedure, we have created the right – that is to say, favourable – parameters for ensuring that in the railway sector too there is a European internal market and, now that we have created the parameters, it is now up to the railway companies – whether public or private, on that we are neutral – to exploit, at a high level of safety, the opportunities in the market and at the end of the day to achieve our common objective of reviving rail transport in the European Union and shifting as much freight as possible from road to rail, so that our policy can make sense both environmentally and commercially. We have thus taken a major step towards a reasonable modal split between future transport providers and a good new opportunity for railway companies in the Union.
. – Mr President, Commissioner, ladies and gentlemen, Mr Sterckx was unable to remain in Strasbourg this evening, and I am speaking for him.
The objective of the new directive on railway safety is to harmonise the regulatory structure in Member States and to develop common safety targets and methods in Europe. Harmonisation aims to reduce the number of barriers to an EU-wide railway network. The proposal defines the main elements of common safety systems, puts in place a common system for the issue of safety certificates, as well as introducing the principle of independent technical investigations in the event of accidents.
In conciliation an agreement was reached on 10 March which was confirmed by the Parliament delegation and the Conciliation Committee on 16 March. Under the agreement Member States agree to keep the introduction of national safety rules to a minimum. This way the objective concerning the application of just European rules gains depth.
The Commission’s powers to scrutinise new national rules were strengthened. It was given the power to suspend the application of a national rule if there is a serious doubt about the compatibility of the draft safety rules with the European rules. The Commission can also act if it considers that a rule constitutes arbitrary discrimination or disguised restriction in respect of rail transport operation between Member States.
The Member States will be obliged to ensure access to training facilities for train drivers and on-board safety personnel. To allow mobility of these members of staff between railway companies, it has been agreed that train drivers, on-board safety personnel as well as ground-based infrastructure managers will have the right to have access to and obtain copies of all documents attesting to their qualifications.
This new directive is an important step towards the creation of a safe European railway system and sets out a clear regulatory structure for its gradual establishment. The European Railway Agency, another essential part of this railway package, will play a key role in the implementation, monitoring, development and harmonisation of the system. The agreement reached within the Conciliation Committee fully reflects Parliament’s position at second reading.
All in all this railway package is a major step towards freeing up traffic by means of the railways. We need our railways to be efficient and safe and to provide a high quality service. Otherwise they will be unable to compete equally with other forms of transport. A functional railway system will mean greater and greater benefits to the consumer and also allow us to achieve sustainable development in transport.
Mr President, ladies and gentlemen, the debate this evening brings us to the end of numerous discussions and meetings regarding the future of the railways in Europe. A package has been completed, but it is also true that we have not yet completed the necessary revitalisation of the railways. At the end of this long and educational road, I would like to thank all my fellow rapporteurs who, despite differences of opinion, even seeing things in an entirely different way, have allowed us to work in a way that respected everyone’s points of view.
As this discussion follows many others and closes the package, I would like to give an overall view of the proposals. In my opinion, this package is in line with the twofold reality of European integration today. It is also proof of the positive contribution that Europe can make to its people in order to tighten links and develop solidarity. The same applies to the reports on interoperability and the creation of the Rail Safety Agency.
The aim of the ‘interoperability’ directive, for which I am rapporteur, was to bring the national networks forged by history into harmony with each other in order to achieve faster, more efficient and more harmonious transport. This is essential in order to revitalise rail transport and help international trade to flow more easily. It means that techniques need to be made coherent and that we need to ensure that the diversity of networks does not hinder traffic or cause delays. Considerable progress has been made in this respect and also on how we can achieve it. To give just one example, the black box proposal, which everyone welcomes today, was suggested to me right at the start of the debates by actual railwaymen, which shows that we have everything to gain from the participation of the main people involved.
This is why, as rapporteur, I would particularly like to thank my colleagues in the Committee on Regional Policy, Transport and Tourism for helping me to complete this task, and also everyone within Parliament and outside, professionals and associations, who have helped me to look in detail into these questions and gain a better grasp of the issues at stake. This is also one of the main reasons why I welcome the report on the creation of the Rail Agency. Representatives of the profession, and in particular of employee organisations, will be on the board of directors of the agency. They will also have the opportunity to take part in working groups on the TSIs that affect them. Even though I wanted other improvements, in my view these two points demonstrate what Europe can gain by trusting and giving a voice to those who keep it going day by day. They deserve strong support from Parliament at the vote tomorrow.
I now come to the other aspect of the twofold reality that I mentioned earlier. In my opinion, this package also reveals an ideological bias towards opening up markets and liberalisation. The unbridled race towards ever more liberalisation is one of the sources of discontent with Europe. The directive on opening up the networks proposes total liberalisation of freight, even though the first package has just been transposed and no serious, transparent and balanced evaluation has been conducted on its effects. Moreover, a date for the total liberalisation of passenger rail transport has been announced, prejudging the debate, which has not yet started, on the third package. I think we need to stop being deaf to the opposition expressed by all the rail workers’ unions in Europe.
Even on a subject as important and decisive as safety, it is being proposed to us that the first Article be amended to place opening up to competition on the same level as safety. In my view, this is sending a bad signal. I do not wish to repeat what, as my colleagues know, I have already said several times on this matter. I will simply say that, on issues of such importance, with the experiences that we have had in Europe, it is worth adhering to the precautionary principle.
Mr President, Commissioner, I would first of all like to thank all of my colleagues, firstly the rapporteurs of these four important reports, but also all my colleagues in the Committee on Regional Policy, Transport and Tourism for the very significant work which has been done on these four texts. I think that this is a very good example of Parliament adding value to the initial Commission proposals. We have added a considerable amount to them, which I think is positive, and in response we have had great understanding from the Commission and the Council, which means that the texts are ultimately very gratifying to us as MEPS.
I would like to go back to this package to say that, as a whole, we are very pleased with it, particularly thanks to the work of Mrs Cederschiöld in the Conciliation Committee, in particular the safety package, which was absolutely necessary as a strong political signal prior to enlargement. I think that the date that we are reaching is not insignificant. At a time when we want to welcome ten new countries, we have to renew a very strong safety requirement in an area, railways, in which ultimately the job is about safety.
With regard to interoperability, we know that it is one of the essential conditions for opening up the networks. Opening up to competition would not overcome the technical barriers that still exist and which mean that, for example, the Thalys locomotive has to take on board computer equipment capable of reading the different control and operation systems on the small Thalys network. Therefore, bringing all of this up to standard and starting on this vast project is essential for the future of the railways.
With regard to the Agency, I think that it is very important to establish a tool to enable the Commission to work on a more daily basis on implementing this major policy and major ambition for the railways. I am personally very honoured to have been able to bring this matter to a close having made significant changes. These include, for the first time, involvement of all the social partners – in particular, but not exclusively, the unions – in working groups and management board.
We would have liked to set an example in another area, as we think that for the Agency, the Council should stop requiring one representative per country, which now means that we have a representation of the Council of 25 members, two of which do not have rail networks. This shows the absurdity of the system, which creates mechanisms that will very soon be unworkable, in particular when we want to push enlargement further, towards the Balkans and perhaps beyond.
I therefore hope that the commitment made by the Council and the Commission to adopt a directive in the coming years to create order within the agencies and establishing a standard model for all of them, in order to put an end to the disparities, will be respected for the purpose of better governance.
Finally, regarding access to the network, my fellow MEP Mr Jarzembowski is aware of my reluctance, not regarding opening up to competition, but the fact that it brings with it a number of requirements. I consider that in this text, which is acceptable regarding freight, we are going to have to be careful about opening up to international passenger traffic. In particular, what bothers me in this text is that it states that there will be an evaluation on 1 January 2006, when 1 January 2006 is the opening date. I do not see how we can evaluate a text which will be implemented at the same time as the evaluation report.
On a more general note and to conclude, ladies and gentlemen, I would like to give you a few comments on our major objective, which is sustainable mobility, and therefore developing railways and waterways, rather than giving in to the rise in road traffic that will one day pose severe political problems. I think that opening up, in the sense in which we see it, in other words as purely liberal, creating competition on the networks, is not the panacea. We are currently blindly working towards that goal. In reality, we are well aware that there is no funding for interoperability. We are well aware that there are colossal investments to make and the financial perspectives do not respond to the request for financial resources made by Commissioner de Palacio herself in order to fund trans-European transport networks and, in particular, rail networks.
In short, I do not think that anything will be done. Today is a step forward without the railwaymen, because there are extremely strong national cultures in these companies, that is how it is, because they are labour companies. I think that we need to promote sectoral dialogue before issuing directives, which is what we did this time. We need to continue in this way, but I also hope that one day we will move towards a collective railwaymen’s agreement, whether they are employed by private or public companies, so that they can own this tremendous rebirth of the railways which is of benefit to everyone who wants us to have a less polluting method of transport.
Mr President, Commissioner, ladies and gentlemen, the last conciliation of this term of office was aimed at establishing a common market for railway transport, and it has been a great success, especially for Parliament. It is, however, annoying that the Council refused to reduce the number of members of the board of the new European Railway Agency, as Parliament wanted it to. This will indubitably lead to unnecessary bureaucracy, as explained so eloquently by Mr Savary here in the House and, best of all, during the negotiations.
On the European Parliament’s side, we succeeded, however, in introducing a legally binding document whereby the Commission is to carry out a thorough review of the structure and composition of all the authorities. Efficient management must be based upon the general European interest. It would be a retrograde step if the view were to be taken that the greatest merit of the decision-making bodies were that they were constituted on a national basis, because that would reduce the chances of bringing about the greater efficiency that is needed. National interests may certainly have their place, but they must definitely not reign supreme.
Parliament succeeded in bringing the liberalisation of freight services forward to 2007, thanks to Mr Jarzembowski. His wording means that the Commission must seek also to liberalise passenger services in a similar way after 2010. To ensure rail safety, all railway workers, such as train drivers, who affect rail safety must, from now on, use a generally known vocabulary and system of orders to eliminate any risk of misunderstanding. All trains must, furthermore, be provided with black boxes similar to those on aircraft.
The railway package’s four rapporteurs – Mr Jarzembowski, who was responsible for the report on the development of the Community’s railways; Mr Savary, who was rapporteur for the report on a European Railway Agency; Mr Dirk Sterckx, who was responsible for the report on safety on the Community’s railways; and Mrs Ainardi, who was responsible for the report on the interoperability of the trans-European rail system – have all helped inject life into the European railway sector.
It is necessary to develop the railway infrastructure in order to reduce the congestion on our motorways and enable us to fulfil the environmental requirements. I wish to thank the European Parliament, together with the rapporteurs, Mr Jarzembowski, Mr Savary, Mr Sterckx and Mrs Ainardi for this important step.
A particularly worthwhile instance of progress was the fact that we succeeded in uniting all the different parties. There was only a minor split between the parties. We were able to maintain a more or less common front against the Council, a fact that is, of course, in large part the reason for the outcome. The conciliation was held in a constructive spirit, and the entirely new mood we can now sense exists between Parliament and the Council found its optimum expression.
Mr President, Commissioner, ladies and gentlemen, I too would like, on behalf of the Group of the Party of European Socialists, to extend warm thanks to the rapporteur for her work. In many ways, it was easy from the start because the policy ideas were similar and ran in parallel, whereas in other aspects it was slightly more difficult, but if one is used to debating from different standpoints and if one is prepared for a compromise, then one will indeed find a good compromise.
Why do I think, as a Social Democrat, that this is a good compromise? It is because I am constantly telling my friends that in the last few years and decades, since there was no liberalisation or opening up of the market, the railways have lost market share. What happened was not liberalisation but scrapping. The fact is that, on the one hand, there are heavy goods vehicles, driven more or less the length and breadth of Europe without borders. Drivers do not have to change at the border, and the driving cabin is not changed at the border; there are, no doubt, various detailed provisions about traffic signs but they are relatively easily intelligible. On the other hand, unfortunately, there are still national railway systems, which are separate from each other, which involve obstacles and which of course also make the railway inflexible. For that reason, many companies which, whether we like it or not, have relied more and more on just-in-time production, have frequently found themselves forced to prefer the lorry over the railway. Coming as I do from a country which is burdened by a massive amount of lorry transit traffic, I can only hope that there are efficient, market-oriented but still, of course, environment-oriented means of transport and for me that certainly means the railway.
Mr Jarzembowski was right to say that railways must now do something about this. I have constantly criticised the fact that railways have taken a long time to start thinking in international and European terms. However, I believe that today – not least because of the work of this House – the railways, and even the representatives of the employees, the trade unions, have a European orientation. There are probably not many trade unions that are now as European-oriented as the railway unions, because they know that the future depends upon their being involved at European level. I believe that they are also to a large extent responsible for this evolution. The times when there were still firemen on English trains even though there were no fires left to stoke are, thank God, over and it is employee representatives who are now working, as we also see with the train drivers, very constructively on deliberately giving the railways a renaissance at European level and also enabling them to compete with the roads.
Of course, there is still much to be done. This very week, we voted on the Cocilovo report. It is not yet the optimum solution, but there has been some progress. Mr Jarzembowski does not regard it as progress, but the good thing is that he must also sometimes make compromises, even in Hamburg in Northern Germany he must be able to make compromises. So with any luck we will be able to find a good solution for the question of the offsetting of external costs. For I believe that any reasonable person, any reasonable traffic expert, would say that we need both rail and road. What is at issue is the appropriate balance. In this period, I believe that a good compromise has emerged. We will see what to do about passenger traffic. I agree with Mrs Ainardi that we need to review the steps that have been taken. Only so far, there has in fact not been much market opening, not much readiness on the part of the railway companies to accept the market. I hope that this will now be the case to a larger extent.
I would like to thank the rapporteur warmly for her work once again. I would also like to thank you, Mrs Cederschiöld, very much for the way in which you have chaired the conciliation committee in a purposeful and cautious manner. This made it possible to be on a level with the Council and the Commission. That itself, I think, is an important milestone in the development of the European railway system.
Mr President, Commissioner, ladies and gentlemen, my first speech to this House fifteen years ago, which I remember, took place during an evening sitting at around 11.45 p.m. My last speech, fifteen years later, is also in the evening, before an almost equally reduced audience. I am nevertheless pleased to be able to make this speech on this important matter of the rail package and everything that it implies.
I would like once again to say on behalf of my group and also personally that we think it is very important to maintain and particularly to develop a quality, tight, diverse, secure European rail network, providing a public service to all the citizens of Europe and contributing to a balanced use of land in Europe.
In our view, the rail package and what underlies it are an example of a Europe that we no longer want, a Europe which has given priority to free competition, very often over any other consideration. It is true that thanks to the fight by the unions in the sector and by a party in Parliament, not forgetting the real pressure of public opinion that is increasingly sensitive to our arguments, the points that were most dangerous for the future of rail have been removed or deferred. But in our view, and in my view, the result is still not acceptable, in particular with the Jarzembowski and Sterckx reports, despite the Savary and Ainardi reports which we consider to be positive.
Ultimately, the overall result is still too negative in our view. To conclude, I would like to express my hope that in future there will be more forces that wish to construct the other Europe that we want, a social and citizen’s Europe which we think is much closer to the dream of the founding fathers of Europe than this Europe of a big liberal market that years of liberalisation decisions have finally led us to.
Mr President, unlike the situation affecting other modes of transport, the liberalisation of the markets has only touched the surface of the rail transport sector. As a consequence, this mode of transport has lost a great deal of influence to competing sectors, to road transport in particular.
We therefore welcome the presentation of this second rail package in which the Commission proposes new measures that will enable us to move towards liberalisation, whilst at the same time maintaining the safety standards required for the sector. I wish to take this opportunity to welcome the excellent work of the rapporteurs.
From our point of view, the compromise that could be reached with the Council is acceptable as regards the points under dispute. The most complex issue was, of course, the process of liberalisation, because this clashes with interests that are deeply entrenched in the various Member States given the special role that the rail sector plays in each country’s economy.
From this point of view, the conciliation that has been achieved moderates the more radical proposals without, however, discounting a future opening-up of the market to passenger rail transport. Another point that must be highlighted concerns the agreement reached on the composition of the administrative board of the future European Railway Agency. The principle of including on the board one representative from each Member State, which has already been applied to the other agencies, was fortunately accepted.
I wish to say a final word about the need to include a common rail safety strategy, which is ultimately one of the most important aspects for users of this transport sector. We fully agree with the need to harmonise minimum safety standards in this field and the provisions in force in the various Member States. We should also emphasise the set of proposals put forward by the Committee on Regional Policy, Transport and Tourism, on introducing a safety certificate, on training and certifying rail staff and on introducing a common working language for international transport, similar to the situation in the air transport sector. In short, the compromise that has been reached demonstrates the bold and forward-looking vision that we should all adopt towards the crucial transport sector.
Mr President, we can look forward to the revival of the railways as a wonderful prospect. Unfortunately, reality is still far removed from that. In order to bring the high hopes within reach, a powerful European incentive is crucial. We are therefore pleased with the progress that has been made under the supervision of Mrs Ainardi, Mr Savary, Mr Jarzembowski and Mr Sterckx. These Members of our House have each contributed to the setting up and further elaboration of a sound legal framework within which European railways can develop as competitive carriers over the coming years.
An important area of concern was passenger transport. I endorse the current insight that passenger transport is, as a market, entirely different from goods transport and the concept of one type cannot be applied seamlessly to the other. Development of this market therefore calls for a cautious approach.
The Council has spoken; Parliament has spoken, and so have I. It is now up to the industry to take up the challenge.
Mr President, I believe that we would do well to be satisfied – I would say very satisfied – with the result that we are achieving. The Members who have followed this railway package will remember that there have been moments when we doubted that we would succeed in the endeavour to close such a complex chapter.
The first result that we must be proud of is, therefore, that of having reached the destination and of having achieved the result. The second is that, objectively, apart from some things that may not convince all the respective political leanings – as we have also heard this evening – we must recognise that we have achieved a balanced result. In these four proposals – for which the rapporteurs must, of course, be thanked for the great work that they carried out – we have a balanced mixture of, on the one hand, the urgent need to open up this market and modernise it and, on the other hand, the need to give us guarantees, both in terms of security and in terms of the ability and experience that the workers in this sector bring, which we want to safeguard.
More than anything, what I want to do is say thank you. I would just like to make one observation, because I have heard comments that I am struggling to understand. When talking about this liberalisation, which some are demonising, I would like to call for us not ever to forget that our focus and our objective are the users of this service. No one has the key to liberalisation as such. We must ensure that, by using competition opportunities, we, on the one hand, effectively improve the service for many users who are, primarily, workers – the commuters on this service – and, on the other hand, ensure that this takes place safely and also makes good use of workers’ professional skills. I believe that we have achieved this objective.
Since this is my last speech of this parliamentary term, I will take this opportunity to thank my fellow Members. For me, this has been my first parliamentary experience and to have had it in this committee has helped me to understand on many occasions that more is done to build Europe in this difficult, regulatory work that has a direct effect on people’s lives rather than in the many, often pointless, debates on the future and meaning of Europe.
Mr President, the Trans-European Networks have set back rail transport, a symbol of public investment and service that have been the norm for decades and which have featured in epic poems telling of conquests that have enabled access to hitherto uncharted areas.
The wholesale shift towards liberalisation, like other parallel factors, was bound to reach the railways, in the same way that it has reached education, health and water, establishing the market economy as a single and fundamentalist ideology. We do not, out of a sense of nostalgia, want to turn the clock back. We do, however, want to help to ensure that the railways and with them public services move into the future in a way that will benefit the community and that they are not motivated solely by financial interests, serving few areas and passing through at high speed. Interoperable networks, multimodal links, proper safety, environmental safeguards, real participation and liability of Member States as a crucial part of a rail structure are prerequisites for ensuring that this happens. I therefore thank the rapporteurs for their work.
The joint debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the debate on the report (A5-0237/2004) by Mr Rübig, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a decision of the European Parliament and of the Council amending Decision 2000/819/EC on a multiannual programme for enterprise and entrepreneurship, and in particular for small and medium-sized enterprises (SMEs) (2001-2005) (COM(2003) 758 – C5-0628/2003 – 2003/0292(COD)).
Mr President, ladies and gentlemen, I would first of all like to thank the rapporteur, Mr Rübig, for his excellent work, which will enable us to adopt this proposal at first reading. It is a good example of efficient and constructive cooperation between the institutions.
The Commission proposal has two main parts. On the one hand, it envisages the closure of the Joint European Venture programme and, on the other hand, makes a few changes to the European support mechanism for start-up capital for technology companies, called ETF Start Up. This mechanism provides risk capital for launching technology companies.
The proposed closure of the JEV programme is the result of an evaluation of the programme which concluded that it has not achieved its objectives. Demand has decreased and the impact in terms of job creation is limited. I think that this proposal sends a clear message that both Parliament and the Commission are prepared to close ineffective programmes that do not achieve their objectives.
It is better for the Commission to devote its financial and human resources to financial instruments for small and medium-sized enterprises which have a greater impact, for example the SME guarantee facility and the ETF Start Up mechanism.
The changes proposed for this support mechanism will make it flexible. The changes will improve the availability of funding and start-up capital for companies that are up to ten years old, compared to five years old currently, if they are working in particular sectors such as life sciences. This reflects the fact that product development and the experimental phase can be particularly long for those companies and that, during that time, they need access to risk capital in order to continue their business.
The Commission’s proposal also refers more explicitly to the eligibility of funds invested in companies carrying out research and development activities. This highlights the fact that the European support mechanism for start-up capital is open to funds used for small and medium-sized enterprises that are particularly active in research and development.
I will conclude by saying that these changes to the support mechanism for start-up capital should help in achieving both the Lisbon objectives and the objective of 3% GDP for spending on research and development. I am therefore pleased to see that Parliament supports the Commission’s proposal. It therefore goes without saying, Mr Rübig, that the Commission accepts all the amendments from the European Parliament, i.e. Amendments Nos 1 to 5.
.  Mr Vidal-Quadras Roca, Commissioner Reding, ladies and gentlemen, working hard and hitting precise targets is what I learnt as a smith, and I am glad that the three institutions – Parliament, the Council and also the Commission – have shown how rapidly and efficiently European legislation can work when there are important matters at stake, and when there is agreement on them. The proposal was submitted in December 2003. In January, three committees and a rapporteur were instructed by Parliament. On April 21 – today – we have found in the trialogue that we agree on this draft legislation, so that, from the first proposal to the entry into force of this important decision for small and medium-size firms, only four months have elapsed.
We quite simply want this programme to facilitate investments in new technologies and above all in training – and so I am particularly pleased that Commissioner Reding is here, because we think that training, education and further training is an absolutely crucial basis for the success of a company and therefore at the end of the day the creditworthiness of a company and the securities required for receiving credits are also decisively improved by it.
Our objective is quite simply to secure existing jobs and companies and to create new ones. I believe that this programme will enable us to achieve this objective quite efficiently. We also acknowledge that we want to promote collaboration, especially between companies – especially the smallest – and at the end of the day also the collaboration between businesses, but also with the organisations that promote them.
We also believe that the Commission should report to us about the progress, obviously in the first place on the financial effect, but we are also interested in the benchmarks, which are imposed, and the best practice, as to how these programmes will in fact be put into practice, how they will be implemented, how we can learn from various country applications in order to exploit these programmes as optimally and 100% as possible, so that here in this area there is no administrative expenditure included, but that all the money provided – 100% – is passed on directly to the companies through the European Investment Bank .
We know that in one of the three programmes, namely JEV, we have not achieved these objectives. I would like explicitly to thank the Commission for having had the courage officially to concede this and to say that this is a programme which is not being used to the full. However, we would like to use the funds which have become free here appropriately and we know that the subjects of Basel II – guarantees, equity loans and risk capital – will in future be even more the focus of attention. So even today I would like to demand from this body - and we will indeed provisionally resolve all this tomorrow in the plenary session - that the subject of Basel II is also taken seriously.
Here we find that although a study has now been produced which is already recorded by the competent experts internally, with the results of which, however, we are apparently not satisfied, we would also like an impact study, which quite simply shows what problems we are expecting to get through the Basel II legislation, and we would like today to have an impact study by the Commission, and the Council has also insisted that we should get one. We would like to know what our finance ministers, what our national states, in the run-up to the introduction of Basel II, would like to do or will have to do, what proposals the various States are developing here, and above all there must be a programme of business re-engineering. However, it cannot be the case that we introduce Basel II with billions of euros in costs. We would like the opposite. We would like a rationalisation project. The costs for companies, for banks, must be reduced dramatically, and here everyone is looking to the financial markets supervisors, the finance ministries and the Commission. Parliament, too, will also do everything it can to make Basel II a success. We would like the Stability Pact, which we have accepted for our Europe, also to be shaped to fit our small businesses, and then they too would be looking at a secure future.
Mr President, Commissioner, the Rübig report does not pose any problems. It proposes adjusting the financial measures for companies and modifying the multi-annual programme for enterprise and entrepreneurship for which I was rapporteur. I hope that this report finally marks the will of the Commission to take into account the needs of SMEs for risk capital, start-up aid and transfer of business, as you said, Commissioner. All of these programmes are still insufficient to achieve the Lisbon objectives, which are nevertheless reaffirmed each year at the Spring Summit. I will not elaborate further. As this is, however, our last sitting and I will undoubtedly not be in the next Parliament, unfortunately, I would like to emphatically state again what my colleagues in the Group of the European People’s Party (Christian Democrats) and European Democrats in the Committee on Industry, External Trade, Research and Energy and I have always advocated.
First of all, I hope that the European Charter for small enterprises will finally have legal status. Our companies need it to be implemented, as was stated at the Barcelona Summit. What is the Commission’s opinion, Commissioner? Secondly, our companies, both small and medium-sized, and whatever their sector, innovative, traditional or small-scale, need access to the research and development programmes. This is not an option, but an obligation in order for them to remain competitive, dynamic and effective, as you just said, Commissioner. Finally, these companies need advice, cooperation and dialogue. There are professional organisations that support these small and medium-sized enterprises. Does the Commission intend to consider them as genuine partners when drawing up new programmes?
This is how our companies will be able to respond to the challenge of growth and employment, our young people will be able to take on the culture and spirit of enterprise and Europe, finally reunified, will be the most dynamic area in the world so that every citizen can find their place in it.
Mr President, I would like to say just for the record that Mr Hans-Peter Martin, who is always excited about people signing in without being present, is himself conspicuous by his absence from this night-time session.
Since those who were due to speak are not present, the debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the debate on the report (A5-0235/2004) by Mr van Velzen, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a decision of the European Parliament and of the Council establishing a multiannual Community programme to make digital content in Europe more accessible, usable and exploitable (COM(2004) 96 - C5-0082/2004 - 2004/0025(COD)).
.  Mr President, Commissioner, this is a fairly historic moment, because it is now Wednesday evening, and this is the last report on this evening's agenda. It is also my last report in this House, because after ten years, I am retiring.
Not so long ago, the importance of the Lisbon process was discussed once again during the Summit in Brussels. If we want to turn Europe into the world's most competitive and dynamic knowledge-based society by 2010, there is of course a great deal left to be done. As we have already witnessed in the case of Europe 2005, a successful implementation of access to broadband largely relies on the availability of Content. Indeed, it is possible to have broadband, but if there is nothing on it, then the public will not exactly be enthusiastic. The same applies to advanced services for users of mobile telephony, and I would, for example, refer to the third generation.
I spent a few weeks in China recently, and it struck me that the Chinese, together with the Japanese and the South Koreans, are already getting excited about fourth-generation mobile telephony. What this means, then, is that, in terms of third-generation mobile telephony too, Europe will be lagging ever further behind, as the figures at Nokia testify. In this light, the report on Content is extremely important, because it promotes an increase in productivity and innovation, better information products and services; it has a positive impact on Government, another area in which we are trailing behind badly, and it leads to more projects in the areas of Health, Business and Learning.
I am therefore pleased that the Commissioner is here this evening. The Commission's present Content -proposal identifies the obstacles, particularly in the areas of public interest in Europe,and also the areas in which the market is overlooking adequate investments. The market cannot do everything and the governments have a just role. In the current proposal, conditions are being created for better access to, and better use of, digital content and, where necessary, for greater economic return for services based on access to, and re-use of, digital content.
The Committee on Industry, External Trade, Research and Energy has tabled 16 amendments to the Commission's proposal. By means of these, we want to ensure that the report targets the public sector, that consideration is given to the financial perspectives after 2007, that a budget to the tune of EUR 55 million will be set aside for the years 2005 and 2006, and that the total budget will amount to EUR 163 million. In this connection, I should like to take the opportunity of thanking my shadow-rapporteurs, Mrs Gil and Mrs Plooij-Van Gorsel, for the excellent working relationship we have had.
It promised to be a good celebration, because the Council, with whom we negotiated, also benefited from completing in one reading, so that we would not face any delays. Our basic budget was EUR 163 million. The Council, and the Irish Presidency in particular, led us to believe that a deal was within reach if we were to reduce the amount to EUR 145 million. As befits good parliamentarians, we ultimately hoped for an amount in the region of 150 million, but, during the informal trialogue, the Irish Presidency responded that the budget should not exceed 120 million and added that, if we were to push a little, we could probably end up with 138 million. We indicated that this was insufficient for us and that 140 million was the absolute minimum. We subsequently asked the Council Presidency to declare in writing that an agreement was reached on 140 million. The deal expired at 1.30 p.m. this afternoon. It is characteristic of the Council that I received the following message at 5.11 p.m. I will quote it verbatim, as this will look good in the historical records.
This is now the third time that we have received the same message from the Council, and each time we ask them to deliver, they respond that they are unable to do so. With this amount of, what I would call, uncertainty in the Council, we cannot but conclude that we are about to launch an election campaign. That we will be telling the citizens that the Council makes fine promises in Brussels where the Lisbon process in concerned, but as soon as it has to deliver, also in terms of financial means in order to achieve the Lisbon process, the Council fails to come up with the goods and leaves us empty-handed.
It is extremely regrettable that we, who want to have the world's most competitive and dynamic knowledge-based economy by 2010, and we in this House, are being treated by the Council in this manner. I am glad that election campaigns are on the way. They will in any event spur me on to take part and to denounce the Council's ambivalence. The future is bright.
Mr President, allow me, before I go into the heart of the matter, to say a personal word to thank the honourable rapporteur, my friend Mr van Velzen, for the work that he has done over the past ten years for the common good and to improve the lives of all Europeans, whatever their background or field, and not only Europeans: I am also thinking of his international and even global work. I think that Mr van Velzen has shown what it is to be a good parliamentarian.
I turn now to the e-content+ programme. The Commission aims to launch this programme, as the rapporteur explained, at the beginning of 2005, nearly halfway to the target year for the Lisbon Agenda: 2010. We need to improve conditions for innovation by business - notably in certain sectors of the digital content market - and that is why this programme is very relevant to the Lisbon strategy.
The online digital content market offers significant potential for growth, but it also provides an ideal platform for innovative digital content products and services that transcend national boundaries. Imagine, for example, if our public administrations in Europe all collected and stored data and information in the same way and if, on top of that, our citizens were proficient in all the languages of the Union. I tried to raise awareness of that with the European Year of Languages, and the process is ongoing: people are learning more and more languages, but we still have a long way to go to reach our goal. However, on the Internet we are likely to see many more maps of trans-European highways, waterways and other natural and man-made features, and then we will see large European digital libraries of cultural and scholarly repute. We will see much more European digital learning material.
The reality is that in May 2004 the European Union will encompass 25 Member States, 20 languages, even more cultures, a great many regions and a truly fragmented market for any business intending to develop innovative cross-border digital content products and services. This is a situation that should be taken into account when the e-content programme starts in January 2005.
The outlook might not be as bleak as it appears. The recently adopted directive on public sector information aligns legal frameworks in Member States with respect to the re-use of information held by the public sector. The difficulties in combining formats and languages can be addressed using today's information technologies, subject to the eContent+ proposal. That is why – and I agree completely with the rapporteur – it is so important that this e-content programme should be seen in conjunction with the e-learning programme, since people first have to be taught to utilise the content before it can be of real benefit.
The proposed programme recommends focusing on clearly fragmented parts of the digital content market in Europe where market forces alone have been insufficient to drive growth, as rightly stated by the rapporteur. It targets three domains: spatial or geographical data, educational material, and cultural content.
The Commission is therefore pleased to note that the amendments to its proposal tabled by the rapporteur, Mr van Velzen, improve the proposal. We would like to thank him and the shadow rapporteurs, Mrs Gill and Mrs Plooij-van Gorsel, for their efforts to find a compromise with the Council in an attempt to conclude proceedings at first reading. Even if the rapporteur has problems with the Council, he should have none with the Commission because it can accept all the amendments tabled by Parliament.
Mr President, congratulations are due to Mr van Velzen because he has done excellent work and produced a really good report. I was rapporteur for the first e-content report and I can see that Mr van Velzen has worked very hard to try to ensure we give Europe an advantage in e-content. As he stated earlier, the US has the world's most advanced digital economy and Europe, with its fragmented markets and smaller media and telecommunication companies, is trying to catch up in terms of quality of content and products.
Rather than talk about what is in his report, which has been eloquently summarised both by the rapporteur and the Commission, I want to talk about the Council. I am extremely concerned about the sort of attitude and approach that the Council has adopted. It has stated time and again that it wants to achieve the Lisbon objectives, key among which is the opening-up of opportunities for Europe in the electronic age. However, when it comes to the Council putting its money where its mouth is, nothing at all happens.
As the reporter said, the Council has treated Parliament with complete contempt. We have been haggling over figures – 20 million, 30 million, 50 million – because it is unwilling to provide sufficient resources to make this programme happen. In a Europe of 25 Member States, adequate resources will be needed if we are to gain a competitive edge over our major competitor, the US, in this area. Many high-skill jobs rely on us being able to get our content right and on having this programme and reaching SMEs and other providers.
It is a great pity that owing to the Council's attitude we have been unable to finalise this initiative. It was key for this legislature to do that and have this programme up and running for 2005, and there was real will on Parliament's part to make this happen. It is to the detriment of the EU that it has not, and this has been because the Council has been unwilling to pay for it. What it is offering at the moment is peanuts in terms of a Union of 25.
I would like to congratulate the rapporteur, who did his utmost to achieve closure, because some of us in other Groups wanted to stick to the original Commission proposal, which was for EUR 165 million. That is the amount needed if we are genuinely to deliver on this eContent proposal.
This failure is not due to a lack of effort on the rapporteur's part. I hope that at second reading the Council will get the message that Parliament is not willing to support programmes that are simply piecemeal efforts.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.(1).